                    Case 20-12024-LSS           Doc 15        Filed 08/30/20    Page 1 of 268




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------   x

In re:                                                   :
                                                         :
SHILOH INDUSTRIES, INC.,1                                :       Chapter 11
et al.,                                                  :
                                                         :       Case No. 20-____ (____)
          Debtors.                                       :
                                                         :       (Joint Administration Requested)
                                                         :
------------------------------------------------------    x

                       MOTION OF THE DEBTORS, PURSUANT TO
                     SECTIONS 105, 361, 362, 363, 364 AND 507 OF THE
                   BANKRUPTCY CODE, BANKRUPTCY RULE 4001 AND
                LOCAL RULE 4001-2, FOR INTERIM AND FINAL ORDERS
              (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
             FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
            ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
     (III) SCHEDULING FINAL HEARING AND (IV) GRANTING RELATED RELIEF

                     The above-captioned debtors (collectively, the "Debtors"), pursuant to sections

 105, 361, 362, 363, 364 and 507(b) of title 11 of the United States Code (the "Bankruptcy

 Code"), Rule 4001 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), and

 Rule 4001-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States

 Bankruptcy Court for the District of Delaware (the "Local Rules"), hereby move (the "Motion")

 for entry of interim and final orders: (a) authorizing the Debtors to obtain senior secured


 1
          The Debtors are the following nineteen entities (the last four digits of their respective taxpayer
          identification numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die &
          Manufacturing Corp. (8114), Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh
          Corporation (5101), Shiloh Industries, Inc. Dickson Manufacturing Division (5835), Shiloh Holdings
          International, Inc. (1446), C & H Design Company (9432), Liverpool Coil Processing, Incorporated (0571),
          Medina Blanking, Inc. (0707), The Sectional Die Company (3562), VCS Properties, LLC (1094), Shiloh
          Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS Magnum Holdings LLC (6471),
          Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die Cast Midwest LLC
          (4114), and Shiloh Manufacturing LLC (1628). The noticing address of each of the Debtors in these
          chapter 11 cases is 880 Steel Drive, Valley City, Ohio 44280.




 RLF1 23936709v.1
                   Case 20-12024-LSS          Doc 15       Filed 08/30/20         Page 2 of 268




postpetition financing on a priming basis; (b) authorizing the Debtors to use Cash Collateral (as

defined in the Interim Order); (c) granting liens and providing superpriority claims with respect

to such postpetition financing; (d) approving the form of adequate protection to be provided by

the Debtors; (e) modifying the automatic stay to the extent necessary to effectuate the terms of

the DIP Orders (defined below); (f) scheduling a final hearing to consider entry of the Final

Order; and (g) granting related relief in connection with the DIP Financing (as defined below).

In support of this Motion, the Debtors respectfully represent as follows:

                                                  Background

                    1.     On the date hereof (the "Petition Date"), each of the Debtors commenced a

case under chapter 11 of the Bankruptcy Code.2 The Debtors are authorized to continue to

operate their businesses and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. By a motion filed on the Petition Date, the Debtors

have requested that their chapter 11 cases be consolidated for procedural purposes only and

administered jointly.

                    2.     The Debtors are a global innovative solutions provider focusing on

lightweighting technologies that provide environmental and safety benefits to the mobility

market. The Debtors have a global network of manufacturing operations and technical centers in

Asia, Europe, and North America. The Debtors' multi-material solutions consist of a variety of

alloys in aluminum, magnesium, and steel grades, along with proprietary lines of noise and

vibration reducing acoustic laminate products. The Debtors deliver these solutions in body

structure, chassis, and propulsion systems to original equipment manufacturers ("OEMs") and



2
         This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core
         proceeding pursuant to 28 U.S.C. § 157(b). Venue for this matter is proper in this district pursuant to
         28 U.S.C. § 1409.

                                                        -2-
RLF1 23936709v.1
                   Case 20-12024-LSS     Doc 15     Filed 08/30/20     Page 3 of 268




"Tier 1" suppliers in the automotive and commercial vehicle markets. For the twelve months

ending October 31, 2019, the Debtors generated approximately $1.045 billion in revenue.

                    3.   Additional detail regarding the Debtors, their businesses, and the

commencement of these cases is set forth in the Declaration of Jeffrey Ficks in Support of First-

Day Pleadings (the "Ficks Declaration"). In further support of this Motion, the Debtors also

incorporate herein by reference the Declaration of Jeffrey Lewis in Support of Motion of the

Debtors, Pursuant to Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code,

Bankruptcy Rule 4001 and Local Rule 4001-2, for Interim and Final Orders (I) Authorizing

Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting

Adequate Protection to Prepetition Secured Parties, (III) Scheduling Final Hearing and

(IV) Granting Related Relief (the "Lewis Declaration"), attached hereto as Exhibit C and filed

contemporaneously herewith.

                                          Relief Requested

                    4.   To operate their businesses, preserve value and successfully consummate

their sale process in these chapter 11 cases, the Debtors require access to the proposed

DIP Financing and the use of Cash Collateral. Through the DIP Financing and the use of Cash

Collateral, the Debtors will have access to the necessary funding to (a) continue the day-to-day

operations of their businesses, (b) preserve critical relationships with their employees, customers

and suppliers, (c) continue to market their assets in a manner designed to preserve value for the

benefit of all stakeholders, and (d) fund these chapter 11 cases. The DIP Financing in particular

signals to the Debtors' vendors, suppliers, customers and employees that the Debtors will

continue to meet their commitments during these cases. The DIP Financing, together with the

consensual use of Cash Collateral, provides the Debtors with their best available opportunity to


                                                 -3-
RLF1 23936709v.1
                   Case 20-12024-LSS      Doc 15     Filed 08/30/20    Page 4 of 268




maintain their current operations and implement a successful, orderly sale process for the benefit

of their creditors.

                    5.    The Debtors seek authorization to obtain postpetition financing and use

Cash Collateral pursuant to the terms set forth in (a) this Motion; (b) that certain Superpriority

Secured Debtor-in-Possession Credit Agreement, attached hereto as Exhibit B (the "DIP Credit

Agreement"); (c) the Interim Order; and (d) after a final hearing, the Final Order. The Debtors

anticipate that they will access the DIP Facility immediately upon the entry of, and on the terms

set forth in, the Interim Order.

                    6.    By this Motion, the Debtors seek entry of the DIP Orders:

                    (a)   DIP Financing – authorizing the Debtors to obtain postpetition financing
                          (the "DIP Financing"), consisting of a senior secured superpriority
                          revolving facility in the aggregate availability amount of up to $123.5
                          million (the "DIP Facility"), from the lenders from time to time party to
                          the DIP Credit Agreement (the "DIP Lenders"), with Bank of America,
                          N.A. ("BOA") acting as administrative agent (in such capacity and
                          together with any respective successor thereto, the "DIP Agent" and,
                          together with the DIP Lenders, the "DIP Secured Parties") under the DIP
                          Credit Agreement for itself and the other DIP Lenders;

                    (b)   DIP Documents – authorizing the Debtors to execute and enter into the
                          DIP Credit Agreement and any exhibits attached thereto, all related or
                          ancillary documents and agreements, including all security and pledge
                          agreements and any mortgages contemplated thereby (collectively, as may
                          be amended, supplemented, or otherwise modified pursuant to their
                          respective terms, the "DIP Documents") and to perform all such other and
                          further acts as may be required in connection with the DIP Documents;

                    (c)   Use of Proceeds – authorizing the Debtors to use the proceeds of loans
                          made by the DIP Lenders (the "DIP Proceeds") as permitted in the
                          DIP Documents and in accordance with the Interim Order;

                    (d)   Adequate Protection – authorizing the granting of adequate protection in
                          the form of the Adequate Protection Superpriority Claim and Adequate
                          Protection Liens (as each is defined below) solely to the lenders
                          (collectively, the "Prepetition Lenders") under that certain Credit
                          Agreement, dated October 25, 2013, with the Shiloh Industries, Inc.
                          ("Shiloh Parent") and Shiloh Holdings Netherlands B.V. (together with

                                                  -4-
RLF1 23936709v.1
                   Case 20-12024-LSS          Doc 15      Filed 08/30/20         Page 5 of 268




                          Shiloh Parent, the "Prepetition Credit Agreement Borrowers"),3 as
                          borrowers; BOA, as administrative agent (the "Prepetition Agent" and
                          with the Prepetition Lenders, the "Prepetition Secured Parties"); and the
                          lenders signatory thereto (the "Prepetition Credit Agreement"), whose
                          liens and security interests (collectively, the "Prepetition Security
                          Interests") are being primed by the DIP Financing;

                    (e)   Cash Collateral – authorizing the Debtors to continue to use the Cash
                          Collateral and all other Prepetition Collateral (as defined below) in which
                          any of the Prepetition Secured Parties have an interest, and the granting of
                          adequate protection in the form of the Adequate Protection Superpriority
                          Claim and the Adequate Protection Liens to the Prepetition Secured
                          Parties, as applicable, with respect to, inter alia, such use of their Cash
                          Collateral and all use and diminution in the value of such Cash Collateral
                          and the Prepetition Collateral, as applicable;

                    (f)   Debtor Stipulations – approving of certain stipulations in paragraph D of
                          the Interim Order by the Debtors with respect to the Existing Credit
                          Documents and the liens and security interests arising therefrom subject to
                          the Challenge Period described in paragraph 19 of the Interim Order;

                    (g)   Grant of DIP Lender Superpriority Claims – authorizing the granting of
                          superpriority claims under section 364(c)(1) of the Bankruptcy Code to the
                          DIP Lenders payable from, and having recourse to, all prepetition and
                          postpetition property of the Debtors' estates and all proceeds thereof,
                          subject to the Carve-Out (as defined in the Interim Order);

                    (h)   506(c) Limitation – subject only to and effective upon entry of the Final
                          Order, the limitation of the Debtors' right to surcharge against collateral
                          pursuant to section 506(c) of the Bankruptcy Code;

                    (i)   Interim Hearing – pursuant to Bankruptcy Rule 4001, that an interim
                          hearing (the "Interim Hearing") on the Motion be held before this Court to
                          consider entry of an order granting the Motion on an interim basis
                          (the "Interim Order")4 (i) authorizing the Debtors, on an interim basis,
                          to borrow from the DIP Lenders under or as permitted by the DIP
                          Documents up to an aggregate principal or face amount not to exceed (A)
                          $18.1 million under the DIP Facility (the "Interim Funding Amount"), to
                          provide operating cash for the Debtors' businesses, (ii) authorizing the
                          Debtors' continued use of Cash Collateral and all other Prepetition
                          Collateral, and (iii) granting adequate protection in the form of the
                          Adequate Protection Superpriority Claim and the Adequate Protection
                          Liens;


3
         Shiloh Holdings Netherlands B.V. is a non-Debtor, foreign subsidiary.
4
         The proposed Interim Order is attached hereto as Exhibit A.

                                                       -5-
RLF1 23936709v.1
                   Case 20-12024-LSS       Doc 15     Filed 08/30/20     Page 6 of 268




                    (j)   Final Hearing – scheduling a final hearing (the "Final Hearing") to
                          consider entry of a final order (the "Final Order" and collectively with the
                          Interim Order, the "DIP Orders")) granting the relief requested in this
                          Motion on a final basis; and

                    (k)   Other Relief – granting the other relief set forth in the Interim Order and
                          the Final Order.

                                    Facts Relevant to This Motion

I.       The Prepetition Credit Agreement

                    7.    The Prepetition Credit Agreement, as executed, provided a secured

revolving line of credit in the amount of $300 million and a term of five years. After a series of

amendments, however, the Prepetition Credit Agreement's term has been extended through

October 31, 2022, with an aggregate borrowing limit of up to $350 million (depending on

compliance with certain covenants).

                    8.    As of the Petition Date, the Debtors owed approximately $341.3 million

under the Prepetition Credit Agreement. As of June 11, 2020, the Debtors negotiated the Tenth

Amendment to the Prepetition Credit Agreement, which, among other things, waived certain

financial covenants, added certain additional other financial covenants, amended the interest rate

provisions, and implemented certain transactional milestones. Including the approximately

$4.8 million in issued letters of credit under the Prepetition Credit Agreement, unused

commitments thereunder were approximately $8.7 million as of the Petition Date; however, the

Debtors' actual borrowing capacity is subject to certain covenants included in the Prepetition

Credit Agreement, so such unused commitments may fluctuate.

                    9.    The Debtor-Subsidiaries that are guarantors under the Prepetition Credit

Agreement are Shiloh Corporation, Greenfield Die & Manufacturing Corp., Jefferson Blanking

Inc., Shiloh Automotive, Inc., Shiloh Industries, Inc. Dickson Manufacturing Division, Liverpool

Coil Processing, Inc., Medina Blanking, Inc., The Sectional Die Co., Sectional Stamping, Inc.,
                                                   -6-
RLF1 23936709v.1
                   Case 20-12024-LSS      Doc 15     Filed 08/30/20     Page 7 of 268




Shiloh Die Cast LLC, Albany-Chicago Company LLC, Shiloh Die Cast Midwest LLC, Shiloh

Holdings International, Inc., FMS Magnum Holdings LLC, Shiloh Manufacturing LLC, and

Shiloh Manufacturing Holdings LLC.

                    10.   The Debtors' borrowings under the Prepetition Credit Agreement bear

interest at the London Interbank Offering Rate or the base rate, established from time to time by

the administrative agent, in each case plus an applicable margin. Under the terms of the

recently-enacted Tenth Amendment to the Prepetition Credit Agreement, the margin on the

LIBOR borrowing rate was between 5.0% (subject to a LIBOR floor of 1.0%) and under the base

rate 4.0%, unless the Debtors businesses met certain financial metrics, in which case the margin

on the LIBOR borrowing rate was between 1.5% and 3.0% and under the base rate 0.5% and

2.0% (each depending upon the Debtors' leverage ratio).

II.      The Debtors' Immediate Need for Access to the DIP Financing and Cash Collateral

                    11.   After determining that the commencement of these cases was necessary,

and in order to preserve the value of their estates and fund the sale process described in the Ficks

Declaration, the Debtors, with the assistance of their professional advisors, explored various

options with respect to postpetition financing. See Lewis Declaration, at ¶¶ 14-16. Having

received no third party financing proposals as part of Houlihan Lokey Capital Inc.'s

comprehensive marketing efforts, the Debtors determined that the financing proposal from their

existing lenders under the Prepetition Credit Facility provided the Debtors with the best

opportunity to emerge from these cases in a timely manner and maximize the value of their

estates. Id. at ¶¶ 15-16.

                    12.   The DIP Facility consists of a $123.5 million senior secured superpriority

credit facility provided by the Debtors' existing lenders under the Prepetition Credit Facility.

Borrowings under the DIP Facility will be secured by a first priority lien on substantially all of
                                                  -7-
RLF1 23936709v.1
                   Case 20-12024-LSS         Doc 15      Filed 08/30/20   Page 8 of 268




the Debtors' assets. The DIP Facility, coupled with cash flow from operations, will permit the

Debtors to fund their businesses through a controlled and orderly sale process. Without the

funding provided by the DIP Facility, the Debtors will experience a near-term liquidity shortfall

and will be unable to conduct a sale process in a way that preserves value for their creditors.

See Ficks Declaration, at ¶ 42. The DIP Facility will therefore enhance the Debtors' ability to

minimize immediate disruption to their business and instill confidence among customers,

employees and service providers and ensure their continued support pending a sale of the

Debtors' assets. Id., at ¶ 44.

                    13.   The Debtors, in consultation with their proposed financial advisor, Ernst &

Young LLP ("EY LLP"), have reviewed and analyzed the Debtors' projected cash needs and

have prepared a 13-week budget (the "13-Week Budget") outlining the Debtors' postpetition cash

needs in the initial 13 weeks of these cases.5 Id., at ¶ 42. The Debtors, in consultation with

their advisors, believe that the 13-Week Budget appropriately reflects the Debtors' estimated

funding requirements over the identified period, and it shows the Debtors being able to meet

their obligations – including administrative expenses in these chapter 11 cases – and is

reasonable and appropriate under the circumstances. Id., at ¶¶ 42, 45.

                    14.   Immediate and ongoing access to funding under the DIP Facility is

intended to demonstrate to customers, employees, vendors, suppliers, and other key

constituencies that the Debtors have sufficient resources available to meet their obligations in the

ordinary course during these cases. Id., at ¶ 44. Absent funds available under the DIP

Financing, access to Cash Collateral and the cooperation of key business partners at this critical

early stage, the Debtors could (a) face a significant interruption in their businesses; (b) face


5
         A copy of the 13-Week Budget is attached hereto as Exhibit D.

                                                      -8-
RLF1 23936709v.1
                   Case 20-12024-LSS           Doc 15       Filed 08/30/20         Page 9 of 268




diminished customer confidence in the Debtors' products and ability to fulfill customer

requirements; and (c) undermine the support of important groups on whom the Debtors'

businesses and restructuring depend, which, in turn, would hinder their ability to preserve the

value of their estates. Id.

                    15.    Thus, the Debtors seek to borrow (a) up to $18.1 million under the DIP

Facility on an interim basis. The Debtors will use these funds to (a) continue the day-to-day

operations of their businesses, (b) maintain "business as usual" relationships with their

employees, customers, and vendors to the extent practicable, (c) complete a robust sale process

designed to yield the highest and best bids for the Debtors' assets, and (d) adequately fund these

chapter 11 cases.6

                    16.    In sum, without the relief requested in the Motion, the Debtors would

suffer substantial, irreparable, and ongoing harm. Accordingly, the Debtors' need for access to

postpetition financing and the use of Cash Collateral on the terms set forth in the DIP Credit

Agreement and the DIP Orders is immediate and urgent.

III.     Principal Terms of DIP Facility

                    17.    The principal terms of the DIP Facility required to be highlighted or

disclosed pursuant to relevant Bankruptcy Rules are as follows:7




6
         As described and for the reasons set forth below, subject to entry of the Final Order, $100 million of such
         borrowings are proposed to be used to repay that amount of outstanding Prepetition Obligations (defined
         below) under the Prepetition Credit Agreement.
7
         Capitalized terms used and not otherwise defined herein will have the meanings given to them in the DIP
         Credit Agreement or the Interim Order, as applicable. This disclosure above is qualified in its entirety by
         reference to the applicable provisions of the DIP Credit Agreement or the Interim Order, as applicable.
         To the extent there exists any inconsistency between the disclosure above and the provisions of the DIP
         Credit Agreement or the Interim Order, the provisions of the DIP Credit Agreement or the Interim Order,
         as applicable, shall control.

                                                        -9-
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15      Filed 08/30/20     Page 10 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE

 Parties
                               Borrower:      Shiloh Industries, Inc.
 Fed. R. Bankr. P.
                               Guarantors: Each of the Debtors.
 4001(c)(1)(B)
                               DIP Agent:     Bank of America, N.A.
 DIP Credit Agreement, p. 1
                               DIP Lenders: Exclusively comprised of Prepetition Lenders.
 Interim Order, p. 2

                               On an interim basis, during the period prior to entry of the
 Commitment                    Final Order, subject to the terms of the Interim Order, the
 Fed. R. Bankr. P.             Approved Budget and the DIP Documents, an aggregate
 4001(c)(1)(B)                 principal amount not to exceed $18,100,000.00 ("Interim
                               Borrowings"). The maximum principal amount that may be
 DIP Credit Agreement, p. 1.   borrowed following entry of the Final Order cannot exceed
 Interim Order, ¶ 2.           $123,500,000.00 (inclusive of any outstanding Interim
                               Borrowings).

                               The DIP Lenders' commitments under the DIP Documents
                               will terminate and the DIP Obligations (as defined in the
                               Interim Order) will become due and payable (unless such
                               obligations become due and payable earlier pursuant to the
                               terms of the DIP Documents and the Interim Order by way of
                               acceleration or otherwise), and the Debtors' authority to use
                               Cash Collateral in accordance with the Interim Order will
                               terminate, on the date that is the earliest to occur of (in each
                               case, the "Maturity Date"): (i) four (4) months after the
                               commencement of these chapter 11 cases; (ii) the date which
 Maturity/Termination Date     is thirty (30) days following the entry of the Interim Order if
                               the Court has not entered the Final Order on or prior to such
 Fed. R. Bankr.
                               date; (iii) the acceleration of the DIP Obligations upon five
 P. 4001(c)(1)(B)              (5) business days' prior written notice of an event of default
 DIP Credit Agreement § 1.01   under the DIP Credit Agreement (an "Event of Default") and
                               at the written request of the Required Lenders; (iv) the date
 Interim Order ¶ 9.
                               upon which any plan of reorganization or liquidation becomes
                               effective in any of these Chapter 11 Cases; (v) entry of an
                               order by the Bankruptcy Court in any these Chapter 11 Cases
                               (a) dismissing any of these Chapter 11 Cases or converting
                               any of these Chapter 11 Cases to a case under chapter 7 of the
                               Bankruptcy Code without the consent of the Required
                               Lenders or (b) appointing a chapter 11 trustee or an examiner
                               with enlarged powers relating to the operation of the business
                               of the Borrower (powers beyond those set forth in sections
                               1106(a)(3) and (4) of the Bankruptcy Code), in each case
                               without the consent of the DIP Agent and the Required
                                            - 10 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20      Page 11 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE
                              Lenders; (vi) the effective date of a sale of all or substantially
                              all of the assets of the Debtors and (vii) the filing or support
                              by any Debtor of a plan of reorganization or liquidation (a
                              "Plan") that is not otherwise reasonably acceptable to the DIP
                              Agent and the Required Lenders in their sole discretion;
                              provided, that, a Plan that, upon its effective date, pays the
                              DIP Obligations and the obligations under the Prepetition
                              Credit Agreement in full in cash on the effective date of such
                              Plan shall be deemed reasonably acceptable to such parties.

                              Subject to the Default Rate, (i) each Eurocurrency Rate Loan
                              shall bear interest on the outstanding principal amount thereof
                              for each Interest Period at a rate per annum equal to the sum
                              of the Eurocurrency Rate for such Interest Period plus the
                              Applicable Rate, and (ii) each Base Rate Loan shall bear
                              interest on the outstanding principal amount thereof from the
                              applicable borrowing date at a rate per annum equal to the
                              sum of the Base Rate plus the Applicable Rate. To the extent
                              that any calculation of interest or any fee required to be paid
                              under the DIP Credit Agreement shall be based on (or result
                              in) a calculation that is less than zero, such calculation shall
                              be deemed zero for purposes of the DIP Credit Agreement.
 Interest Rate and Premiums
                              Upon the occurrence and during the continuance of any Event
 Fed. R. Bankr.
                              of Default, at the election of the Administrative Agent with
 P. 4001(c)(1)(B)
                              the written consent of the Required Lenders or at the written
 DIP Credit Agreement §§      instruction of the Required Lenders, all outstanding
 1.01, 2.08                   Obligations shall bear interest at a fluctuating interest rate per
                              annum at all times equal to the Default Rate to the fullest
                              extent permitted by applicable Laws. Accrued and unpaid
                              interest on past due amounts (including interest on past due
                              interest) shall be due and payable on demand.
                              Interest on each Loan shall be due and payable in arrears on
                              each Interest Payment Date applicable thereto and at such
                              other times as may be specified herein. Interest hereunder
                              shall be due and payable in accordance with the terms hereof
                              before and after judgment, and before and after the
                              commencement of any proceeding under any Debtor Relief
                              Law.

 Fees & Expenses              The Company shall pay to the Administrative Agent, for the
                              account of each Lender in accordance with its Applicable
 Fed. R. Bankr.
                              Percentage, a commitment fee in Dollars (the "Commitment
 P. 4001(c)(1)(B)
                              Fee") at a rate per annum equal to the product of (i) one half
                                          - 11 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20     Page 12 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE
 DIP Credit Agreement          of one percent (0.50%) per annum times (ii) the actual daily
 §§ 2.09, 11.04(a).            amount by which the Aggregate Revolving Commitments
                               exceed the Outstanding Amount of Revolving Loans, subject
 Interim Order ¶¶ 11, 16(c).
                               to adjustment as provided in Section 2.15. For the avoidance
                               of doubt, for purposes of determining the Commitment Fee,
                               and the Commitment Fee shall be determined based on the
                               full $23,500,000 of Revolving Commitments prior to entry of
                               the Final Order and thereafter. The Commitment Fee shall
                               accrue at all times during the Availability Period, including at
                               any time during which one or more of the conditions in
                               Article V is not met, and shall be due and payable monthly in
                               arrears on the first Business Day of each month, commencing
                               with the first such date to occur after the Closing Date, and on
                               the Maturity Date; provided, that (A) no Commitment Fee
                               shall accrue on the Revolving Commitment of a Defaulting
                               Lender so long as such Lender shall be a Defaulting Lender
                               and (B) any Commitment Fee accrued with respect to the
                               Revolving Commitment of a Defaulting Lender during the
                               period prior to the time such Lender became a Defaulting
                               Lender and unpaid at such time shall not be payable by the
                               Company so long as such Lender shall be a Defaulting
                               Lender. The Commitment Fee shall be calculated monthly in
                               arrears.
                               The Company shall pay to the Administrative Agent for its
                               own account, in Dollars, fees in the amounts and at the times
                               specified in the Fee Letter. Such fees shall be fully earned
                               when paid and shall be non-refundable for any reason
                               whatsoever.
                               The Loan Parties shall pay (i) all reasonable and documented
                               out-of-pocket expenses incurred by the Administrative Agent
                               and its Affiliates, and any Lender (including the reasonable
                               fees, charges and disbursements of any counsel for the
                               Administrative Agent, any Lender and Alix Partners (as
                               financial advisors to the Administrative Agent)), and shall pay
                               all fees and time charges for attorneys who may be employees
                               (with no profit margin) of the DIP Agent or any DIP Lender
                               in connection with the syndication of the credit facilities
                               provided for herein, the preparation, negotiation, execution,
                               delivery and administration of the DIP Credit Agreement and
                               the other Loan Documents, the Interim Order, the Final Order
                               or any amendments, modifications or waivers of the
                               provisions thereof or of the DIP Credit Agreement (whether
                               or not the transactions contemplated thereby or by the DIP
                                           - 12 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 13 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              Credit Agreement shall be consummated), (ii) [reserved], (iii)
                              [reserved] and (iv) all out-of-pocket expenses incurred by the
                              Administrative Agent, any Lender (including the fees, charges
                              and disbursements of any counsel for the Administrative
                              Agent, any Lender, and Alix Partners (as financial advisors to
                              the Administrative Agent)), and shall pay all fees and time
                              charges for attorneys who may be employees (with no profit
                              margin) of the Administrative Agent or any Lender, in
                              connection with the Chapter 11 Case and any successor case,
                              including, without limitation (A) in connection with the
                              enforcement or protection of its rights, (B) in connection with
                              the DIP Credit Agreement or the other Loan Documents,
                              including its rights under section 11.04 of the DIP Credit
                              Agreement, or (C) in connection with the Loans made under
                              the DIP Credit Agreement, including all such out-of-pocket
                              expenses incurred during any workout, restructuring or
                              negotiations in respect of such Loans, in each case subject to
                              receipt by the Loan Parties of an invoice. The Loan Parties
                              will be invoiced on a monthly basis for the foregoing fees and
                              expenses. All such fees and expenses shall be paid by the
                              Loan Parties on the twelfth (12th) Business Day following
                              delivery of the applicable invoice; provided, that the
                              Administrative Agent or any Lender, as applicable, shall
                              provide copies of each invoice to the United States Trustee
                              and the Unsecured Creditors Committee in the Chapter 11
                              Case and allow such parties at least (10) Business Days to
                              review and object to any such invoice. In the event that an
                              objection is asserted, the Loan Parties shall: (A) pay the
                              undisputed portion of the applicable fees and expenses
                              pursuant to the terms of section 11.04 of the DIP Credit
                              Agreement; and (B) not be required to pay the disputed
                              portion of the applicable fees and expenses until such time as
                              the Bankruptcy Court has made a determination regarding
                              such objection. For the avoidance of doubt, the reasonable
                              fees and expenses of the Administrative Agent and the
                              Lenders shall not be subject to the limitations set forth in the
                              Budget.




                                          - 13 -
RLF1 23936709v.1
               Case 20-12024-LSS    Doc 15     Filed 08/30/20     Page 14 of 268




                                 Each Loan Party shall, and shall cause each of its Subsidiaries
                                 to, use the proceeds of the Credit Extensions, subject to the
                                 Interim Order and the Final Order: (a) for working capital
                                 and other general purposes of the Loan Parties, including the
                                 payment of professional fees and expenses; (b) as provided in
                                 the DIP Orders to pay the reasonable fees and expenses of the
                                 Administrative Agent and the Lenders (including the
                                 reasonable fees and expenses of counsel and financial
                                 advisors); (c) to pay claims in respect of certain Prepetition
                                 creditors, which may include, without limitation, employees,
                                 customers, lienholders, insurers, vendors and taxing
                                 authorities in the ordinary course, in each case to the extent
                                 authorized by the Interim Order or the Final Order, as
                                 applicable; and (d) to make adequate protection payments to
                                 the Prepetition Agent and the Prepetition Lenders to the extent
                                 authorized by orders of the Bankruptcy Court, in each case in
                                 accordance with the Budget; provided, that in no event shall
                                 the proceeds of any Credit Extension be used (i) in
                                 contravention of any Law or of any Loan Documents; or (ii)
                                 for the payment of professional fees and disbursements
 Use of Funds                    incurred in connection with any challenge to (A) the amount,
 Fed. R. Bankr.                  extent, priority, validity or enforcement of the indebtedness of
 P. 4001(c)(1)(B)                the Loan Parties owing to the Administrative Agent, the
                                 Lenders, the Prepetition Agent or the Prepetition Lenders or
 DIP Credit Agreement § 7.11
                                 (B) the collateral securing such indebtedness or the amount,
 Interim Order ¶¶ 2, 4(a), and   extent, perfection, priority, enforcement or validity of the
 20.                             Liens granted in favor of the Administrative Agent, the
                                 Lenders, the Prepetition Agent or the Prepetition Lenders with
                                 respect thereto; provided, notwithstanding anything to the
                                 contrary herein, no more than an aggregate of $50,000 of the
                                 Carve-Out may be used by the Unsecured Creditors
                                 Committee to investigate the matters in the foregoing clauses
                                 (A) and (B).
                                 Available financing and advances under the DIP Credit
                                 Agreement shall, on an interim basis, be made to fund, in
                                 accordance with the DIP Documents and the Approved
                                 Budget, working capital and general corporate requirements
                                 of the Debtors, adequate protection to the Prepetition Lenders,
                                 bankruptcy-related costs and expenses (including interest, fees
                                 and expenses in accordance with the Interim Order and the
                                 DIP Documents), and any other amounts required or allowed
                                 to be paid in accordance with the Interim Order, but only as
                                 and to the extent authorized by the Approved Budget and the
                                 DIP Documents. Upon entry of the Final Order and subject to
                                 paragraph 19 of the Interim Order, $100,000,000.00 of the
                                 principal amount of the Prepetition Obligations held by DIP
                                            - 14 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 15 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                               Lenders (allocated in accordance with their respective shares
                               of the DIP Loans) shall be converted into DIP Loans, and
                               such portion (once converted into DIP Loans) may not be
                               reborrowed after any repayment (whether full or partial)
                               thereof.
                               The Debtors have delivered to the DIP Agent a detailed
                               budget that sets forth projected cash receipts and cash
                               disbursements on a weekly basis for the time period from and
                               including the Petition Date through November 27, 2020 that
                               has been approved by the Required Lenders (defined below),
                               and a copy of which is attached hereto as Exhibit A (as
                               updated, amended, supplemented or otherwise modified in
                               accordance herewith, the "Approved Budget"). The Approved
                               Budget also sets forth, for each week, the amount of DIP
                               Loans anticipated to be advanced or otherwise used for such
                               week after giving effect to any budgeted inflows. The
                               Debtors shall provide to the DIP Secured Parties financial
                               reporting in accordance with the terms of the DIP Documents.
                               Funds borrowed under the DIP Credit Agreement and Cash
                               Collateral used under the Interim Order shall be used by the
                               Debtors in accordance with the DIP Documents, including the
                               Approved Budget, and the Interim Order. The consent of the
                               Required Lenders to the Approved Budget shall not be
                               construed as a commitment of the DIP Lenders to provide DIP
                               Loans or of the DIP Secured Parties or Prepetition Lenders to
                               permit the use of Cash Collateral (subject to the Carve-Out)
                               after the occurrence of a Termination Event (as defined
                               below) under the Interim Order, regardless of whether the
                               aggregate funds shown on the Approved Budget have been
                               expended.
                               Notwithstanding anything in the Interim Order or the DIP
                               Documents to the contrary, without the express written
                               consent of the DIP Agent and the Prepetition Agent, no
                               proceeds of the DIP Facility, any DIP Collateral or Prepetition
                               Collateral (including, without limitation, Cash Collateral) or
                               any portion of the Carve-Out may be used to pay any claims
                               for services rendered by any professionals retained by the
                               Debtors, any creditor or party in interest, any Creditors'
                               Committee, any trustee appointed under these Chapter 11
                               Cases or any Successor Case(s) or any other party to (a)
                               request authorization to obtain postpetition loans or other
                               financial accommodations pursuant to section 364 of the
                               Bankruptcy Code or otherwise, other than from the DIP
                                          - 15 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20      Page 16 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                               Secured Parties, unless the proceeds of such loans or
                               accommodations are or will be sufficient, and will be used, to
                               indefeasibly pay in full in cash all DIP Obligations, or (b)
                               investigate (except as set forth in this paragraph below),
                               assert, join, commence, support or prosecute any Challenge or
                               other action or claim, counter-claim, proceeding, application,
                               motion, objection, defense, or other adversary proceeding or
                               contested matter seeking any order, judgment, determination
                               or similar relief against, or adverse to the interests of the DIP
                               Secured Parties or any other Releasee with respect to any
                               transaction, occurrence, omission or action including, without
                               limitation, (i) any actions under chapter 5 of the Bankruptcy
                               Code, (ii) any action relating to any act, omission or aspect of
                               the relationship between or among any of the Releasees, on
                               the one hand, and any of the Debtors, on the other, (iii) any
                               action with respect to the validity and extent of the DIP
                               Obligations, the Prepetition Obligations or the validity, extent
                               and priority of the DIP Liens, the Prepetition Liens or the
                               Adequate Protection Liens, (iv) any action seeking to
                               invalidate, set aside, avoid or subordinate, in whole or in part,
                               the DIP Obligations, the DIP Liens, the Prepetition
                               Obligations, the Prepetition Liens, the Adequate Protection
                               Superpriority Claim or the Adequate Protection Liens or (v)
                               any action that has the effect of preventing, hindering or
                               delaying (whether directly or indirectly) any DIP Secured
                               Party in respect of the enforcement of the DIP Liens, (c)
                               subject to authority provided to the Debtors pursuant to the
                               DIP Documents, pay any claim (as defined in the Bankruptcy
                               Code) of a prepetition creditor (as defined in the Bankruptcy
                               Code) if the Debtors have received a written objection to such
                               payment from the DIP Agent, and/or (d) use or seek to use
                               Cash Collateral or sell or otherwise dispose of DIP Collateral,
                               unless otherwise permitted by the Interim Order or by the DIP
                               Documents, without the express written consent of the
                               applicable DIP Secured Parties. Notwithstanding the
                               foregoing, up to $50,000 in the aggregate of the DIP Facility,
                               DIP Collateral, Cash Collateral and Carve-Out may be used
                               by a Creditors' Committee during the Challenge Period to
                               investigate claims against the Releasees.




                                          - 16 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15      Filed 08/30/20      Page 17 of 268




                               This DIP Credit Agreement shall become effective upon and
                               the obligation of each Lender to make its initial Credit
                               Extension hereunder is subject to satisfaction of the following
                               conditions precedent: (a) receipt by the Administrative Agent
                               of executed counterparts of the DIP Credit Agreement and the
                               other Loan Documents, each properly executed by a
                               Responsible Officer of the signing Loan Party and, in the case
                               of the DIP Credit Agreement, by each Lender; (b) receipt by
                               the Administrative Agent of favorable opinions of legal
                               counsel to the Loan Parties, addressed to the Administrative
                               Agent and each Lender, dated as of the Closing Date, and in
                               form and substance reasonably satisfactory to the
                               Administrative Agent; (c) Receipt by the Administrative Agent
                               of the following, in form and substance satisfactory to the
                               Administrative Agent and its legal counsel: (i) copies of the
                               Organization Documents of each Loan Party certified to be
                               true and complete as of a recent date by the appropriate
                               Governmental Authority of the state or other jurisdiction of its
                               incorporation or organization, where applicable, and certified
                               by a secretary or assistant secretary of such Loan Party to be
 Material Conditions to        true and correct as of the Closing Date; (ii) such certificates of
 Closing – Interim Funding     resolutions or other action, incumbency certificates and/or
 Conditions                    other certificates of Responsible Officers of each Loan Party as
 Fed. R. Bankr.                the Administrative Agent may require evidencing the identity,
 P. 4001(c)(1)(B)              authority and capacity of each Responsible Officer thereof
                               authorized to act as a Responsible Officer in connection with
 DIP Credit Agreement § 5.01
                               the DIP Credit Agreement and the other Loan Documents to
                               which such Loan Party is a party; and (iii) such documents and
                               certifications as the Administrative Agent may require to
                               evidence that each Loan Party is duly organized or formed, and
                               is validly existing, in good standing and qualified to engage in
                               business in its state of organization or formation; (d) Receipt
                               by the Administrative Agent of the following: (i) searches of
                               Uniform Commercial Code filings in the jurisdiction of
                               formation of each Loan Party or where a filing would need to
                               be made in order to perfect the Administrative Agent's security
                               interest in the Collateral, copies of the financing statements on
                               file in such jurisdictions and evidence that no Liens exist other
                               than Permitted Liens; (ii) UCC financing statements for each
                               appropriate jurisdiction as is necessary, in the Administrative
                               Agent's sole discretion, to perfect the Administrative Agent's
                               security interest in the Collateral; (iii) subject to Section 4(a) of
                               the Pledge Agreement, all certificates evidencing any
                               certificated Equity Interests pledged to the Administrative
                               Agent pursuant to the Pledge Agreement, together with duly
                               executed in blank and undated stock powers attached thereto;

                                            - 17 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 18 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              (iv) searches of ownership of, and Liens on, intellectual
                              property of each Loan Party in the appropriate governmental
                              offices; and (v) duly executed notices of grant of security
                              interest in the form required by the Security Agreement as are
                              necessary, in the Administrative Agent's sole discretion, to
                              perfect the Administrative Agent's security interest in the
                              intellectual property of the Loan Parties; (e) receipt by the
                              Administrative Agent of a certificate signed by a Responsible
                              Officer of the Company certifying that the conditions specified
                              in Sections 5.02(a) and (b) have been satisfied; (f) receipt by
                              the Administrative Agent and the Lenders of any fees required
                              to be paid on or before the Closing Date, to the extent invoiced
                              prior to the Closing Date; (g) unless waived by the
                              Administrative Agent, the Company shall have paid all fees,
                              charges and disbursements of counsel to the Administrative
                              Agent to the extent invoiced prior to the Closing Date, plus
                              such additional amounts of such fees, charges and
                              disbursements as shall constitute its reasonable estimate of
                              such fees, charges and disbursements incurred or to be incurred
                              by it through the closing proceedings (provided that such
                              estimate shall not thereafter preclude a final settling of
                              accounts between the Company and the Administrative Agent);
                              (h) receipt by the Administrative Agent of a Request for Credit
                              Extension in accordance with the requirements hereof with
                              respect to the Loans to be made on the Closing Date; (i) the
                              Administrative Agent and the Lenders shall have received all
                              documentation and other information required under applicable
                              "know your customer" and anti-money laundering rules and
                              regulations, including the PATRIOT Act, at least three
                              Business Days prior to the requested Borrowing. If the
                              Borrower qualifies as a "legal entity customer" under the
                              Beneficial Ownership Regulation, it shall deliver a certification
                              regarding beneficial ownership required by the Beneficial
                              Ownership Regulation to each Lender that so requests; (j) on or
                              prior to the Closing Date, the Security Agreement, the Pledge
                              Agreement and the Interim Order, upon entry of the Interim
                              Order, shall be effective to create in favor of the
                              Administrative Agent, for the benefit of the holders of the
                              Obligations, a legal, valid and enforceable: (i) first priority
                              (except for Existing Liens entitled to priority under applicable
                              Laws) perfected (to the extent required by the Security
                              Agreement, the Pledge Agreement or the DIP Orders) security
                              interest in and Lien on the Collateral, subject to the Carve-Out;

                                          - 18 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20      Page 19 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE
                               and (ii) with respect to the Collateral subject to Existing Liens
                               entitled to priority under applicable Laws, junior perfected (to
                               the extent required by the Security Agreement, the Pledge
                               Agreement or the DIP Orders) security interest in and Lien on
                               such Collateral, subject to such applicable Existing Lien and
                               the Carve-Out; (k) prior to the Closing Date, the Bankruptcy
                               Court shall have entered the Interim Order, which Interim
                               Order shall be in full force and effect and shall not have been
                               amended, modified, stayed or reversed. If the Interim Order is
                               the subject of a pending appeal in any respect, neither the
                               Interim Order nor the making of the Loans or the performance
                               by any Loan Party of any of its obligations under any of the
                               Loan Documents shall be the subject of a presently effective
                               stay pending appeal; (l) on the Closing Date, all of the "first
                               day orders" entered reasonably soon after the commencement
                               of the Chapter 11 Case by the Bankruptcy Court in the Chapter
                               11 Case and all adequate protection payments and critical
                               vendor payments approved by the Bankruptcy Court in the
                               Interim Order or otherwise shall be reasonably satisfactory in
                               form and substance to the Administrative Agent and the
                               Lenders in all material respects; (m) on the Closing Date, all
                               orders (if any) providing for payment of Prepetition
                               indebtedness of the Loan Parties or affecting in any way the
                               Obligations or Collateral submitted for entry in the Chapter 11
                               Case shall be reasonably satisfactory in form and substance to
                               the Administrative Agent, as entered, and shall not deviate
                               from the form thereof approved by the Administrative Agent in
                               any material respect which is adverse to the interests of the
                               Lenders or the Prepetition Lenders; (n) on the Closing Date,
                               the Lenders shall have received and be satisfied with the initial
                               Budget; and (o) the Loan Parties shall have commenced the
                               Chapter 11 Case in the Bankruptcy Court.

                               The obligation of each Lender to honor any Request for Credit
                               Extension is subject to the following conditions precedent: (a)
                               the representations and warranties of the Company and each
 Material Conditions to        other Loan Party contained in Article VI of the DIP Credit
 Subsequent Borrowings         Agreement or any other Loan Document, or which are
 Fed. R. Bankr.                contained in any document furnished at any time under or in
 P. 4001(c)(1)(B)              connection herewith or therewith, shall be true and correct in
                               all material respects (or, if any such representation or warranty
 DIP Credit Agreement § 5.02
                               is qualified by materiality or Material Adverse Effect, it shall
                               be true and correct in all respects) on and as of the date of such
                               Credit Extension, except to the extent that such representations
                                           - 19 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20      Page 20 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              and warranties specifically refer to an earlier date, in which
                              case they shall be true and correct in all material respects (and
                              in all respects if any such representation or warranty is already
                              qualified by materiality or reference to Material Adverse
                              Effect) as of such earlier date; (b) no Default shall exist, or
                              would result from such proposed Credit Extension or from the
                              application of the proceeds thereof; (c) the Administrative
                              Agent and shall have received a Request for Credit Extension
                              in accordance with the requirements hereof; and (d) at the time
                              of each Borrowing, and also after giving effect thereto, (i) if an
                              extension of credit has been requested before the Final Order
                              has been entered by the Bankruptcy Court, the Interim Order
                              shall be in full force and effect and shall not have been
                              vacated, reversed, stayed, modified, rescinded or amended in
                              any respect without the prior written consent of the
                              Administrative Agent other than in respect of immaterial
                              modifications (with the prior written consent of the
                              Administrative Agent not to be unreasonably withheld for such
                              modifications), and (ii) if an extension of credit is requested
                              after the Final Order has been entered by the Bankruptcy
                              Court, the Administrative Agent and the Lenders shall have
                              received a copy of the Final Order and the Final Order shall be
                              in full force and effect and shall not have been vacated,
                              reversed, stayed, modified or amended in any respect without
                              the prior written consent of the Administrative Agent (with the
                              prior written consent of the Administrative Agent not to be
                              unreasonably withheld for such modifications). If either the
                              Interim Order or the Final Order is the subject of a pending
                              appeal in any respect, none of such DIP Order, the making of
                              the Loans or the performance by any Loan Party of any of its
                              obligations under any of the Loan Documents shall be the
                              subject of a presently effective stay pending appeal. The Loan
                              Parties, the Administrative Agent and the Lenders shall be
                              permitted and required to perform their respective obligations
                              in compliance with the DIP Credit Agreement,
                              notwithstanding any such objection or appeal unless the
                              relevant Order has been stayed by a court of competent
                              jurisdiction.

                              Any of the following shall constitute an Event of Default:
 Events of Default
                              Non-Payment. The Borrower or any other Loan Party fails to
 Fed. R. Bankr.
                              pay (i) when and as required to be paid herein, any amount of
 P. 4001(c)(1)(B)
                              principal of any Loan, or (ii) within three (3) Business Days

                                          - 20 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20     Page 21 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE
 DIP Credit Agreement § 9.01   after the same becomes due, any interest on any Loan, or any
                               fee due hereunder, or (iii) within five (5) Business Days after
                               the same becomes due, any other amount payable hereunder or
                               under any other Loan Document; or
                               Specific Covenants. Any Loan Party fails to perform or
                               observe any term, covenant or agreement contained in any of
                               Section 7.01, 7.02, 7.03, 7.05, 7.10, 7.11, 7.12 or 7.14 or
                               Article VIII;
                               Other Defaults. Any Loan Party fails to perform or observe
                               any other covenant or agreement (not specified in subsection
                               (a) or (b) of section 9.01 of the DIP Credit Agreement)
                               contained in any Loan Document on its part to be performed
                               or observed and such failure continues for ten (10) days;
                               Representations and Warranties. Any representation,
                               warranty, certification or statement of fact made or deemed
                               made by or on behalf of the Borrower or any other Loan Party
                               herein, in any other Loan Document, or in any document
                               delivered in connection herewith or therewith shall be
                               incorrect or misleading when made or deemed made;
                               Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails
                               to make any payment when due (whether by scheduled
                               maturity, required prepayment, acceleration, demand, or
                               otherwise) in respect of any Indebtedness or Guarantee (other
                               than Indebtedness hereunder and Indebtedness under Swap
                               Contracts) having an aggregate principal amount (including
                               undrawn committed or available amounts and including
                               amounts owing to all creditors under any combined or
                               syndicated credit arrangement) of more than the Threshold
                               Amount, or (B) fails to observe or perform any other
                               agreement or condition relating to any such Indebtedness or
                               Guarantee or contained in any instrument or agreement
                               evidencing, securing or relating thereto, or any other event
                               occurs, the effect of which default or other event is to cause, or
                               to permit the holder or holders of such Indebtedness or the
                               beneficiary or beneficiaries of such Guarantee (or a trustee or
                               agent on behalf of such holder or holders or beneficiary or
                               beneficiaries) to cause, with the giving of notice if required,
                               such Indebtedness to be demanded or to become due or to be
                               repurchased, prepaid, defeased or redeemed (automatically or
                               otherwise), or an offer to repurchase, prepay, defease or
                               redeem such Indebtedness to be made, prior to its stated
                               maturity, or such Guarantee to become payable or cash
                                           - 21 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15   Filed 08/30/20     Page 22 of 268




             REQUIRED
                                                   MATERIAL TERMS
            DISCLOSURE
                              collateral in respect thereof to be demanded; provided that,
                              with respect to any such failure that occurred prior to the
                              Petition Date or with respect to the Prepetition Credit
                              Agreement, such failure or event shall be an Event of Default
                              solely to the extent not subject to the automatic stay by the
                              Bankruptcy Court or (ii) there occurs under any Swap Contract
                              an Early Termination Date (as defined in such Swap Contract)
                              resulting from (A) any event of default under such Swap
                              Contract as to which the Company or any Subsidiary is the
                              Defaulting Party (as defined in such Swap Contract) or (B)
                              any Termination Event (as so defined) under such Swap
                              Contract as to which the Company or any Subsidiary is an
                              Affected Party (as so defined) and, in either event, the Swap
                              Termination Value owed by the Company or such Subsidiary
                              as a result thereof is greater than the Threshold Amount;
                              provided that, with respect to any such occurrence prior to the
                              Petition Date or with respect to the Prepetition Credit
                              Agreement, such occurrence shall be an Event of Default
                              solely to the extent not subject to the automatic stay by the
                              Bankruptcy Court;
                              Bankruptcy Matters. Any of the following shall occur:
                                    (i)     any Chapter 11 Case shall be dismissed (which
                                    dismissal does not require as a condition to such
                                    dismissal the termination of the Lenders' Commitments
                                    and the payment in full in cash of all Secured
                                    Obligations and the Prepetition Facility Obligations) or
                                    converted to a case under Chapter 7 of the Bankruptcy
                                    Code or the Loan Parties (or any of them) shall file a
                                    motion or other pleading seeking the dismissal or
                                    conversion of any Chapter 11 Case under Section 1112
                                    of the Bankruptcy Code or otherwise without the
                                    consent of the Required Lenders; a trustee under
                                    Chapter 7 or Chapter 11 of the Bankruptcy Code, a
                                    responsible officer or an examiner with enlarged powers
                                    relating to the operation of the business (powers beyond
                                    those set forth in Sections 1106(a)(3) and (4) of the
                                    Bankruptcy Code) under Section 1106(b) of the
                                    Bankruptcy Code shall be appointed in any Chapter 11
                                    Case, provided that the appointment of a Chapter 11
                                    trustee or officer or examiner with enlarged powers shall
                                    not be an Event of Default hereunder if (A) such relief is
                                    sought by the Administrative Agent or (B) the Required
                                    Lenders waive such Event of Default in connection with
                                         - 22 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15   Filed 08/30/20      Page 23 of 268




             REQUIRED
                                                   MATERIAL TERMS
            DISCLOSURE
                                    such appointment; the Board of Directors of one or more
                                    of the Loan Parties shall authorize a liquidation of any
                                    Loan Party's business, except with the prior written
                                    consent of the Administrative Agent; an application
                                    shall be filed by the Loan Parties for the approval of any
                                    other Superpriority Claim (other than the Carve-Out,
                                    which shall have a Superpriority Claim ranking senior to
                                    the Secured Obligations, and which shall be paid by the
                                    Loan Parties at the times and in the amounts permitted
                                    by an order of the Bankruptcy Court) or any Primed
                                    Liens in any Chapter 11 Case which is equal to or senior
                                    to the claims of the Lenders against the Loan Parties
                                    hereunder or under any of the other Loan Documents if
                                    it is not used to repay the Secured Obligations in full in
                                    cash, or there shall arise or be granted any such senior or
                                    pari passu Superpriority Claim; or the Loan Parties shall
                                    file an application or motion for the approval of any
                                    Lien in any Chapter 11 Case that is pari passu with or
                                    senior to the Liens of the Secured Parties or the Liens of
                                    the Prepetition Agent and the Prepetition Lenders
                                    granted or created hereunder, under any of the other
                                    Loan Documents or either of the Orders (other than
                                    Liens of third parties securing the Carve-Out and any
                                    other Liens permitted by the DIP Credit Agreement and
                                    the other Loan Documents, which shall have the
                                    respective priorities set forth in the Interim Order, the
                                    Final Order or the DIP Credit Agreement, as
                                    applicable);
                                    (ii)    the Bankruptcy Court shall enter an order or
                                    orders granting relief from the automatic stay applicable
                                    under Section 362 of the Bankruptcy Code pertaining to
                                    the Collateral to the holder or holders of any security
                                    interest to (i) permit foreclosure (or the granting of a
                                    deed in lieu of foreclosure or the like) on any assets of
                                    the Loan Parties in an amount in excess of $250,000,
                                    individually or in the aggregate (except as otherwise
                                    permitted in writing by the Administrative Agent) or (ii)
                                    permit other actions that would have a Material Adverse
                                    Effect;
                                    (iii)  (1) the Final Order Entry Date shall not have
                                    occurred on or prior to the date occurring thirty (30)
                                    calendar days after the entry of the Interim Order, (2) an
                                    order of the Bankruptcy Court shall be entered
                                         - 23 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15   Filed 08/30/20     Page 24 of 268




             REQUIRED
                                                   MATERIAL TERMS
            DISCLOSURE
                                    reversing, amending, supplementing, vacating or
                                    otherwise amending, supplementing or modifying the
                                    Interim Order and/or the Final Order without the prior
                                    written consent of the Administrative Agent, or any
                                    Loan Party shall apply for authority to do so, without the
                                    prior written consent of the Administrative Agent, (3) an
                                    order with respect to the Chapter 11 Case shall be
                                    entered by the Bankruptcy Court without the express
                                    prior written consent of the Required Lenders to permit
                                    any administrative expense or any claim (now existing
                                    or hereafter arising, of any kind or nature whatsoever) to
                                    have administrative priority as to the Loan Parties equal
                                    or superior to the priority of the Secured Parties in
                                    respect of the Secured Obligations except as otherwise
                                    provided in the DIP Credit Agreement, (4) [reserved],
                                    (5) the Interim Order and/or the Final Order shall cease
                                    to create a valid and perfected first priority Lien on the
                                    Collateral or otherwise cease to be valid and binding and
                                    in full force and effect, (6) [reserved], (7) any Loan
                                    Party shall seek any modification of the Interim Order
                                    and/or the Final Order or assert in any pleading filed in
                                    any court that any material provision of the Interim
                                    Order and/or the Final Order is not valid and binding for
                                    any reason or otherwise modifying the Interim Order
                                    and/or the Final Order in a manner adverse to the
                                    Secured Parties, or (8) if any Loan Party is enjoined,
                                    restrained or in any way prevented by court order from
                                    continuing or conducting all or any material part of its
                                    business or affairs;
                                    (iv)   except as permitted by the DIP Credit
                                    Agreement, the DIP Orders, the Budget or as otherwise
                                    agreed to by the Administrative Agent and the Required
                                    Lenders, the Loan Parties shall make (or shall have
                                    made) any Prepetition Payment other than Prepetition
                                    Payments authorized by the Bankruptcy Court in
                                    accordance with orders of the Bankruptcy Court entered
                                    without objection by the Administrative Agent;
                                    (v)     the Bankruptcy Court shall enter an order
                                    avoiding or requiring disgorgement by the Secured
                                    Parties of any material amounts received in respect of
                                    the Secured Obligations;


                                         - 24 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 25 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                                    (vi)    the Bankruptcy Court shall enter an order or
                                    orders to sell, transfer, lease, exchange, alienate or
                                    otherwise dispose of any assets, properties or equity of
                                    any Loan Party pursuant to Section 363 of the
                                    Bankruptcy Code without the consent of the
                                    Administrative Agent and Required Lenders unless such
                                    order or orders contemplate the repayment in full in cash
                                    of the Secured Obligations and the termination in full of
                                    all Commitments under the DIP Credit Agreement;
                                    (vii) any of the Loan Parties shall take any action in
                                    support of any matter set forth in clauses (i)-(vi) above
                                    or any other Person shall do so and such application is
                                    not contested in good faith by the Loan Parties and the
                                    relief requested is granted in an order that is not stayed
                                    pending appeal;
                                    (viii) any Loan Party shall file a motion, pleading or
                                    proceeding which could reasonably be expected to result
                                    in a material impairment of the rights or interests of the
                                    Lenders or a determination by a court with respect to a
                                    motion, pleading or proceeding brought by another party
                                    which results in such a material impairment;
                                    (ix)    any Loan Party shall file a motion in the Chapter
                                    11 Case (A) to use cash collateral under Section 363(c)
                                    of the Bankruptcy Code without the consent of the
                                    Lenders, (B) to obtain additional financing under
                                    Sections 364(c) or (d) of the Bankruptcy Code not
                                    otherwise permitted under the DIP Credit Agreement or
                                    (C) to take any other action or actions materially adverse
                                    to Administrative Agent or the Lenders, or their rights
                                    and remedies hereunder or under any of the other Loan
                                    Documents, or the DIP Orders, or Administrative
                                    Agent's interest in any of the Collateral;
                                    (x)     the filing or support by any Loan Party of any
                                    plan of reorganization or liquidation that is not
                                    reasonably approved by the Administrative Agent and
                                    the Required Lenders unless such plan of reorganization
                                    or liquidation provides for the repayment in full in cash
                                    of and termination in full of all Commitments and
                                    Secured Obligations upon its effective date;
                                    (xi)    any Loan Party shall take (or support any Person
                                    in taking) any action in order to restrict or prohibit the

                                         - 25 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15   Filed 08/30/20      Page 26 of 268




             REQUIRED
                                                   MATERIAL TERMS
            DISCLOSURE
                                    Administrative Agent, any Lender, the Prepetition
                                    Agent or any Prepetition Lender from submitting a
                                    "credit bid" for any assets of the Loan Parties;
                                    (xii) subject to any requirements to the contrary in the
                                    DIP Orders, the Loan Parties fail to disburse the sale
                                    proceeds to the Administrative Agent
                                    contemporaneously with the closing of a sale of
                                    substantially all of the Loan Parties' assets, subject to
                                    payment of the Carve-Out and any wind-down fund
                                    provided for in the DIP Orders;
                                    (xiii) the grant of a change of venue with respect to the
                                    Chapter 11 Case without the consent of the
                                    Administrative Agent and the Required Lenders (such
                                    consent not to be unreasonably withheld);
                                    (xiv) other than with respect to the Carve-out, entry of
                                    a final non-appealable order by the Bankruptcy Court
                                    authorizing or directing payment of any claim or claims
                                    under Section 506(c) or 552(b) of the Bankruptcy Code
                                    against or with respect to any of the Collateral;
                                    (xv) the filing of a challenge by any Loan Party to the
                                    Liens or claims of the Prepetition Agent or the
                                    Prepetition Lenders based on upon the Prepetition
                                    Agent's or any of the Prepetition Lender's conduct; or
                                    (xvi) except as otherwise permitted in the DIP Credit
                                    Agreement, the failure of any Loan Party to comply in
                                    any material respect with the terms of the Interim Order
                                    or the Final Order (after giving effect to any applicable
                                    grace period or periods in the Interim Order or Final
                                    Order, as applicable); or
                               Attachment. Any writ or warrant of attachment or execution
                               or similar process is issued or levied against all or any
                               material part of the property of any such Person and is not
                               released, vacated or fully bonded within thirty (30) days after
                               its issue or levy;
                               Judgments. There is entered against any Loan Party or any
                               Subsidiary (i) one or more final judgments or orders for the
                               payment of money in an aggregate amount exceeding the
                               Threshold Amount (to the extent not covered by independent
                               third-party insurance as to which the insurer does not dispute
                               coverage), or (ii) any one or more non-monetary final

                                         - 26 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20      Page 27 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                               judgments that have, or could reasonably be expected to
                               have, individually or in the aggregate, a Material Adverse
                               Effect and, in either case, (A) enforcement proceedings are
                               commenced by any creditor upon such judgment or order, or
                               (B) there is a period of thirty (30) consecutive days during
                               which a stay of enforcement of such judgment, by reason of a
                               pending appeal or otherwise, is not in effect;
                               ERISA. (i) An ERISA Event occurs with respect to a
                               Pension Plan or Multiemployer Plan which has resulted in
                               liability of any Loan Party under Title IV of ERISA to the
                               Pension Plan, Multiemployer Plan or the PBGC in an
                               aggregate amount in excess of the Threshold Amount and
                               such ERISA Event would result in a Material Adverse Effect,
                               or (ii) the Company or any ERISA Affiliate fails to pay when
                               due, after the expiration of any applicable grace period, any
                               installment payment with respect to its withdrawal liability
                               under Section 4201 of ERISA under a Multiemployer Plan in
                               an aggregate amount in excess of the Threshold Amount and
                               such failure would result in a Material Adverse Effect;
                               provided that, with respect to any such events that occurred
                               prior to the Petition Date or with respect to the Prepetition
                               Credit Agreement, such failure or event shall be an Event of
                               Default solely to the extent not subject to the automatic stay
                               of the Bankruptcy Court;
                               Invalidity of Loan Documents. Any provision of any Loan
                               Document, at any time after its execution and delivery and
                               for any reason other than as expressly permitted hereunder or
                               thereunder or satisfaction in full of all the Obligations, ceases
                               to be in full force and effect or ceases to give the
                               Administrative Agent any material part of the Liens
                               purported to be created thereby; or any Loan Party or any
                               other Person contests in any manner the validity or
                               enforceability of any provision of any Loan Document; or
                               any Loan Party denies that it has any or further liability or
                               obligation under any provision of any Loan Document, or
                               purports to revoke, terminate or rescind any Loan Document;
                               or
                               Change of Control. There occurs any Change of Control
                               without the consent of the Administrative Agent.




                                          - 27 -
RLF1 23936709v.1
               Case 20-12024-LSS      Doc 15     Filed 08/30/20      Page 28 of 268




             REQUIRED
                                                        MATERIAL TERMS
            DISCLOSURE

                                  The DIP Liens, DIP Superpriority Claim, Adequate Protection
                                  Liens and Adequate Protection Superpriority Claim and other
                                  rights and remedies granted under the Interim Order to the
                                  DIP Agent, the DIP Lenders, the Prepetition Agent and the
                                  Prepetition Lenders shall continue in these Chapter 11 Cases
                                  and any Successor Case(s), and shall be valid and enforceable
                                  against any trustee appointed in any or all of the Debtors'
                                  Chapter 11 Cases and upon the dismissal of any or all of the
 Effectiveness of Interim         Debtors' Chapter 11 Cases, or in any Successor Case(s), and
 Order Provisions if Final        such liens and security interests shall maintain their first
 Relief Is Denied                 priority as provided in the Interim Order until all the DIP
 Fed. R. Bankr.                   Obligations and the Prepetition Obligations have been
 P. 4001(c)(1)(B)                 indefeasibly paid in full in cash and the DIP Lenders'
                                  commitments have been terminated in accordance with the
 Interim Order, ¶¶ 15, 17(b)(v)   DIP Documents and the Interim Order.
                                  The Carve-Out shall be effective upon entry of the Interim
                                  Order and shall not be rendered ineffective as a result of the
                                  occurrence, or non-occurrence, of any event or circumstance
                                  thereafter. In no event shall any Approved Budget, the
                                  Carve-Out or any Carve-Out Reserve Account be construed
                                  as a cap or limitation on the amount of the Allowed
                                  Professional Fees due and payable by the Debtors.
                                  Security for DIP Obligations:

                                  To secure the DIP Obligations, the Interim Order grants the
                                  DIP Secured Parties, pursuant to and in accordance with
                                  Sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of the
                                  Bankruptcy Code, valid, enforceable and fully perfected liens
                                  (the "DIP Liens") in and on all of the property, assets or
 Security and Priority            interests in property or assets of each Debtor, and all "property
 Fed. R. Bankr. P.                of the estate" (within the meaning of the Bankruptcy Code) of
 4001(c)(1)(B)(i, vii)            each Debtor, of any kind or nature whatsoever, real or
                                  personal, tangible or intangible or mixed, now existing or
 DIP Credit Agreement, § 2.16     hereafter acquired or created, including, without limitation, all
 Interim Order ¶¶ 13, 14          of each Debtor's now owned or hereafter acquired right, title
                                  and interest in and to all cash, accounts, accounts receivable,
                                  goods, inventory, property, plant and equipment, commercial
                                  tort claims, intellectual property, contract rights, tax refunds,
                                  prepaid expenses, deposits, general intangibles, real estate,
                                  leaseholds (provided, however, with respect to the Debtors'
                                  non-residential real property leases, no liens or encumbrances
                                  shall be granted or extend to such leases themselves under the

                                              - 28 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 29 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              Interim Order, except as permitted in the applicable lease or
                              pursuant to applicable law, but rather any liens granted shall
                              extend only to the proceeds realized upon the sale, assignment,
                              termination, or other disposition of such leases, books and
                              records related to the foregoing, accessions and proceeds of the
                              foregoing, wherever located, including insurance or other
                              proceeds), all proceeds or property recovered in connection
                              with actions under chapter 5 of the Bankruptcy Code
                              ("Avoidance Actions") (provided that the lien on Avoidance
                              Actions and proceeds of Avoidance Actions shall be limited to
                              the proceeds and property recovered in connection therewith
                              and shall only attach hereunder to the extent approved in the
                              Final Order), all intercompany claims, all claims and causes of
                              action of each Debtor or its respective estate (including,
                              without limitation, all commercial tort claims of every kind and
                              description, whether described in specificity in the DIP
                              Documents or not) and any and all proceeds and property
                              recovered therefrom, any and all proceeds arising from
                              insurance policies, all intellectual property, and the equity
                              interests of each direct subsidiary of each Debtor, which for the
                              avoidance of doubt, shall include, without limiting the
                              generality of the foregoing, all assets of each Debtor that
                              constitute Prepetition Collateral, and all other property and
                              assets including, without limitation, Cash Collateral, and all
                              cash and non-cash proceeds, rents, products, substitutions,
                              accessions, offspring and profits of any of the collateral
                              described above (collectively, the "DIP Collateral"), subject
                              only to prior payment of the Carve-Out.

                              The DIP Liens shall be effective immediately upon the entry of
                              the Interim Order and shall not at any time be made subject or
                              subordinated to, or made pari passu with, any other lien,
                              security interest or claim existing as of the Petition Date or
                              created thereafter, including under sections 363 or 364(d) of
                              the Bankruptcy Code or otherwise, other than prior payment of
                              the Carve-Out.

                              Pursuant to the Interim Order, the DIP Liens shall be deemed
                              fully perfected liens and security interests, effective and
                              perfected upon the date of the Interim Order, without the
                              necessity of execution by the Debtors of mortgages, security
                              agreements, pledge agreements, financing agreements,
                              financing statements, account control agreements or any other
                              agreements, filings or instruments, such that no additional
                                          - 29 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20      Page 30 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE
                              actions need be taken by the DIP Agent, the DIP Lenders or
                              any other party (including, without limitation, any depository
                              bank or securities intermediary) to perfect such interests.

                              Priority of DIP Obligations:

                              At all times prior to indefeasible payment in cash in full of the
                              DIP Obligations, the priority of the DIP Liens will: (a)
                              pursuant to sections 361, 362 364(c)(2), 364(c)(3) and 364(d)
                              of the Bankruptcy Code, be perfected first priority liens
                              (subject to Senior Third-Party Liens (as defined in the Interim
                              Order), if any) on all DIP Collateral; (b) Pursuant to section
                              364(c)(3) of the Bankruptcy Code, be perfected junior liens on
                              all DIP Collateral that was, as of the Petition Date, subject to
                              valid, properly perfected, (before the Petition Date or in
                              accordance with section 546(b) of the Bankruptcy Code), non-
                              avoidable and senior in priority as a matter of law liens in
                              existence at the time of the commencement of these Chapter 11
                              Cases (other than the liens in favor of the Prepetition Lenders,
                              which liens are "primed" pursuant to the liens described in
                              subsection (iii) below) with a priority immediately junior to
                              any such ("Senior Third-Party Liens"), with a priority
                              immediately junior to any such Senior Third-Party Liens; (c)
                              pursuant to section 364(d) of the Bankruptcy Code, be
                              perfected first priority, senior priming liens on all DIP
                              Collateral that is subject to (i) the existing liens that secure the
                              obligations of the applicable Debtors under or in connection
                              with the Prepetition Credit Agreement and, (ii) existing liens
                              junior in priority to the liens granted in favor of the Prepetition
                              Lenders, all of which existing liens (the "Primed Liens") shall
                              be primed by and made subject and subordinate to the
                              perfected first priority senior liens granted to the DIP Secured
                              Parties hereunder, which senior priming liens in favor of the
                              DIP Secured Parties shall also prime any liens granted after the
                              commencement of these Chapter 11 Cases to provide adequate
                              protection in respect of any of the Primed Liens; and (d)
                              pursuant to the terms of this Interim Order, be subject to the
                              Carve-Out and any senior liens, if any, permitted under the DIP
                              Documents.

                              Pursuant to the Interim Order the DIP Secured Parties are shall
                              be granted an allowed superpriority administrative expense
                              claim (the "DIP Superpriority Claim") pursuant to section
                              364(c)(1) of the Bankruptcy Code in each of these Chapter 11
                                           - 30 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 31 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              Cases and in any successor case(s) under the Bankruptcy Code
                              (including any case or cases under chapter 7 of the Bankruptcy
                              Code, the "Successor Case(s)") for all DIP Obligations, having
                              priority over any and all other claims against the Debtors, now
                              existing or hereafter arising, of any kind whatsoever, including,
                              without limitation, all administrative expenses of the kinds
                              specified in or arising or ordered under sections 105(a), 326,
                              328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of a
                              Final Order), 507(a), 507(b), 546(c) (subject to entry of a Final
                              Order), 546(d), 726, 1113 and 1114 and any other provision of
                              the Bankruptcy Code or otherwise, whether or not such
                              expenses or claims may become secured by a judgment lien or
                              other non-consensual lien, levy or attachment, which allowed
                              DIP Superpriority Claim shall be payable from and have
                              recourse to all pre- and postpetition property of the Debtors
                              and all proceeds thereof including, without limitation, any
                              proceeds or property recovered in connection with the pursuit
                              of Avoidance Actions. The DIP Superpriority Claim shall be
                              subject and subordinate in priority of payment only to prior
                              payment of the Carve-Out. The DIP Superpriority Claim shall
                              be senior in all respects to any superpriority claims granted in
                              these Chapter 11 Cases including, without limitation, on
                              account of any break-up fee or expense reimbursement that
                              may be granted by the Court in connection with any sale of the
                              Debtors' assets, and the Adequate Protection Superpriority
                              Claim (as defined below).

                              As adequate protection in respect of, and as consideration for
                              any Diminution resulting from any of the incurrence and
                              payment of the DIP Obligations, the use of Cash Collateral,
                              the use of other Prepetition Collateral, the granting of the DIP
                              Liens and the DIP Superpriority Claim, the subordination of
                              the Prepetition Obligations to the DIP Obligations and the
 Adequate Protection          Carve-Out and the imposition of the automatic stay pursuant
 Fed. R. Bankr. P.            to section 362 of the Bankruptcy Code, Pursuant to the
 4001(c)(1)(B)(ii)            Interim Order, the Prepetition Lenders shall be granted (in
 Interim Order, ¶¶ 16.        each case subject only to the DIP Liens, the DIP Superpriority
                              Claim, and prior payment of the Carve-Out) the following
                              adequate protection.
                              Adequate Protection Liens. To secure the Adequate
                              Protection Superpriority Claim (as defined below), pursuant
                              to the Interim Order, the Prepetition Agent, for itself and for
                              the benefit of the other Prepetition Lenders, shall be granted
                                          - 31 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20     Page 32 of 268




                              (effective and perfected by operation of law immediately
                              upon entry of the Interim Order and without the necessity of
                              execution by the Debtors of mortgages, security agreements,
                              pledge agreements, financing statements, account control
                              agreements and other agreements, filings or instruments)
                              valid, perfected, postpetition security interests and liens (the
                              "Adequate Protection Liens") in and on all of the DIP
                              Collateral, with a priority subject and subordinate only to (i)
                              the DIP Liens and (ii) prior payment of the Carve-Out.
                              Adequate Protection Superpriority Claim. As further
                              adequate protection, the Prepetition Agent, for itself and for
                              the benefit of the other Prepetition Lenders, pursuant to the
                              Interim Order, shall be granted a superpriority claim to the
                              extent of any Diminution, which claim shall have priority
                              over all other administrative expense claims and unsecured
                              claims against the Debtors or their estates, now existing or
                              hereafter arising, of any kind or nature whatsoever, including,
                              without limitation, administrative expenses of the kind
                              specified in or ordered pursuant to sections 105, 326, 328,
                              330, 331, 503(a), 503(b), 506(c) (subject to entry of a Final
                              Order), 507(a), 507(b), 546(c) (subject to entry of a Final
                              Order), 546(d), 552, 726, 1113 and 1114 and any other
                              provision of the Bankruptcy Code (the "Adequate Protection
                              Superpriority Claim"), provided however, such Adequate
                              Protection Superpriority Claim shall (i) be subordinate and
                              subject only to the DIP Superpriority Claim and prior
                              payment of the Carve-Out, and (ii) shall be entitled to all
                              protections and benefits of section 507(b) of the Bankruptcy
                              Code.
                              Prepetition Lenders' Fees and Expenses. Subject to paragraph
                              19 of the Interim Order, the Debtors shall pay the reasonable
                              fees, charges and expenses (including attorneys' fees and
                              other professional expenses) of the Prepetition Lenders who
                              are also DIP Lenders, and shall pay all fees and time charges
                              for attorneys who may be employees (with no profit margin)
                              of the Prepetition Lenders who are also DIP Lenders, in
                              connection with these Chapter 11 Cases and any Successor
                              Case(s), including, without limitation, in connection with (i)
                              the preparation, negotiation, execution and delivery of the
                              DIP Documents, the Interim Order and any Final Order, and
                              the funding of all DIP Loans under the DIP Facility, (ii) the
                              administration of the DIP Facility and any amendment or
                              waiver of any provision of the DIP Documents, the Interim
                              Order and any Final Order, (iii) the administration of these
                              Chapter 11 Cases and any Successor Case(s), and (iv) the
                              enforcement or protection of the DIP Secured Parties' or the
                                           - 32 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 33 of 268




                              Prepetition Lenders' rights and remedies under DIP
                              Documents, the Prepetition Credit Agreement, the Interim
                              Order and any Final Order. The Debtors' obligations to make
                              such payments shall include, in each instance, any of such
                              fees, charges, expenses and other amounts which were
                              incurred or accrued but unpaid as of the date hereof, including
                              amounts incurred prior to the Petition Date. Prior to any
                              conversion of these Chapter 11 Cases to chapter 7, all such
                              fees, costs and expenses shall be paid by the Debtors within
                              twelve (12) days after delivery of a summary invoice
                              (redacted for privilege) to the Debtors and without the need
                              for further application to or order of the Court. A copy of
                              such summary invoice shall be provided by the Prepetition
                              Lender to the U.S. Trustee, counsel for the DIP Agent and
                              counsel for any Creditors' Committee at the same time as
                              delivery to the Debtors. Notwithstanding the foregoing, if (x)
                              the Debtors, the U.S. Trustee or any Creditors' Committee
                              object to the reasonableness of a summary invoice submitted
                              by the Prepetition Lenders and (y) the parties cannot resolve
                              such objection, in each case within the ten (10) day period
                              following the Debtors' receipt of such summary invoice, the
                              Debtors, the U.S. Trustee or such Creditors' Committee, as the
                              case may be, shall file with the Court and serve on the
                              Prepetition Lenders a fee objection (a "Prepetition Lenders
                              Fee Objection"), which objection shall be limited to the issue
                              of the reasonableness of such fees and expenses. The Debtors
                              shall promptly pay and/or the DIP Lenders are, pursuant to
                              the Interim Order, will be authorized to make an advance
                              under the DIP Credit Agreement to timely pay, any submitted
                              invoice after the expiration of the ten (10) day period if no
                              Prepetition Lenders Fee Objection has been filed with the
                              Court and served on the DIP Agent in such ten (10) day
                              period. If a Prepetition Lenders Fee Objection is timely filed
                              and served, the Debtors shall promptly pay and/or the DIP
                              Secured Parties shall be authorized under the Interim Order to
                              make an advance under the DIP Credit Agreement to timely
                              pay, the undisputed amount of the summary invoice, and the
                              Court shall have jurisdiction to determine the disputed portion
                              of such invoice if the parties are unable to resolve the
                              Prepetition Lenders Fee Objection. In all events, the
                              payments pursuant to paragraph 16, subsection (c) of the
                              Interim Order shall be subject to the rights reserved to third
                              parties under paragraph 19 of the Interim order.
                              506(c) and 552(b) Waivers. Subject to the entry of the Final
                              Order, the Prepetition Lenders' consent to use of Cash
                              Collateral and Prepetition Collateral under the Interim Order
                                          - 33 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 34 of 268




                              and the Debtors' right to use Cash Collateral and Prepetition
                              Collateral: (i) is in lieu of any section 506(c) claim, payment
                              or priority for the costs or expenses of the administration of
                              any of these Chapter 11 Cases; and (ii) is granted as
                              consideration for (among other things) the waiver of the
                              exceptions provided in sections 552(b)(1) and (2) of the
                              Bankruptcy Code, which exceptions are shall be waived
                              pursuant to the Final Order.
                              Access to Debtors' Management and Investment Banker.
                              The Debtors shall cause their management team and their
                              investment bankers (the "Investment Bankers") to be made
                              available to provide periodic telephonic updates of such
                              reports to the DIP Agent, the DIP Lenders and the Prepetition
                              Lenders from time to time (but not more than weekly), as
                              reasonably requested by the DIP Agent, at reasonable times to
                              be mutually agreed.
                              Reporting. As and when required under the terms of the DIP
                              Credit Agreement, the Debtors shall provide to the DIP Agent
                              and each DIP Lender all of the financial information,
                              operational information and related reports, documents and
                              analyses required under the terms of the DIP Credi
                              Agreement.
                              Credit Bidding Rights. The Debtors and the DIP Secured
                              Parties agree that in any sale of the DIP Collateral or
                              Prepetition Collateral other than a sale in the ordinary course
                              of business, the DIP Lenders and the Prepetition Lenders shall
                              have the right to credit bid the DIP Obligations and
                              Prepetition Obligations (as applicable) in accordance with
                              section 363(k) of the Bankruptcy Code, provided that any
                              such credit bid of the Prepetition Lenders that does not also
                              contain a credit bid of the DIP Obligation must contain a cash
                              component satisfactory to satisfy in full the DIP Obligations.
                              The Debtors agree that any motion filed by the Debtors
                              seeking approval of bid procedures will contain a request for
                              approval of the right of the DIP Lenders and the Prepetition
                              Lenders to credit bid the DIP Obligations and Prepetition
                              Obligations (as applicable) and the DIP Lenders consent to
                              the Prepetition Lenders being granted the right to credit bid in
                              accordance with paragraph 16, subsection (h), of the Interim
                              Order. Subject to entry of a Final Order, the foregoing
                              agreement shall operate as a finding that the DIP Lenders and
                              the Prepetition Lenders shall have the right to credit bid the
                              DIP Obligations and Prepetition Obligations (as applicable) in
                              accordance with section 363(k) of the Bankruptcy Code (as
                              set forth above) and the right of the DIP Lenders and

                                          - 34 -
RLF1 23936709v.1
               Case 20-12024-LSS       Doc 15   Filed 08/30/20    Page 35 of 268




             REQUIRED
                                                      MATERIAL TERMS
            DISCLOSURE
                              Prepetition Lenders to credit bid in accordance with pargraph
                              16, subsection (h), of the Interim Order shall not be modified
                              or altered by any event, including entry of a subsequent order
                              of the Court, without the prior written consent of each of the
                              DIP Lenders and Prepetition Lenders.
                              Further Adequate Protection. Nothing in the Interim Order
                              shall, or shall be deemed to, limit, abridge or otherwise affect
                              the rights of the Prepetition Lenders to request at any time
                              that the Court provide additional or further protection of their
                              interests in the Prepetition Collateral (including the Cash
                              Collateral) or to seek further or additional adequate protection
                              in the event the adequate protection provided herein proves to
                              be inadequate, subject to the Debtors' rights to contest any
                              such request
                              In requesting the Postpetition Financing Arrangement and in
                              exchange for and as a material inducement to, the DIP Secured
                              Parties to agree to provide the Postpetition Financing
                              Arrangement, and to the Prepetition Lenders in exchange for
                              the Diminution (as defined below), the Debtors acknowledge,
                              represent, stipulate and agree, for themselves and their estates,
                              subject to the challenge rights set forth in paragraph 19 of the
                              Interim Order, as follows (collectively, the "Debtors
                              Stipulations"):

                                       the Borrower, certain of the Debtors as guarantors (in
                                        such capacity, the "Debtor Guarantors" and collectively
 Acknowledgements &
                                        with the Borrower, the "Prepetition Obligors"), and
 Stipulations
                                        Shiloh Holdings Netherlands B.V., a besloten
 Fed. R. Bankr. P.                      vennootschap met beperkte aansprakelijkheid organized
 4001(c)(1)(B)(iii)                     under the laws of the Netherlands (the "Dutch
 Interim Order ¶ D                      Borrower") are parties to the Prepetition Credit
                                        Agreement, dated as of October 25, 2013 (as the same
                                        has been amended, restated, supplemented or modified
                                        from time to time, the "Prepetition Credit Agreement")
                                        with Bank of America, N.A. as administrative agent,
                                        swing line lender, Dutch swing line lender and L/C
                                        issuer (the "Prepetition Agent") and certain lender
                                        parties thereto (collectively with the Prepetition Agent
                                        and providers of hedge products and treasury
                                        management services secured by the Prepetition
                                        Collateral (as defined below), the "Prepetition
                                        Lenders");

                                             - 35 -
RLF1 23936709v.1
               Case 20-12024-LSS       Doc 15   Filed 08/30/20     Page 36 of 268




             REQUIRED
                                                       MATERIAL TERMS
            DISCLOSURE
                                       to secure the "Obligations" (as defined in the Prepetition
                                        Credit Agreement, the "Prepetition Obligations"), the
                                        Prepetition Obligors, but not the Dutch Borrower,
                                        granted to the Prepetition Agent, for the benefit of the
                                        Prepetition Lenders, liens upon and security interests in
                                        (the "Prepetition Liens") all of the Prepetition Obligors'
                                        property and assets (other than the "Excluded Property"
                                        (as defined in the Prepetition Credit Agreement)), as set
                                        forth in certain security documents and instruments
                                        including: (i) the Pledge Agreement, dated as of
                                        October 25, 2013, by and among the Borrower, the other
                                        Prepetition Obligors and the Prepetition Agent (as the
                                        same has been amended, restated, supplemented or
                                        modified from time to time, the "Prepetition Pledge
                                        Agreement"), (ii) the Security Agreement, dated as of
                                        October 25, 2013, by and among the Borrower, the other
                                        Prepetition Obligors, and the Prepetition Agent (together
                                        with the Prepetition Credit Agreement, the Prepetition
                                        Pledge Agreement and all other agreements, documents,
                                        notes, guarantees, subordination agreements,
                                        instruments, amendments and any other agreements
                                        delivered pursuant thereto or in connection therewith,
                                        each as amended, restated, supplemented or otherwise
                                        modified from time to time, the "Prepetition Loan
                                        Documents"), and, in all instances, the proceeds and
                                        products thereof (collectively, the "Prepetition
                                        Collateral"):

                                       as of the Petition Date: (A) the current outstanding
                                        principal balance of the Prepetition Obligations
                                        (exclusive of interest, fees, reimbursable expenses and
                                        other charges) is not less than $341.3 million, which
                                        amount consists of (I) $273.3 under the domestic facility
                                        and (II) $68 million under the Dutch facility (for which
                                        the Dutch Borrower is primarily obligated); (B) all of
                                        the Prepetition Obligations are absolutely and
                                        unconditionally owed by the Prepetition Obligors to the
                                        Prepetition Lenders; (C) the Prepetition Obligations
                                        constitute legal, valid and binding obligations of the
                                        Prepetition Obligors, enforceable in accordance with
                                        their terms (other than in respect of the stay of
                                        enforcement arising from section 362 of the Bankruptcy
                                        Code to the extent applicable); (D) no recoupments,

                                             - 36 -
RLF1 23936709v.1
               Case 20-12024-LSS       Doc 15   Filed 08/30/20     Page 37 of 268




             REQUIRED
                                                       MATERIAL TERMS
            DISCLOSURE
                                        offsets, defenses or counterclaims exist to the
                                        Prepetition Obligations; and (E) no portion of the
                                        Prepetition Obligations or any payments or other
                                        transfers made to the Prepetition Agent or any other
                                        Prepetition Lender or applied to the Prepetition
                                        Obligations prior to the Petition Date is subject to
                                        avoidance, subordination, recharacterization, recovery,
                                        attack, recoupment, offset, counterclaim, defense or
                                        Claim (as defined in the Bankruptcy Code) of any kind
                                        pursuant to the Bankruptcy Code or applicable non-
                                        bankruptcy law;

                                       the Prepetition Liens constitute valid, binding,
                                        enforceable (other than in respect of the stay of
                                        enforcement arising from section 362 of the Bankruptcy
                                        Code) and perfected liens with priority over any and all
                                        other liens in the Prepetition Collateral (except for any
                                        Senior Third-Party Liens (as defined in paragraph
                                        13(d)(ii) of the Interim Order) and are not subject to any
                                        challenge or defense, including without limitation,
                                        respectively, avoidance, subordination,
                                        recharacterization, recovery, reduction, set-off, offset,
                                        attack, counterclaim, cross-claim or Claim (as defined in
                                        the Bankruptcy Code) of any kind pursuant to the
                                        Bankruptcy Code or applicable non-bankruptcy law;

                                       the Debtors have waived, discharged and released any
                                        right they may have to challenge the Prepetition
                                        Obligations and the Prepetition Liens on the Prepetition
                                        Collateral and to assert any recoupments, offsets,
                                        defenses, claims, objections, challenges, causes of
                                        action and/or choses of action against any Prepetition
                                        Lender with respect to the Prepetition Loan Documents,
                                        the Prepetition Obligations, the Prepetition Liens or the
                                        Prepetition Collateral;

                                       any payments made on account of the Prepetition
                                        Obligations before the Petition Date were (A) payments
                                        out of the Prepetition Collateral and/or (B) made in the
                                        ordinary course of business and in exchange for
                                        reasonably equivalent value and did not diminish any
                                        property otherwise available for distribution to
                                        unsecured creditors;

                                             - 37 -
RLF1 23936709v.1
               Case 20-12024-LSS       Doc 15   Filed 08/30/20     Page 38 of 268




             REQUIRED
                                                       MATERIAL TERMS
            DISCLOSURE
                                       all of the Debtors' cash, including the cash in their
                                        deposit accounts and other accounts, wherever located,
                                        whether as original collateral or proceeds of other
                                        Prepetition Collateral, constitutes Cash Collateral (as
                                        defined below);

                                       none of the DIP Secured Parties or the Prepetition
                                        Lenders is a control person or insider (as defined in
                                        section 101(31) of the Bankruptcy Code) of any Debtor;

                                       until such time as all DIP Obligations are indefeasibly
                                        paid in full in cash, the Debtors shall not in any way
                                        prime or seek to prime (or otherwise cause to be
                                        subordinated in any way) the liens provided to the DIP
                                        Secured Parties by offering subsequent lender or any
                                        party-in-interest a superior or pari passu lien or claim
                                        with respect to the DIP Collateral pursuant to section
                                        364(d) of the Bankruptcy Code or otherwise, except
                                        with respect to the Carve-Out;

                                       until such time as all DIP Obligations are indefeasibly
                                        paid in full in cash, the Debtors shall not in any way or
                                        at any time seek allowance of any administrative
                                        expense claim against the Debtors of any kind or nature
                                        whatsoever, including, without limitation, claims for any
                                        administrative expenses of the kind specified in, or
                                        arising or ordered under sections 105, 326, 328, 330,
                                        331, 503(a), 503(b), 506(c) (subject to entry of a Final
                                        Order), 507(a), 507(b), 546(c), 546(d), 552(b), 726,
                                        1113 and 1114 of the Bankruptcy Code that is superior
                                        to or pari passu with the DIP Superpriority Claim (as
                                        defined below) provided herein, except with respect to
                                        the Carve-Out; and

                                       the Prepetition Lenders are entitled, pursuant to sections
                                        361, 363(e) and 364(d) of the Bankruptcy Code, to
                                        adequate protection of their respective interests in the
                                        Prepetition Collateral, including the Cash Collateral, to
                                        the extent of any diminution in the value of the
                                        Prepetition Collateral occurring from and after the
                                        Petition Date (the "Diminution"), caused by or arising as
                                        a result of (A) the incurrence and payment of the DIP
                                        Obligations, (B) the use of Prepetition Collateral
                                        (including Cash Collateral), (C) the granting of the DIP
                                             - 38 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 39 of 268




             REQUIRED
                                                   MATERIAL TERMS
            DISCLOSURE
                                    Liens and the DIP Superpriority Claim, (D) the
                                    subordination of the Prepetition Obligations to the
                                    Carve-Out, and (E) imposition of the automatic stay
                                    pursuant to section 362 of the Bankruptcy Code.

                              The following provisions are each subject to the Carve-Out.

                              The automatic stay provisions of section 362 of the Bankruptcy
                              Code are, to the extent applicable, vacated and modified
                              without further application or motion to, or order from, the
                              Court, to the extent necessary so as to permit the following,
                              and neither section 105 of the Bankruptcy Code nor any other
                              provision of the Bankruptcy Code or applicable law shall be
                              utilized to prohibit the exercise, enjoyment and enforcement of
                              any of such rights, benefits, privileges and remedies regardless
                              of any change in circumstances (whether or not foreseeable),
                              whether or not an Event of Default (as defined in the DIP
                              Credit Agreement) under the DIP Documents or a default by
                              any of the Debtors of any of their obligations under the Interim
                              Order has occurred: (i) the right to require all cash, checks or
                              other collections or proceeds from DIP Collateral received by
                              any of the Debtors to be deposited in accordance with the
 Automatic Stay               requirements of the DIP Documents or written instructions of
                              the DIP Agent, and to apply any amounts so deposited and
 Fed. R. Bankr. P.
                              other amounts paid to or received by the DIP Secured Parties
 4001(c)(1)(B)(iv)
                              under the DIP Documents in accordance with any requirements
 Interim Order ¶ 21.          of the DIP Documents; (ii) the right to file or record any
                              financing statements, mortgages or other instruments or other
                              documents to evidence the security interests in and liens upon
                              the DIP Collateral; (iii) the right to charge and collect any
                              interest, fees, costs and other expenses accruing at any time
                              under the DIP Documents as provided therein; and (iv) the
                              right to give the Debtors any notice provided for in any of the
                              DIP Documents or the Interim Order.

                              Subject to paragraph 21(d) of the Interim Order, the automatic
                              stay provisions of section 362 of the Bankruptcy Code are
                              vacated and modified without the need for further Court order
                              to permit the DIP Secured Parties, upon the occurrence and
                              during the continuance of an Event of Default under the DIP
                              Credit Agreement or the Debtors' violation of any provision of
                              the Interim Order, and without any interference from the
                              Debtors or any other party in interest, to (i) (A) cease making
                              DIP Loans and/or suspend or terminate the commitments under
                                          - 39 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 40 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              the DIP Documents, and (B) declare all DIP Obligations
                              immediately due and payable, and (ii) subject to five (5)
                              calendar days' prior written notice (which may be delivered by
                              electronic mail) (the "Remedies Notice Period") to the Debtors,
                              their counsel, counsel to any Creditors' Committee and the
                              U.S. Trustee, to exercise all rights and remedies provided for in
                              the DIP Documents, the Interim Order or under other
                              applicable bankruptcy and non-bankruptcy law including,
                              without limitation, the right to (A) take any actions reasonably
                              calculated to preserve or safeguard the DIP Collateral or to
                              prepare the DIP Collateral for sale; (B) foreclose or otherwise
                              enforce the DIP Liens on any or all of the DIP Collateral; (C)
                              set off any amounts held as Cash Collateral (including, without
                              limitation, in any Cash Collateral account held for the benefit
                              of the DIP Secured Parties); and/or (D) exercise any other
                              default-related rights and remedies under the DIP Documents,
                              the Interim Order or applicable law. The Remedies Notice
                              Period shall run concurrently with any notice period provided
                              for under the DIP Documents.

                              Notwithstanding anything herein to the contrary, immediately
                              upon the occurrence of a Termination Event or a default by any
                              of the Debtors of any of their obligations under the Interim
                              Order, the DIP Lender may charge interest at the default rate
                              set forth in the DIP Documents, regardless of any notice
                              thereof and without being subject to the Remedies Notice
                              Period.

                              The automatic stay of section 362(a) of the Bankruptcy Code,
                              to the extent applicable, shall be deemed terminated without
                              the necessity of any further action by the Court in the event
                              that the Debtors, the Creditors' Committee, if any and/or the
                              U.S. Trustee have not obtained an order providing otherwise
                              from this Court prior to the expiration of the Remedies Notice
                              Period.

                              If the DIP Secured Parties are entitled, and have elected in
                              accordance with the provisions hereof, to enforce their liens or
                              security interests or exercise any other default-related remedies
                              following expiration of the Remedies Notice Period, the
                              Debtors shall cooperate with the DIP Secured Parties in
                              connection with such enforcement by, among other things, in
                              accordance with applicable non-bankruptcy law, (A) providing
                              at all reasonable times access to the DIP Collateral and the
                                          - 40 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 41 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              Debtors' premises to representatives or agents of the DIP
                              Secured Parties (including any collateral liquidator or
                              consultant), (B) providing the DIP Secured Parties and their
                              representatives or agents, at all reasonable times, access to the
                              Debtors' books and records and any information or documents
                              requested by the DIP Secured Parties or their representatives or
                              agents, (C) performing all other obligations set forth in the DIP
                              Documents and (D) taking reasonable steps to safeguard and
                              protect the DIP Collateral, and the Debtors shall not otherwise
                              interfere with or actively encourage others to interfere with the
                              DIP Secured Parties' enforcement of rights.

                              Upon the occurrence and during the continuance of an Event of
                              Default under the DIP Documents, a violation of the terms of
                              the Interim Order or any other Termination Event, and
                              including during the pendency of any applicable Remedies
                              Notice Period, the DIP Secured Parties shall have no further
                              obligation to provide financing under the DIP Documents,
                              except to the extent necessary to allow the Debtors to fund any
                              payroll obligations scheduled to be paid in the five (5) business
                              days after the initiation of a Remedies Notice Period. Upon
                              (i) initiation of a Remedies Notice Period or (ii) the occurrence
                              of a Maturity Date, the DIP Secured Parties and the Prepetition
                              Lenders shall have no further obligation to permit the
                              continued use of Cash Collateral, except to the extent
                              necessary to allow the Debtors to fund any payroll obligations
                              scheduled to be paid in the five (5) business days after the
                              initiation of a Remedies Notice Period. Once the Debtors' right
                              to use Cash Collateral is no longer permitted by the Interim
                              Order, the Debtors shall be prohibited from using any Cash
                              Collateral under the Interim Order until such time (if any) as
                              the Prepetition Lenders and the DIP Secured Parties have
                              consented to further use of Cash Collateral except to the extent
                              necessary to allow the Debtors to fund any payroll obligations
                              scheduled to be paid in the five (5) business days after the
                              Debtors are no longer permitted to use Cash Collateral
                              pursuant to the Interim Order.

                              Upon the occurrence and during the continuance of an Event of
                              Default under the DIP Documents, a violation of the terms of
                              the Interim Order, or any other Termination Event, the DIP
                              Secured Parties may at all times continue to collect and sweep
                              cash as provided herein or as provided in the DIP Documents,
                              provided that sufficient funds are (or have been) set aside to
                                          - 41 -
RLF1 23936709v.1
                 Case 20-12024-LSS             Doc 15       Filed 08/30/20         Page 42 of 268




             REQUIRED
                                                                    MATERIAL TERMS
            DISCLOSURE
                                          fund the Carve-Out and payment of all accrued but unpaid
                                          expenses set forth in the Approved Budget through the date of
                                          the commencement of the Remedies Notice Period.

                                          This Court shall retain exclusive jurisdiction to hear and
                                          resolve any disputes and enter any orders pursuant to the
                                          provisions of the Interim Order and relating to the application,
                                          re-imposition or continuance of the automatic stay of section
                                          362(a) of the Bankruptcy Code or other injunctive relief
                                          requested.

                                                                                 File sale motion and bidding
                                                                                 procedures for sale of all of
                                                                                 the assets of the Debtors,
                                                                                 which motion shall seek
                                                                                 approval of a bid of a stalking
                                          Three business days                    horse bidder reasonably
                                          following Petition Date                acceptable to the Required
                                                                                 Lenders and Required
                                                                                 Lenders and the Prepetition
                                                                                 Lenders constituting the
                                                                                 “Required Lenders” under the
    Milestones                                                                   Prepetition Credit Agreement
    Fed. R. Bankr. P.                                                            (the "Required Prepetition
    4001(c)(1)(B)(vi)8                                                           Lenders")

    Interim Order ¶ 35                                                           Deadline to obtain entry of
                                                                                 order approving bidding
                                          September 28, 2020                     procedures and the approval
                                                                                 of a stalking horse bidder
                                                                                 reasonably acceptable to the
                                                                                 Required Lenders and the
                                                                                 Required Prepetition Lenders.

                                          October 26, 2020                       Deadline for interested parties
                                                                                 to submit bids for purchase of
                                                                                 assets of the Debtors.


8
          Bankruptcy Rule 4001(c)(1)(B)(vi) applies only the milestones related establishment of deadlines for filing
          a plan of reorganization, for approval of a disclosure statement, for a hearing on confirmation, or for entry
          of a confirmation order. See Fed. R. Bankr. 4001(c)(1)(B)(vi). However, in the abundance of caution and
          to ensure that all parties in interest are fully informed, the Debtors have elected to provide certain Sale
          Milestones.

                                                         - 42 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 43 of 268




             REQUIRED
                                                   MATERIAL TERMS
            DISCLOSURE


                              October 29, 2020                Deadline to hold auction.

                              November 10, 2020               Deadline for hearing to
                                                              approve sale.

                                                              Deadline to consummate
                              December 15, 2020               sale(s) of substantially all of
                                                              the Debtors' assets.

                              Pursuant to the Interim Order, the DIP Liens shall be deemed
                              fully perfected liens and security interests, effective and
 Lien                         perfected upon the date of the Interim Order, without the
 Perfection/Enforcement       necessity of execution by the Debtors of mortgages, security
                              agreements, pledge agreements, financing agreements,
 Fed. R. Bankr. P.
                              financing statements, account control agreements or any other
 4001(c)(1)(B)(vii)
                              agreements, filings or instruments, such that no additional
 Interim Order ¶ 13(c)        actions need be taken by the DIP Agent, the DIP Lenders or
                              any other party (including, without limitation, any depository
                              bank or securities intermediary) to perfect such interests..
                              The release, discharge, waivers, settlements, compromises
                              and agreements set forth in paragraph 18 of the Interim Order
                              and the stipulations set forth in paragraph D of the Interim
                              Order shall be deemed effective upon entry of the Interim
                              Order, subject only to the rights set forth in paragraph 19 of
                              the Interim Order. Upon entry of the Interim Order, the
                              Debtors shall forever and irrevocably release, discharge and
                              acquit each of the DIP Secured Parties, their affiliates and
 Release                      predecessors in interest, and their respective former, current
                              or future officers, employees, directors, agents,
 Fed. R. Bankr. P.            representatives, owners, members, partners, advisors, legal
 4001(c)(1)(B)(viii)          advisors, shareholders, managers, consultants, accountants
 Interim Order ¶ 18           and attorneys (collectively, the "DIP Lender Releasees"), of
                              and from any and all claims, demands, liabilities,
                              responsibilities, disputes, remedies, causes of action,
                              indebtedness and obligations, of every type at any time arising
                              prior to the Petition Date, and all claims and causes of action
                              under chapter 5 of the Bankruptcy Code. Upon entry of the
                              Interim Order, the Debtors forever and irrevocably release,
                              discharge and acquit each of the Prepetition Lenders and their
                              respective affiliates and predecessors in interest, and their
                              respective former, current or future officers, employees,
                                           - 43 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 44 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              directors, agents, representatives, owners, members, partners,
                              advisors, legal advisors, shareholders, managers, consultants,
                              accountants and attorneys (collectively, with the DIP Lender
                              Releasees, the "Releasees"), of and from any and all claims,
                              demands, liabilities, responsibilities, disputes, remedies,
                              causes of action, indebtedness and obligations, of every type
                              at any time arising prior to the Petition Date, and all claims
                              and causes of action under chapter 5 of the Bankruptcy Code.

                              Indemnification by the Loan Parties. The Loan Parties shall
                              indemnify the Administrative Agent (and any sub-agent
                              thereof), each Lender, and each Related Party of any of the
                              foregoing Persons (each such Person being called an
                              "Indemnitee") against, and hold each Indemnitee harmless
                              from, any and all losses, claims, damages, liabilities and
                              related expenses (including the reasonable and documented
                              out-of-pocket fees, charges and disbursements of any counsel
                              for any Indemnitee), and shall indemnify and hold harmless
                              each Indemnitee from all reasonable and documented fees and
                              time charges for attorneys who may be employees (with no
                              profit margin) of any Indemnitee, incurred by any Indemnitee
                              or asserted against any Indemnitee by any Person (including
                              the Company or any other Loan Party) arising out of, in
 Indemnity                    connection with, or as a result of (i) the execution or delivery
                              of the DIP Credit Agreement, any other Loan Document or
 Fed. R. Bankr. P.            any agreement or instrument contemplated thereby, the
 4001(c)(1)(B)(ix)            performance by the parties under the DIP Credit Agreement
 DIP Credit Agreement §       of their respective obligations thereunder or the
 11.04(b-f)                   consummation of the transactions contemplated by the DIP
                              Credit Agreement, any other Loan Document or any
                              agreement or instrument contemplated thereby, or, in the case
                              of the Administrative Agent (and any sub-agent thereof) and
                              its Related Parties only, the administration of the DIP Credit
                              Agreement and the other Loan Documents (including in
                              respect of any matters addressed in Section 3.01), (ii) any
                              Loan or the use or proposed use of the proceeds therefrom,
                              (iii) any actual or alleged presence or release of Hazardous
                              Materials on or from any property owned or operated by a
                              Loan Party or any of its Subsidiaries, or any Environmental
                              Liability related in any way to a Loan Party or any of its
                              Subsidiaries, or (iv) any actual or prospective claim,
                              litigation, investigation or proceeding relating to any of the
                              foregoing, whether based on contract, tort or any other theory,
                              whether brought by a third party or by the Company or any
                                          - 44 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15    Filed 08/30/20     Page 45 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              other Loan Party, and regardless of whether any Indemnitee is
                              a party thereto, in all cases, whether or not caused by or
                              arising, in whole or in part, out of the comparative,
                              contributory or sole negligence of the Indemnitee; provided
                              that such indemnity shall not, as to any Indemnitee, be
                              available to the extent that such losses, claims, damages,
                              liabilities or related expenses are determined by a court of
                              competent jurisdiction by final and nonappealable judgment
                              to have resulted from the gross negligence or willful
                              misconduct of such Indemnitee. Without limiting the
                              provisions of Section 3.01(c), section 11.04(b) of the DIP
                              Credit Agreement shall not apply with respect to Taxes other
                              than any Taxes that represent losses, claims, damages, etc.
                              arising from any non-Tax claim.
                              Reimbursement by Lenders. To the extent that the Loan
                              Parties for any reason fail to indefeasibly pay any amount
                              required under subsection (a) or (b) of section 11.04 of the
                              DIP Credit Agreement to be paid by them to the
                              Administrative Agent (or any sub-agent thereof) or any
                              Related Party of any of the foregoing, each Lender severally
                              agrees to pay to the Administrative Agent (or any such sub-
                              agent) or such Related Party, as the case may be, such
                              Lender's pro rata share (determined as of the time that the
                              applicable unreimbursed expense or indemnity payment is
                              sought based on each Lender's share of the Total Credit
                              Exposure at such time) of such unpaid amount (including any
                              such unpaid amount in respect of a claim asserted by such
                              Lender), such payment to be made severally among them
                              based on such Lenders' Applicable Percentages (determined
                              as of the time that the applicable unreimbursed expense or
                              indemnity payment is sought), provided, further that, the
                              unreimbursed expense or indemnified loss, claim, damage,
                              liability or related expense, as the case may be, was incurred
                              by or asserted against the Administrative Agent (or any such
                              sub-agent) in its capacity as such, or against any Related Party
                              of any of the foregoing acting for the Administrative Agent
                              (or any such sub-agent) in connection with such capacity.
                              The obligations of the Lenders under section 11.04(c) of the
                              DIP Credit Agreement are subject to the provisions of Section
                              2.12(d).
                              Waiver of Consequential Damages, Etc. To the fullest extent
                              permitted by applicable Law, no Loan Party shall assert, and
                              each Loan Party shall waive upon entry of the Interim Order,
                                          - 45 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20     Page 46 of 268




             REQUIRED
                                                    MATERIAL TERMS
            DISCLOSURE
                              and shall acknowledge upon entry of the Interim Order, that
                              no other Person shall have, any claim against any Indemnitee,
                              on any theory of liability, for special, indirect, consequential
                              or punitive damages (as opposed to direct or actual damages)
                              arising out of, in connection with, or as a result of, the DIP
                              Credit Agreement, any other Loan Document or any
                              agreement or instrument contemplated thereby, the
                              transactions contemplated by the DIP Credit Agreement, any
                              other Loan Document or any agreement or instrument
                              contemplated thereby, any Loan or the use of the proceeds
                              thereof. No Indemnitee referred to in section 11.04(b) of the
                              DIP Credit Agreement shall be liable for any damages arising
                              from the use by unintended recipients of any information or
                              other materials distributed by it through telecommunications,
                              electronic or other information transmission systems in
                              connection with the DIP Credit Agreement or the other Loan
                              Documents or the transactions contemplated thereby.
                              Payments. All amounts due under section 11.04 of the DIP
                              Credit Agreement shall be payable not later than ten (10)
                              Business Days after demand therefor.
                              Survival. The agreements in section 11.04 of the DIP Credit
                              Agreement and the indemnity provisions of section 11.02(e)
                              of the DIP Credit Agreement, shall survive the resignation of
                              the Administrative Agent, the replacement of any Lender, the
                              termination of the Commitments and the repayment,
                              satisfaction or discharge of all the other Obligations.

                              Subject to the entry of the Final Order, the Prepetition
                              Lenders' consent to use of Cash Collateral and Prepetition
                              Collateral under the Interim Order and the Debtors' right to
                              use Cash Collateral and Prepetition Collateral: (i) is in lieu of
                              any section 506(c) claim, payment or priority for the costs or
 506(c) Waiver                expenses of the administration of any of these Chapter 11
                              Cases; and (ii) is granted as consideration for (among other
 Fed. R. Bankr. P.
                              things) the waiver of the exceptions provided in sections
 4001(c)(1)(B)(x)
                              552(b)(1) and (2) of the Bankruptcy Code, which exceptions
 Interim Order ¶¶ 16(e), 22   shall be waived upon entry of the Interim Order.
                              Without limiting the terms of the Carve-Out and subject to the
                              entry of the Final Order, no costs or expenses of
                              administration which have been or may be incurred in these
                              Chapter 11 Cases or any Successor Case(s) at any time shall
                              be surcharged against, and no person may seek to surcharge

                                          - 46 -
RLF1 23936709v.1
               Case 20-12024-LSS     Doc 15     Filed 08/30/20      Page 47 of 268




             REQUIRED
                                                       MATERIAL TERMS
            DISCLOSURE
                                 any costs or expenses of administration against the DIP
                                 Secured Parties, the Carve-Out (other than parties entitled to
                                 assert a right to be paid amounts in respect of the Carve-Out),
                                 the DIP Collateral or the Prepetition Collateral, pursuant to
                                 sections 105 or 506(c) of the Bankruptcy Code or otherwise,
                                 without the prior written consent of the DIP Agent and the
                                 Prepetition Agent (and the beneficiaries of the Carve-Out in
                                 the case of a surcharge in respect of the Carve-Out). No
                                 action, inaction or acquiescence by the DIP Secured Parties or
                                 the Prepetition Lenders shall be deemed to be or shall be
                                 considered evidence of any alleged consent to a surcharge
                                 against the DIP Secured Parties, the DIP Collateral, the
                                 Prepetition Lenders or the Prepetition Collateral.

                                 To secure the DIP Obligations, the DIP Secured Parties shall
                                 be, upon entry of the Interim Order granted pursuant to and in
                                 accordance with Sections 364(c)(2), 364(c)(3) and 364(d) of
                                 the Bankruptcy Code, valid, enforceable and fully perfected
                                 liens (the "DIP Liens") in and on all of the property, assets or
                                 interests in property or assets of each Debtor, and all
                                 "property of the estate" (within the meaning of the
                                 Bankruptcy Code) of each Debtor, of any kind or nature
                                 whatsoever, real or personal, tangible or intangible or mixed,
                                 now existing or hereafter acquired or created, including,
                                 without limitation, all of each Debtor's now owned or
                                 hereafter acquired right, title and interest in and to all cash,
 Liens on Avoidance Actions      accounts, accounts receivable, goods, inventory, property,
                                 plant and equipment, commercial tort claims, intellectual
 Fed. R. Bankr. P.               property, contract rights, tax refunds, prepaid expenses,
 4001(c)(1)(B)(xi)               deposits, general intangibles, real estate, leaseholds (provided,
 Interim Order ¶¶ 13(a), 16(a)   however, with respect to the Debtors' non-residential real
                                 property leases, no liens or encumbrances shall be granted or
                                 extend to such leases themselves under the Interim Order,
                                 except as permitted in the applicable lease or pursuant to
                                 applicable law, but rather any liens granted shall extend only
                                 to the proceeds realized upon the sale, assignment,
                                 termination, or other disposition of such leases, books and
                                 records related to the foregoing, accessions and proceeds of
                                 the foregoing, wherever located, including insurance or other
                                 proceeds), all proceeds or property recovered in connection
                                 with Avoidance Actions (provided that the lien on Avoidance
                                 Actions and proceeds of Avoidance Actions shall be limited
                                 to the proceeds and property recovered in connection
                                 therewith and shall only attach hereunder to the extent
                                             - 47 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15     Filed 08/30/20     Page 48 of 268




             REQUIRED
                                                     MATERIAL TERMS
            DISCLOSURE
                              approved in the Final Order), all intercompany claims, all
                              claims and causes of action of each Debtor or its respective
                              estate (including, without limitation, all commercial tort
                              claims of every kind and description, whether described in
                              specificity in the DIP Documents or not) and any and all
                              proceeds and property recovered therefrom, any and all
                              proceeds arising from insurance policies, all intellectual
                              property, and the equity interests of each direct subsidiary of
                              each Debtor, which for the avoidance of doubt, shall include,
                              without limiting the generality of the foregoing, all assets of
                              each Debtor that constitute Prepetition Collateral, and all
                              other property and assets including, without limitation, Cash
                              Collateral, and all cash and non-cash proceeds, rents,
                              products, substitutions, accessions, offspring and profits of
                              any of the collateral described above (collectively, the "DIP
                              Collateral"), subject only to prior payment of the Carve-Out.
                              To secure the Adequate Protection Superpriority Claim (as
                              defined below), the Prepetition Agent, for itself and for the
                              benefit of the other Prepetition Lenders, upon entry of the
                              Interim Order, shall be granted (effective and perfected by
                              operation of law immediately upon entry of the Interim Order
                              and without the necessity of execution by the Debtors of
                              mortgages, security agreements, pledge agreements, financing
                              statements, account control agreements and other agreements,
                              filings or instruments) valid, perfected, postpetition security
                              interests and liens (the "Adequate Protection Liens") in and
                              on all of the DIP Collateral, with a priority subject and
                              subordinate only to (i) the DIP Liens and (ii) prior payment of
                              the Carve-Out.

                              Subject to paragraph 21(f) of the Interim Order, the Debtors'
                              ability to use Cash Collateral prior to the Maturity Date will
                              terminate immediately upon the occurrence of any event
                              described below (each a "Termination Event"):
 Termination of the Use of
 Cash Collateral                      any Debtor fails to comply in any material respect
                                       with any of the terms or conditions of the Interim
 Fed. R. Bankr. P.
                                       Order, and such failure is not cured during any
 4001(b)(1)(B)(iii)
                                       applicable Remedies Notice Period;
 Interim Order ¶¶ 10
                                      any Debtor seeks any modification or extension of the
                                       Interim Order, without consent of the Required
                                       Lenders;
                                      an application (other than the application for financing
                                           - 48 -
RLF1 23936709v.1
               Case 20-12024-LSS   Doc 15      Filed 08/30/20     Page 49 of 268




             REQUIRED
                                                      MATERIAL TERMS
            DISCLOSURE
                                       provided by a third party which seeks authority to pay
                                       all of the DIP Obligations and the Prepetition
                                       Obligations in full upon entry of the order approving
                                       such financing) is filed by any Debtor for the approval
                                       of (or an order is entered by the Court approving) any
                                       claim arising under section 507(b) of the Bankruptcy
                                       Code or otherwise, or any lien in any of these Chapter
                                       11 Cases, which is pari passu with or senior to the
                                       Prepetition Obligations, the Adequate Protection Liens
                                       or the Adequate Protection Superpriority Claim,
                                       excluding liens arising under the Interim Order or
                                       pursuant to any other financing agreement made with
                                       the prior written consent of the Required Lenders;
                                      the commencement or support of any action by any
                                       Debtor or any party exercising the authority of the
                                       Debtor (other than an action pursuant to paragraph 19
                                       of the Interim Order) against any of the DIP Lenders
                                       or the Prepetition Lenders, or their respective agents
                                       and employees, to subordinate or avoid any liens made
                                       in connection with the Prepetition Loan Documents or
                                       the DIP Documents or to avoid any obligations
                                       incurred in connection with the Prepetition Loan
                                       Documents or the DIP Documents;
                                      any Order shall be entered granting relief from the
                                       stay arising under section 362 of the Bankruptcy Code
                                       to the holder or holders of any security interest, lien or
                                       right of setoff to permit foreclosure (or the granting of
                                       a deed in lieu of foreclosure or similar instrument),
                                       possession, set-off or any similar remedy with respect
                                       to any assets of the Debtors with an aggregate value of
                                       more than $250,000;
                                      (i) any Debtor shall assert in any pleading filed in any
                                       court that any material provision of the Interim Order
                                       is not valid and binding for any reason, or (ii) any
                                       material provision of the Interim Order shall for any
                                       reason, or any other order of this Court approving the
                                       Debtors' use of Cash Collateral, without the prior
                                       written consent of the Required Lenders, cease to be
                                       valid and binding;
                                      any Debtor withdraws or modifies the motion to
                                       approve the sale of all or substantially all of the

                                           - 49 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15    Filed 08/30/20     Page 50 of 268




             REQUIRED
                                                          MATERIAL TERMS
            DISCLOSURE
                                            Debtors' assets without the consent of the Required
                                            Lenders;
                                           the Debtors fail to comply with any Sale Milestone; or
                                           the occurrence of the Maturity Date.

IV.      Requirements Under Local Rule 4001-2

                   18.   Local Rule 4001-2(a)(i) requires that motions for approval of postpetition

financing (a) recite whether the proposed form of order and/or underlying Cash Collateral

stipulation or loan agreement contain any of several types of provisions identified in Local

Rule 4001-2(a)(i)(A) through (H) (collectively, the "Specified Provisions"), (b) identify the

locations of any Specified Provisions in the proposed form of order, stipulation, or loan

agreement, and (c) justify the inclusion of such Specified Provisions. The Debtors identify and

discuss the following provisions of the DIP Facility and Interim Order in accordance with Local

Rule 4001-2(a)(i) in the context and circumstances of these cases.

                   19.   In addition, Local Rule 4001-2(b) provides that, with respect to interim

orders approving postpetition financing, "[s]uch interim relief shall be only what is necessary to

avoid immediate and irreparable harm to the estate pending a final hearing. In the absence of

extraordinary circumstances, the Court shall not approve interim financing orders that include

any of the [Specified Provisions other than those referenced in Local Rule 4001-2(a)(i)(G)

and (H)]." Del. Bankr. L.R. 4001-2(b). For the reasons set forth below, the Debtors submit that

this requirement is satisfied because the Interim Order does not contain such a provision.




                                                - 50 -
RLF1 23936709v.1
               Case 20-12024-LSS          Doc 15     Filed 08/30/20      Page 51 of 268




         A.        Cross Collateralization

                   20.    Local Rule 4001-2(a)(i)(A) requires disclosure of:

                          [p]rovisions that grant cross-collateralization protection
                          (other than replacement liens or other adequate protection)
                          to the prepetition secured creditors (i.e., clauses that secure
                          prepetition debt by postpetition assets in which the secured
                          creditor would not otherwise have a security interest by
                          virtue of its prepetition security agreement or applicable
                          law)[.]

Del. Bankr. L.R. 4001-2(a)(i)(A).

                   21.    No provision of the DIP Credit Agreement, the Interim Order, or the Final

Order grants cross-collateralization protection of the type contemplated by Local Rule 4001-

2(a)(i)(A).

         B.        Stipulation and Challenge Provisions

                   22.    Local Rule 4001-2(a)(i)(B) requires disclosure of:

                          [p]rovisions or findings of fact that bind the estate or other
                          parties in interest with respect to the validity, perfection or
                          amount of the secured creditor's prepetition lien or the
                          waiver of claims against the secured creditor without first
                          giving parties in interest at least seventy-five (75) days from
                          the entry of the order and the creditors' committee, if formed,
                          at least sixty (60) days from the date of its formation to
                          investigate such matters[.]

Del. Bankr. L.R. 4001-2(a)(i)(B).

                   23.    The Interim Order does contain provisions that bind the Debtors with

respect to the validity, perfection or amount of the Prepetition Lenders' prepetition liens.

See Interim Order, at ¶¶ D, 19. However, the acknowledgments and stipulations provided for in

Paragraph D of the Interim Order are subject to the challenge rights contained in Paragraph 19 of

the DIP Order. See id., at ¶ 19. Paragraph 19 provides parties in interest seventy-five (75) days

from the entry of the Interim Order and the creditors' committee, if formed, at least sixty (60)


                                                  - 51 -
RLF1 23936709v.1
               Case 20-12024-LSS           Doc 15   Filed 08/30/20     Page 52 of 268




days from the date of its formation, to investigate the matters subject to Paragraph D of the

Interim Order. Id. Therefore, the Debtors respectfully submit that the Interim Order does not

implicate Local Rule 4001-2(a)(i)(B).

         C.        Section 506(c) Waiver

                   24.   Local Rule 4001-2(a)(i)(C) requires disclosure of "[p]rovisions that seek

to waive, without notice, whatever rights the estate may have under 11 U.S.C. § 506(c)." Del.

Bankr. L.R. 4001-2(a)(i)(C).

                   25.   The Interim Order does not waive the protections of section 506(c) of the

Bankruptcy Code as contemplated in Local Rule 4001-2(a)(i)(C). As is customary for financing

transactions of this type, it is intended that the Final Order will provide for a waiver of the

Debtors' rights under section 506(c) of the Bankruptcy Code. See Interim Order, at ¶ 16(e)

(stating that the 506(c) waiver will be effective as of the entry of the Final Order). However,

such provisions are not contrary to Local Rule 4001-2(a)(i)(C).

         D.        Liens on Avoidance Actions

                   26.   Local Rule 4001-2(a)(i)(D) requires disclosure of "[p]rovisions that

immediately grant to the prepetition secured creditor liens on the debtor's claims and causes of

action arising under 11 U.S.C. §§ 544, 545, 547, 548 and 549." Del. Bankr. L.R. 4001-

2(a)(i)(D).

                   27.   The Interim Order does not contain any provision of the type

contemplated by Local Rule 4001-2(a)(i)(D). As is customary for financing transactions of this

type, the DIP Documents are conditioned on the Final Order providing the DIP Lenders with a

lien on the Debtors' claims and causes of action arising under 11 U.S.C. §§ 544, 545, 547, 548

and 549 (collectively, "Avoidance Actions"). Interim Order, at ¶ 13(a) (stating that the DIP

Lenders will be provided with a lien on Avoidance Actions upon the entry of the Final Order).
                                                - 52 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 53 of 268




However, such provisions are not contrary to Local Rule 4001-2(a)(i)(D). Further, the Interim

Order also provides that the DIP Superpriority Claim shall be payable from and have recourse to

all "pre- and postpetition property of the Debtors and all proceeds thereof including, without

limitation, any proceeds or property recovered in connection with the pursuit of Avoidance

Actions." See DIP Credit Agreement at § 2.16(a); Interim Order, at ¶ 14. While this provision

will be effective as of the entry of the Interim Order, the Debtors respectfully submit that this

provision does not implicate Local Rule 4001-2(a)(i)(D) as it does not immediately grant a lien

on the Debtors' claims and causes of action arising under any Avoidance Actions.

         E.        Roll-Up

                   28.   Pursuant to Local Rule 4001-2(a)(i)(E), a movant must disclose

"[p]rovisions that deem prepetition secured debt to be postpetition debt or that use postpetition

loans from a prepetition secured creditor to pay part or all of that secured creditor's prepetition

debt, other than as provided in 11 U.S.C. § 552(b)." Del. Bankr. L.R. 4001-2(a)(i)(E).

                   29.   The Interim Order does not contain any provision of the type

contemplated by Local Rule 4001-2(a)(i)(E). As is customary for financing transactions of this

type, the DIP Documents are conditioned on the Final Order authorizing the use of the DIP

Proceeds to repay a remaining portion of the prepetition amounts owed under the Prepetition

Credit Agreement. Specifically, the DIP Documents are conditioned on the Final Order

authorizing the Debtors to use the DIP Proceeds to repay $100 million of the remaining

outstanding amount as of the Petition Date (the "Roll-Up"). See DIP Credit Agreement,

at §2.01(b). However, such provision, because it is pursuant only to the Final Order, is not

contrary to Local Rule 4001-2(a)(i)(E).




                                                - 53 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 54 of 268




         F.        Creditors' Committee Professionals

                   30.   Pursuant to Local Rule 4001-2(a)(i)(F), a movant must describe

"[p]rovisions that provide disparate treatment for the professionals retained by a creditors'

committee from those professionals retained by the debtor with respect to a professional fee

carve-out." Del. Bankr. L.R. 4001-2(a)(i)(F).

                   31.   Payment of the fees of professionals retained by the Debtors and any

Creditors' Committee is provided for in the Carve-Out. See Interim Order, at ¶ 17. The Debtors

submit that the treatment of the Debtors' and Creditors' Committee's professionals under the

Carve-Out is substantially the same. More specifically, under the Carve-Out, prior to delivery of

a Carve-Out Trigger Notice (as defined in the Interim Order), the Carve-Out will encompass all

of the Debtors' and Creditors' Committee's accrued and unpaid professional fees up until that

point in time. Id. Accordingly, the Debtors submit that the Carve-Out does not provide

"disparate treatment" of the type contemplated in Local Rule 4001-2(a)(i)(F).

         G.        Priming Liens

                   32.   Pursuant to Local Rule 4001-2(a)(i)(G), a movant must describe

"[p]rovisions that prime any secured lien without the consent of that lienor." Del. Bankr. L.R.

4001-2(a)(i)(G).

                   33.   The DIP Credit Agreement does not implicate Local Rule 4001-2(a)(i)(G)

because all priming thereunder is consensual. Specifically, although the DIP Facility will be

secured by, among other things, a first-priority, senior, priming, perfected lien on and security

interest in the Prepetition Collateral, the Prepetition Lenders are willing to permit the terms of

the DIP Credit Agreement and the Interim and Final Orders, including the priming of their liens

over the Prepetition Collateral, based on the granting of various protections, including the

adequate protection liens and other terms contained in the DIP Credit Agreement relating to the
                                                - 54 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20      Page 55 of 268




Prepetition Credit Agreement. Moreover, such priming liens are expressly junior to any Senior

Third-Party Liens.

         H.        "Equities of the Case" Exception

                   34.   Pursuant to Local Rule 4001-2(a)(i)(H), a movant must describe

provisions of the proposed postpetition financing facility that "seek to affect the Court's power to

consider the equities of the case under section 552(b)(l) of the Bankruptcy Code." Del. Bankr.

L.R. 4001-2(a)(i)(H).

                   35.   The Interim Order does not contain any provision limiting the Court's

ability to consider the equities of the case under section 552(b)(1) of the Bankruptcy Code as

contemplated in Local Rule 4001-2(a)(i)(H). As is customary for financing transactions of this

type, it is intended that the Final Order will include provisions that affect the Court's power to

consider the equities of the case under section 552(b)(1) of the Bankruptcy Code. See Interim

Order, at ¶ 16(e) (stating that the 552(b)(2) waiver will be effective as of the entry of the Final

Order). However, such provisions are not contrary to Local Rule 4001-2(a)(i)(H).

                                             Argument

I.       Entry into the DIP Facility Is an Exercise of the Debtors' Sound Business Judgment.

                   36.   As described above, the Debtors' determination to enter into the DIP

Facility, in consultation with their advisors, represents a reasonable exercise of their business

judgment. See Ficks Declaration, at ¶ 46 (describing how the size of the DIP Facility is

appropriate to meet the Debtors' financing and liquidity needs); see also Lewis Declaration,

at ¶¶ 20-21 (describing how the terms of the DIP Facility are consistent with market practice).

Bankruptcy courts routinely defer to a debtor's business judgment on certain business decisions,

including the decision to borrow money, unless such decision is arbitrary and capricious. See

U.S. Bank Tr. N.A. v. Am. Airlines, Inc. (In re AMR Corp.), 485 B.R. 279, 287 (Bankr.
                                                - 55 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15    Filed 08/30/20      Page 56 of 268




S.D.N.Y. 2013) ("In determining whether to approve a debtor's request [for postpetition

financing] under Section 364, a Court must examine whether the relief requested is an

appropriate exercise of the debtor's business judgment.") (citation omitted); Trans World

Airlines, Inc. v. Travellers Int'l AG (In re Trans World Airlines, Inc.), 163 B.R. 964, 974 (Bankr.

D. Del. 1994) (noting that the interim loan, receivables facility and asset-based facility were

approved because they "reflect[ed] sound and prudent business judgment on the part of TWA ...

[were] reasonable under the circumstances and in the best interests of TWA and its creditors");

cf. In re Filene's Basement, LLC, 2014 WL 1713416, at *12 (Bankr. D. Del. Apr. 29, 2014)

("Transactions under § 363 must be based upon the sound business judgment of the debtor or

trustee."). In fact, "[m]ore exacting scrutiny would slow the administration of the debtor's estate

and increase its cost, interfere with the Bankruptcy Code's provision for private control of

administration of the estate, and threaten the court's ability to control a case impartially."

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).

                   37.   The Debtors' determination to enter into the DIP Facility represents a

reasonable exercise of their business judgment and should be approved. The funding

contemplated by the DIP Facility will provide the Debtors with working capital to maintain their

facilities and corporate functions and pay their employees, together with funding the costs of

conducting the sale and these chapter 11 cases. See Ficks Declaration, at ¶¶ 42, 45.

                   38.   The Debtors worked closely with their advisors to determine their cash

needs for the chapter 11 process. See id., at ¶ 42. The Debtors then negotiated the various

components of the DIP Facility with the DIP Lenders at arms'-length and in good faith. Lewis

Declaration, at ¶ 19. The Debtors determined that the terms of the resulting DIP Facility were

reasonable and the only viable option. Id. As such, and as further described in the Ficks and


                                                - 56 -
RLF1 23936709v.1
               Case 20-12024-LSS               Doc 15       Filed 08/30/20         Page 57 of 268




Lewis Declarations, the Debtors' decision to enter into the DIP Facility was a reasonable exercise

of their business judgment. Ficks Declaration, at ¶¶ 45-46 (describing how the size of the DIP

Facility is appropriate to meet the Debtors' financing and liquidity needs); see also Lewis

Declaration, at ¶¶ 20-21 (describing how the terms of the DIP Facility are consistent with market

practice).

II.      The Debtors Should Be Authorized to Obtain
         Postpetition Financing Under Section 364(c) of the Bankruptcy Code.

                   39.      As described above, it is essential that the Debtors obtain access to

sufficient postpetition financing and are authorized to use Cash Collateral to avoid immediate

and irreparable harm to their assets pending the sale of their assets. The preservation of estate

assets, the Debtors' continuing viability and their ability to preserve value for stakeholders

depend heavily upon the expeditious approval of the relief requested herein.

                   40.      Section 364 of the Bankruptcy Code distinguishes among (a) obtaining

unsecured credit in the ordinary course of business, (b) obtaining unsecured credit out of the

ordinary course of business, and (c) obtaining credit with specialized priority or with security.

See 11 U.S.C. § 364. If a debtor in possession cannot obtain postpetition credit on an unsecured

basis, pursuant to section 364(b) of the Bankruptcy Code, a court may authorize a debtor to

obtain credit or incur debt, the repayment of which is (a) entitled to superpriority administrative

expense status, (b) secured by a senior lien on unencumbered property, (c) secured by a junior

lien on encumbered property, or (d) a combination of the foregoing. See 11 U.S.C. § 364(c).9


9
         Section 364(c) of the Bankruptcy Code provides as follows:
                   If the trustee is unable to obtain unsecured credit allowable under section
                   503(b)(1) of this title as an administrative expense, the court, after notice and a
                   hearing, may authorize the obtaining of credit or the incurring of debt—
                   (1) with priority over any or all administrative expenses of the kind specified in
                   section 503(b) or 507(b) of this title;

                                                         - 57 -
RLF1 23936709v.1
               Case 20-12024-LSS               Doc 15       Filed 08/30/20        Page 58 of 268




                   41.      The statutory requirement for obtaining postpetition credit under section

364(c) of the Bankruptcy Code is a finding, made after notice and hearing, that the debtor in

possession is "unable to obtain unsecured credit allowable under [section 503(b)(l) of the

Bankruptcy Code] as an administrative expense." 11 U.S.C. § 364(c); see also In re Satcon

Tech. Corp., No. 12-12869, 2012 WL 6091160, at *5 (Bankr. D. Del. Dec. 7, 2012) ("Section

364(c) of the Bankruptcy Code provides, among other things, that if a debtor is unable to obtain

unsecured credit allowable as an administrative expense under section 503(b)(1) of the

Bankruptcy Code, the Bankruptcy Court may authorize the debtor to obtain credit or incur

debt."); In re Republic Airways Holdings Inc., No. 16-10429, 2016 WL 2616717, at *10 (Bankr.

S.D.N.Y. May 4, 2016) ("The debtor is not required to seek credit from every possible source but

rather must demonstrate that it has made a reasonable effort to seek other sources of credit

available under section 364(a) and (b).") (citing In re Ames Dep't Stores, 115 B.R. 34, 40

(Bankr. S.D.N.Y. 1990)) (quotation marks omitted); In re Crouse Grp., Inc., 71 B.R. 544, 549

(Bankr. E.D. Pa. 1987) (debtor seeking secured credit under section 364(c) of the Bankruptcy

Code must establish that it was unable to obtain unsecured credit pursuant to section 364(b) of

the Bankruptcy Code), modified on other grounds, 75 B.R. 553 (Bankr. E.D. Pa. 1987).

                   42.      Courts have articulated a three-part test to determine whether a debtor may

obtain financing under section 364(c) of the Bankruptcy Code:

                   (a)      the debtor is unable to obtain unsecured credit under section 364(b)
                            (i.e., by granting a lender administrative expense priority);

                   (b)      the credit transaction is necessary to preserve the assets of the estate; and


                   (2) secured by a lien on property of the estate that is not otherwise subject to a
                   lien; or
                   (3) secured by a junior lien on property of the estate that is subject to a lien.

         11 U.S.C. § 364(c).

                                                        - 58 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 59 of 268




                   (c)   the terms of the transaction are fair, reasonable and adequate, given the
                         circumstances of the debtor-borrower and the proposed lender.

See, e.g., In re Los Angeles Dodgers LLC, 457 B.R. 308, 312 (Bankr. D. Del. 2011) (applying

these factors); In re Aqua Assocs., 123 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991) (same).

         A.        The Necessary Postpetition Financing Is Not Available on an Unsecured Basis.

                   43.   The Debtors could not obtain postpetition financing on an unsecured or

junior basis. See Lewis Declaration at ¶¶ 9-15. To show that the credit required is not

obtainable on an unsecured basis, a debtor need only demonstrate "by a good faith effort that

credit was not available without" the protections of sections 364(c) of the Bankruptcy Code.

Bray v. Shenandoah Fed. Sav. & Loan Ass'n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th

Cir. 1986). Thus, "[t]he statute imposes no duty to seek credit from every possible lender before

concluding that such credit is unavailable." Id. Where few lenders are likely to be able and

willing to extend the necessary credit to the debtor, "it would be unrealistic and unnecessary to

require [the] Debtor to conduct such an exhaustive search for financing." In re Sky Valley, Inc.,

100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff'd, 99 B.R. 117 (N.D. Ga. 1989).

                   44.   The Debtors reasonably concluded that postpetition financing was not

available on an unsecured basis following their good faith efforts to obtain funding prior to the

Petition Date. As set forth above and in the Lewis Declaration, given the Debtors' efforts to

obtain financing prior to the Petition Date, the Debtors have a clear understanding of the current

availability of postpetition financing. See Lewis Declaration, at ¶¶ 9-12. The Debtors received

no proposal from interested third parties that contemplated an unsecured facility. Id., at ¶ 15.

In declining to provide proposals, the financing sources generally cited concerns about the loan-

to-value ratio of any proposed third-party postpetition financing, potential litigation risk tied to

priming efforts and the relatively low return on invested dollars. Id. The Debtors' efforts to seek

                                                 - 59 -
RLF1 23936709v.1
               Case 20-12024-LSS          Doc 15     Filed 08/30/20     Page 60 of 268




the necessary postpetition financing from sources within the Debtors' existing capital structure

and from third parties were reasonable and sufficient and satisfy the statutory requirements of

section 364(c) of the Bankruptcy Code. The Debtors therefore made appropriate and sufficient

efforts to confirm that postpetition financing is not available on an unsecured basis.

         B.        The DIP Facility Is Necessary to Preserve
                   and Protect the Assets of the Debtors' Estates.

                   45.    It is essential that the Debtors immediately obtain the financing

contemplated by the DIP Facility to preserve and protect the value of their estates. See Ficks

Declaration, at ¶¶ 44-45. The funding contemplated by the DIP Facility will provide the Debtors

with sufficient liquidity (a) to continue operating and (b) to pursue their restructuring goals. Id.,

at ¶ 46. The funding contemplated by the DIP Facility will provide the Debtors with working

capital to maintain their facilities and corporate functions and pay their employees, together with

funding the costs of conducting the sale and these chapter 11 cases. See Id., ¶¶ 42, 45.

Accordingly, the DIP Facility is necessary to ensure that the Debtors are able to maximize the

value of their estates. See Burtch v. Ganz (In re Mushroom Transp. Co.), 382 F.3d 325, 339 (3d

Cir. 2004) (noting debtors in possession have a duty to maximize their estates' assets).

         C.        The Terms of the DIP Facility Are Fair,
                   Reasonable, and Adequate Under the Circumstances.

                   46.    In considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances and disparate

bargaining power of both the debtor and the potential lender. See In re Farmland Indus., Inc.,

294 B.R. 855, 885-86 (Bankr. W.D. Mo. 2003); see also Unsecured Creditors' Comm. v. First

Nat'l Bank & Trust Co. (In re Ellingsen Maclean Oil Co.), 65 B.R. 358,365 n.7 (W.D. Mich.

1986) (noting a debtor may have to enter into hard bargains to acquire funds).


                                                  - 60 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20      Page 61 of 268




                   47.   The terms of the DIP Facility and the proposed Interim Order were

negotiated in good faith and at arm's-length between the Debtors and the DIP Lenders. Lewis

Declaration, at ¶ 19. As a result, the Debtors believe that the terms of the DIP Facility are within

the range of reasonableness and consistent with market expectations for facilities of this type.

                   48.   Specifically, the Debtors believe that the terms of the DIP Facility are

acceptable because:

                        The DIP Lenders were able to move quickly to offer and negotiate the
                         DIP Credit Agreement, which was important in light of the Debtors'
                         current financial situation (Lewis Declaration at ¶ 16)

                        The fees, interest rate and other economics are consistent with market
                         rates for other postpetition financing facilities in similar circumstances
                         (Id., at ¶ 21); and

                        The DIP Lenders would not have agreed to provide the financing under
                         the DIP Documents without the sale milestones contained therein. The
                         Debtors submit that they are able to run a value maximizing sale process
                         in the timeline proscribed by the sale milestones (Id., at ¶ 17).

         D.        The Debtors Should Be Authorized to Obtain
                   Priming Liens Under Section 364(d) of the Bankruptcy Code.

                   49.   Section 364(d) of the Bankruptcy Code provides that a debtor may incur

debt "secured by a senior or equal lien on property of the estate that is subject to a lien only if''

the court finds, after notice and hearing, that (a) the debtors in possession are "unable to obtain

such credit otherwise" and (b) "there is adequate protection of the interest of the holder of the

lien on the property of the estate on which such senior or equal lien is proposed to be granted."

11 U.S.C. § 364(d); see also Shaw Indus., Inc. v. First Nat'l Bank of PA (In re Shaw Indus., Inc.),

300 B.R. 861, 863 (Bankr. W.D. Pa. 2003) (where debtor made efforts by "contact[ing]

numerous lenders" and was unable to obtain credit without a priming lien, it met its burden under

section 364(d) of the Bankruptcy Code); In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 630-31

(Bankr. S.D.N.Y. 1992) (holding that debtor must make an effort to obtain credit without the
                                                 - 61 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15    Filed 08/30/20     Page 62 of 268




requirement of a priming lien but is not required to seek credit from every possible lender);

In re Dunes Casino Hotel, 69 B.R. 784, 791 (Bankr. D.N.J. 1986) (holding that the debtor had

made required efforts under section 364(d) of the Bankruptcy Code based on evidence that the

debtor had attempted unsuccessfully to borrow funds on an unsecured basis or secured by junior

liens, but that at least three such lenders were willing to advance funds secured by a superpriority

lien).

                   50.   Here, the DIP Liens prime the liens against the Debtors only of the

Prepetition Lenders. Although these parties have consented to this treatment, subject to approval

of the adequate protection provisions described in the DIP Credit Agreement, the priming of the

Prepetition Security Interests nevertheless satisfies the requirements of section 364(d) of the

Bankruptcy Code.

                         1.     The Necessary Postpetition
                                Financing Is Available Only on a Priming Basis.

                   51.   As described above and in the Lewis Declaration, the Debtors reasonably

determined that postpetition credit was available to them only on a priming basis. See Lewis

Declaration at ¶¶ 19. This confirmed the Debtors' expectations, given their experiences

attempting to secure financing prior to the Petition Date, their communications with key creditors

and their analysis of the Prepetition Collateral. Id., at ¶¶ 9-15. Accordingly, the Debtors

reasonably determined that postpetition financing was available only on a priming basis.

                         2.     The Interests of the Prepetition Lenders Are Adequately Protected.

                   52.   The DIP Facility also satisfies section 364(d)'s adequate protection

requirement. Section 364(d)(l)(B) of the Bankruptcy Code requires a debtor to establish that

"there is adequate protection of the interest of the holder of the lien on the property of the estate

on which such senior or equal lien is proposed to be granted." 11 U.S.C. § 364(d)(l)(B).

                                                - 62 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20      Page 63 of 268




Whether the offered protection is "adequate" is determined on a case-by-case basis and "depends

directly on how effectively it compensates the secured creditor for loss of value caused by the

superpriority given to the post-petition loan." Resolution Trust Corp. v. Swedeland Dev. Grp.,

Inc. (In re Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d Cir. 1994) (internal citations and

quotations omitted); 495 Cent. Park, 136 B.R. at 631 (explaining that "[t]he goal of adequate

protection is to safeguard the secured creditor from diminution in the value of its interest")

(citations omitted).

                   53.   Although section 361 of the Bankruptcy Code sets forth three non-

exclusive forms of adequate protection (i.e., periodic cash payments, granting replacement liens

or for the creditor's realization of the indubitable equivalent of its claim), the concept of adequate

protection is designed to give the "parties and the courts flexibility by allowing such other relief

as will result in the realization by the protected entity of the value of its [interest] in the property

involved." 495 Cent Park, 136 B.R. at 631 (quoting H.R. Rep. No. 95-595, 95th Cong., 1st Sess.

(1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6296 (1978)).

                   54.   In order to permit priming, the Prepetition Lenders required that the terms

of the DIP Facility include adequate protection to the extent of the aggregate diminution in the

value of their respective interests, if any, in the Prepetition Collateral from and after the Petition

Date.

                   55.   It is well-recognized that "adequate protection" is not equivalent to

"absolute protection." In re Beker Indus., Inc., 58 B.R. 725, 741 (Bankr. S.D.N.Y. 1986)

("Adequate protection, not absolute protection, is the statutory standard."). Further, "[i]n order to

encourage reorganization, the courts must be flexible in applying the adequate protection




                                                 - 63 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 64 of 268




standard" as long as such flexibility does "not operate to the detriment of the secured creditor's

interest." Martin v. United States (In re Martin), 761 F.2d 472, 476 (8th Cir. 1985).

                   56.   The Interim Order provides for adequate protection for the Prepetition

Secured Parties that is customary for financings of this type. As discussed in greater detail in the

summary chart of the DIP Financing terms above, these adequate protection provisions include

the Adequate Protection Liens, the Adequate Protection Superpriority Claim, the reimbursement

of the Prepetition Lenders' Fees and Expenses, and certain other rights and waivers. See Interim

Order, at ¶ 16.

                   57.   By providing such adequate protection, the Debtors have satisfied their

burden of demonstrating that the Prepetition Secured Parties are adequately protected. In

addition, the Prepetition Secured Parties are adequately protected because the proceeds of the

DIP Facility will be used to fund these chapter 11 cases and allow the Debtors to pursue

consummation of the contemplated asset sale. Moreover, numerous courts have held that a

secured creditor is adequately protected where the debtor reasonably anticipates that its secured

creditors will receive more on account of their collateral taking into account the imposition of the

priming lien than if the debtor were unable to obtain the loan. See, e.g., 495 Cent. Park, 136

B.R. at 631 (finding that financed improvements would increase the value of the collateral and

serve as adequate protection for the prepetition secured lender); Tr. of Hr'g at 18:5-12,

In re Aeropostale, Inc., No. 16-11275 (Bankr. S.D.N.Y. May 5, 2016) (Docket No. 113) (finding

that secured lenders were adequately protected where liquidity was anticipated to increase

slightly allowing the debtors to pursue a sale of their assets, as opposed to forcing an immediate

liquidation); In re Hudson, No. 208-9480, 2011 WL 1004630, at *9-10 (Bankr. M.D. Tenn. Mar.

16, 2011) (approving financing to construct a shed required to service a valuable contract, which


                                                - 64 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 65 of 268




would increase the value of the collateral more than the amount of the postpetition loan);

In re Yellowstone Mountain Club, LLC, No. 08-61570-11, 2008 WL 5875547, at *17

(Bankr. D. Mont. Dec. 17, 2008) (finding that a postpetition financing would provide a "net

economic benefit" because it would be used to finance operation of the debtor's business rather

than allowing it to "go dark" while it pursued a sale); In re Hubbard Power & Light,

202 B.R. 680, 685 (Bankr. E.D.N.Y. 1996) (holding that lien on debtor's property was

adequately protected where proceeds of loan would be used to clean up environmental damage

on the debtor's property, which was worthless absent such remediation).

                   58.   Here, the DIP Facility will enable the Debtors to, among other things,

pursue an organized sale process. The Prepetition Secured Parties support the DIP Facility

because they anticipate that the net proceeds of the Prepetition Collateral will increase during the

course of the anticipated term of the DIP Facility as a result of the sale. Because the prepetition

interests of these parties are adequately protected, the requirements of section 364(d)(l)(B) of the

Bankruptcy Code have been satisfied, and the proposed DIP Facility, including its priming

provisions, should be approved.

         E.        The Roll-Up is Appropriate

                   59.   The proposed use of the DIP Loans to repay a portion of the Prepetition

Credit Facility is justified under the circumstances. As mentioned above, the Debtors, on the one

hand, and the DIP Lenders, on the other, engaged in arm's-length negotiations and ultimately

agreed to the Roll-Up as consideration for, among other things, the DIP Lenders making

available millions of dollars in additional "new money" to fund the chapter 11 cases. Indeed, the

DIP Documents are conditioned on the Final Order authorizing the Debtors to use the DIP

Proceeds and postpetition cash receipts to repay $100 million of the outstanding amount owed

under the Prepetition Credit Agreement as of the Petition Date.
                                                - 65 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 66 of 268




                   60.   Roll-ups and repayments of prepetition debt are a common feature of

debtor-in-possession financings and have been approved in a variety of cases, including pursuant

to interim financing orders. See, e.g., In re Checkout Holding Corp., No. 18-12794 (KG) (Bankr.

D. Del. Jan. 17, 2019) (approving in final order the "roll-up" of prepetition term loans owed to

lenders under debtor-in-possession financing facility); In re Remington Outdoor Co., Inc., No.

18-10684 (BLS) (Bankr. D. Del. Mar. 28, 2018) (approving in interim order the "roll-up" of

prepetition bridge term loan); In re The Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D.

Del. Feb. 6, 2018) (approving in interim order the "roll-up" of all outstanding prepetition

revolving obligations); In re Charming Charlie LLC, No. 17-12906 (CSS) (Bankr. D. Del. Dec.

13, 2017) (approving in interim order the "roll-up" of all outstanding prepetition revolving

obligations); In re NewPage Corp., No. 16-10163 (Bankr. D. Del. Jan. 27, 2016) (approving on

interim order "roll up" of all outstanding prepetition ABL obligations); In re American Apparel,

Inc., No. 15-12055 (BLS) (Bankr. D. Del. Oct. 6, 2015) (approving in interim order the payment

in full of all outstanding prepetition revolving obligations); In re Energy Future Holding Corp.,

527 B.R. 157, 167 (D. Del. 2015) (approving settlement that "was simply a roll-up of the first

lien noteholders with the new DIP financing"); In re Every WareGlobal, Inc., No. 15-10743

(LSS) (Bankr. D. Del. Apr. 28, 2015) (approving roll-up of prepetition revolving debt in post-

petition revolving facility); In re RadioShack Corp., No. 15-10197 (BLS) (Bankr. D. Del. Feb.

10, 2015) (approving "roll-up" of prepetition debt); In re Tuscany Int'l Holdings (U.S.A.) Ltd.,

et al., No. 14-10193 (Bankr. D. Del. Mar. 21, 2014) (approving roll-up of prepetition debt).

         F.        The Debtors Should Be Authorized to Pay the Fees Required by the DIP
                   Secured Parties.

                   61.   The Debtors believe that the fees contemplated by the DIP Facility are

reasonable under the circumstances of these chapter 11 cases. The fees that the Debtors agreed

                                                - 66 -
RLF1 23936709v.1
               Case 20-12024-LSS              Doc 15       Filed 08/30/20         Page 67 of 268




to pay to the DIP Secured Parties—which consist of: (a) an Unused Fee (see DIP Credit

Agreement at § 2.09 (a); (b) a Structuring Fee (see id., at § 2.09(b)); (c) Commitment Fees

(see id.), (d) an Administrative Agency Fee (see id.);10 and (e) all reasonable and documented out

of pocket expenses incurred by the DIP Agent and its Affiliates (as defined in the DIP Credit

Agreement), and any DIP Lender (including the reasonable fees, charges and disbursements of

any counsel for the DIP Agent, any DIP Lender, Alix Partners (as financial advisors to the DIP

Agent) and the fees and time charges for attorneys who may be employees (with no profit

margin) of the DIP Agent or any DIP Lender) in connection with (i) the syndication of the credit

facilities provided for under the DIP Credit Agreement, the preparation, negotiation, execution,

delivery and administration of the DIP Credit Agreement and the other Loan Documents (as

defined therein), the Interim Order, the Final Order or any amendments, modifications or waivers

of the provisions thereof and (ii) all out of pocket expenses incurred by the DIP Agent, any DIP

Lender (including the fees, charges and disbursements of any counsel for the DIP Agent, any

DIP Lender and Alix Partners (as financial advisors to the Administrative Agent) and the fees

and time charges for attorneys who may be employees (with no profit margin) of the DIP Agent

or any DIP Lender)—represent the most favorable terms to the Debtors on which the DIP

Lenders would agree to make the DIP Facility available. The Debtors considered these fees

when determining, in their business judgment, that the DIP Facility constituted the best terms on

which they could obtain postpetition financing.




10
         Section 2.09(b) of the DIP Credit Agreement requires the Debtors to pay certain fees under the DIP
         Documents as further described in that certain fee letter by and among the Debtors and the DIP Agent
         (the "Fee Letter"). The Fee Letter will be provided to the Court, the Office of the United States Trustee for
         the District of Delaware (the "U.S. Trustee"), and any professionals retained by an official committee
         appointed in these Chapter 11 Cases, subject to the confidentiality provisions set forth therein.

                                                        - 67 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 68 of 268




                   62.   Courts routinely authorize postpetition lenders to impose fees beyond the

explicit liens and rights specified in section 364 of the Bankruptcy Code. Moreover, such

charges often are permitted where the associated financing is, in the debtor's business judgment,

beneficial to the debtor's estate. See, e.g., In re Original Soupman, Inc., No. 17-11313 (LSS)

(Docket No. 136) (Bankr. D. Del. July 18, 2017) (approving postpetition financing fees including

upfront and unused line premiums each of 2% and an exit premium of 2.5%); In re Suniva, Inc.,

No. 17-10837 (KG) (Docket No. 171) (Bankr. D. Del. May 19, 2017) (approving postpetition

financing fees including an unused line premium of 2% and an exit premium of 3%);

In re Horsehead Holding Corp., No. 16-10287 (CSS) (Docket No. 252) (Bankr. D. Del.

March 3, 2016) (approving postpetition financing fees including an upfront premium of 2%, an

unused line premium of 4% and an exit premium of 2.5% in connection with a total commitment

of $90,000,000). The Debtors submit that the fees are in line with transactions of this type and

should be approved on the facts and circumstances of these cases.

         G.        The Scope of the Carve-Out Is Appropriate

                   63.   The proposed DIP Facility subjects the DIP Liens, the DIP Superpriority

Claim, the Adequate Protection Liens, the Adequate Protection Superpriority Claim, and the

Prepetition Liens to the Carve-Out. See Interim Order, at ¶ 17. Carve-outs for professional fees

have been found to be reasonable and necessary to ensure that a debtor's estate and any statutory

committee can retain assistance from counsel. See Ames Dep't Stores, 115 B.R. at 40. The DIP

Facility does not directly or indirectly restrict the services for which professionals may be paid in

these chapter 11 cases beyond that which is standard in DIP facilities, and thus does not deprive

the Debtors' estates or other parties in interest of possible rights and powers. See id. at 38

(observing that courts insist on carve outs for professionals representing parties in interest

because "[a]bsent such protection, the collective rights and expectations of all parties-in-interest
                                                - 68 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 69 of 268




are sorely prejudiced"). Additionally, the Carve-Out protects against administrative insolvency

during the course of these chapter 11 cases by ensuring that assets remain for the payment of

professional fees of the Debtors and any official committees, notwithstanding the grant of

superpriority and administrative liens and claims under the Interim Order and Final Order.

                   64.   Given the likelihood that the Debtors' professionals would be necessary to

effect any winddown following an event that triggers a Carve-Out Triger Notice, the Carve-Out

provides Allowed Professional Fees of Professional Persons other than Investment Bankers in an

aggregate amount not to exceed $300,000.00, plus Allowed Professional Fees of Investment

Bankers, in each case incurred after the first Business Day following delivery by the DIP Agent

of the Carve-Out Trigger Notice, to the extent allowed at any time, shall be included in the

Carve-Out. In addition, the Carve-Out includes the fees to be paid to this Court and the U.S.

Trustee, and the reasonable expenses in an aggregate amount not to exceed $50,000 incurred by

any trustee appointed under section 726(b) of the Bankruptcy Code, and does not impair the

ability of any party to object to such fees, expenses, reimbursement, or compensation.

Accordingly, the Debtors submit that the proposed Carve Out is appropriate in these

circumstances.

III.     Request for Use of Cash Collateral

                   65.   In connection with their implementation of the DIP Facility, the Debtors

require access to the DIP Proceeds to the extent that they may be considered Cash Collateral

solely as a result of the fact that they are held in one or more bank accounts over which the

DIP Secured Parties may be granted a security interest, or in one or more bank accounts in which

the Prepetition Secured Parties hold a security interest, as well as any other Cash Collateral of

the Debtors. Section 363(c)(2) of the Bankruptcy Code provides that the Debtors may not use,

sell or lease Cash Collateral unless "(A) each entity that has an interest in such cash collateral
                                                - 69 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 70 of 268




consents; or (B) the court, after notice and a hearing, authorizes such use, sale, or lease in

accordance with the provisions of this section." 11 U.S.C. § 363(c)(2). With respect to the DIP

Proceeds, the DIP Secured Parties and the Prepetition Secured Parties are the only entities that

possess an interest in such Cash Collateral, and they consent to its use in accordance with the

DIP Documents. Accordingly, the Debtors request authorization to use the DIP Proceeds

pursuant to section 363(c)(2)(A) of the Bankruptcy Code.

                   66.   The preservation of estate assets and the Debtors' ability to preserve value

for stakeholders depend heavily upon the expeditious approval of the relief requested herein.

The Debtors must maintain sufficient access to cash to satisfy their obligations and to maintain

their assets pending consummation of their asset sales. It is, therefore, essential to the success of

these chapter 11 cases that the Debtors immediately obtain authority to use Cash Collateral.

The Debtors, therefore, seek immediate authority to use Cash Collateral on an interim basis as

set forth in this Motion and in the Interim Order to prevent immediate and irreparable harm to

their estates pending the Final Hearing pursuant to Bankruptcy Rule 4001(b).

IV.      Request for Modification of the Automatic Stay

                   67.   Section 362 of the Bankruptcy Code provides for an automatic stay upon

the filing of a bankruptcy petition. The proposed Interim Order contemplates the modification of

the automatic stay to permit the DIP Secured Parties, upon the occurrence and during the

continuance of an Event of Default under the DIP Credit Agreement or the Debtors' violation of

any provision of the Interim Order, and without any interference from the Debtors or any other

party interest, to: (i) (A) cease making DIP Loans and/or suspend or terminate the commitments

under the DIP Documents, and (B) declare all DIP Obligations immediately due and payable,

and (ii) subject to five (5) calendar days' prior written notice (which may be delivered by

electronic mail) to the Debtors, their counsel, counsel to any Creditors' Committee and the U.S.
                                                 - 70 -
RLF1 23936709v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 71 of 268




Trustee, to exercise all rights and remedies provided for in the DIP Documents, the Interim

Order or under other applicable bankruptcy and non-bankruptcy law including, without

limitation, the right to (A) take any actions reasonably calculated to preserve or safeguard the

DIP Collateral or to prepare the DIP Collateral for sale; (B) foreclose or otherwise enforce the

DIP Liens on any or all of the DIP Collateral; (C) set off any amounts held as Cash Collateral

(including, without limitation, in any Cash Collateral account held for the benefit of the DIP

Secured Parties); and/or (D) exercise any other default-related rights and remedies under the DIP

Documents or the Interim Order or applicable law. See Interim Order, at ¶ 21(b). Accordingly,

the Debtors respectfully request that this Court authorize the modification of the automatic stay

in accordance with the terms set forth in the Interim Order.

V.       Request for a Finding of Good Faith

                   68.   The terms and conditions of the DIP Facility were negotiated by the

parties in good faith and at arm's-length. See Lewis Declaration, at ¶ 19. Therefore, the DIP

Lenders should be accorded the benefits of section 364(e) of the Bankruptcy Code to the extent

any or all of the provisions of the DIP Facility, or any interim or final order of this Court

pertaining thereto, are hereafter modified, vacated, stayed, or terminated by subsequent order of

this or any other court.

VI.      Request for Interim Hearing and
         Authority to Make Interim Borrowings under the DIP Facility

                   69.   Pursuant to Bankruptcy Rule 4001, the Debtors request that this Court

conduct a hearing on the Debtors' request for interim relief, including for access to the Interim

Funding Amount and for the other relief contemplated by the Interim Order. Bankruptcy Rule

4001(c)(2) provides that a final hearing on a motion to obtain credit pursuant to section 364 of

the Bankruptcy Code may not be commenced earlier than 14 days after the service of such

                                                - 71 -
RLF1 23936709v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 72 of 268




motion. Fed. R. Bankr. P. 4001(c)(2). Upon request, however, the Court is empowered to

conduct a preliminary expedited hearing on the motion and authorize the obtaining of credit to

the extent necessary to avoid immediate and irreparable harm to a debtor's estate. In examining

requests for interim relief under this rule, courts apply the same business judgment standard

applicable to other business decisions. See, e.g., In re Simasko Prod. Co., 47 B.R. 444, 449

(Bankr. D. Colo. 1985); see also Ames Dep't Stores, 115 B.R. at 38. After the 14-day period

prescribed by Bankruptcy Rule 4001(c), the request for financing is not limited to those amounts

necessary to prevent disruption of the debtor's business, and the debtor is entitled to borrow those

amounts that it believes prudent in the operation of its business. See, e.g., Simasko Prod. Co.,

47 B.R. at 449; Ames Dep't Stores, 115 B.R. at 36.

                   70.   Pursuant to Bankruptcy Rule 4001(c), the Debtors respectfully request that

the Court conduct a preliminary hearing on the Motion and authorize the Debtors from the entry

of the Interim Order until the Final Hearing to obtain access to the Interim Funding Amount

under the terms set forth in the DIP Documents and the Interim Order, and to utilize Cash

Collateral to avoid immediate and irreparable harm to the Debtors' estates.

VII.     Request to Establish Notice Procedures and Schedule Final Hearing

                   71.   The Debtors respectfully request that the Court schedule the Final Hearing

and authorize the Debtors to serve the signed Interim Order, which fixes the time, date, and

manner for the filing of objections, on the notice parties listed below. The Debtors further

request that the Court consider such notice of the Final Hearing to be sufficient notice under

Bankruptcy Rule 4001(c)(3).

                                        Reservation of Rights

                   72.   Unless specifically articulated herein or in the Interim or Final Orders,

nothing contained herein is intended or shall be construed as: (a) an admission as to the validity
                                                 - 72 -
RLF1 23936709v.1
               Case 20-12024-LSS          Doc 15    Filed 08/30/20     Page 73 of 268




of any claim against the Debtors; (b) a waiver of the Debtors' rights to dispute any claim,

including the amount or priority thereof, on any grounds; (c) a promise to pay any claim; (d) an

implication or admission that any particular claim is of a type specified or defined hereunder; or

(e) the assumption of any executory contract or unexpired lease.

                                        Consent to Jurisdiction

                   73.    Pursuant to Local Rule 9013-1(f), the Debtors consent to the entry of a

final judgment or order with respect to this Motion if it is determined that the Court would lack

Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                                 Notice

                   74.    Notice of this Motion shall be provided to: (i) the Office of the United

States Trustee for the District of Delaware; (ii) the Debtors' fifty largest unsecured creditors on a

consolidated basis, as identified in their chapter 11 petitions; (iii) all known holders of liens upon

the Debtors' assets; (iv) the Internal Revenue Service; (v) the Securities and Exchange

Commission; and (vi) counsel to DIP Agent. As this Motion is seeking first-day relief, notice of

this Motion and any order entered hereon will be served on all parties required by Local Rule

9013-1(m). Due to the urgency of the circumstances surrounding this Motion and the nature of

the relief requested herein, the Debtors respectfully submit that no further notice of this Motion

is required.

                                           No Prior Request

                   75.    No prior request for the relief sought herein has been made to this Court or

any other court.

                   WHEREFORE, the Debtors respectfully request that the Court: (a) enter the

Interim Order substantially in the form attached hereto as Exhibit A, granting the relief requested



                                                 - 73 -
RLF1 23936709v.1
               Case 20-12024-LSS       Doc 15     Filed 08/30/20     Page 74 of 268




herein on an interim basis; (b) after the Final Hearing, enter the Final Order; and (c) grant such

other and further relief to the Debtors as the Court may deem proper.



                        [The remainder of the page is intentionally blank]




                                               - 74 -
RLF1 23936709v.1
               Case 20-12024-LSS    Doc 15   Filed 08/30/20   Page 75 of 268




 Dated:      August 30, 2020                 Respectfully submitted,
             Wilmington, Delaware
                                             /s/ Daniel J. DeFranceschi
                                             Daniel J. DeFranceschi (No. 2732)
                                             Paul N. Heath (No. 3704)
                                             Zachary I. Shapiro (No. 5103)
                                             David T. Queroli (No. 6318)
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             One Rodney Square
                                             920 N. King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 651-7700
                                             Facsimile: (302) 651-7701

                                                                -and-

                                             Thomas M. Wearsch
                                             T. Daniel Reynolds
                                             JONES DAY
                                             North Point
                                             901 Lakeside Avenue
                                             Cleveland, Ohio 44114
                                             Telephone: (216) 586-3939

                                             Timothy W. Hoffmann
                                             JONES DAY
                                             77 West Wacker
                                             Chicago, Illinois 60601
                                             Telephone: (312) 782-3939

                                             PROPOSED ATTORNEYS FOR DEBTORS




RLF1 23936709v.1
               Case 20-12024-LSS     Doc 15   Filed 08/30/20   Page 76 of 268




                                         Exhibit A

                                   Proposed Interim Order




RLF1 23936709v.1
                Case 20-12024-LSS               Doc 15         Filed 08/30/20       Page 77 of 268




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------     x
 In re:                                                   :
                                                          :        Chapter 11
 SHILOH INDUSTRIES, INC., 1                               :
 et al.,                                                  :        Case No. 20-____ (____)
                                                          :
          Debtors.                                        :        (Joint Administration Pending)
                                                          :
------------------------------------------------------     x

                        INTERIM ORDER PURSUANT TO SECTIONS
                   105, 361, 362, 363, 364 AND 507 OF THE BANKRUPTCY
               CODE, BANKRUPTCY RULE 4001 AND LOCAL RULE 4001-2,
              (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
             FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
            ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
     (III) SCHEDULING FINAL HEARING AND (IV) GRANTING RELATED RELIEF

          This matter coming before the Court on the Motion of the Debtors, Pursuant to Sections

 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rule 4001 and Local Rule

 4001-2, for Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition

 Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured

 Parties, (III) Scheduling Final Hearing and (IV) Granting Related Relief [Docket No. [__]]

 (the "Motion"),2 filed by the above-captioned debtors and debtors in possession (collectively,



 1
         The Debtors are the following nineteen entities (the last four digits of their respective taxpayer identification
         numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die & Manufacturing
         Corp. (8114), Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh Corporation (5101),
         Shiloh Industries, Inc. Dickson Manufacturing Division (5835), Shiloh Holdings International, Inc. (1446), C
         & H Design Company (9432), Liverpool Coil Processing, Incorporated (0571), Medina Blanking, Inc. (0707),
         The Sectional Die Company (3562), VCS Properties, LLC (1094), Shiloh Die Cast LLC (5814), Shiloh
         Manufacturing Holdings LLC (0853), FMS Magnum Holdings LLC (6471), Sectional Stamping, Inc. (8967),
         Albany-Chicago Company LLC (4687), Shiloh Die Cast Midwest LLC (4114), and Shiloh Manufacturing
         LLC (1628). The noticing address of each of the Debtors in these chapter 11 cases is 880 Steel Drive, Valley
         City, Ohio 44280.
 2
         Unless otherwise defined, capitalized terms used herein shall have the meanings ascribed to them in the
         Motion or the DIP Documents (defined below), as applicable.



 RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 78 of 268




the "Debtors"), seeking entry of (i) an interim order (this "Interim Order") and (ii) a final order

(the "Final Order"); and the Debtors' having requested on the record at the interim hearing on the

Motion (the "Interim Hearing") that the Court enter this Interim Order, inter alia:

                   (a)   authorizing Shiloh Industries, Inc. ("Shiloh" or "Borrower") and its

affiliated Debtors to obtain secured postpetition financing on a superpriority basis (the "DIP

Facility", and the loans provided to Shiloh thereunder, the "DIP Loans") pursuant to the terms and

conditions of that certain Superpriority Secured Debtor-in-Possession Credit Agreement filed as

Exhibit B to the Motion (as the same may be amended, supplemented, restated or otherwise

modified from time to time, the "DIP Agreement"), by and among (i) the Borrower, (ii) the other

Debtors, as guarantors, (iii) Bank of America, N.A. as administrative agent (the "DIP Agent") and

(iv) the lenders from time to time party thereto (each a "DIP Lender" and collectively, the "DIP

Lenders" and collectively with the DIP Agent and providers of hedge products and treasury

management services secured by the DIP Collateral (as defined below), the "DIP Secured Parties");

                   (b)   authorizing the Debtors to execute the DIP Agreement and the other

documents, agreements and instruments delivered pursuant thereto or executed or filed in

connection therewith, all as may be reasonably requested by the DIP Secured Parties (as the same

may be amended, restated, supplemented or otherwise modified from time to time, and collectively

with the DIP Agreement, the "DIP Documents");

                   (c)   authorizing the Debtors to consummate the transactions contemplated by

the DIP Documents;

                   (d)   granting to the DIP Secured Parties the DIP Liens (as defined below) on all

of the DIP Collateral (as defined below) to secure the DIP Facility and all obligations owing and

outstanding thereunder and under the DIP Documents, as applicable, and this Interim Order and

                                                 -2-
RLF1 23936706v.1
               Case 20-12024-LSS               Doc 15       Filed 08/30/20         Page 79 of 268




any Final Order, as applicable (collectively, and including all "Secured Obligations" as defined in

the DIP Agreement, the "DIP Obligations"), subject only to prior payment of the Carve-Out

(as defined in paragraph 17 below) and the Senior Third-Party Liens (as defined in paragraph

13(d)(ii));3

                   (e)     granting allowed superpriority administrative expense claims to the DIP

Secured Parties in connection with the DIP Facility;

                   (f)     authorizing the Debtors to use Prepetition Collateral and Cash Collateral

(each as defined below) (together with the DIP Facility, the "Postpetition Financing

Arrangement");

                   (g)     authorizing the Debtors to grant adequate protection to the Prepetition

Lenders (as defined below);

                   (h)     scheduling a hearing (the "Final Hearing"), pursuant to Rule 4001(c)(2) of

the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), to consider entry of the Final

Order; and

                   (i)     granting such other and further relief as this Court deems necessary and just

((a) through (h) collectively, the "Requested Relief");

         and the interim hearing on the Motion (the "Interim Hearing") having been held on

September __, 2020; and upon all of the pleadings filed with the Court and the evidence proffered

or adduced and representations of counsel at the Interim Hearing; and the Court having heard and

resolved or overruled any and all objections to the Requested Relief; and it appearing that the


3
        Nothing herein shall constitute a finding or ruling by this Court that any asserted Senior Third-Party Lien is
        valid, senior, enforceable, prior, perfected or non-avoidable. Moreover, nothing shall prejudice the rights of
        any party-in-interest, including, but not limited to the Debtors, the Prepetition Agent, the Prepetition Lenders,
        or a Creditors' Committee (if appointed), to challenge the validity, priority, enforceability, seniority, non-
        avoidability, perfection or extent of any alleged Senior Third-Party Lien.
                                                         -3-
RLF1 23936706v.1
                Case 20-12024-LSS              Doc 15       Filed 08/30/20         Page 80 of 268




Requested Relief is in the best interests of the Debtors, their estates and creditors; and upon the

record herein; and after due deliberation thereon, and good and sufficient cause appearing therefor:

         IT IS HEREBY FOUND AND DETERMINED THAT:4

         A.        Petition Date. On August 30, 2020 (the "Petition Date"), the Debtors commenced

their chapter 11 cases (these "Chapter 11 Cases") by filing voluntary petitions for relief under

chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the United States

Bankruptcy Court for the District of Delaware (the "Court"). The Debtors are operating their

businesses and managing their affairs as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. As of the date hereof, no trustee, examiner or official committee of

unsecured creditors (a "Creditors' Committee") has been appointed in any of these Chapter 11

Cases.

         B.        Jurisdiction; Venue. The Court has jurisdiction over these Chapter 11 Cases, the

parties and the Debtors' property pursuant to 28 U.S.C. § 1334 and the Amended Standing Order

of Reference from the United States District Court for the District of Delaware, dated as of

February 21, 2012. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(D). The Court is

a proper venue of these Chapter 11 Cases and the Motion under 28 U.S.C. §§ 1408 and 1409.

         C.        Notice. Notice of the Motion, the relief requested therein and the Interim Hearing

(the "Notice") has been served by the Debtors pursuant to Bankruptcy Rules 2002 and 4001 and

in accordance with the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the "Local Rules") on (i) the Debtors' fifty (50)

largest unsecured creditors on a consolidated basis, (ii) counsel to the DIP Agent and the



4
         Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings
         of fact, as applicable, pursuant to Bankruptcy Rule 7052.
                                                          -4-
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15       Filed 08/30/20    Page 81 of 268




Prepetition Agent, (iii) any parties that have filed a notice of appearance in these Chapter 11 Cases

pursuant to Bankruptcy Rule 2002, (iv) all known holders of liens upon the Debtors' assets, (v) the

Internal Revenue Service and (vi) the Securities and Exchange Commission, and (vii) the United

States Trustee for the District of Delaware (the "U.S. Trustee"). Under the circumstances, the

Notice constitutes good and sufficient notice of the Requested Relief, and no further notice of the

Requested Relief and the relief granted by this Interim Order is necessary or shall be required.

         D.        Debtors' Acknowledgements and Stipulations.         In requesting the Postpetition

Financing Arrangement and in exchange for and as a material inducement to, the DIP Secured

Parties to agree to provide the Postpetition Financing Arrangement, and to the Prepetition Lenders

in exchange for the Diminution (as defined below), the Debtors acknowledge, represent, stipulate

and agree, for themselves and their estates, subject to the challenge rights set forth in paragraph 19

herein, as follows (collectively, the "Debtors' Stipulations"):

                   (i)    the Borrower, certain of the Debtors as guarantors (in such capacity, the

         "Debtor Guarantors" and collectively with the Borrower, the "Prepetition Obligors"), and

         Shiloh      Holdings   Netherlands   B.V.,     a   besloten   vennootschap   met    beperkte

         aansprakelijkheid organized under the laws of the Netherlands (the "Dutch Borrower") are

         parties to the Credit Agreement, dated as of October 25, 2013 (as the same has been

         amended, restated, supplemented or modified from time to time, the "Prepetition Credit

         Agreement") with Bank of America, N.A. as administrative agent, swing line lender, Dutch

         swing line lender and L/C issuer (the "Prepetition Agent") and certain lender parties thereto

         (collectively with the Prepetition Agent and providers of hedge products and treasury

         management services secured by the Prepetition Collateral (as defined below), the

         "Prepetition Lenders");

                                                  -5-
RLF1 23936706v.1
               Case 20-12024-LSS           Doc 15     Filed 08/30/20     Page 82 of 268




                   (ii)    to secure the "Obligations" (as defined in the Prepetition Credit Agreement,

         the "Prepetition Obligations"), the Prepetition Obligors, but not the Dutch Borrower,

         granted to the Prepetition Agent, for the benefit of the Prepetition Lenders, liens upon and

         security interests in (the "Prepetition Liens") all of the Prepetition Obligors' property and

         assets (other than the "Excluded Property" (as defined in the Prepetition Credit

         Agreement)), as set forth in certain security documents and instruments including: (i) the

         Pledge Agreement, dated as of October 25, 2013, by and among the Borrower, the other

         Prepetition Obligors and the Prepetition Agent (as the same has been amended, restated,

         supplemented or modified from time to time, the "Prepetition Pledge Agreement"), (ii) the

         Security Agreement, dated as of October 25, 2013, by and among the Borrower, the other

         Prepetition Obligors, and the Prepetition Agent (together with the Prepetition Credit

         Agreement, the Prepetition Pledge Agreement and all other agreements, documents, notes,

         guarantees, subordination agreements, instruments, amendments and any other agreements

         delivered pursuant thereto or in connection therewith, each as amended, restated,

         supplemented or otherwise modified from time to time, the "Prepetition Loan

         Documents"), and, in all instances, the proceeds and products thereof (collectively, the

         "Prepetition Collateral");

                   (iii)   as of the Petition Date: (A) the current outstanding principal balance of the

         Prepetition Obligations (exclusive of interest, fees, reimbursable expenses and other

         charges) is not less than $341,300,000, which amount consists of (I) $273,3000,000 under

         the domestic facility and (II) $68,000,000 under the Dutch facility (for which the Dutch

         Borrower is primarily obligated); (B) all of the Prepetition Obligations are absolutely and

         unconditionally owed by the Prepetition Obligors to the Prepetition Lenders; (C) the

                                                    -6-
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15      Filed 08/30/20      Page 83 of 268




         Prepetition Obligations constitute legal, valid and binding obligations of the Prepetition

         Obligors, enforceable in accordance with their terms (other than in respect of the stay of

         enforcement arising from section 362 of the Bankruptcy Code to the extent applicable);

         (D) no recoupments, offsets, defenses or counterclaims exist to the Prepetition Obligations;

         and (E) no portion of the Prepetition Obligations or any payments or other transfers made

         to the Prepetition Agent or any other Prepetition Lender or applied to the Prepetition

         Obligations prior to the Petition Date is subject to avoidance, subordination,

         recharacterization, recovery, attack, recoupment, offset, counterclaim, defense or Claim (as

         defined in the Bankruptcy Code) of any kind pursuant to the Bankruptcy Code or applicable

         non-bankruptcy law;

                   (iv)   the Prepetition Liens constitute valid, binding, enforceable (other than in

         respect of the stay of enforcement arising from section 362 of the Bankruptcy Code) and

         perfected liens with priority over any and all other liens in the Prepetition Collateral (except

         for any Senior Third-Party Liens (as defined in paragraph 13(d)(ii))) and are not subject to

         any challenge or defense, including without limitation, respectively, avoidance,

         subordination, recharacterization, recovery, reduction, set-off, offset, attack, counterclaim,

         cross-claim or Claim (as defined in the Bankruptcy Code) of any kind pursuant to the

         Bankruptcy Code or applicable non-bankruptcy law;

                   (v)    the Debtors have waived, discharged and released any right they may have

         to challenge the Prepetition Obligations and the Prepetition Liens on the Prepetition

         Collateral and to assert any recoupments, offsets, defenses, claims, objections, challenges,

         causes of action and/or choses of action against any Prepetition Lender with respect to the



                                                  -7-
RLF1 23936706v.1
               Case 20-12024-LSS           Doc 15     Filed 08/30/20     Page 84 of 268




         Prepetition Loan Documents, the Prepetition Obligations, the Prepetition Liens or the

         Prepetition Collateral;

                   (vi)    any payments made on account of the Prepetition Obligations before the

         Petition Date were (A) payments out of the Prepetition Collateral and/or (B) made in the

         ordinary course of business and in exchange for reasonably equivalent value and did not

         diminish any property otherwise available for distribution to unsecured creditors;

                   (vii)   all of the Debtors' cash, including the cash in their deposit accounts and

         other accounts, wherever located, whether as original collateral or proceeds of other

         Prepetition Collateral, constitutes Cash Collateral (as defined below);

                   (viii) none of the DIP Secured Parties or the Prepetition Lenders is a control

         person or insider (as defined in section 101(31) of the Bankruptcy Code) of any Debtor;

                   (ix)    until such time as all DIP Obligations are indefeasibly paid in full in cash,

         the Debtors shall not in any way prime or seek to prime (or otherwise cause to be

         subordinated in any way) the liens provided to the DIP Secured Parties by offering

         subsequent lender or any party-in-interest a superior or pari passu lien or claim with respect

         to the DIP Collateral pursuant to section 364(d) of the Bankruptcy Code or otherwise,

         except with respect to the Carve-Out;

                   (x)     until such time as all DIP Obligations are indefeasibly paid in full in cash,

         the Debtors shall not in any way or at any time seek allowance of any administrative

         expense claim against the Debtors of any kind or nature whatsoever, including, without

         limitation, claims for any administrative expenses of the kind specified in, or arising or

         ordered under sections 105, 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of

         a Final Order), 507(a), 507(b), 546(c), 546(d), 552(b), 726, 1113 and 1114 of the

                                                    -8-
RLF1 23936706v.1
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 85 of 268




         Bankruptcy Code that is superior to or pari passu with the DIP Superpriority Claim (as

         defined below) provided herein, except with respect to the Carve-Out; and

                   (xi)   the Prepetition Lenders are entitled, pursuant to sections 361, 363(e) and

         364(d) of the Bankruptcy Code, to adequate protection of their respective interests in the

         Prepetition Collateral, including the Cash Collateral, to the extent of any diminution in the

         value of the Prepetition Collateral occurring from and after the Petition Date (the

         "Diminution"), caused by or arising as a result of (A) the incurrence and payment of the

         DIP Obligations, (B) the use of Prepetition Collateral (including Cash Collateral), (C) the

         granting of the DIP Liens and the DIP Superpriority Claim, (D) the subordination of the

         Prepetition Obligations to the Carve-Out, and (E) imposition of the automatic stay pursuant

         to section 362 of the Bankruptcy Code.

         E.        Cash Collateral. For purposes of this Interim Order, the term "Cash Collateral"

shall mean and include all "cash collateral," as defined in section 363 of the Bankruptcy Code, in

or on which the DIP Secured Parties or the Prepetition Lenders have a lien, security interest or any

other interest (including, without limitation, any Adequate Protection Liens or security interests),

whether existing on the Petition Date, arising pursuant to this Interim Order, or otherwise, and

shall include, without limitation:

                   (i)    all cash proceeds arising from the collection, sale, lease or other disposition,

         use or conversion of any real or personal property, in or on which the DIP Secured Parties

         or the Prepetition Lenders have a lien or a replacement lien, whether as part of the DIP

         Collateral or the Prepetition Collateral, or pursuant to an order of the Court or applicable

         law or otherwise, and whether such property has been converted to cash, existed as of the

         commencement of these Chapter 11 Cases, or arose or was generated thereafter;

                                                   -9-
RLF1 23936706v.1
               Case 20-12024-LSS           Doc 15    Filed 08/30/20     Page 86 of 268




                   (ii)    all of the respective deposits, refund claims and rights in retainers of the

         Debtors on which the DIP Secured Parties or the Prepetition Lenders hold a lien or

         replacement lien, whether as part of the DIP Collateral or Prepetition Collateral or pursuant

         to an order of the Court or applicable law or otherwise; and

                   (iii)   the proceeds of any sale, transfer or other disposition of DIP Collateral or

         Prepetition Collateral.

         F.        Adequate Protection. The Prepetition Lenders are entitled, pursuant to sections

361, 363(e) and 364(c)(2), (c)(3) and (d) of the Bankruptcy Code, to adequate protection of their

interests in the Prepetition Collateral, including the Cash Collateral, to the extent of any

Diminution resulting from (i) the incurrence of the DIP Obligations, (ii) the use of Prepetition

Collateral (including Cash Collateral), (iii) the granting of the DIP Liens and the DIP Superpriority

Claim, (iv) the subordination of the Prepetition Obligations to the DIP Obligations and the Carve-

Out, and (v) imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code.

         G.        Purpose and Necessity of Financing.        The Debtors require the Postpetition

Financing Arrangement to (i) permit the continuation of their businesses and maximize and

preserve their going concern value, (ii) satisfy payroll obligations and other working capital and

general corporate purposes of the Debtors consistent with the terms set forth in the DIP Documents

and the Approved Budget (as defined below), (iii) provide adequate protection to the Prepetition

Lenders, (iv) pay fees and expenses related to the DIP Documents and these Chapter 11 Cases and

(v) for such other purpose as set forth in, or otherwise permitted by, the DIP Documents (including

the Approved Budget). If the Debtors do not obtain authorization to use the Prepetition Collateral

(including Cash Collateral) and borrow under the DIP Agreement, they will suffer immediate and

irreparable harm. The Debtors are unable to obtain adequate unsecured credit allowable only as

                                                  - 10 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20      Page 87 of 268




an administrative expense under section 503 of the Bankruptcy Code, or other sufficient financing

under sections 364(c) or (d) of the Bankruptcy Code, on more favorable terms than those set forth

in the DIP Documents. A loan facility in the amount provided by the DIP Documents is not

available to the Debtors without granting the superpriority claims, liens and security interests,

pursuant to sections 364(c)(1), 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, as

provided in this Interim Order and the DIP Documents. After considering all alternatives, the

Debtors have concluded, in the exercise of their sound business judgment, that the Postpetition

Financing Arrangement, including without limitation, the DIP Facility, is the best financing

available to them at this time.

         H.        Good and Sufficient Cause Shown. Good and sufficient cause has been shown for

entry of this Interim Order. The ability of the Debtors to obtain sufficient working capital and

liquidity under the DIP Documents and use of the Prepetition Collateral (including the Cash

Collateral) is vital to the Debtors' estates and creditors. The liquidity to be provided under the DIP

Documents and this Interim Order will enable the Debtors to continue to operate their businesses

in the ordinary course and preserve the value of the Debtors' businesses pending the sale of

substantially all of their assets. Among other things, entry of this Interim Order is necessary to

maximize the value of the Debtors' assets and to avoid immediate and irreparable harm to the

Debtors and their estates, and, accordingly, is in the best interests of the Debtors, their estates and

their creditors.

         I.        Sections 506(c) and 552(b) Waivers. In light of (i) the DIP Secured Parties'

agreement to subordinate their liens and superpriority claims to the Carve-Out, and in exchange

for and as a material inducement to the DIP Lenders to agree to provide the DIP Facility and (ii) the

Prepetition Lenders' agreement to subordinate their liens and superpriority claims to the DIP

                                                - 11 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15    Filed 08/30/20      Page 88 of 268




Obligations, the Carve-Out and the DIP Liens, and to permit the use of the Prepetition Collateral

(including Cash Collateral for payments made in accordance with the Approved Budget (as defined

below) and the terms of this Interim Order), upon entry of the Final Order, each of the DIP Secured

Parties and the Prepetition Lenders are entitled to a waiver of the provisions of section 506(c), and

the Prepetition Lenders are entitled to a waiver of the exceptions provided in sections 552(b)(1)

and (2) of the Bankruptcy Code.

         J.        Good Faith. The terms of the DIP Documents and the use of the Prepetition

Collateral (including the Cash Collateral) pursuant to this Interim Order, including, without

limitation, the interest rates and fees applicable, and intangible factors relevant thereto, are more

favorable to the Debtors than those available from alternative sources. Based upon the record

before the Court, the DIP Documents and the use of the Prepetition Collateral (including the Cash

Collateral) pursuant to this Interim Order have been negotiated in good faith and at arm's-length

among the Debtors, the DIP Secured Parties and the Prepetition Lenders. Any DIP Loans and

other financial accommodations made to the Debtors by the DIP Secured Parties pursuant to the

DIP Documents and this Interim Order shall be deemed to have been extended by the DIP Secured

Parties in good faith, as that term is used in section 364(e) of the Bankruptcy Code, and each of

the DIP Secured Parties shall be entitled to all protections and benefits afforded thereby.

         K.        Fair Consideration and Reasonably Equivalent Value. All of the Debtors have

received and will receive fair and reasonable consideration by virtue of their obtaining access to

the DIP Loans, the use of the Prepetition Collateral (including the Cash Collateral) pursuant to this

Interim Order and all other financial accommodations provided under the DIP Documents and this

Interim Order. The terms of the DIP Documents and this Interim Order are fair and reasonable,



                                               - 12 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15    Filed 08/30/20     Page 89 of 268




reflect the Debtors' exercise of prudent business judgment consistent with their fiduciary duties

and are supported by reasonably equivalent value and fair consideration.

         L.        Immediate Entry of Interim Order. The Debtors have requested immediate entry

of this Interim Order pursuant to Bankruptcy Rule 4001(c)(2) and Local Rule 4001-2(b). The

permission granted herein to enter into the DIP Documents, to obtain funds thereunder and to use

the Prepetition Collateral (including the Cash Collateral) pursuant to this Interim Order is

necessary to avoid immediate and irreparable harm to the Debtors. This Court concludes that entry

of this Interim Order is in the best interests of the Debtors' respective estates and creditors as its

implementation will, among other things, allow for access to the financing necessary for the

continued flow of supplies and services to the Debtors necessary to sustain the operation of the

Debtors' existing businesses and further enhance the Debtors' prospects for a successful sale of

substantially all of their assets. Based upon the foregoing findings, acknowledgements and

conclusions, and upon the record made before this Court at the Interim Hearing, and good and

sufficient cause appearing therefor;

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

         1.        Disposition. The relief requested by the Debtors in the Motion and otherwise on

the record at the Interim Hearing is granted on the terms set forth in this Interim Order. Any

objection to the interim relief sought by the Debtors that has not previously been withdrawn or

resolved is hereby overruled on its merits.

         2.        Authorization For DIP Financing. The Debtors are hereby authorized, on an

interim basis, to incur DIP Obligations immediately during the period prior to entry of the Final

Order, subject to the terms of this Interim Order, the Approved Budget and the DIP Documents,

in an aggregate principal amount not to exceed $18,100,000.00 ("Interim Borrowings"), with the

                                                - 13 -
RLF1 23936706v.1
               Case 20-12024-LSS            Doc 15       Filed 08/30/20       Page 90 of 268




maximum principal amount that may be borrowed following entry of the Final Order not to exceed

$123,500,000.00 (inclusive of any outstanding Interim Borrowings) (the "Maximum

Commitment").5 Available financing and advances under the DIP Agreement shall, on an interim

basis, be made to fund, in accordance with the DIP Documents and the Approved Budget, working

capital and general corporate requirements of the Debtors, adequate protection to the Prepetition

Lenders, bankruptcy-related costs and expenses (including interest, fees and expenses in

accordance with this Interim Order and the DIP Documents), and any other amounts required or

allowed to be paid in accordance with this Interim Order, but only as and to the extent authorized

by the Approved Budget and the DIP Documents. Upon entry of the Final Order and subject to

paragraph 19, $100,000,000.00 of the principal amount of the Prepetition Obligations held by DIP

Lenders (allocated in accordance with their respective shares of the DIP Loans) shall be converted

into DIP Loans, and such portion (once converted into DIP Loans) may not be reborrowed after

any repayment (whether full or partial) thereof.

         3.        Authorization for Use of Cash Collateral. The Debtors are authorized to use Cash

Collateral subject to and in accordance with the terms, conditions and limitations set forth in this

Interim Order, the Approved Budget and the DIP Documents, without further approval by the

Court.

         4.        Approved Budget.

                   (a)    The Debtors have delivered to the DIP Agent a detailed budget that sets

forth projected cash receipts and cash disbursements on a weekly basis for the time period from

and including the Petition Date through November 27, 2020 that has been approved by the


5
         For the avoidance of doubt, after the Final Order, borrowings up to the Maximum Commitment are inclusive
         of the $100,000,000.00 of Prepetition Obligations which are treated as DIP Loans for purposes of the DIP
         Agreement, the Interim Order and any Final Order.
                                                     - 14 -
RLF1 23936706v.1
               Case 20-12024-LSS       Doc 15      Filed 08/30/20   Page 91 of 268




Required DIP Lenders (defined below), and a copy of which is attached hereto as Exhibit A (as

updated, amended, supplemented or otherwise modified in accordance herewith, the "Approved

Budget"). The Approved Budget also sets forth, for each week, the amount of DIP Loans

anticipated to be advanced or otherwise used for such week after giving effect to any budgeted

inflows. The Debtors shall provide to the DIP Secured Parties financial reporting in accordance

with the terms of the DIP Documents. Funds borrowed under the DIP Agreement and Cash

Collateral used under this Interim Order shall be used by the Debtors in accordance with the DIP

Documents, including the Approved Budget, and this Interim Order. The consent of the Required

DIP Lenders to the Approved Budget shall not be construed as a commitment of the DIP Lenders

to provide DIP Loans or of the DIP Secured Parties or Prepetition Lenders to permit the use of

Cash Collateral (subject to the Carve-Out) after the occurrence of a Termination Event (as defined

below) under this Interim Order, regardless of whether the aggregate funds shown on the Approved

Budget have been expended.

                   (b)   The Approved Budget and Approved Variance Report (as defined below)

shall, including any and all updates, amendments, supplements and modifications, at all times be

in form and substance reasonably acceptable to the Required DIP Lenders and approved in writing

by the DIP Agent prior to the implementation thereof. Notwithstanding anything herein to the

contrary, any updates, amendments, supplements or modifications to the Approved Budget, must

be consented to in writing by the DIP Lenders holding more than fifty percent (50%) of the DIP

Loan commitments (the "Required DIP Lenders") prior to the implementation thereof and shall

not require further notice, hearing, or Court order.

                   (c)   The DIP Secured Parties (i) may assume the Debtors will comply with the

Approved Budget, (ii) shall have no duty to monitor such compliance, and (iii) shall not be

                                               - 15 -
RLF1 23936706v.1
               Case 20-12024-LSS      Doc 15     Filed 08/30/20     Page 92 of 268




obligated to pay (directly or indirectly from the DIP Collateral) any unpaid expenses incurred or

authorized to be incurred pursuant to any Approved Budget other than to permit the Debtors' use

of Cash Collateral as expressly provided herein prior to the occurrence of a Termination Event.

All advances and extensions of credit shall be based upon the terms and conditions of the DIP

Documents, as the same may be amended from time to time with the consent of the DIP Lenders

or Required DIP Lenders (as applicable in accordance with the DIP Documents). Subject to the

terms and conditions of this Interim Order, the DIP Lenders shall have the right, but not the

obligation, to extend credit independent of any Approved Budget restrictions on loan availability

set forth in the DIP Documents, and all DIP Loans shall be entitled to the benefits and protections

of this Interim Order. For the avoidance of doubt, no DIP Lender shall be obligated to extend

credit outside the terms of the DIP Documents.

                   (d) On or before 11:59 p.m. Eastern Time on every Thursday of each week,

  commencing after the end of the second full week following the Petition Date, the Debtors shall

  deliver to the DIP Agent a report (each, an "Approved Variance Report") that shows (i) then-

  current cash balance calculations and (ii) cash flow reconciliations showing actual payments

  versus budgeted items in the Approved Budget for prior periods ended (with (a) an explanation

  of any Measurement Item (as defined in the DIP Credit Agreement) variance greater than 20%

  and $500,000, and (b) an indication of any adverse variance that exceeds the Permitted

  Variance). As used herein, "Permitted Variance" means permitted negative variance on the

  cumulative actual Net Cash Flow (as defined in the DIP Credit Agreement) of 15% of the

  budgeted amounts with measurement beginning in week two (2) of these Chapter 11 Cases

  through week five (5) of these Chapter 11 Cases and a permitted negative variance on the



                                              - 16 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15    Filed 08/30/20    Page 93 of 268




  cumulative actual Net Cash Flow of 10% thereafter). The DIP Agent shall promptly deliver to

  the DIP Lenders, a copy of each Approved Variance Report upon such agent's receipt.

         5.        Reserved.

         6.        Authority to Execute and Deliver Necessary Documents. Each of the Debtors is

authorized to negotiate, prepare, enter into and deliver the DIP Documents, in each case including

any amendments, supplements and modifications thereto in accordance with the terms thereof.

Each of the Debtors is further authorized to negotiate, prepare, enter into and deliver any other

UCC financing statements, pledge and security agreements, mortgages or deeds of trust, or similar

documents, instruments or agreements encumbering all of the DIP Collateral and securing all of

the Debtors' obligations under the DIP Documents, each as may be reasonably requested by the

DIP Agent.

         7.        Authority to Perform Obligations and Acts.     Each of the Debtors is further

authorized to (a) perform all of its obligations and acts contemplated by the DIP Documents and

such other agreements as may be required by the DIP Documents to give effect to the terms of the

financing provided for therein and in this Interim Order, and (ii) perform all acts required under

the DIP Documents and this Interim Order.

         8.        Valid and Binding Obligations. All obligations under the DIP Documents and this

Interim Order shall constitute valid and binding obligations of each of the Debtors, enforceable

against each of them and each of their successors and assigns, in accordance with their terms and

the terms of this Interim Order, and no obligation, payment, transfer or grant of a lien or security

interest under the DIP Documents or this Interim Order shall be voidable or recoverable under the

Bankruptcy Code or under any applicable law (including, without limitation, under section 502(d)

of the Bankruptcy Code) or subject to any avoidance, reduction, set-off, offset, recharacterization,

                                                - 17 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20      Page 94 of 268




subordination (whether equitable, contractual or otherwise), counterclaim, cross-claim, defense or

any other challenge under the Bankruptcy Code or any applicable law or regulation by any person

or entity.

         9.        Termination of DIP Documents. Notwithstanding anything in this Interim Order

to the contrary, the DIP Lenders' commitments under the DIP Documents will terminate and the

DIP Obligations will become due and payable (unless such obligations become due and payable

earlier pursuant to the terms of the DIP Documents and this Interim Order by way of acceleration

or otherwise), and the Debtors' authority to use Cash Collateral in accordance with this Interim

Order will terminate, on the date that is the earliest to occur of (in each case, the "Maturity Date"):

(i) four (4) months after the commencement of these Chapter 11 Cases; (ii) the date which is thirty

(30) days following the entry of this Interim Order if the Court has not entered the Final Order on

or prior to such date; (iii) the acceleration of the DIP Obligations upon five (5) business days' prior

written notice of an event of default under the DIP Agreement (an "Event of Default") and at the

written request of the Required DIP Lenders; (iv) the date upon which any plan of reorganization

or liquidation becomes effective in any of these Chapter 11 Cases; (v) entry of an order by the

Bankruptcy Court in any these Chapter 11 Cases (a) dismissing any of these Chapter 11 Cases or

converting any of these Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code without

the consent of the Required DIP Lenders or (b) appointing a chapter 11 trustee or an examiner with

enlarged powers relating to the operation of the business of the Borrower (powers beyond those

set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code), in each case without the consent

of the DIP Agent and the Required DIP Lenders; (vi) the effective date of a sale of all or

substantially all of the assets of the Debtors and (vii) the filing or support by any Debtor of a plan

of reorganization or liquidation (a "Plan") that is not otherwise reasonably acceptable to the DIP

                                                - 18 -
RLF1 23936706v.1
               Case 20-12024-LSS          Doc 15    Filed 08/30/20     Page 95 of 268




Agent and the Required DIP Lenders in their sole discretion; provided, that, a Plan that, upon its

effective date, pays the DIP Obligations and the obligations under the Prepetition Credit

Agreement in full in cash on the effective date of such Plan shall be deemed reasonably acceptable

to such parties.

         10.       Termination of Authority to Use Cash Collateral. Subject to paragraph 21(f), the

Debtors' ability to use Cash Collateral prior to the Maturity Date will terminate immediately upon

the occurrence of any event described below (each a "Termination Event"):

                   (a)    any Debtor fails to comply in any material respect with any of the terms or

conditions of this Interim Order, and such failure is not cured during any applicable Remedies

Notice Period;

                   (b)    any Debtor seeks any modification or extension of this Interim Order,

without consent of the Required DIP Lenders;

                   (c)    an application (other than the application for financing provided by a third

party which seeks authority to pay all of the DIP Obligations and the Prepetition Obligations in

full upon entry of the order approving such financing) is filed by any Debtor for the approval of

(or an order is entered by the Court approving) any claim arising under section 507(b) of the

Bankruptcy Code or otherwise, or any lien in any of these Chapter 11 Cases, which is pari passu

with or senior to the Prepetition Obligations, the Adequate Protection Liens or the Adequate

Protection Superpriority Claim, excluding liens arising under this Interim Order or pursuant to any

other financing agreement made with the prior written consent of the Required DIP Lenders;

                   (d)    the commencement or support of any action by any Debtor or any party

exercising the authority of the Debtor (other than an action pursuant to paragraph 19) against any

of the DIP Lenders or the Prepetition Lenders, or their respective agents and employees, to

                                                 - 19 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15      Filed 08/30/20      Page 96 of 268




subordinate or avoid any liens made in connection with the Prepetition Loan Documents or the

DIP Documents or to avoid any obligations incurred in connection with the Prepetition Loan

Documents or the DIP Documents;

                   (e)   any order shall be entered granting relief from the stay arising under section

362 of the Bankruptcy Code to the holder or holders of any security interest, lien or right of setoff

to permit foreclosure (or the granting of a deed in lieu of foreclosure or similar instrument),

possession, set-off or any similar remedy with respect to any assets of the Debtors with an

aggregate value of more than $250,000;

                   (f)   (i) any Debtor shall assert in any pleading filed in any court that any material

provision of this Interim Order is not valid and binding for any reason, or (ii) any material provision

of this Interim Order shall for any reason, or any other order of this Court approving the Debtors'

use of Cash Collateral, without the prior written consent of the Required DIP Lenders, cease to be

valid and binding;

                   (g)   any Debtor withdraws or modifies the motion to approve the sale of all or

substantially all of the Debtors' assets without the consent of the Required DIP Lenders;

                   (h)   the Debtors fail to comply with any Sale Milestone; or

                   (i)   the occurrence of the Maturity Date.

         11.       Authorization and Direction for Payment of DIP Financing Fees and Expenses.

Subject to the provisions of this paragraph 11, all fees paid or payable, and all reasonable costs

and expenses reimbursed or reimbursable (including, without limitation, all fees, costs and

expenses referred to in the DIP Documents and the DIP Agent's and the DIP Lenders' reasonable

attorneys' fees and expenses, including all fees and time charges for attorneys who may be

employees (with no profit margin) of the DIP Agent or any DIP Lender, and the invoices of

                                                  - 20 -
RLF1 23936706v.1
               Case 20-12024-LSS      Doc 15    Filed 08/30/20     Page 97 of 268




AlixPartners, LLP in its capacity as the financial advisor to the Prepetition Agent and the DIP

Agent ("Alix")), by the Debtors to the DIP Secured Parties are hereby approved, to the extent

provided in the DIP Agreement. The Debtors are hereby authorized and directed to pay all such

fees, costs and expenses in accordance with the terms of the DIP Documents and this Interim

Order, without any requirement that the Debtors, the DIP Agent, the DIP Lenders or their

respective attorneys file any further application or other pleading, notice or document with the

Court for approval or payment of such fees, costs or expenses. To the extent provided in the DIP

Agreement, the Debtors shall pay all reasonable prepetition and postpetition out of pocket costs

and expenses of the DIP Secured Parties (including all reasonable fees, expenses and

disbursements of outside counsel, including local counsel and Alix and all fees and time charges

for attorneys who may be employees (with no profit margin) of the DIP Agent or any DIP Lender)

in connection with these Chapter 11 Cases and any Successor Case(s) (as defined below),

including, without limitation, in connection with (a) the preparation, negotiation, execution and

delivery of the DIP Documents, this Interim Order and any Final Order, and the funding of all DIP

Loans under the DIP Facility, (b) the administration of the DIP Facility and any amendment or

waiver of any provision of the DIP Documents, this Interim Order and any Final Order, (c) the

administration of these Chapter 11 Cases and any Successor Case(s), and (d) the enforcement or

protection of the DIP Secured Parties' rights and remedies under the DIP Documents, this Interim

Order and any Final Order. Notwithstanding anything to the contrary herein, the payment of all

such fees, costs and expenses of the DIP Secured Parties, whether incurred before or after the

Petition Date, including, without limitation, all fees referred to in the DIP Documents and all

reasonable attorneys' fees and expenses, shall, (i) subject to paragraph 19, be deemed non-

refundable and irrevocable, and (ii) not be subject to the Approved Budget. None of the DIP

                                             - 21 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 98 of 268




Secured Parties' attorneys' fees or disbursements shall be subject to the prior approval of this Court

or the guidelines of the Office of the U.S. Trustee, and no recipient of any such payment shall be

required to file with respect thereto any interim or final fee application with this Court. Prior to

any conversion of these Chapter 11 Cases to chapter 7, any such fees, costs and expenses shall be

paid by the Debtors within ten (10) days after delivery of a summary invoice (redacted for

privilege) to the Debtors and without the need for application to or order of the Court. A copy of

such summary invoice shall be provided by the DIP Agent to the U.S. Trustee, counsel for the

Prepetition Agent and counsel for any Creditors' Committee on the same business day as the

Debtors' receipt of such summary invoice. Notwithstanding the foregoing, if (x) the Debtors, U.S.

Trustee or any Creditors' Committee object to the reasonableness of a summary invoice submitted

by the DIP Secured Parties and (y) the parties cannot resolve such objection, in each case within

the ten (10) day period following receipt of such summary invoice, the Debtors, the U.S. Trustee

or such Creditors' Committee, as the case may be, shall file with the Court and serve on the DIP

Agent and the DIP Secured Party submitting the fee request a fee objection (a "DIP Secured Party

Fee Objection"), which objection shall be limited to the issue of the reasonableness of such fees

and expenses. The Debtors shall promptly pay and/or the DIP Lenders are hereby authorized to

make an advance under the DIP Agreement to timely pay, any submitted invoice after the

expiration of the ten (10) day period if no DIP Secured Party Fee Objection is filed with the Court

and served on the DIP Agent and DIP Lenders in such ten (10) day period. If a DIP Secured Party

Fee Objection is timely filed and served, the Debtors shall promptly pay and/or the DIP Secured

Parties are hereby authorized to make an advance under the DIP Agreement to timely pay, the

undisputed amount of the summary invoices, and the Court shall have jurisdiction to determine



                                                - 22 -
RLF1 23936706v.1
               Case 20-12024-LSS          Doc 15     Filed 08/30/20   Page 99 of 268




the disputed portion of such invoice if the parties are unable to resolve the DIP Secured Party Fee

Objection.

         12.       Amendments, Consents, Waivers and Modifications. The Debtors, with the express

written consent of the Required DIP Lenders in accordance with the terms and conditions of the

DIP Documents, may enter into any amendments, consents, waivers or modifications to the DIP

Documents without the need for further notice and hearing or any order of this Court, so long as

such amendments, consents, waivers or modifications are non-material or not adverse to the

Debtors' estates or their creditors (other than the Required DIP Lenders). A copy of any such

amendment, consent, waiver or modification shall be provided by the Debtors to the DIP Lenders,

U.S. Trustee and counsel for any Creditors' Committee. Any material, adverse changes to the DIP

Documents, including without limitation changes to the Approved Budget adverse to the Debtors'

estates, as well as any increases in the amount of the DIP Loans (except as provided in paragraph

4(c) of this Interim Order), will require the consents of the Required DIP Lenders in addition to

any express written consents required by the DIP Documents and Court approval after notice and

a hearing, and increases in the amount of the DIP Loans shall require the consent of all DIP Lenders

whose commitments are being increased.

         13.       DIP Secured Parties' Lien Priority.

                   (a)    To secure the DIP Obligations, the DIP Secured Parties are hereby granted

pursuant to and in accordance with Sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy

Code, valid, enforceable and fully perfected liens (the "DIP Liens") in and on all of the property,

assets or interests in property or assets of each Debtor, and all "property of the estate" (within the

meaning of the Bankruptcy Code) of each Debtor, of any kind or nature whatsoever, real or

personal, tangible or intangible or mixed, now existing or hereafter acquired or created, including,

                                                  - 23 -
RLF1 23936706v.1
              Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 100 of 268




without limitation, all of each Debtor's now owned or hereafter acquired right, title and interest in

and to all cash, accounts, accounts receivable, goods, inventory, property, plant and equipment,

commercial tort claims, intellectual property, contract rights, tax refunds, prepaid expenses,

deposits, general intangibles, real estate, leaseholds (provided, however, with respect to the

Debtors' non-residential real property leases, no liens or encumbrances shall be granted or extend

to such leases themselves under this Interim Order, except as permitted in the applicable lease or

pursuant to applicable law, but rather any liens granted shall extend only to the proceeds realized

upon the sale, assignment, termination, or other disposition of such leases, books and records

related to the foregoing, accessions and proceeds of the foregoing, wherever located, including

insurance or other proceeds), all proceeds or property recovered in connection with actions under

chapter 5 of the Bankruptcy Code ("Avoidance Actions") (provided that the lien on Avoidance

Actions and proceeds of Avoidance Actions shall be limited to the proceeds and property

recovered in connection therewith and shall only attach hereunder to the extent approved in the

Final Order), all intercompany claims, all claims and causes of action of each Debtor or its

respective estate (including, without limitation, all commercial tort claims of every kind and

description, whether described in specificity in the DIP Documents or not) and any and all proceeds

and property recovered therefrom, any and all proceeds arising from insurance policies, all

intellectual property, and the equity interests of each direct subsidiary of each Debtor, which for

the avoidance of doubt, shall include, without limiting the generality of the foregoing, all assets of

each Debtor that constitute Prepetition Collateral, and all other property and assets including,

without limitation, Cash Collateral, and all cash and non-cash proceeds, rents, products,

substitutions, accessions, offspring and profits of any of the collateral described above

(collectively, the "DIP Collateral"), subject only to prior payment of the Carve-Out.

                                                - 24 -
RLF1 23936706v.1
              Case 20-12024-LSS          Doc 15     Filed 08/30/20     Page 101 of 268




                   (b)    The DIP Liens shall be effective immediately upon the entry of this Interim

Order and shall not at any time be made subject or subordinated to, or made pari passu with, any

other lien, security interest or claim existing as of the Petition Date or created thereafter, including

under sections 363 or 364(d) of the Bankruptcy Code or otherwise, other than prior payment of

the Carve-Out.

                   (c)    The DIP Liens shall be and hereby are deemed fully perfected liens and

security interests, effective and perfected upon the date of this Interim Order, without the necessity

of execution by the Debtors of mortgages, security agreements, pledge agreements, financing

agreements, financing statements, account control agreements or any other agreements, filings or

instruments, such that no additional actions need be taken by the DIP Agent, the DIP Lenders or

any other party (including, without limitation, any depository bank or securities intermediary) to

perfect such interests.

                   (d)    At all times prior to indefeasible payment in cash in full of the DIP

Obligations, the priority of the DIP Liens will:

                          (i)    Pursuant to sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of the

Bankruptcy Code, be perfected first priority liens (subject to Senior Third-Party Liens, if any) on

all DIP Collateral;

                          (ii)   Pursuant to section 364(c)(3) of the Bankruptcy Code, be perfected

junior liens on all DIP Collateral that was, as of the Petition Date, subject to valid, properly

perfected, (before the Petition Date or in accordance with section 546(b) of the Bankruptcy Code),

non-avoidable and senior in priority as a matter of law liens in existence at the time of the

commencement of these Chapter 11 Cases (other than the liens in favor of the Prepetition Lenders,



                                                  - 25 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15      Filed 08/30/20      Page 102 of 268




which liens are "primed" pursuant to the liens described in subsection (iii) below) ("Senior Third-

Party Liens"), with a priority immediately junior to any such Senior Third-Party Liens;

                         (iii)   Pursuant to section 364(d) of the Bankruptcy Code, be perfected

first priority, senior priming liens on all DIP Collateral that is subject to (a) the existing liens that

secure the obligations of the applicable Debtors under or in connection with the Prepetition Credit

Agreement and, (b) existing liens junior in priority to the liens granted in favor of the Prepetition

Lenders, all of which existing liens (the "Primed Liens") shall be primed by and made subject and

subordinate to the perfected first priority senior liens granted to the DIP Secured Parties hereunder,

which senior priming liens in favor of the DIP Secured Parties shall also prime any liens granted

after the commencement of these Chapter 11 Cases to provide adequate protection in respect of

any of the Primed Liens; and

                         (iv)    Pursuant to the terms of this Interim Order, be subject to the Carve-

Out and any senior liens, if any, permitted under the DIP Documents.

         14.       DIP Secured Parties' Superpriority Claim. The DIP Secured Parties are hereby

granted an allowed superpriority administrative expense claim (the "DIP Superpriority Claim")

pursuant to section 364(c)(1) of the Bankruptcy Code in each of these Chapter 11 Cases and in any

successor case(s) under the Bankruptcy Code (including any case or cases under chapter 7 of the

Bankruptcy Code, the "Successor Case(s)") for all DIP Obligations, having priority over any and

all other claims against the Debtors, now existing or hereafter arising, of any kind whatsoever,

including, without limitation, all administrative expenses of the kinds specified in or arising or

ordered under sections 105(a), 326, 328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of a

Final Order), 507(a), 507(b), 546(c) (subject to entry of a Final Order), 546(d), 726, 1113 and 1114

and any other provision of the Bankruptcy Code or otherwise, whether or not such expenses or

                                                 - 26 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20    Page 103 of 268




claims may become secured by a judgment lien or other non-consensual lien, levy or attachment,

which allowed DIP Superpriority Claim shall be payable from and have recourse to all pre- and

postpetition property of the Debtors and all proceeds thereof including, without limitation, any

proceeds or property recovered in connection with the pursuit of Avoidance Actions. The DIP

Superpriority Claim shall be subject and subordinate in priority of payment only to prior payment

of the Carve-Out. The DIP Superpriority Claim shall be senior in all respects to any superpriority

claims granted in these Chapter 11 Cases including, without limitation, on account of any break-

up fee or expense reimbursement that may be granted by the Court in connection with any sale of

the Debtors' assets, and the Adequate Protection Superpriority Claim (as defined below).

         15.       Survival of DIP Liens, DIP Superpriority Claim, Adequate Protection Liens, and

Adequate Protection Superpriority Claim. The DIP Liens, DIP Superpriority Claim, Adequate

Protection Liens and Adequate Protection Superpriority Claim and other rights and remedies

granted under this Interim Order to the DIP Agent, the DIP Lenders, the Prepetition Agent and the

Prepetition Lenders shall continue in these Chapter 11 Cases and any Successor Case(s), and shall

be valid and enforceable against any trustee appointed in any or all of the Debtors' Chapter 11

Cases and upon the dismissal of any or all of the Debtors' Chapter 11 Cases, or in any Successor

Case(s), and such liens and security interests shall maintain their first priority as provided in this

Interim Order until all the DIP Obligations and the Prepetition Obligations have been indefeasibly

paid in full in cash and the DIP Lenders' commitments have been terminated in accordance with

the DIP Documents and this Interim Order.

         16.       Adequate Protection for Prepetition Lenders. As adequate protection in respect of,

and as consideration for any Diminution resulting from any of the incurrence and payment of the

DIP Obligations, the use of Cash Collateral, the use of other Prepetition Collateral, the granting of

                                                  - 27 -
RLF1 23936706v.1
              Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 104 of 268




the DIP Liens and the DIP Superpriority Claim, the subordination of the Prepetition Obligations

to the DIP Obligations and the Carve-Out and the imposition of the automatic stay pursuant to

section 362 of the Bankruptcy Code, the Prepetition Lenders are hereby granted (in each case

subject only to the DIP Liens, the DIP Superpriority Claim, and prior payment of the Carve-Out)

the following adequate protection:

                   (a)   Adequate Protection Liens.       To secure the Adequate Protection

Superpriority Claim (as defined below), the Prepetition Agent, for itself and for the benefit of the

other Prepetition Lenders, is hereby granted (effective and perfected by operation of law

immediately upon entry of this Interim Order and without the necessity of execution by the Debtors

of mortgages, security agreements, pledge agreements, financing statements, account control

agreements and other agreements, filings or instruments) valid, perfected, postpetition security

interests and liens (the "Adequate Protection Liens") in and on all of the DIP Collateral, with a

priority subject and subordinate only to (i) the DIP Liens and (ii) prior payment of the Carve-Out.

                   (b)   Adequate Protection Superpriority Claim. As further adequate protection,

the Prepetition Agent, for itself and for the benefit of the other Prepetition Lenders, is hereby

granted a superpriority claim to the extent of any Diminution, which claim shall have priority over

all other administrative expense claims and unsecured claims against the Debtors or their estates,

now existing or hereafter arising, of any kind or nature whatsoever, including, without limitation,

administrative expenses of the kind specified in or ordered pursuant to sections 105, 326, 328, 330,

331, 503(a), 503(b), 506(c) (subject to entry of a Final Order), 507(a), 507(b), 546(c) (subject to

entry of a Final Order), 546(d), 552, 726, 1113 and 1114 and any other provision of the Bankruptcy

Code (the "Adequate Protection Superpriority Claim"), provided however, such Adequate

Protection Superpriority Claim shall (i) be subordinate and subject only to the DIP Superpriority

                                                - 28 -
RLF1 23936706v.1
              Case 20-12024-LSS       Doc 15     Filed 08/30/20     Page 105 of 268




Claim and prior payment of the Carve-Out, and (ii) shall be entitled to all protections and benefits

of section 507(b) of the Bankruptcy Code.

                   (c)   Prepetition Lenders' Fees and Expenses. Subject to paragraph 19, the

Debtors shall pay the reasonable fees, charges and expenses (including attorneys' fees and other

professional expenses) of the Prepetition Lenders who are also DIP Lenders, and shall pay all fees

and time charges for attorneys who may be employees (with no profit margin) of the Prepetition

Lenders who are also DIP Lenders, in connection with these Chapter 11 Cases and any Successor

Case(s), including, without limitation, in connection with (i) the preparation, negotiation,

execution and delivery of the DIP Documents, this Interim Order and any Final Order, and the

funding of all DIP Loans under the DIP Facility, (ii) the administration of the DIP Facility and any

amendment or waiver of any provision of the DIP Documents, this Interim Order and any Final

Order, (iii) the administration of these Chapter 11 Cases and any Successor Case(s), and (iv) the

enforcement or protection of the DIP Secured Parties' or the Prepetition Lenders' rights and

remedies under DIP Documents, the Prepetition Credit Agreement, this Interim Order and any

Final Order. The Debtors' obligations to make such payments shall include, in each instance, any

of such fees, charges, expenses and other amounts which were incurred or accrued but unpaid as

of the date hereof, including amounts incurred prior to the Petition Date. Prior to any conversion

of these Chapter 11 Cases to chapter 7, all such fees, costs and expenses shall be paid by the

Debtors within twelve (12) days after delivery of a summary invoice (redacted for privilege) to the

Debtors and without the need for further application to or order of the Court. A copy of such

summary invoice shall be provided by the Prepetition Lender to the U.S. Trustee, counsel for the

DIP Agent and counsel for any Creditors' Committee at the same time as delivery to the Debtors.

Notwithstanding the foregoing, if (x) the Debtors, the U.S. Trustee or any Creditors' Committee

                                               - 29 -
RLF1 23936706v.1
              Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 106 of 268




object to the reasonableness of a summary invoice submitted by the Prepetition Lenders and (y)

the parties cannot resolve such objection, in each case within the ten (10) day period following the

Debtors' receipt of such summary invoice, the Debtors, the U.S. Trustee or such Creditors'

Committee, as the case may be, shall file with the Court and serve on the Prepetition Lenders a fee

objection (a "Prepetition Lenders Fee Objection"), which objection shall be limited to the issue of

the reasonableness of such fees and expenses. The Debtors shall promptly pay and/or the DIP

Lenders are hereby authorized to make an advance under the DIP Agreement to timely pay, any

submitted invoice after the expiration of the ten (10) day period if no Prepetition Lenders Fee

Objection has been filed with the Court and served on the DIP Agent in such ten (10) day period.

If a Prepetition Lenders Fee Objection is timely filed and served, the Debtors shall promptly pay

and/or the DIP Secured Parties are hereby authorized to make an advance under the DIP

Agreement to timely pay, the undisputed amount of the summary invoice, and the Court shall have

jurisdiction to determine the disputed portion of such invoice if the parties are unable to resolve

the Prepetition Lenders Fee Objection. In all events, the payments pursuant to this subsection (c)

shall be subject to the rights reserved to third parties under paragraph 19.

                   (d)   Reserved.

                   (e)   506(c) and 552(b) Waivers. Subject to the entry of the Final Order, the

Prepetition Lenders' consent to use of Cash Collateral and Prepetition Collateral under this Interim

Order and the Debtors' right to use Cash Collateral and Prepetition Collateral: (i) is in lieu of any

section 506(c) claim, payment or priority for the costs or expenses of the administration of any of

these Chapter 11 Cases; and (ii) is granted as consideration for (among other things) the waiver of

the exceptions provided in sections 552(b)(1) and (2) of the Bankruptcy Code, which exceptions

are hereby waived.

                                                - 30 -
RLF1 23936706v.1
              Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 107 of 268




                   (f)   Access to Debtors' Management and Investment Banker. The Debtors shall

cause their management team and their investment bankers (the "Investment Bankers") to be made

available to provide periodic telephonic updates of such reports to the DIP Agent, the DIP Lenders

and the Prepetition Lenders from time to time (but not more than weekly), as reasonably requested

by the DIP Agent, at reasonable times to be mutually agreed.

                   (g)   Reporting. As and when required under the terms of the DIP Agreement,

the Debtors shall provide to the DIP Agent and each DIP Lender all of the financial information,

operational information and related reports, documents and analyses required under the terms of

the DIP Agreement.

                   (h)   Credit Bidding Rights. The Debtors and the DIP Secured Parties agree that

in any sale of the DIP Collateral or Prepetition Collateral other than a sale in the ordinary course

of business, the DIP Lenders and the Prepetition Lenders shall have the right to credit bid the DIP

Obligations and Prepetition Obligations (as applicable) in accordance with section 363(k) of the

Bankruptcy Code, provided that any such credit bid of the Prepetition Lenders that does not also

contain a credit bid of the DIP Obligation must contain a cash component satisfactory to satisfy in

full the DIP Obligations. The Debtors agree that any motion filed by the Debtors seeking approval

of bid procedures will contain a request for approval of the right of the DIP Lenders and the

Prepetition Lenders to credit bid the DIP Obligations and Prepetition Obligations (as applicable)

and the DIP Lenders consent to the Prepetition Lenders being granted the right to credit bid in

accordance with this subsection (h). Subject to entry of a Final Order, the foregoing agreement

shall operate as a finding that the DIP Lenders and the Prepetition Lenders shall have the right to

credit bid the DIP Obligations and Prepetition Obligations (as applicable) in accordance with

section 363(k) of the Bankruptcy Code (as set forth above) and the right of the DIP Lenders and

                                                - 31 -
RLF1 23936706v.1
               Case 20-12024-LSS       Doc 15     Filed 08/30/20      Page 108 of 268




Prepetition Lenders to credit bid in accordance with this subsection (h) shall not be modified or

altered by any event, including entry of a subsequent order of the Court, without the prior written

consent of each of the DIP Lenders and Prepetition Lenders.

                   (i)   Further Adequate Protection. Nothing in this Interim Order shall, or shall

be deemed to, limit, abridge or otherwise affect the rights of the Prepetition Lenders to request at

any time that the Court provide additional or further protection of their interests in the Prepetition

Collateral (including the Cash Collateral) or to seek further or additional adequate protection in

the event the adequate protection provided herein proves to be inadequate, subject to the Debtors'

rights to contest any such request.

         17.       Carve-Out.

                   (a)   The DIP Liens, the DIP Superpriority Claim, the Adequate Protection

Liens, the Adequate Protection Superpriority Claim and the Prepetition Liens shall be subject and

subordinate to the prior payment of: (i) all fees required to be paid to (A) the clerk of the

Bankruptcy Court and (B) the Office of the United States Trustee under section 1930(a) of Title

28 of the United States Code, plus interest required to be paid on any past due amount at the

statutory rate (collectively, the "UST Carve-Out"); (ii) all reasonable fees and expenses, up to

$50,000, incurred by a trustee under section 726(b) of the Bankruptcy Code (the "Chapter 7 Trustee

Carve-Out"); (iii) to the extent allowed at any time, all unpaid fees and expenses (the "Allowed

Professional Fees") of persons or firms retained by the Debtors pursuant to sections 327, 328, or

363 of the Bankruptcy Code (the "Debtor Professionals") or by the Creditors' Committee pursuant

to sections 328 or 1103 of the Bankruptcy Code (the "Committee Professionals" and, together with

the Debtor Professionals, the "Professional Persons") that are incurred or earned at any time before

or on the first Business Day following delivery by the DIP Agent of a Carve-Out Trigger Notice

                                                - 32 -
RLF1 23936706v.1
              Case 20-12024-LSS       Doc 15     Filed 08/30/20    Page 109 of 268




(as defined below), whether allowed prior to or after delivery of a Carve-Out Trigger Notice (the

"Professional Fee Carve-Out"); and (iv) Allowed Professional Fees of Professional Persons other

than Investment Bankers in an aggregate amount not to exceed $300,000.00, plus Allowed

Professional Fees of Investment Bankers, in each case incurred after the first Business Day

following delivery by the DIP Agent of the Carve-Out Trigger Notice, to the extent allowed at any

time (the "Post-Trigger Carve-Out" and with the UST Carve-Out, the Chapter 7 Carve-Out and the

Professional Fee Carve-Out, the "Carve-Out")). "Carve-Out Trigger Notice" shall mean a written

notice delivered by the DIP Agent to lead restructuring counsel to the Debtors, the U.S. Trustee

and counsel to the Creditors' Committee, stating that (a) the Post-Trigger Carve-Out has been

invoked, which notice may be delivered following the occurrence and during the continuation of

an Event of Default under the DIP Agreement; (b) the DIP Loans have been accelerated and (c) the

DIP Lenders do not intend to fund further advances under the DIP Loans, or consent to further use

of Cash Collateral. Thereafter, if the DIP Lenders fund further advances under the DIP Loans

(other than amounts required to be funded in accordance with this Interim Order), or the DIP

Lenders or the Prepetition Lenders consent to the use of Cash Collateral for the Debtors to operate

in the ordinary course of business as going concerns, the Carve-Out Trigger Notice shall be deemed

automatically revoked. If a Carve-Out Trigger Notice is revoked, the Carve-Out will operate as if

the Carve-Out Trigger Notice was never delivered. While the Carve-Out shall include the fees of

any Investment Bankers earned in conjunction with the consummation of a transaction or

transactions as set forth in their respective engagement letters with the applicable Debtors, such

amounts may be paid out of the collateral of the Prepetition Lenders and the DIP Lenders only to

the extent such fees were (a) actually earned pursuant to the terms of the respective engagement

letters with the Debtors in effect as of the date of the DIP Loan Documents (or as amended with

                                               - 33 -
RLF1 23936706v.1
              Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 110 of 268




the consent of the Required DIP Lenders), (b) approved by the Bankruptcy Court, and (c) earned

in connection with transactions consented to by the Required DIP Lenders, or, to the extent such

transaction occurs in connection with a Plan, the class of creditors consisting exclusively of the

Prepetition Lenders has voted to accept the treatment provided in such Plan (collectively, all such

fees are referred to as the "Transaction Payments").

                   (b)   Carve-Out Reserve Accounts.

                         (i)    On the day on which a Carve-Out Trigger Notice is given by the DIP

Agent (the "Termination Declaration Date"), an amount equal to the sum (the "Pre-Trigger Carve-

Out Amount") of (A) the UST Carve-Out, plus (B) the Chapter 7 Trustee Carve-Out, plus (C) the

then-unpaid amount of the Allowed Professional Fees, will be funded into one or more segregated

accounts at the DIP Agent, in trust, exclusively to pay such unpaid Allowed Professional Fees

(each such account, a "Pre-Trigger Notice Reserve Account"). The Debtors are hereby authorized

and directed to utilize Cash Collateral on hand as of such date, and any Cash Collateral thereafter

held by any Debtor, to fund a Pre-Trigger Notice Reserve Account equal to the amount required

to be funded.

                         (ii)   On the Termination Declaration Date, the Debtors are hereby

authorized and directed to utilize all Cash Collateral on hand as of such date, and any available

Cash Collateral thereafter held by any Debtor, to fund the Post-Trigger Notice Reserve Account

(as defined below) in an amount equal to the amount required to be funded. The Debtors shall

deposit and hold such amounts in one or more segregated accounts at the DIP Agent, in trust,

exclusively to pay such Allowed Professional Fees benefiting from the Post-Trigger Carve-Out

(each, a "Post-Trigger Notice Reserve Account" and, together with the Pre-Trigger Notice Reserve

Account, the "Carve-Out Reserve Accounts").

                                                - 34 -
RLF1 23936706v.1
              Case 20-12024-LSS         Doc 15     Filed 08/30/20      Page 111 of 268




                       (iii)   Following the end of the second Business Day after delivery of a

Carve-Out Trigger Notice, the DIP Agent shall not sweep or foreclose on cash (including cash

received as a result of the sale or other disposition of any assets) of the Debtors until the Carve-

Out Reserve Accounts have been fully funded.

                       (iv)    All funds in the Pre-Trigger Notice Reserve Accounts shall be used

only to pay the Pre-Trigger Carve-Out Amount until paid in full. All funds in the Post-Trigger

Notice Reserve Accounts shall be used only to pay the obligations constituting the Post-Trigger

Carve-Out.

                       (v)     The Carve-Out shall be effective upon entry of this Interim Order

and shall not be rendered ineffective as a result of the occurrence, or non-occurrence, of any

event or circumstance thereafter. In no event shall any Approved Budget, the Carve-Out or any

Carve-Out Reserve Account be construed as a cap or limitation on the amount of the Allowed

Professional Fees due and payable by the Debtors.

                       (vi)    Upon the consummation of a sale of all or substantially all of

Debtors' assets consented to by the Required DIP Lenders, the Debtors shall be authorized and

directed (without the requirement to have received a Carve-Out Trigger Notice) to transfer from

the proceeds of such sale(s) funds equal to the Pre-Trigger Carve-Out Amount into the Pre-Trigger

Notice Reserve Account. The Debtors, the DIP Agent, the DIP Lenders, the Prepetition Agent and

the Prepetition Lenders agree that in connection with a sale of all or substantially all of the Debtors'

assets approved by the Required DIP Lenders, the Debtors shall also deposit from the proceeds of

such sale the sum of $14,100,000 (the "Wind-Down Funds") for the minimum amount of funding

expected in wind down expenses incurred after consummation of such sale. The Wind-Down

Funds are not intended to be part of the Carve-Out and will only be required to be funded out of

                                                 - 35 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 112 of 268




the proceeds of such sale in connection with a sale approved by the Required DIP Lenders and the

Prepetition Lenders constituting the "Required Lenders" under the Prepetition Credit Agreement

(the "Required Prepetition Lenders").

         18.       Release.   The release, discharge, waivers, settlements, compromises and

agreements set forth in this paragraph 18 and the stipulations set forth in paragraph D of this

Interim Order shall be deemed effective upon entry of the Interim Order, subject only to the rights

set forth in paragraph 19 below.

                     (a) The Debtors forever and irrevocably release, discharge and acquit each of

  the DIP Secured Parties, their affiliates and predecessors in interest, and their respective former,

  current or future officers, employees, directors, agents, representatives, owners, members,

  partners, advisors, legal advisors, shareholders, managers, consultants, accountants and

  attorneys (collectively, the "DIP Lender Releasees"), of and from any and all claims, demands,

  liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and obligations, of

  every type at any time arising prior to the Petition Date, and all claims and causes of action

  under chapter 5 of the Bankruptcy Code.

                   (b)    The Debtors forever and irrevocably release, discharge and acquit each of

the Prepetition Lenders and their respective affiliates and predecessors in interest, and their

respective former, current or future officers, employees, directors, agents, representatives, owners,

members, partners, advisors, legal advisors, shareholders, managers, consultants, accountants and

attorneys (collectively, the "Prepetition Lender Releasees" and collectively with the DIP Lender

Releasees, the "Releasees"), of and from any and all claims, demands, liabilities, responsibilities,

disputes, remedies, causes of action, indebtedness and obligations, of every type at any time arising



                                                 - 36 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 113 of 268




prior to the Petition Date, and all claims and causes of action under chapter 5 of the Bankruptcy

Code.

         19.       Reservation of Certain Third Party Rights and Bar of Challenges and Claims. The

releases set forth in paragraph 18 above and the stipulations set forth in paragraph D of this Interim

Order shall be binding upon the Debtors upon entry of this Interim Order. In addition, such

releases and stipulations shall be binding upon each other party in interest, including the Creditors'

Committee, if any, unless a party in interest having standing, first, commences, (x) within sixty

(60) calendar days from date of the formation of a Creditors' Committee for actions brought by a

Creditors' Committee, or (y) seventy-five (75) calendar days following the date of entry of this

Interim Order for any party other than a Creditors' Committee (such time period established by

clauses (x) and (y), shall be referred to as the "Challenge Period," and the date that is the next

calendar day after the termination of the Challenge Period in the event that either (i) no Challenge

(as defined below) is properly raised during the Challenge Period or (ii) with respect only to those

parties who properly and timely file a Challenge and only for the matters specifically set forth in

such Challenge, such Challenge is fully and finally adjudicated, shall be referred to as the

"Challenge Period Termination Date"), (A) a contested matter, adversary proceeding, or other

action or claim (as defined in the Bankruptcy Code) challenging or otherwise objecting to the

releases set forth in paragraph 18 above or the stipulations set forth in paragraph D of this Interim

Order or (B) a contested matter, adversary proceeding, or other action or claim (as defined in the

Bankruptcy Code) against any Releasee relating to any pre-Petition Date act, omission or aspect

of the relationship between such Releasee and the Debtors ((A) and (B) being, collectively, the

"Challenges" and, each individually, a "Challenge"), and, second, obtains a final, non-appealable

order in favor of such party in interest sustaining any such Challenge in any such timely-filed

                                                 - 37 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 114 of 268




contested matter, adversary proceeding or other action. Upon the Challenge Period Termination

Date and for all purposes in these Chapter 11 Cases and any Successor Case(s), (i) any and all such

Challenges by any party in interest shall be deemed to be forever released, waived and barred and

(ii) the releases in paragraph 18 above and the stipulations contained in paragraph D of this Interim

Order shall be binding on all parties in interest, including any Creditors' Committee.

         20.       Restrictions on Use of Funds. Notwithstanding anything in this Interim Order or

the DIP Documents to the contrary, without the express written consent of the DIP Agent and the

Prepetition Agent, no proceeds of the DIP Facility, any DIP Collateral or Prepetition Collateral

(including, without limitation, Cash Collateral) or any portion of the Carve-Out may be used to

pay any claims for services rendered by any professionals retained by the Debtors, any creditor or

party in interest, any Creditors' Committee, any trustee appointed under these Chapter 11 Cases or

any Successor Case(s) or any other party to (a) request authorization to obtain postpetition loans

or other financial accommodations pursuant to section 364 of the Bankruptcy Code or otherwise,

other than from the DIP Secured Parties, unless the proceeds of such loans or accommodations are

or will be sufficient, and will be used, to indefeasibly pay in full in cash all DIP Obligations, or

(b) investigate (except as set forth in this paragraph below), assert, join, commence, support or

prosecute any Challenge or other action or claim, counter-claim, proceeding, application, motion,

objection, defense, or other adversary proceeding or contested matter seeking any order, judgment,

determination or similar relief against, or adverse to the interests of the DIP Secured Parties or any

other Releasee with respect to any transaction, occurrence, omission or action including, without

limitation, (i) any actions under chapter 5 of the Bankruptcy Code, (ii) any action relating to any

act, omission or aspect of the relationship between or among any of the Releasees, on the one hand,

and any of the Debtors, on the other, (iii) any action with respect to the validity and extent of the

                                                 - 38 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 115 of 268




DIP Obligations, the Prepetition Obligations or the validity, extent and priority of the DIP Liens,

the Prepetition Liens or the Adequate Protection Liens, (iv) any action seeking to invalidate, set

aside, avoid or subordinate, in whole or in part, the DIP Obligations, the DIP Liens, the Prepetition

Obligations, the Prepetition Liens, the Adequate Protection Superpriority Claim or the Adequate

Protection Liens or (v) any action that has the effect of preventing, hindering or delaying (whether

directly or indirectly) any DIP Secured Party in respect of the enforcement of the DIP Liens,

(c) subject to authority provided to the Debtors pursuant to the DIP Documents, pay any claim (as

defined in the Bankruptcy Code) of a prepetition creditor (as defined in the Bankruptcy Code) if

the Debtors have received a written objection to such payment from the DIP Agent, and/or (d) use

or seek to use Cash Collateral or sell or otherwise dispose of DIP Collateral, unless otherwise

permitted hereby or by the DIP Documents, without the express written consent of the applicable

DIP Secured Parties. Notwithstanding the foregoing, up to $50,000 in the aggregate of the DIP

Facility, DIP Collateral, Cash Collateral and Carve-Out may be used by a Creditors' Committee

during the Challenge Period to investigate claims against the Releasees.

         21.       Remedies and Stay Modification. The provisions of this paragraph 21 are each

subject to the Carve-Out.

                   (a)    The automatic stay provisions of section 362 of the Bankruptcy Code are,

to the extent applicable, vacated and modified without further application or motion to, or order

from, the Court, to the extent necessary so as to permit the following, and neither section 105 of

the Bankruptcy Code nor any other provision of the Bankruptcy Code or applicable law shall be

utilized to prohibit the exercise, enjoyment and enforcement of any of such rights, benefits,

privileges and remedies regardless of any change in circumstances (whether or not foreseeable),

whether or not an Event of Default (as defined in the DIP Agreement) under the DIP Documents

                                                 - 39 -
RLF1 23936706v.1
              Case 20-12024-LSS        Doc 15      Filed 08/30/20     Page 116 of 268




or a default by any of the Debtors of any of their obligations under this Interim Order has occurred:

(i) the right to require all cash, checks or other collections or proceeds from DIP Collateral received

by any of the Debtors to be deposited in accordance with the requirements of the DIP Documents

or written instructions of the DIP Agent, and to apply any amounts so deposited and other amounts

paid to or received by the DIP Secured Parties under the DIP Documents in accordance with any

requirements of the DIP Documents; (ii) the right to file or record any financing statements,

mortgages or other instruments or other documents to evidence the security interests in and liens

upon the DIP Collateral; (iii) the right to charge and collect any interest, fees, costs and other

expenses accruing at any time under the DIP Documents as provided therein; and (iv) the right to

give the Debtors any notice provided for in any of the DIP Documents or this Interim Order.

                   (b)   Subject to paragraph 21(d) below, the automatic stay provisions of section

362 of the Bankruptcy Code are vacated and modified without the need for further Court order to

permit the DIP Secured Parties, upon the occurrence and during the continuance of an Event of

Default under the DIP Agreement or the Debtors' violation of any provision of this Interim Order,

and without any interference from the Debtors or any other party in interest, to (i) (A) cease making

DIP Loans and/or suspend or terminate the commitments under the DIP Documents, and

(B) declare all DIP Obligations immediately due and payable, and (ii) subject to five (5) calendar

days' prior written notice (which may be delivered by electronic mail) (the "Remedies Notice

Period") to the Debtors, their counsel, counsel to any Creditors' Committee and the U.S. Trustee,

to exercise all rights and remedies provided for in the DIP Documents, this Interim Order or under

other applicable bankruptcy and non-bankruptcy law including, without limitation, the right to

(A) take any actions reasonably calculated to preserve or safeguard the DIP Collateral or to prepare

the DIP Collateral for sale; (B) foreclose or otherwise enforce the DIP Liens on any or all of the

                                                - 40 -
RLF1 23936706v.1
              Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 117 of 268




DIP Collateral; (C) set off any amounts held as Cash Collateral (including, without limitation, in

any Cash Collateral account held for the benefit of the DIP Secured Parties); and/or (D) exercise

any other default-related rights and remedies under the DIP Documents, this Interim Order or

applicable law. The Remedies Notice Period shall run concurrently with any notice period

provided for under the DIP Documents.

                   (c)   Notwithstanding anything herein to the contrary, immediately upon the

occurrence of a Termination Event or a default by any of the Debtors of any of their obligations

under this Interim Order, the DIP Lender may charge interest at the default rate set forth in the DIP

Documents, regardless of any notice thereof and without being subject to the Remedies Notice

Period.

                   (d)   The automatic stay of section 362(a) of the Bankruptcy Code, to the extent

applicable, shall be deemed terminated without the necessity of any further action by the Court in

the event that the Debtors, the Creditors' Committee, if any and/or the U.S. Trustee have not

obtained an order providing otherwise from this Court prior to the expiration of the Remedies

Notice Period.

                   (e)   If the DIP Secured Parties are entitled, and have elected in accordance with

the provisions hereof, to enforce their liens or security interests or exercise any other default-

related remedies following expiration of the Remedies Notice Period, the Debtors shall cooperate

with the DIP Secured Parties in connection with such enforcement by, among other things, in

accordance with applicable non-bankruptcy law, (A) providing at all reasonable times access to

the DIP Collateral and the Debtors' premises to representatives or agents of the DIP Secured Parties

(including any collateral liquidator or consultant), (B) providing the DIP Secured Parties and their

representatives or agents, at all reasonable times, access to the Debtors' books and records and any

                                                 - 41 -
RLF1 23936706v.1
              Case 20-12024-LSS       Doc 15      Filed 08/30/20     Page 118 of 268




information or documents requested by the DIP Secured Parties or their representatives or agents,

(C) performing all other obligations set forth in the DIP Documents and (D) taking reasonable

steps to safeguard and protect the DIP Collateral, and the Debtors shall not otherwise interfere

with or actively encourage others to interfere with the DIP Secured Parties' enforcement of rights.

                   (f)   Upon the occurrence and during the continuance of an Event of Default

under the DIP Documents, a violation of the terms of this Interim Order or any other Termination

Event, and including during the pendency of any applicable Remedies Notice Period, the DIP

Secured Parties shall have no further obligation to provide financing under the DIP Documents,

except to the extent necessary to allow the Debtors to fund any payroll obligations scheduled to be

paid in the five (5) business days after the initiation of a Remedies Notice Period. Upon

(i) initiation of a Remedies Notice Period or (ii) the occurrence of a Maturity Date, the DIP Secured

Parties and the Prepetition Lenders shall have no further obligation to permit the continued use of

Cash Collateral, except to the extent necessary to allow the Debtors to fund any payroll obligations

scheduled to be paid in the five (5) business days after the initiation of a Remedies Notice Period.

Once the Debtors' right to use Cash Collateral is no longer permitted by this Interim Order, the

Debtors shall be prohibited from using any Cash Collateral under this Interim Order until such

time (if any) as the Prepetition Lenders and the DIP Secured Parties have consented to further use

of Cash Collateral except to the extent necessary to allow the Debtors to fund any payroll

obligations scheduled to be paid in the five (5) business days after the Debtors are no longer

permitted to use Cash Collateral pursuant to this Interim Order.

                   (g)   Upon the occurrence and during the continuance of an Event of Default

under the DIP Documents, a violation of the terms of this Interim Order, or any other Termination

Event, the DIP Secured Parties may at all times continue to collect and sweep cash as provided

                                               - 42 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 119 of 268




herein or as provided in the DIP Documents, provided that sufficient funds are (or have been) set

aside to fund the Carve-Out and payment of all accrued but unpaid expenses set forth in the

Approved Budget through the date of the commencement of the Remedies Notice Period.

                   (h)    This Court shall retain exclusive jurisdiction to hear and resolve any

disputes and enter any orders pursuant to the provisions of this Interim Order and relating to the

application, re-imposition or continuance of the automatic stay of section 362(a) of the Bankruptcy

Code or other injunctive relief requested.

         22.       Limitation on Surcharge. Without limiting the terms of the Carve-Out and subject

to the entry of the Final Order, no costs or expenses of administration which have been or may be

incurred in these Chapter 11 Cases or any Successor Case(s) at any time shall be surcharged

against, and no person may seek to surcharge any costs or expenses of administration against the

DIP Secured Parties, the Carve-Out (other than parties entitled to assert a right to be paid amounts

in respect of the Carve-Out), the DIP Collateral or the Prepetition Collateral, pursuant to sections

105 or 506(c) of the Bankruptcy Code or otherwise, without the prior written consent of the DIP

Agent and the Prepetition Agent (and the beneficiaries of the Carve-Out in the case of a surcharge

in respect of the Carve-Out). No action, inaction or acquiescence by the DIP Secured Parties or

the Prepetition Lenders shall be deemed to be or shall be considered evidence of any alleged

consent to a surcharge against the DIP Secured Parties, the DIP Collateral, the Prepetition Lenders

or the Prepetition Collateral.

         23.       No Marshaling. Subject to entry of a Final Order, the DIP Secured Parties (and

after payment in full of the DIP Obligations, the Prepetition Lenders) shall not be subject to the

equitable doctrine of "marshaling" or any other similar doctrine with respect to any of the DIP

Collateral or the Prepetition Collateral. Without limiting the generality of the immediately

                                                 - 43 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15      Filed 08/30/20   Page 120 of 268




preceding sentence, from and after the entry of the Final Order, no party (other than the DIP

Secured Parties and after payment in full of the DIP Obligations, the Prepetition Lenders) shall be

entitled, directly or indirectly, to direct the exercise of remedies or seek (whether by order of this

Court or otherwise) to marshal or otherwise control the disposition of the DIP Collateral or the

Prepetition Collateral (as applicable) after an Event of Default under the DIP Documents.

         24.       Additional Perfection Measures.

                   (a)    If the DIP Agent, in its sole discretion, requests that the Debtors execute

additional DIP Loan documentation or chooses to take any action to obtain consents from any

landlord, licensor or other party in interest, to file mortgages, financing statements, notices of lien

or similar instruments, or to otherwise record or perfect such security interests and liens, the DIP

Agent is hereby authorized, but not directed to, take such action or to request that Debtors take

such action on its behalf (and Debtors are hereby authorized to take such action) and:

                          (i)    any such documents or instruments shall be deemed to have been

recorded and filed as of the time and on the date of entry of this Interim Order; and

                          (ii)   no defect in any such act shall affect or impair the validity,

perfection and enforceability of the liens granted hereunder.

                   (b)    In lieu of obtaining such consents or filing any mortgages, financing

statements, notices of lien or similar instruments, each of the DIP Agent and the Prepetition Agent

may, in its respective sole discretion, choose to file a true and complete copy of this Interim Order

in any place at which any such instruments would or could be filed, together with a description of

the DIP Collateral, and such filing by the DIP Agent or Prepetition Agent shall have the same

effect as if such mortgages, deeds of trust, financing statements, notices of lien or similar

instruments had been filed or recorded at the time and on the date of entry of this Interim Order.

                                                  - 44 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15      Filed 08/30/20      Page 121 of 268




         25.       Application of Collateral Proceeds. To the extent required by this Interim Order

and the DIP Documents, after (a) an Event of Default and (b) the receipt by the Debtors of written

notice that the DIP Lenders will no longer fund the Debtors through the proceeds of the DIP Loans

or by consenting to the Debtors' use of Cash Collateral, the Debtors are hereby authorized to remit

to the DIP Agent, subject to the payment of the Carve-Out, one hundred percent (100%) of all

collections on, and proceeds of, the DIP Collateral until the DIP Obligations are paid in full, and

the automatic stay provisions of section 362 of the Bankruptcy Code are hereby modified to permit

the DIP Lender to retain and apply all collections, remittances and proceeds of the DIP Collateral

in accordance with the DIP Documents. In furtherance of the foregoing, (a) all cash, securities,

investment property and other items of any Debtor deposited with any bank or other financial

institution shall be subject to a perfected, first priority security interest in favor of the DIP Secured

Parties, (b) upon the occurrence and during the continuance of a Termination Event and the

expiration of the Remedies Notice Period, each bank or other financial institution with an account

of any Debtor is hereby authorized to (i) comply at all times with any instructions originated by

the DIP Agent (or its nominee) to such bank or financial institution directing the disposition of

cash, securities, investment property and other items from time to time credited to such account,

without further consent of any Debtor, including, without limitation, any instruction to send to the

DIP Agent (or its nominee) by wire transfer (to such account as the DIP Agent (or its nominee)

shall specify, or in such other manner as the DIP Agent (or its nominee) shall direct) all such cash,

securities, investment property and other items held by it, and, (ii) subject to entry of a Final Order,

waive any right of set off, banker's lien or other similar lien, security interest or encumbrance that

is or may be invoked against the DIP Agent (or its nominee) and (c) any deposit account or

securities account control agreement executed and delivered by any bank or other financial

                                                 - 45 -
RLF1 23936706v.1
               Case 20-12024-LSS       Doc 15     Filed 08/30/20       Page 122 of 268




institution or any Debtor and the Prepetition Agent prior to the Petition Date in connection with

the Prepetition Loan Documents shall establish co-control in favor of the DIP Agent of any and all

accounts subject thereto and any and all cash, securities, investment property and other items of

any Debtor deposited therein to secure the DIP Obligations (provided that primary control rights

shall vest in the DIP Agent), and all rights thereunder in favor of the Prepetition Agent shall inure

also to the benefit of, and shall be exercisable exclusively by, the DIP Agent, until all of the DIP

Obligations have been paid in full in cash, at which time all rights shall automatically revert to the

Prepetition Agent, solely to the extent such deposit account or securities account control agreement

relates to Cash Collateral.

         26.       Lenders Not Responsible Persons. In (a) making the decision to make the DIP

Loans and consent to the use of Cash Collateral, (b) extending other financial accommodations to

the Debtors under the DIP Documents, and (c) making the decision to collect the indebtedness and

obligations of the Debtors, neither the DIP Agent nor any other DIP Secured Party nor any

Prepetition Lender shall be considered to (x) owe any fiduciary obligation to the Debtors or any

other party with respect to their exercise of any consent or other rights afforded them under the

DIP Documents or this Interim Order or (y) be exercising control over any operations of the

Debtors or acting in any way as a responsible person, or as an owner or operator under any

applicable law, including without limitation, any environmental law (including but not limited to

the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et

seq. and the Resource Conservation and Recovery Act, 42 U.S.C. 6901, et seq., as either may be

amended from time to time, or any similar federal or state statute).

         27.       Successors and Assigns. The DIP Documents and the provisions of this Interim

Order shall be binding upon the Debtors and the DIP Agent, the other DIP Secured Parties, the

                                                - 46 -
RLF1 23936706v.1
               Case 20-12024-LSS       Doc 15     Filed 08/30/20     Page 123 of 268




Prepetition Lenders and each of their respective successors and assigns, and shall inure to the

benefit of the Debtors, the DIP Agent, the other DIP Secured Parties, the Prepetition Agent and

the other Prepetition Lenders and each of their respective successors and assigns including, without

limitation, any trustee, examiner with expanded powers, responsible officer, estate administrator

or representative, or similar person appointed or elected in a case for any Debtor under any chapter

of the Bankruptcy Code, including any Successor Case. The terms and provisions of this Interim

Order shall also be binding on all of the Debtors' creditors, equity holders and all other parties in

interest, including, but not limited to a trustee appointed or elected under chapter 7 or chapter 11

of the Bankruptcy Code.

         28.       Binding Nature of Agreement. Each of the DIP Documents to which any of the

Debtors are or will become a party shall constitute legal, valid and binding obligations of the

Debtors party thereto, enforceable in accordance with their terms. Unless otherwise consented to

in writing by the Required DIP Lenders and the Required Prepetition Lenders (as applicable), the

rights, remedies, powers, privileges, liens and priorities of the DIP Agent, the other DIP Secured

Parties, the Prepetition Agent and the other Prepetition Lenders provided for in this Interim Order,

the DIP Documents, or otherwise, shall not be modified, altered or impaired in any manner by any

subsequent order (including a confirmation or sale order), by any plan of reorganization or

liquidation in these Chapter 11 Cases, by the dismissal or conversion of these Chapter 11 Cases or

in any Successor Case under the Bankruptcy Code unless and until the DIP Obligations have first

been indefeasibly paid in full in cash and completely satisfied, the commitments thereunder are

terminated in accordance with the DIP Documents and the Prepetition Obligations are indefeasibly

paid in full in cash and completely satisfied. For the avoidance of doubt, any provision of the DIP

Agreement or the Prepetition Credit Agreement that requires unanimity among the DIP Lenders

                                                - 47 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15       Filed 08/30/20    Page 124 of 268




or the Prepetition Lenders, as applicable, with respect to any contemplated action or inaction shall

not be overridden by this paragraph.

         29.       Subsequent Reversal or Modification. This Interim Order is entered pursuant to

section 364 of the Bankruptcy Code, and Bankruptcy Rules 4001(b) and (c), granting the DIP

Secured Parties all protections and benefits afforded by section 364(e) of the Bankruptcy Code.

         30.       Collateral Rights. Subject to any order of the Bankruptcy Court entered without

the objection of the DIP Agent authorizing the Debtors to make payments to prepetition creditors,

and subject to entry of a Final Order, if any party who holds a lien or security interest in DIP

Collateral or Prepetition Collateral that is junior or otherwise subordinate to the DIP Liens, the

Adequate Protection Liens or the Prepetition Liens in such DIP Collateral receives or is paid the

proceeds of such DIP Collateral or Prepetition Collateral, or receives any other payment with

respect thereto from any other source prior to the indefeasible payment in full in cash and the

complete satisfaction of (a) all DIP Obligations under the DIP Documents and termination of the

commitments thereunder in accordance with the DIP Documents and, as applicable (b) the

Prepetition Obligations under the Prepetition Loan Documents, such junior or subordinate

lienholder shall be deemed to have received, and shall hold, the proceeds of any such DIP

Collateral or Prepetition Collateral, as applicable, in trust for the DIP Secured Parties or Prepetition

Lenders, as applicable, and shall immediately turn over such proceeds to the DIP Agent or

Prepetition Agent, as applicable, for application to repay the DIP Obligations and, as applicable,

the Prepetition Obligations, in accordance with the DIP Documents, the Prepetition Loan

Documents and this Interim Order until the DIP Obligations and the Prepetition Obligations, as

applicable, are indefeasibly paid in full in cash.



                                                 - 48 -
RLF1 23936706v.1
               Case 20-12024-LSS          Doc 15     Filed 08/30/20       Page 125 of 268




         31.       No Waiver. This Interim Order shall not be construed in any way as a waiver or

relinquishment of any rights that the DIP Secured Parties may have to bring or be heard on any

matter brought before this Court.

         32.       Injunction. Except as provided in the DIP Documents and this Interim Order, the

Debtors shall be enjoined and prohibited from, at any time during these Chapter 11 Cases, seeking

or granting liens on DIP Collateral or any portion thereof to any other party, pursuant to section

364(d) of the Bankruptcy Code or otherwise, which liens are senior to or pari passu with the liens

granted to the DIP Secured Parties and the Prepetition Lenders, except in accordance with the DIP

Documents and this Interim Order.

         33.       Sales. The Debtors agree not to seek or support entry of any order that provides for

either the sale of the stock of the Debtors or the sale of all or substantially all of the assets of the

Debtors under section 363 of the Bankruptcy Code to any party unless (a) the Required DIP

Lenders and the Required Prepetition Lenders consent and (b) the order approving such sale

provides that the sale proceeds shall be distributed to pay the DIP Obligations in accordance with

the DIP Documents, to pay the Prepetition Obligations in accordance with the Prepetition Loan

Documents and in accordance with this Interim Order at the closing of such sale. The Debtors

agree to adhere to the following milestones with respect to the sale of all or substantially all of

their assets (collectively, the "Sale Milestones"):

                        Timeline                                        Action/Deadline

 Three business days following Petition Date           File sale motion and bidding procedures for sale of
                                                       all of the assets of the Debtors, which motion shall
                                                       seek approval of a bid of a stalking horse bidder
                                                       reasonably acceptable to the Required DIP Lenders
                                                       and Required Prepetition Lenders.

 September 28, 2020                                    Deadline to obtain entry of order approving bidding
                                                       procedures and the approval of a stalking horse

                                                   - 49 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20      Page 126 of 268




                                                     bidder reasonably acceptable to the Required DIP
                                                     Lenders and the Required Prepetition Lenders.

 October 26, 2020                                    Deadline for interested parties to submit bids for
                                                     purchase of assets of the Debtors.

 October 29, 2020                                    Deadline to hold auction.

 November 10, 2020                                   Deadline for hearing to approve sale.

 December 15, 2020                                   Deadline to consummate sale(s) of substantially all
                                                     of the Debtors' assets



For the avoidance of doubt, failure to comply with the Sale Milestones or the other provisions of

this paragraph 33 shall be a Termination Event for purposes of this Interim Order.

         34.       Dismissal and Conversion. If an order dismissing or converting any of these

Chapter 11 Cases under sections 305 or 1112 of the Bankruptcy Code or otherwise, or appointing

a chapter 11 trustee or a responsible officer or examiner with expanded powers, is at any time

entered, such order shall provide that (a) the DIP Liens, the DIP Superpriority Claim, the Adequate

Protection Liens and the Adequate Protection Superpriority Claim granted hereunder and in the

DIP Documents shall continue in full force and effect, remain binding on all parties in interest,

and maintain their priorities as provided in this Interim Order and the DIP Documents and (b) this

Court shall retain jurisdiction, notwithstanding such dismissal, for purposes of enforcing the DIP

Liens, the DIP Superpriority Claim, the Adequate Protection Liens and the Adequate Protection

Superpriority Claim. Any motion by the Debtors to dismiss any of these Chapter 11 Cases shall

be filed on no less than 21 days' notice absent the consent of the DIP Agent.

         35.       Limits on Lenders' Liability. Nothing in this Interim Order or in any of the DIP

Documents or any other documents related to this transaction shall in any way be construed or

interpreted to impose or allow the imposition upon the DIP Agent, any other DIP Secured Party,

                                                 - 50 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 127 of 268




the Prepetition Agent or any other Prepetition Lender of any liability for any claims arising from

any and all activities by the Debtors or any of their subsidiaries or affiliates in the operation of

their businesses or in connection with their restructuring efforts.

         36.       Priority of Terms. To the extent of any conflict between or among (a) the express

terms or provisions of any of the DIP Documents, the Motion, the Requested Relief or any other

agreements, on the one hand, and (b) the terms and provisions of this Interim Order, on the other

hand, unless such term or provision herein is phrased in terms of "as defined in" "as set forth in"

or "as more fully described in" the DIP Documents (or words of similar import), the terms and

provisions of this Interim Order shall govern.

         37.       No Third Party Beneficiary. Except as explicitly set forth herein, no rights are

created hereunder for the benefit of any third party, any creditor or any direct, indirect or incidental

beneficiary.

         38.       Survival. Except as otherwise provided herein, (a) the protections afforded under

this Interim Order, and any actions taken pursuant thereto, shall survive the entry of an order

(i) dismissing any of these Chapter 11 Cases or (ii) converting any of these Chapter 11 Cases to a

case pursuant to chapter 7 of the Bankruptcy Code, and (b) the DIP Liens, the Adequate Protection

Liens, the DIP Superpriority Claim and the Adequate Protection Superpriority Claim shall

continue in these Chapter 11 Cases, any such Successor Case(s) or after any such dismissal. Except

as otherwise provided herein, the DIP Liens, the Adequate Protection Liens, the DIP Superpriority

Claim and the Adequate Protection Superpriority Claim shall maintain their priorities as provided

in this Interim Order, the Final Order and the DIP Documents, and not be modified, altered or

impaired in any way by any other financing, extension of credit, incurrence of indebtedness (except

with respect to any additional financing to be provided by the DIP Secured Parties in accordance

                                                  - 51 -
RLF1 23936706v.1
               Case 20-12024-LSS         Doc 15     Filed 08/30/20    Page 128 of 268




with the DIP Agreement and any Final Order), or any conversion of any of these Chapter 11 Cases

into a case pursuant to chapter 7 of the Bankruptcy Code or dismissal of any of these Chapter 11

Cases, or by any other act or omission until: (i) all DIP Obligations are indefeasibly paid in full

in cash and completely satisfied, and the commitments under the DIP Documents are terminated

in accordance therewith, and (ii) the Prepetition Obligations have been or are deemed to have been

satisfied in accordance with the Bankruptcy Code.

         39.       Adequate Notice/Scheduling of Final Hearing. The notice given by the Debtors of

the Interim Hearing was given in accordance with Bankruptcy Rules 2002 and 4001 and the Local

Rules of this Court. Such notice was good and sufficient under the particular circumstances and

no other or further notice of the request for the relief granted at the Interim Hearing is required.

Any objection to the relief sought at the Final Hearing shall be filed and served on or prior to [   ],

2020 at 4:00 p.m. (prevailing Eastern Time). The Court shall conduct a Final Hearing on the

Requested Relief on September __, 2020, at __:__ _.m. (prevailing Eastern Time).

         40.       Immediate Binding Effect; Entry of Interim Order. This Interim Order shall not be

stayed and shall be valid and fully effective immediately upon entry, notwithstanding the possible

application of Bankruptcy Rules 6004(h), 7062 and 9014, or otherwise, and the Clerk of the Court

is hereby directed to enter this Interim Order on the Court's docket in these Chapter 11 Cases.

         41.       Proofs of Claim. Neither the DIP Secured Parties nor the Prepetition Lenders shall

be required to file proofs of claim in any of these Chapter 11 Cases or Successor Cases for any

claim allowed herein. The Debtors' Stipulations shall be deemed to constitute a timely filed proof

of claim for the Prepetition Lenders upon approval of this Interim Order, and the Prepetition Agent

shall be treated under section 502(a) of the Bankruptcy Code as if it had filed a proof of claim on

behalf of the Prepetition Lenders. Notwithstanding any order entered by the Court in relation to

                                                  - 52 -
RLF1 23936706v.1
               Case 20-12024-LSS        Doc 15     Filed 08/30/20    Page 129 of 268




the establishment of a bar date in any of these Chapter 11 Cases or Successor Cases to the contrary,

the Prepetition Agent is hereby authorized and entitled, in its sole discretion, but not required, to

file (and amend and/or supplement as it sees fit) a proof of claim and/or aggregate proofs of claim

in each of these Chapter 11 Cases or Successor Cases for any claim allowed herein.

         42.       Headings. The headings of the various paragraphs in this Interim Order are for

convenience of reference only and shall not define or limit any of the terms or provisions hereof.

         43.       Retention of Jurisdiction. This Court shall retain jurisdiction over all matters

pertaining to the implementation, interpretation and enforcement of this Interim Order.




                                                 - 53 -
RLF1 23936706v.1
              Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 130 of 268




                                     EXHIBIT A

                                  APPROVED BUDGET




RLF1 23936706v.1
                                                                   Case 20-12024-LSS                                Doc 15            Filed 08/30/20                    Page 131 of 268


Shiloh Industries Inc., et al
DIP Cash Flow Forecast
($ in thousands)
                                           Week #            1               2               3               4               5               6            7             8              9               10           11            12             13              1-13
                                      Week Ending         9/4/20          9/11/20         9/18/20         9/25/20         10/2/20         10/9/20     10/16/20      10/23/20       10/30/20          11/6/20     11/13/20      11/20/20       11/27/20      13 Week Total
 DIP Cash Flow Forecast

   Total Receipts                                     $       4,906   $      6,697    $     10,624    $     12,419    $     10,958    $      9,697    $   13,485    $   10,118     $   13,067    $     10,022    $    9,441    $   10,075     $   10,189      $ 131,699

   Operating Disbursements
    Materials & Supplies                                    (7,487)         (8,274)         (8,147)         (8,439)         (6,616)         (7,374)       (3,185)        (5,639)       (5,660)         (5,410)       (5,694)        (4,964)       (5,297)           (82,187)
    Wages & Benefits                                        (1,245)         (4,984)         (1,213)         (4,114)         (1,258)         (4,691)       (1,134)        (4,287)       (1,134)         (4,287)       (1,134)        (4,287)       (1,134)           (34,900)
    Other                                                   (1,282)         (1,200)         (1,183)           (858)         (1,681)           (936)       (1,311)        (1,003)       (2,082)         (1,508)       (1,490)        (1,651)       (1,724)           (17,908)
   Total Operating Disbursements                           (10,013)        (14,458)        (10,543)        (13,410)         (9,555)        (13,002)       (5,630)       (10,929)       (8,876)        (11,205)       (8,318)       (10,902)       (8,155)          (134,995)

   Net Operating Cash Flow                           $      (5,107) $       (7,761) $           81    $       (991) $        1,403    $     (3,305) $      7,855    $     (811) $       4,192    $     (1,182) $      1,123    $     (827) $       2,034      $      (3,296)

   Restructuring Disbursements
    DIP Interest and Fees                                     (250)           (517)            -               -               -               -          (1,245)           -             -               -          (1,036)           -            (809)            (3,858)
    Restructuring Professionals and UST Fees                (1,205)         (1,205)         (1,355)         (1,040)         (1,040)         (1,190)         (985)          (985)       (1,367)           (985)       (1,135)          (985)       (1,572)           (15,043)
    Adequate Protection Payment                               (280)           (280)           (280)           (280)           (280)           (280)         (280)          (280)         (280)           (280)         (280)          (280)         (280)            (3,645)
    Utility Deposit                                            -              (509)            -               -               -               -             -              -             -               -             -              -             -                 (509)
   Total Restructuring Disbursements                        (1,735)         (2,511)         (1,635)         (1,320)         (1,320)         (1,470)       (2,510)        (1,265)       (1,647)         (1,265)       (2,451)        (1,265)       (2,661)           (23,055)

   Net Cash Flow                                     $      (6,842) $ (10,272) $            (1,554) $       (2,311) $           83    $     (4,775) $      5,344    $    (2,076) $      2,544    $     (2,447) $     (1,328) $      (2,092) $       (627)     $ (26,352)

                             1
   Beginning Cash Balance                            $       3,919 $   1,077 $               1,005 $         1,051 $         1,040    $      1,123 $       1,049    $     6,393 $       4,317    $      6,861 $       4,414 $        3,086 $       1,094       $   3,919
    Net Cash Flow                                           (6,842)  (10,272)               (1,554)         (2,311)             83          (4,775)        5,344         (2,076)        2,544          (2,447)       (1,328)        (2,092)         (627)        (26,352)
    Revolver Activity                                        4,000    10,200                 1,600           2,300             -             4,700           -              -             -               -             -              100           600          23,500
   Ending Cash Balance                                $      1,077 $   1,005 $               1,051 $         1,040 $         1,123    $      1,049 $       6,393    $     4,317 $       6,861    $      4,414 $       3,086 $        1,094 $       1,068       $   1,068

 DIP Loan

   Beginning Balance                                 $            -   $      4,000    $     14,200    $     15,800    $     18,100    $     18,100    $   22,800    $   22,800     $   22,800    $     22,800    $   22,800    $   22,800     $   22,900       $         -
    Draw Down / (Repayment)                                   4,000         10,200           1,600           2,300             -             4,700           -             -              -               -             -             100            600            23,500
   Ending Balance                                     $       4,000   $     14,200    $     15,800    $     18,100    $     18,100    $     22,800    $   22,800    $   22,800     $   22,800    $     22,800    $   22,800    $   22,900     $   23,500       $    23,500

   Footnotes:
   (1) Preliminary estimate pending confirmation from banks
              Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 132 of 268




                                       Exhibit B

                                  DIP Credit Agreement




RLF1 23936709v.1
             Case 20-12024-LSS     Doc 15     Filed 08/30/20      Page 133 of 268




                                                      Published Deal CUSIP Number: [______]
                                                Published Revolving CUSIP Number: [_______]




          SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

                               Dated as of September [__], 2020

                                            among

                                SHILOH INDUSTRIES, INC.,
                                     as the Borrower,

                  THE DOMESTIC SUBSIDIARIES OF SHILOH INDUSTRIES, INC.,
                                    as the Guarantors,

                                 BANK OF AMERICA, N.A.,
                                  as Administrative Agent,

                                             and

                                   THE LENDERS PARTY

                                          HERETO




CHAR1\1744985v7
                 Case 20-12024-LSS                         Doc 15            Filed 08/30/20                 Page 134 of 268



                                                          TABLE OF CONTENTS

                                                                                                                                                        Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS ...................................................................... 1
          1.01       Defined Terms .................................................................................................................... 1
          1.02       Other Interpretive Provisions ............................................................................................ 27
          1.03       Accounting Terms............................................................................................................. 28
          1.04       [Reserved] ......................................................................................................................... 29
          1.05       Times of Day; Rates ......................................................................................................... 29
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS ...................................................... 29
          2.01       Commitments .................................................................................................................... 30
          2.02       Borrowings, Conversions and Continuations of Loans .................................................... 30
          2.03       [Reserved] ......................................................................................................................... 31
          2.04       [Reserved] ......................................................................................................................... 31
          2.05       Prepayments ...................................................................................................................... 31
          2.06       Termination or Reduction of Aggregate Revolving Commitments .................................. 33
          2.07       Repayment of Loans ......................................................................................................... 33
          2.08       Interest .............................................................................................................................. 33
          2.09       Fees ................................................................................................................................... 34
          2.10       Computation of Interest and Fees ..................................................................................... 34
          2.11       Evidence of Debt .............................................................................................................. 35
          2.12       Payments Generally; Administrative Agent’s Clawback.................................................. 35
          2.13       Sharing of Payments by Lenders ...................................................................................... 37
          2.14       [Reserved] ......................................................................................................................... 37
          2.15       Defaulting Lenders ........................................................................................................... 37
          2.16       Priority and Liens.............................................................................................................. 38
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY ....................................................... 41
          3.01       Taxes ................................................................................................................................. 41
          3.02       Illegality ............................................................................................................................ 45
          3.03       Inability to Determine Rates ............................................................................................. 46
          3.04       Increased Costs ................................................................................................................. 49
          3.05       Compensation for Losses .................................................................................................. 50
          3.06       Mitigation Obligations; Replacement of Lenders ............................................................. 50
          3.07       [Reserved] ......................................................................................................................... 51
          3.08       Survival ............................................................................................................................. 51
ARTICLE IV GUARANTY ....................................................................................................................... 51
          4.01       The Guaranty .................................................................................................................... 51
          4.02       Obligations Unconditional ................................................................................................ 52
          4.03       Reinstatement.................................................................................................................... 53
          4.04       Certain Additional Waivers .............................................................................................. 53
          4.05       Remedies........................................................................................................................... 53
          4.06       Rights of Contribution ...................................................................................................... 53
          4.07       Guarantee of Payment; Continuing Guarantee ................................................................. 54
          4.08       [Reserved] ......................................................................................................................... 54
          4.09       Appointment of Company................................................................................................. 54
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS ............................................... 54


                                                                             i
CHAR1\1744985v7
                Case 20-12024-LSS                       Doc 15            Filed 08/30/20                 Page 135 of 268



         5.01      Conditions of Initial Credit Extension .............................................................................. 54
         5.02      Conditions to all Credit Extensions .................................................................................. 57
ARTICLE VI REPRESENTATIONS AND WARRANTIES .................................................................... 58
         6.01      Existence, Qualification and Power .................................................................................. 58
         6.02      Authorization; No Contravention ..................................................................................... 58
         6.03      Governmental Authorization; Other Consents.................................................................. 59
         6.04      Binding Effect ................................................................................................................... 59
         6.05      No Material Adverse Effect .............................................................................................. 59
         6.06      Litigation........................................................................................................................... 59
         6.07      No Default......................................................................................................................... 59
         6.08      Ownership of Property; Liens ........................................................................................... 59
         6.09      Environmental Compliance .............................................................................................. 59
         6.10      Insurance ........................................................................................................................... 60
         6.11      Taxes ................................................................................................................................. 61
         6.12      ERISA Compliance........................................................................................................... 61
         6.13      Subsidiaries ....................................................................................................................... 62
         6.14      Margin Regulations; Investment Company Act................................................................ 62
         6.15      Disclosure ......................................................................................................................... 62
         6.16      Compliance with Laws ..................................................................................................... 62
         6.17      Intellectual Property; Licenses, Etc .................................................................................. 63
         6.18      Bankruptcy Matters........................................................................................................... 63
         6.19      Perfection of Security Interests in the Collateral .............................................................. 63
         6.20      Business Locations ........................................................................................................... 64
         6.21      Labor Matters .................................................................................................................... 64
         6.22      OFAC ................................................................................................................................ 64
         6.23      [Reserved] ......................................................................................................................... 64
         6.24      [Reserved] ......................................................................................................................... 64
         6.25      No Affected Financial Institution ..................................................................................... 64
         6.26      Anti-Corruption Laws ....................................................................................................... 64
         6.27      Regulation H ..................................................................................................................... 64
         6.28      Use of Proceeds ................................................................................................................ 65
ARTICLE VII AFFIRMATIVE COVENANTS ........................................................................................ 65
         7.01      Financial Statements ......................................................................................................... 65
         7.02      Other Information ............................................................................................................. 66
         7.03      Notices .............................................................................................................................. 67
         7.04      Payment of Obligations .................................................................................................... 67
         7.05      Preservation of Existence, Etc .......................................................................................... 68
         7.06      Maintenance of Properties ................................................................................................ 68
         7.07      Maintenance of Insurance ................................................................................................. 68
         7.08      Compliance with Laws ..................................................................................................... 69
         7.09      Books and Records ........................................................................................................... 69
         7.10      Inspection Rights .............................................................................................................. 69
         7.11      Use of Proceeds ................................................................................................................ 69
         7.12      [Reserved] ......................................................................................................................... 70
         7.13      ERISA Compliance........................................................................................................... 70
         7.14      Pledged Assets .................................................................................................................. 70
         7.15      [Reserved] ......................................................................................................................... 71
         7.16      Anti-Corruption Laws ....................................................................................................... 71
         7.17      Budget; Conference Calls ................................................................................................. 71

                                                                          ii
CHAR1\1744985v7
                 Case 20-12024-LSS                       Doc 15            Filed 08/30/20                 Page 136 of 268



          7.18      Milestones ......................................................................................................................... 71
          7.19      Investment Banker ............................................................................................................ 71
          7.20      Postpetition Obligations .................................................................................................... 72
ARTICLE VIII NEGATIVE COVENANTS ............................................................................................. 72
          8.01      Liens ................................................................................................................................. 72
          8.02      Investments ....................................................................................................................... 73
          8.03      Indebtedness...................................................................................................................... 74
          8.04      Fundamental Changes ....................................................................................................... 75
          8.05      Dispositions ...................................................................................................................... 75
          8.06      Restricted Payments .......................................................................................................... 75
          8.07      Change in Nature of Business ........................................................................................... 75
          8.08      Transactions with Affiliates and Insiders ......................................................................... 76
          8.09      Burdensome Agreements .................................................................................................. 76
          8.10      Use of Proceeds ................................................................................................................ 76
          8.11      Financial Covenant ........................................................................................................... 76
          8.12      Prepayment of Other Indebtedness, Etc ............................................................................ 76
          8.13      Organization Documents; Fiscal Year; Legal Name, State of Formation and
                    Form of Entity ................................................................................................................... 77
          8.14      Ownership of Subsidiaries ................................................................................................ 77
          8.15      Sale Leasebacks ................................................................................................................ 77
          8.16      Sanctions ........................................................................................................................... 77
          8.17      Consolidated Capital Expenditures ................................................................................... 77
          8.18      Anti-Corruption Laws ....................................................................................................... 77
          8.19      Budget ............................................................................................................................... 77
          8.20      Bankruptcy Matters........................................................................................................... 78
          8.21      Foreign Subsidiaries ......................................................................................................... 79
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES ...................................................................... 79
          9.01      Events of Default .............................................................................................................. 79
          9.02      Remedies Upon Event of Default ..................................................................................... 83
          9.03      Application of Funds ........................................................................................................ 84
ARTICLE X ADMINISTRATIVE AGENT .............................................................................................. 84
          10.01     Appointment and Authority .............................................................................................. 84
          10.02     Rights as a Lender............................................................................................................. 85
          10.03     Exculpatory Provisions ..................................................................................................... 85
          10.04     Reliance by Administrative Agent .................................................................................... 86
          10.05     Delegation of Duties ......................................................................................................... 87
          10.06     Resignation of Administrative Agent ............................................................................... 87
          10.07     Non-Reliance on Administrative Agent and Other Lenders ............................................. 88
          10.08     No Other Duties; Etc......................................................................................................... 88
          10.09     Administrative Agent May File Proofs of Claim .............................................................. 89
          10.10     Collateral and Guaranty Matters ....................................................................................... 90
          10.11     Treasury Management Banks ........................................................................................... 90
          10.12     ERISA Matters .................................................................................................................. 91
ARTICLE XI MISCELLANEOUS ............................................................................................................ 92
          11.01     Amendments, Etc .............................................................................................................. 92
          11.02     Notices and Other Communications; Facsimile Copies ................................................... 94
          11.03     No Waiver; Cumulative Remedies; Enforcement ............................................................. 96

                                                                           iii
CHAR1\1744985v7
             Case 20-12024-LSS                         Doc 15            Filed 08/30/20                 Page 137 of 268



        11.04     Expenses; Indemnity; and Damage Waiver ...................................................................... 96
        11.05     Payments Set Aside .......................................................................................................... 98
        11.06     Successors and Assigns .................................................................................................... 99
        11.07     Treatment of Certain Information; Confidentiality ......................................................... 103
        11.08     Set-off ............................................................................................................................. 103
        11.09     Interest Rate Limitation .................................................................................................. 104
        11.10     Counterparts; Integration; Effectiveness......................................................................... 104
        11.11     Survival of Representations and Warranties ................................................................... 105
        11.12     Severability ..................................................................................................................... 105
        11.13     Replacement of Lenders ................................................................................................. 105
        11.14     Governing Law; Jurisdiction; Etc ................................................................................... 106
        11.15     Waiver of Right to Trial by Jury ..................................................................................... 107
        11.16     Electronic Execution; Electronic Records ...................................................................... 107
        11.17     USA PATRIOT Act ........................................................................................................ 108
        11.18     No Advisory or Fiduciary Relationship .......................................................................... 108
        11.19     [Reserved] ....................................................................................................................... 108
        11.20     [Reserved] ....................................................................................................................... 109
        11.21     Acknowledgement and Consent to Bail-In of Affected Financial Institutions ............... 109
        11.22     Subordination of Intercompany Indebtedness................................................................. 109
        11.23     Acknowledgement Regarding Any Supported QFCs ..................................................... 109
        11.24     Prepetition Dutch Borrower ............................................................................................ 110




                                                                        iv
CHAR1\1744985v7
             Case 20-12024-LSS      Doc 15     Filed 08/30/20      Page 138 of 268



SCHEDULES

        2.01        Commitments and Applicable Percentages
        6.10        Insurance
        6.13        Subsidiaries
        6.17        IP Rights
        6.20(a)     Locations of Real Property
        6.20(b)     Taxpayer and Organizational Identification Numbers
        6.20(c)     Changes in Legal Name, State of Formation and Structure
        6.20(d)     Deposit and Securities Accounts
        6.21        Collective Bargaining Agreements
        8.01        Liens Existing on the Closing Date
        8.02        Investments Existing on the Closing Date
        8.08        Transactions with Affiliates Existing or Contemplated on the Closing Date
        11.02       Certain Addresses for Notices

EXHIBITS

        A           Form of Loan Notice
        B           Form of Revolving Note
        C           Form of Interim DIP Order
        D           Form of Assignment and Assumption
        E           Forms of U.S. Tax Compliance Certificates
        F           Form of Secured Party Designation Notice
        G           Form of Notice of Loan Prepayment




                                               v
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 139 of 268




          SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT

        This SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT is
entered into as of September [__], 2020 among Shiloh Industries, Inc., a Delaware corporation (the
“Company” or the “Borrower”), the Guarantors (defined herein), the Lenders (defined herein) and BANK
OF AMERICA, N.A., as Administrative Agent.

                                        PRELIMINARY STATEMENTS

        On August [__], 2020 (the “Petition Date”), the Company and the other Loan Parties filed
voluntary petitions for relief under Title 11 of the United States Code (as now or hereafter in effect, or
any successor thereto, the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) (such cases being jointly administered under Case No. [_____] and
are referred to herein as the “Chapter 11 Case”), and such debtor-Loan Parties continue to operate their
businesses and manage their properties as debtors and debtors-in-possession pursuant to Sections 1107
and 1108 of the Bankruptcy Code.

        The Company has requested that the Lenders provide a senior secured super priority debtor-in-
possession credit facility to the Company in an aggregate principal amount of $23,500,000 (the “DIP
Facility”) for the purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein; provided that, (i) $18,100,000 will be made available following the
Bankruptcy Court’s entry of the Interim DIP Order and (ii) the remainder will be made available
following the Bankruptcy Court’s entry of the Final DIP Order.

         Each of the Loan Parties acknowledges that such Loan Party will receive substantial direct and
indirect benefits by reason of making of the loans and other financial accommodations to the Loan Parties
as provided in this Agreement.

        To provide for the security and repayment of all obligations of any kind of the Loan Parties
hereunder and under the other Loan Documents, each of the Loan Parties will provide to the
Administrative Agent (for the benefit of the Lenders) the Liens, status and protection set forth in the
Interim DIP Order and the Final DIP Order.

       In consideration of the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:

                                               ARTICLE I

                             DEFINITIONS AND ACCOUNTING TERMS

        1.01      Defined Terms.

        As used in this Agreement, the following terms shall have the meanings set forth below:

         “Acquisition” means, with respect to any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) all or any substantial portion of the property of
another Person, or any division, line of business or other business unit of another Person or (b) at least a
majority of the Voting Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise.



CHAR1\1744985v7
             Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 140 of 268



         “Administrative Agent” means Bank of America (or any of its designated branch offices or
affiliates) in its capacity as administrative agent under any of the Loan Documents, or any successor
administrative agent.

        “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate,
account as set forth on Schedule 11.02, or such other address or account as the Administrative Agent may
from time to time notify the Company and the Lenders.

       “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the
Administrative Agent.

         “Affected Financial Institution” means (a) any EEA Financial Institution or (b) any UK Financial
Institution.

        “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.

         “Aggregate Revolving Commitments” means the aggregate amount of the Revolving
Commitments of all the Lenders. The Revolving Commitments of all of the Lenders on the Closing Date
are set forth on Schedule 2.01.

      “Agreement” means this Superpriority Secured Debtor-in-Possession Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

        “Applicable Currency” means Dollars.

         “Applicable Percentage” means, with respect to a Lender’s Revolving Commitment at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15; provided that if the commitment of each Lender to make Revolving Loans has been
terminated pursuant to Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption or other documentation pursuant to which such Lender becomes a party
hereto, as applicable.

         “Applicable Rate” means (a) with respect to Eurocurrency Rate Loans, 10.00% and (c) with
respect to Base Rate Loans, 9.00%.

        “Applicable Reference Rate” means, for any Eurocurrency Rate Loan, LIBOR.

         “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender.

        “Assignment and Assumption” means an assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is required by Section 11.06(b)),
and accepted by the Administrative Agent, in substantially the form of Exhibit G or any other form
(including electronic documentation generated by use of an electronic platform) approved by the
Administrative Agent.


                                                    2
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 141 of 268



        “Attributable Indebtedness” means, on any date, (a) in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP, (b) in respect of any Synthetic Lease of any Person, the capitalized
amount of the remaining lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease and (c) in respect of any Securitization Transaction of any Person, the outstanding principal
amount of such financing, after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.

        “Availability Period” means the period from and including the Closing Date to the earliest of (a)
the Maturity Date, (b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender to make Revolving Loans
pursuant to Section 9.02.

       “Avoidance Actions” means actions for preferences, fraudulent conveyances and other avoidance
power claims under Sections 544, 545, 547, 548, 550 and 553 of the Bankruptcy Code.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable Resolution Authority in respect of any liability of an Affected Financial Institution.

        “Bail-In Legislation” means, (a) with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the European Union, the
implementing law, rule, regulation or requirement for such EEA Member Country from time to time
which is described in the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution of unsound or failing banks,
investment firms or other financial institutions or their affiliates (other than through liquidation,
administration or other insolvency proceedings).

        “Bank of America” means Bank of America, N.A. and its successors.

        “Bankruptcy Code” has the meaning specified in the recitals hereto.

        “Bankruptcy Court” has the meaning specified in the recitals hereto.

         “Base Rate” means for any day a fluctuating rate of interest per annum equal to the highest of (a)
the Federal Funds Rate plus one-half percent (0.50%), (b) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate” and (c) the Eurocurrency
Rate plus one percent (1.00%); provided that if the Base Rate shall be less than zero such rate shall be
deemed zero for purposes of this Agreement. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by Bank of America shall take
effect at the opening of business on the day specified in the public announcement of such change. If the
Base Rate is being used as an alternate rate of interest pursuant to Section 3.03 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined without reference to clause (c)
above.

         “Base Rate Loan” means a Loan that bears interest based on the Base Rate. All Base Rate Loans
shall be denominated in Dollars.



                                                     3
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 142 of 268



        “Beneficial Ownership Certification” means a certification regarding beneficial ownership
required by the Beneficial Ownership Regulation.

        “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

         “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that is subject
to Title I of ERISA, (b) a “plan” as defined in and subject to Section 4975 of the Internal Revenue Code
or (c) any Person whose assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

        “Borrower” has the meaning specified in the introductory paragraph hereto.

        “Borrower Materials” has the meaning specified in Section 7.02.

        “Borrowing” means a borrowing consisting of simultaneous Loans of the same Type, and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01.

         “Budget” means the detailed weekly budget of projected receipts and expenditures of the Loan
Parties for the period commencing on the Petition Date and ending on the date that is thirteen (13) weeks
after the Petition Date, delivered to the Administrative Agent on or prior to the Closing Date, which shall
set forth forecasted (A) Cash Receipts, (B) Cash Operating Disbursements, (C) Cash Bankruptcy
Disbursements and (D) Net Cash Flow, as the same may be updated, amended or modified from time to
time after the Closing Date in accordance with Section 7.01 or as otherwise agreed by the Administrative
Agent and the Required Lenders.

         “Business Day” means any day other than a Saturday, Sunday or other day on which commercial
banks are authorized to close under the Laws of, or are in fact closed in, the state where the
Administrative Agent’s Office is located and, if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements, settlements and payments
in Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a day on which dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

      “Businesses” means, at any time, a collective reference to the businesses operated by the
Company and its Subsidiaries at such time.

        “Capital Expenditures” means, with respect to any Person for any period, any expenditure by
such Person during such period that is a capital expenditure as determined in accordance with GAAP.

         “Capital Lease” means, as applied to any Person, any lease of any property by that Person as
lessee which, in accordance with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

        “Carve-Out” has the meaning given to such term in the Interim DIP Order and, as applicable, the
Final DIP Order.

        “Cash Bankruptcy Disbursements” means non-operating, bankruptcy-related cash disbursements
of the Loan Parties.


                                                    4
CHAR1\1744985v7
              Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 143 of 268



          “Cash Equivalents” means, as at any date, (a) securities issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) Dollar denominated time deposits and certificates of deposit of (i)
any Lender, (ii) any domestic commercial bank of recognized standing having capital and surplus in
excess of $500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P is at least
A-1 or the equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than two hundred seventy (270)
days from the date of acquisition, (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes issued by, or guaranteed by,
any domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or P-1 (or the equivalent
thereof) or better by Moody’s and maturing within six (6) months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the date of purchase thereof, a fair
market value of at least one hundred percent (100%) of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are administered by reputable
financial institutions having capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through (d).

         “Cash Management Order” means, collectively, the orders entered by the Bankruptcy Court with
respect to the Loan Parties in the Chapter 11 Case authorizing and approving the Loan Parties’ cash
management arrangements and procedures, and which orders shall be in form and substance reasonably
satisfactory to the Administrative Agent.

        “Cash Operating Disbursements” means cash operating disbursements of the Loan Parties.

        “Cash Receipts” means cash receipts of the Loan Parties.

         “Change in Law” means the occurrence, after the Closing Date, of any of the following: (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the making or issuance of
any request, rule, guideline or directive (whether or not having the force of Law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date enacted, adopted or issued.

        “Change of Control” means the occurrence of any of the following events:

                 (a)      any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
        the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or
        its subsidiaries, and any person or entity acting in its capacity as trustee, agent or other fiduciary
        or administrator of any such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and
        13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed
        to have “beneficial ownership” of all securities that such person or group has the right to acquire
        (such right, an “option right”), whether such right is exercisable immediately or only after the


                                                       5
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 144 of 268



        passage of time), directly or indirectly, of thirty percent (30%) or more of the Equity Interests of
        the Company entitled to vote for members of the board of directors or equivalent governing body
        of the Company on a fully diluted basis (and taking into account all such securities that such
        person or group has the right to acquire pursuant to any option right); provided, that, the
        acquisition after the Closing Date by MTD Pension Master Trust and MTD Holdings Inc. of not
        more than twenty percent (20%) of such Equity Interests of the Company in the aggregate shall
        not result in a “Change of Control” under this clause (a); or

                 (b)     a majority of the members of the board of directors or other equivalent governing
        body of the Company cease to be composed of individuals (i) who were members of that board
        or equivalent governing body on the Closing Date, (ii) whose election or nomination to that board
        or equivalent governing body was approved by individuals referred to in clause (i) above
        constituting at the time of such election or nomination at least a majority of that board or
        equivalent governing body or (iii) whose election or nomination to that board or other equivalent
        governing body was approved by individuals referred to in clauses (i) and (ii) above constituting
        at the time of such election or nomination at least a majority of that board or equivalent governing
        body; or

                 (c)     the occurrence of a change of control, or other term of similar import used
        therein, in any agreement evidencing Indebtedness in excess of the Threshold Amount.

        “Chapter 11 Case” has the meaning specified in the recitals hereto.

        “Closing Date” means the date hereof.

        “Collateral” means a collective reference to all real and personal property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the other holders of the
Obligations, are purported to be granted pursuant to and in accordance with the terms of the Collateral
Documents.

         “Collateral Documents” means a collective reference to the Security Agreement, the Pledge
Agreement, the Mortgages, and all other security documents as are executed and delivered by the Loan
Parties pursuant to the pursuant to the terms of Section 7.14.

        “Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

        “Commitment Fee” has the meaning specified in Section 2.09(a).

      “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.) as
amended or otherwise modified, and any successor statute.

        “Company” has the meaning specified in the introductory paragraph hereto.

        “Connection Income Taxes” means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or branch profits Taxes.

        “Consolidated Capital Expenditures” means, for any period, for the Company and its Subsidiaries
on a consolidated basis, all Capital Expenditures.




                                                     6
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20      Page 145 of 268



         “Contractual Obligation” means, as to any Person, any provision of any security issued by such
Person or of any agreement, instrument or other undertaking to which such Person is a party or by which
it or any of its property is bound.

         “Control” means the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. “Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors, managing general partners or the
equivalent.

        “Credit Extension” means a Borrowing.

         “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, suspension of payments, appointment of an administrator or receiver, a winding up,
administration, dissolution or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

        “Default” means any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of Default.

        “Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the Applicable Rate, if
any, applicable to Base Rate Loans plus (c) two percent (2%) per annum; provided, however, that with
respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus two percent (2%) per annum, in
each case to the fullest extent permitted by applicable Laws.

          “Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the Company in writing that
such failure is the result of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall be specifically identified
in such writing) has not been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of the date when due, (b)
has notified the Company or the Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three (3) Business Days after written request by the
Administrative Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii) had appointed
for it a receiver, custodian, conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority acting in such a capacity
or (iii) become the subject of a Bail-In Action; provided, that, a Lender shall not be a Defaulting Lender


                                                    7
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15       Filed 08/30/20       Page 146 of 268



solely by virtue of the ownership or acquisition of any Equity Interests in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts or agreements made
with such Lender. Any determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative Agent to the Company and
each other Lender promptly following such determination.

         “Designated Jurisdiction” means any region, country or territory to the extent that such country or
territory is the subject of any Sanction (at the time of the Closing Date, Crimea, Cuba, Iran, North Korea,
Sudan and Syria).

        “DIP Orders” means the Interim DIP Order and the Final DIP Order.

         “Disposition” or “Dispose” means the sale, transfer, license, lease or other disposition (including
any Sale and Leaseback Transaction) of any property by any Loan Party or any Subsidiary (including the
Equity Interests of any Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims associated therewith, but
excluding (a) the sale, lease, license, transfer or other disposition of inventory in the ordinary course of
business; (b) the sale, lease, license, transfer or other disposition in the ordinary course of business of
surplus, obsolete or worn out property no longer used or useful in the conduct of business of any Loan
Party and its Subsidiaries; (c) any sale, lease, license, transfer or other disposition of property to any Loan
Party or any Subsidiary; provided, (i) that if the transferor of such property is a Loan Party (x) the
transferee thereof must be a Loan Party that is a Domestic Subsidiary or (y) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 8.02 and (ii) any such sale, lease,
license, transfer or other disposition to a Loan Party shall be subject to Section 8.21, (d) any Involuntary
Disposition, (e) any sale by Foreign Subsidiaries of Swedish accounts receivable from a customer
pursuant to such customer’s supplier financing program to a third party financial institution, so long as the
aggregate amount of all such sales of accounts receivable pursuant to this clause (e) shall not exceed
$5,000,000 at any time, or (f) Chinese bankers acceptances being drawn at a discount so long as such
discounts are at market rates as reasonably determined by the Company in good faith.

        “Dollar” and “$” mean lawful money of the United States.

        “Domestic Subsidiary” means any Subsidiary that is organized under the Laws of any state of the
United States or the District of Columbia.

         “EEA Financial Institution” means (a) any credit institution or investment firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member Country which is a Subsidiary of
an institution described in clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

        “EEA Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.



                                                      8
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15       Filed 08/30/20       Page 147 of 268



        “EEA Resolution Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means any Person that meets the requirements to be an assignee under
Section 11.06(b) (subject to such consents, if any, as may be required under Section 11.06(b)(iii)).

         “Environmental Laws” means any and all federal, state, local, foreign and other applicable
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.

        “Environmental Liability” means any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities), of the Company, any other
Loan Party or any of their respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling, transportation, storage, treatment
or disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other
ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase
or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other
ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other ownership or profit interests
in such Person (including partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of
determination.

        “ERISA” means the Employee Retirement Income Security Act of 1974 and the rules and
regulations promulgated thereunder.

         “ERISA Affiliate” means any trade or business (whether or not incorporated) under common
control with the Company within the meaning of Section 414(b) or (c) of the Internal Revenue Code (and
Sections 414(m) and (o) of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code).

         “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) the withdrawal
of the Company or any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA; (e)
the institution by the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the appointment of a trustee
to administer, any Pension Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430, 431 and 432 of the Internal


                                                      9
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20      Page 148 of 268



Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

      “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to time.

        “Eurocurrency Base Rate” means:

                (a)     for any Interest Period with respect to a Eurocurrency Rate Loan, the rate per
        annum equal to the London Interbank Offered Rate as administered by ICE Benchmark
        Administration (or any other Person that takes over the administration of such rate for U.S.
        Dollars for a period equal in length to such Interest Period) (“LIBOR”), as published on the
        applicable Bloomberg screen page (or such other commercially available source providing such
        quotations as may be designated by the Administrative Agent from time to time) (in such case,
        the “LIBOR Rate’) at or about 11:00 a.m., London time, on the Rate Determination Date, for
        deposits in Dollars with a term equivalent to such Interest Period; and

                 (b)   for any interest rate calculation with respect to a Base Rate Loan on any date, the
        rate per annum equal to LIBOR, at approximately 11:00 a.m., London time, determined two (2)
        Business Days prior to such date for Dollar deposits being delivered in the London interbank
        market for deposits in Dollars with a term of one (1) month commencing that date;

        provided, that, (i) to the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner consistent with market
practice; provided, further, that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent and (ii) if the Eurocurrency Base Rate shall be less than one
percent, such rate shall be deemed one percent for purposes of this Agreement.

        “Eurocurrency Rate” means (a) for any Interest Period with respect to any Eurocurrency Rate
Loan, a rate per annum determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurocurrency Base Rate for such Eurocurrency Rate Loan for such Interest Period by (ii)
one minus the Eurocurrency Reserve Percentage for such Eurocurrency Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest at a rate based on the
Eurocurrency Rate, a rate per annum determined by the Administrative Agent to be equal to the quotient
obtained by dividing (i) the Eurocurrency Base Rate for such Base Rate Loan for such day by (ii) one
minus the Eurocurrency Reserve Percentage for such Base Rate Loan for such day.

         “Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on clause (a) of the
definition of “Eurocurrency Rate”.

         “Eurocurrency Reserve Percentage” means, for any day, the reserve percentage (expressed as a
decimal, carried out to five decimal places) in effect on such day, whether or not applicable to any
Lender, under regulations issued from time to time by the FRB for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency Rate for
each outstanding Eurocurrency Rate Loan and for each outstanding Base Rate Loan the interest on which
is determined by reference to the Eurocurrency Rate, in each case, shall be adjusted automatically as of
the effective date of any change in the Eurocurrency Reserve Percentage.



                                                     10
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 149 of 268



        “Event of Default” has the meaning specified in Section 9.01.

        “Excluded Property” means, with respect to any Loan Party: (a) any non-residential real property
leases except to the extent a Lien thereon is permitted in the applicable lease or pursuant to applicable
Laws, provided, that the proceeds realized upon the sale, assignment, termination, or other disposition of
such leases, books and records related to the foregoing, accessions and proceeds of the foregoing,
wherever located, including insurance or other proceeds, shall in each case not constitute Excluded
Property; and (b) Avoidance Actions, provided, that, subject to entry of the Final DIP Order, all proceeds
and property recovered in connection with any Avoidance Action shall not constitute Excluded Property.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to any Recipient
or required to be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or measured
by net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
Federal withholding Taxes imposed on amounts payable to or for the account of such Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a Law in effect on the date on which (i)
such Lender acquires such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Company under Section 11.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

        “Extraordinary Receipt” means any cash received by or paid to or for the account of any Person
not in the ordinary course of business, including tax refunds, pension plan reversions, proceeds of
insurance (other than proceeds of business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and proceeds of Involuntary Dispositions), indemnity payments and any
purchase price adjustments; provided, however, that an Extraordinary Receipt shall not include cash
receipts from proceeds of insurance or indemnity payments to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against such Person and applied
to pay (or to reimburse such Person for its prior payment of) such claim and the costs and expenses of
such Person with respect thereto.

        “Facilities” means, at any time, a collective reference to the facilities and real properties owned,
leased or operated by any Loan Party or any Subsidiary.

       “FASB ASC” means the Accounting Standards Codification of the Financial Accounting
Standards Board.

       “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

        “Federal Funds Rate” means, for any day, the rate per annum calculated by the Federal Reserve
Bank of New York based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the Federal Reserve Bank of


                                                    11
CHAR1\1744985v7
             Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 150 of 268



New York as the federal funds effective rate; provided that if the Federal Funds Rate as so determined
would be less than zero, such rate shall be deemed to be zero for the purposes of this Agreement.

       “Fee Letter” means the letter agreement, dated as of the date hereof among the Company and
Bank of America, as amended or otherwise modified.

        “Final DIP Order” means, collectively, the final order or orders entered by the Bankruptcy Court
with respect to the Loan Parties in the Chapter 11 Case after a hearing under Bankruptcy Rule 4001(c)(2),
authorizing and approving the DIP Facility and the terms of this Agreement and the other Loan
Documents (including the payment of interest, fees, costs and expenses hereunder and thereunder) and
granting the Liens, status and protections set forth in Section 2.16 hereof and provided for in the
Collateral Documents, which order or judgment is in effect and not stayed, and as to which no appeal,
petition for certiorari or other proceeding for re-argument or re-hearing shall then be pending, or, if
pending, no stay pending appeal shall have been granted, as the same may be amended, modified or
supplemented from time to time in accordance with the terms hereof and which order shall be in form and
substance reasonably satisfactory to the Administrative Agent.

         “Final Order Entry Date” means the date on which the Final DIP Order (which, for purposes of
this definition, shall be determined without regard to whether or not the time to appeal, petition for
certiorari or move for re-argument or re-hearing has expired) shall have been entered on the docket of the
Bankruptcy Court in the Chapter 11 Case.

        “Flood Hazard Property” means any real property subject to a Mortgage that is in an area
designated by the Federal Emergency Management Agency as having special flood or mudslide hazards.

         “Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform Act of 1994
(which comprehensively revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973) as now or hereafter in effect or any successor statute thereto, (b) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert–Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

        “Foreign Lender” means a Lender that is not a U.S. Person.

        “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

        “FRB” means the Board of Governors of the Federal Reserve System of the United States.

        “Fund” means any Person (other than a natural Person) that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities.

         “Funded Indebtedness” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in accordance with GAAP:

                (a)     all obligations, whether current or long-term, for borrowed money (including the
        Obligations) and all obligations of such Person evidenced by bonds, debentures, notes, loan
        agreements or other similar instruments;

                  (b)   all purchase money Indebtedness;



                                                   12
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20        Page 151 of 268



                 (c)     the principal portion of all obligations under conditional sale or other title
        retention agreements relating to property purchased by such Person or any Subsidiary thereof
        (other than customary reservations or retentions of title under agreements with suppliers entered
        into in the ordinary course of business);

                (d)     all obligations arising under letters of credit (including standby and commercial),
        bankers’ acceptances, bank guaranties, surety bonds and similar instruments (but only to the
        extent of drawn but unreimbursed amounts);

                 (e)     all obligations in respect of the deferred purchase price of property or services
        (other than trade accounts payable in the ordinary course of business and, in each case, not past
        due for more than sixty (60) days after the date on which such trade account payable was
        created);

                (f)    the Attributable Indebtedness of Capital Leases, Securitization Transactions and
        Synthetic Leases;

                 (g)     all obligations of such Person to purchase, redeem, retire, defease or otherwise
        make any payment in respect of any Equity Interests in such Person or any other Person, valued,
        in the case of a redeemable preferred interest, at the greater of its voluntary or involuntary
        liquidation preference plus accrued and unpaid dividends;

                (h)    all Funded Indebtedness of others secured by (or for which the holder of such
        Funded Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien
        on, or payable out of the proceeds of production from, property owned or acquired by such
        Person, whether or not the obligations secured thereby have been assumed;

                (i)      all Guarantees with respect to Funded Indebtedness of the types specified in
        clauses (a) through (h) above of another Person; and

                  (j)   all Funded Indebtedness of the types referred to in clauses (a) through (i) above
        of any partnership or joint venture (other than a joint venture that is itself a corporation or limited
        liability company) in which such Person is a general partner or joint venturer, except to the extent
        that Funded Indebtedness is expressly made non-recourse to such Person.

For purposes hereof, the amount of any direct obligation arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar instruments shall be the
maximum amount available to be drawn thereunder.

        “GAAP” means generally accepted accounting principles in the United States set forth in the
opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified
Public Accountants and statements and pronouncements of the Financial Accounting Standards Board,
consistently applied and as in effect from time to time.

        “Governmental Authority” means the government of the United States or any other nation, or of
any political subdivision thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government (including any supra-
national bodies such as the European Union or the European Central Bank).




                                                     13
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 152 of 268



         “Guarantee” means, as to any Person, (a) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or other obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation,
(iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or
level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or (b) any Lien on any assets of
such Person securing any Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right, contingent or otherwise, of any
holder of such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be deemed to
be an amount equal to the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.
The term “Guarantee” as a verb has a corresponding meaning.

        “Guarantors” means (a) each Domestic Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each other Person that joins as a Guarantor pursuant to Section 7.12, (c) with respect to
Obligations under any Secured Treasury Management Agreement, the Company and (d) the successors
and permitted assigns of the foregoing.

       “Guaranty” means the Guaranty made by the Guarantors in favor of the Administrative Agent,
the Lenders and the other holders of the Obligations pursuant to Article IV.

        “Hazardous Materials” means all explosive or radioactive substances or wastes and all hazardous
or toxic substances, wastes or other pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious or medical wastes and all
other substances or wastes of any nature regulated pursuant to any Environmental Law.

        “IFRS” means international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements delivered under or referred to
herein.

        “Impacted Loans” has the meaning specified in Section 3.03.

        “Indebtedness” means, as to any Person at a particular time, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance with GAAP:

                  (a)   all Funded Indebtedness;

                  (b)   the Swap Termination Value of any Swap Contract;

                  (c)   [reserved];

               (d)      all obligations arising under letters of credit (including standby and commercial),
        bankers’ acceptances, bank guaranties, surety bonds and similar instruments;



                                                    14
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 153 of 268



                  (e)   [reserved];

                (f)       all Guarantees with respect to outstanding Indebtedness of the types specified in
        clauses (a), (b), (c) and (d) above of any other Person; and

                 (g)    all Indebtedness of the types referred to in clauses (a) through (f) above of any
        partnership or joint venture (other than a joint venture that is itself a corporation or limited
        liability company) in which such Person or a Subsidiary thereof is a general partner or joint
        venturer, unless such Indebtedness is expressly made non-recourse to such Person or such
        Subsidiary.

         “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of any Loan Party under any Loan Document and
(b) to the extent not otherwise described in clause (a), Other Taxes.

        “Indemnitees” has the meaning specified in Section 11.04(b).

        “Information” has the meaning specified in Section 11.07.

         “Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; and (b) as to any Base Rate Loan, the last
Business Day of each month and the Maturity Date.

        “Interest Period” means as to each Eurocurrency Rate Loan, the period commencing on the date
such Eurocurrency Rate Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan and
ending on the date one (1) month thereafter, subject to availability; provided that:

                 (a)    any Interest Period that would otherwise end on a day that is not a Business Day
        shall be extended to the next succeeding Business Day unless, in the case of a Eurocurrency Rate
        Loan, such Business Day falls in another calendar month, in which case such Interest Period shall
        end on the next preceding Business Day;

                 (b)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins on the last
        Business Day of a calendar month (or on a day for which there is no numerically corresponding
        day in the calendar month at the end of such Interest Period) shall end on the last Business Day of
        the calendar month at the end of such Interest Period; and

                  (c)   no Interest Period with respect to any Loan shall extend beyond the Maturity
        Date.

         “Interim DIP Order” means, collectively, the interim order or orders entered by the Bankruptcy
Court with respect to the Loan Parties in the Chapter 11 Case on or prior to the date occurring three (3)
calendar days after the Petition Date, together with all extensions, modifications and amendments thereto,
in form and substance satisfactory to each Lender, which, among other matters but not by way of
limitation, authorizes, on an interim basis, the Loan Parties to execute and perform under the terms of this
Agreement and the other Loan Documents, as applicable, and incur (and guarantee) and secure the Loans
and other Obligations in connection therewith, which order shall be in form and substance reasonably
satisfactory to the Administrative Agent, and which shall be deemed reasonably satisfactory to the
Administrative Agent if such order is substantially in the form of Exhibit E.

        “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


                                                    15
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 154 of 268



        “Internal Revenue Service” means the United States Internal Revenue Service.

         “Investment” means, as to any Person, any direct or indirect acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity Interests of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees Indebtedness of such other Person, or (c) an Acquisition. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested (measured at the time
made), without adjustment for subsequent increases or decreases in the value of such Investment.

        “Investment Bankers” means the investment banking firms satisfactory to the Administrative
Agent (it being understood that Houlihan Lokey are satisfactory) retained by the Loan Parties to market
the assets of the Loan Parties and their Subsidiaries for sale.

         “Involuntary Disposition” means any loss of, damage to or destruction of, or any condemnation
or other taking for public use of, any property of any Loan Party or any of its Subsidiaries.

        “IP Rights” has the meaning specified in Section 6.17.

        “Laws” means, collectively, all international, foreign, federal, state and local statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of Law.

         “Lenders” means each of the Persons identified as a “Lender” on the signature pages hereto and
their successors and assigns.

         “Lending Office” means, as to the Administrative Agent or any Lender, the office or offices of
such Person described as such in such Lender’s Administrative Questionnaire, or such other office or
offices as such Person may from time to time notify the Company and the Administrative Agent, which
office may include any Affiliate of such Person or any domestic or foreign branch of such Person or such
Affiliate.

        “LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

         “Lien” means any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge, or preference, priority or other security interest or
preferential arrangement in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same economic effect as any of
the foregoing).

       “Loan” means an extension of credit by a Lender to the Borrower under Article II in the form of a
Revolving Loan.

        “Loan Documents” means this Agreement, each Note, each Collateral Document, the Fee Letter,
and any other agreement or document specifically designated as a “Loan Document” (but specifically
excluding Secured Treasury Management Agreements).


                                                    16
CHAR1\1744985v7
                 Case 20-12024-LSS               Doc 15        Filed 08/30/20   Page 155 of 268



        “Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) [reserved], (c) a
conversion of Loans from one Type to the other, or (d) a continuation of Eurocurrency Rate Loans, in
each case pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit A or such other
form as may be approved by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

           “Loan Parties” means, collectively, the Borrower and each Guarantor.

           “Master Agreement” has the meaning specified in the definition of “Swap Contract”.

         “Material Adverse Effect” means (a) a material adverse change in, or a material adverse effect
upon, the business, assets, properties, liabilities (actual or contingent), condition (financial or otherwise)
or prospects of the Company and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Administrative Agent or any Lender under any Loan Document to which it is a party;
(c) a material impairment of the ability of any Loan Party to perform its material obligations under any
Loan Document to which it is a party; or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it is a party; provided that
changes, events, effects, or circumstances which, directly or indirectly, to the extent they relate to or
result from the following, shall be excluded from the determination of a Material Adverse Effect: (i) the
filing of the Chapter 11 Case (and any defaults under pre-petition agreements, so long as the exercise of
remedies as a result of such defaults are stayed under the Bankruptcy Code or such agreements are voided
or invalidated by the Bankruptcy Court); (ii) any litigation or claim threatened or initiated by PBGC or
creditors of the Loan Parties against the Loan Parties or any of its officers or directors, in each case,
arising out of filing of the Chapter 11 Case or the transactions contemplated thereby; (iii) the existence of
any claim or liability from the period prior to the commencement of the Chapter 11 Case, which is
unsecured and junior in priority to the Obligations.

        “Maturity Date” means the earliest to occur of (a) December [__], 20201, (b) the effective date of
a sale of all or substantially all assets of the Loan Parties and (c) the date upon which any Plan of
Reorganization becomes effective; provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

       “Measurement Item” means each of Cash Receipts, Cash Operating Disbursements and Cash
Bankruptcy Disbursements.

           “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

         “Mortgages” means the mortgages, deeds of trust or deeds to secure debt that purport to grant to
the Administrative Agent, for the benefit of the holders of the Obligations, a security interest in the fee
interest and/or leasehold interests of any Loan Party in real property (other than Excluded Property).

          “MTD Pension Master Trust” means the MTD Products Inc. Master Retirement Trust which is a
qualified benefit plan sponsored by MTD Products Inc., for the benefit of certain of its employees and/or
retirees.

        “Multiemployer Plan” means any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been obligated to make contributions.

1
    To be the date that is 4 months after the Petition Date.


                                                               17
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 156 of 268



         “Multiple Employer Plan” means a Plan which has two or more contributing sponsors (including
the Company or any ERISA Affiliate) at least two of whom are not under common control, as such a plan
is described in Section 4064 of ERISA.

       “Net Cash Flow” means (a) Cash Receipts minus (b) Cash Operating Disbursements minus (c)
Cash Bankruptcy Disbursements.

        “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds received by any
Loan Party or any Subsidiary in respect of any Disposition or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal, accounting and investment
banking fees and sales commissions), (b) taxes paid or payable as a result thereof and (c) the amount
necessary to retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien of the
Administrative Agent) on the related property; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale or other disposition of
any non-cash consideration received by any Loan Party or any Subsidiary in any Disposition or
Involuntary Disposition.

         “Non-Consenting Lender” means any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of (i) all Lenders or (ii) all affected Lenders (and in the case of
this clause (a)(ii), such Lender is an affected Lender) in accordance with the terms of Section 11.01 and
(b) has been approved by the Required Lenders.

        “Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting Lender at such
time.

        “Note” or “Notes” means the Revolving Notes, individually or collectively, as appropriate.

        “Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan, which shall
be substantially in the form of Exhibit J or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a Responsible Officer of
the Borrower.

         “Obligations” means with respect to each Loan Party, (a) all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan and (b) all obligations of any Loan Party owing to a Treasury Management Bank in
respect of Secured Treasury Management Agreements, in the case of each of clauses (a) and (b), whether
direct or indirect (including those acquired by assumption), absolute or contingent, due or to become due,
now existing or hereafter arising and including interest and fees that accrue after the commencement by or
against any Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

       “OFAC” means the Office of Foreign Assets Control of the United States Department of the
Treasury.

        “Organization Documents” means, (a) with respect to any corporation, the certificate or articles
of incorporation and the bylaws (or equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement or limited liability company agreement (or equivalent
or comparable documents with respect to any non-U.S. jurisdiction); and (c) with respect to any


                                                    18
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 157 of 268



partnership, joint venture, trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction) and (d) with respect to all entities, any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction).

        “Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction imposing such Tax (other than
connections arising from such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to or enforced any Loan Document, or sold or assigned an interest in any
Loan or Loan Document).

        “Other Taxes” means all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to Section 3.06).

       “Outstanding Amount” means, with respect to any Loans on any date, the amount of the
aggregate outstanding principal amount thereof after giving effect to any borrowings and prepayments or
repayments of any Loans occurring on such date.

        “Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate and (b) an
overnight rate determined by the Administrative Agent, in accordance with banking industry rules on
interbank compensation,.

        “Participant” has the meaning specified in Section 11.06(d).

        “Participant Register” has the meaning specified in Section 11.06(d).

        “PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

        “Pension Act” means the Pension Protection Act of 2006.

         “Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to Pension Plans and set
forth in, with respect to plan years ending prior to the effective date of the Pension Act, Section 412 of the
Internal Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue Code and Sections 302, 303, 304
and 305 of ERISA.

         “Pension Plan” means any employee pension benefit plan (including a Multiple Employer Plan or
a Multiemployer Plan) that is maintained or is contributed to by the Company and any ERISA Affiliate
and is either covered by Title IV of ERISA or is subject to minimum funding standards under Section 412
of the Internal Revenue Code.

        “Permitted Liens” means, at any time, Liens in respect of property of any Loan Party or any of its
Subsidiaries permitted to exist at such time pursuant to the terms of Section 8.01.



                                                     19
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20        Page 158 of 268



       “Permitted Variances” means (a) Measurement Item variance less than or equal to 20% of the
budgeted amounts and $500,000, and (b) a negative variance on the cumulative actual Net Cash Flow of
15% of the budgeted amounts, the measurement of which shall begin in week two of the Chapter 11 Case
and continue through week five of the Chapter 11 Case and 10% of the budgeted amounts thereafter.

        “Person” means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.

        “Petition Date” has the meaning set forth in the recitals hereto.

        “Plan” means any employee benefit plan within the meaning of Section 3(3) of ERISA (including
a Pension Plan), maintained for employees of the Company or any ERISA Affiliate or any such Plan to
which the Company or any ERISA Affiliate is required to contribute on behalf of any of its employees.

        “Plan of Reorganization” means a plan of reorganization or a plan of liquidation.

        “Platform” has the meaning specified in Section 7.02.

       “Pledge Agreement” means the postpetition pledge agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of the Obligations, by each of
the Loan Parties, as amended or modified from time to time in accordance with the terms hereof.

        “Postpetition” means the time period beginning immediately upon the filing of the Chapter 11
Case.

        “Postpetition Indebtedness” means, the obligations of the Loan Parties arising on or after the
Petition Date relating to the Loan Parties’ bankruptcy estates, including related to the Postpetition
operation of the Loan Parties’ business (including the Obligations).

        “Prepetition” means the time period prior to filing of the Chapter 11 Case.

        “Prepetition Agent” means, the “Administrative Agent” under and as defined in the Prepetition
Credit Agreement.

      “Prepetition Collateral” means all collateral securing the obligations under the Prepetition Loan
Documents.

         “Prepetition Credit Agreement” means the Credit Agreement dated as of October 25, 2013 by and
among the Company, the Prepetition Dutch Borrower, the guarantors party thereto, the lenders party
thereto, and Bank of America, N.A., as administrative agent, swing line lender, Dutch swing line lender
and l/c issuer thereunder, as amended, supplemented or otherwise modified from time to time.

       “Prepetition Dutch Borrower” means Shiloh Holdings Netherlands B.V., a besloten vennootschap
met beperkte aansprakelijkheid organized under the laws of the Netherlands.

         “Prepetition Facility Obligations” means all obligations from time to time owing by any Loan
Party to the Prepetition Agent or any Prepetition Lender under the Prepetition Loan Documents.

        “Prepetition Lenders” means the Lenders under the Prepetition Credit Agreement.




                                                     20
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20         Page 159 of 268



         “Prepetition Loan Documents” means, the “Loan Documents” under and as defined in the
Prepetition Credit Agreement, in each case as amended, supplemented or otherwise modified from time to
time.

         “Prepetition Payment” means a direct or indirect payment, redemption, purchase, defeasance or
acquisition for value (by way of adequate protection or otherwise) of principal or interest or otherwise on
account of any Prepetition (i) Indebtedness (including, without limitation, the Indebtedness under the
Prepetition Loan Documents), (ii) “critical vendor payments” or (iii) trade payables (including, without
limitation, in respect of reclamation claims), or other Prepetition claims against any Loan Party.

        “Primed Liens” has the meaning specified in Section 2.16(a)(iii).

        “Priming Lien” has the meaning specified in Section 2.16(a)(iii).

        “PTE” means a prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time.

        “Public Lender” has the meaning specified in Section 7.02.

        “Rate Determination Date” means two (2) Business Days prior to the commencement of the
applicable Interest Period (or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Administrative Agent; provided that to the extent
such market practice is not administratively feasible for the Administrative Agent, then “Rate
Determination Date” means such other day as otherwise reasonably determined by the Administrative
Agent).

         “Real Property Security Documents” means with respect to the fee interest and/or leasehold
interest of any Loan Party in any real property:

                (a)      a fully executed and notarized Mortgage encumbering the fee interest and/or
        leasehold interest of such Loan Party in such real property;

                  (b)     if requested by the Administrative Agent in its sole discretion, maps or plats of
        an as-built survey of the sites of such real property certified to the Administrative Agent and the
        title insurance company issuing the policies referred to in clause (c) of this definition in a manner
        satisfactory to each of the Administrative Agent and such title insurance company, dated a date
        satisfactory to each of the Administrative Agent and such title insurance company by an
        independent professional licensed land surveyor, which maps or plats and the surveys on which
        they are based shall be sufficient to delete any standard printed survey exception contained in the
        applicable title policy and be made in accordance with the Minimum Standard Detail
        Requirements for Land Title Surveys jointly established and adopted by the American Land Title
        Association and the American Congress on Surveying and Mapping in 2011 with items 2, 3, 4,
        6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a), 13, 14, 16,17, 18 and 19 on Table A thereof completed;

                (c)      ALTA mortgagee title insurance policies issued by a title insurance company
        acceptable to the Administrative Agent with respect to such real property, assuring the
        Administrative Agent that the Mortgage covering such real property creates a valid and
        enforceable first priority mortgage lien on such real property, free and clear of all defects and
        encumbrances except Permitted Liens, which title insurance policies shall otherwise be in form
        and substance satisfactory to the Administrative Agent and shall include such endorsements as
        are requested by the Administrative Agent;


                                                    21
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 160 of 268



                 (d)     (i) a completed “Life-of-Loan” Federal Emergency Management Agency
        Standard Flood Hazard Determination with respect to such real property (together with a notice
        about special flood hazard area status and flood disaster assistance duly executed by each Loan
        Party relating thereto) and (ii) if such real property is a Flood Hazard Property, (A) notices to
        (and confirmations of receipt by) such Loan Party as to the existence of a special flood hazard
        and, if applicable, the unavailability of flood hazard insurance under the National Flood Insurance
        Program and (A) evidence of applicable flood insurance, if available, in each case in such form,
        on such terms and in such amounts as required by The National Flood Insurance Reform Act of
        1994 or as otherwise required by the Administrative Agent;

                (e)      if requested by the Administrative Agent in its sole discretion, an environmental
        assessment report, as to such real property, in form and substance and from professional firms
        acceptable to the Administrative Agent;

                (f)      if requested by the Administrative Agent in its sole discretion, evidence
        reasonably satisfactory to the Administrative Agent that such real property, and the uses of such
        real property, are in compliance in all material respects with all applicable zoning Laws (the
        evidence submitted as to which should include the zoning designation made for such real
        property, the permitted uses of such real property under such zoning designation and, if available,
        zoning requirements as to parking, lot size, ingress, egress and building setbacks);

                 (g)      in the case of a leasehold interest of any Loan Party in such real property, (i) such
        estoppel letters, consents and waivers from the landlords on such real property as may be required
        by the Administrative Agent, which estoppel letters shall be in the form and substance
        satisfactory to the Administrative Agent and (ii) evidence that the applicable lease, a
        memorandum of lease with respect thereto, or other evidence of such lease in form and substance
        satisfactory to the Administrative Agent, has been or will be recorded in all places to the extent
        necessary or desirable, in the judgment of the Administrative Agent, so as to enable the Mortgage
        encumbering such leasehold interest to effectively create a valid and enforceable first priority lien
        (subject to Permitted Liens) on such leasehold interest in favor of the Administrative Agent (or
        such other Person as may be required or desired under local Law); and

               (h)     if requested by the Administrative Agent in its sole discretion, an opinion of legal
        counsel to the Loan Party granting the Mortgage on such real property, addressed to the
        Administrative Agent and each Lender, in form and substance reasonably acceptable to the
        Administrative Agent.

        “Recipient” means the Administrative Agent, any Lender or any other recipient of any payment
to be made by or on account of any obligation of any Loan Party hereunder.

        “Register” has the meaning specified in Section 11.06(c).

        “Related Parties” means, with respect to any Person, such Person’s Affiliates and the partners,
directors, officers, employees, agents, trustees, administrators, managers, advisors and representatives of
such Person and of such Person’s Affiliates.

       “Relevant Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Federal Reserve Board and/or
the Federal Reserve Bank of New York for the purpose of recommending a benchmark rate to replace
LIBOR in loan agreements similar to this Agreement.



                                                     22
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 161 of 268



        “Reportable Event” means any of the events set forth in Section 4043(c) of ERISA, other than
events for which the thirty-day notice period has been waived.

       “Request for Credit Extension” means, with respect to a Borrowing, conversion or continuation
of Loans, a Loan Notice.

       “Required Lenders” means, at any time, Lenders having Total Credit Exposures representing
more than fifty percent (50%) of the Total Credit Exposures of all Lenders. The Total Credit Exposure of
any Defaulting Lender shall be disregarded in determining Required Lenders at any time.

         “Resolution Authority” means an EEA Resolution Authority or, with respect to any UK Financial
Institution, a UK Resolution Authority.

         “Responsible Officer” means the chief executive officer, president, chief financial officer, vice-
president of finance, director of finance, treasurer, assistant treasurer or controller of a Loan Party and,
solely for purposes of the delivery of certificates pursuant to Sections 5.01 or 7.12(b), the secretary or any
assistant secretary of a Loan Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the applicable Loan Party
designated in or pursuant to an agreement between the applicable Loan Party and the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate, limited liability company,
partnership and/or other action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent requested by the
Administrative Agent, each Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to the Administrative Agent.

         “Restricted Payment” means any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interests of any Loan Party or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or similar deposit, on account
of the purchase, redemption, retirement, acquisition, cancellation or termination of any such Equity
Interests or on account of any return of capital to the Company’s stockholders, partners or members (or
the equivalent Person thereof), or any setting apart of funds or property for any of the foregoing.

       “Revolving Commitment” means, as to each Lender, its obligation to make Revolving Loans to
the Company pursuant to Section 2.01, in an aggregate principal amount at any one time outstanding not
to exceed the Dollar amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.

       “Revolving Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount at such time of its outstanding Revolving Loans.

        “Revolving Loan” has the meaning specified in Section 2.01.

        “Revolving Note” has the meaning specified in Section 2.11(a).

      “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw Hill
Companies, Inc. and any successor thereto.




                                                     23
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 162 of 268



         “Sale and Leaseback Transaction” means, with respect to any Loan Party or any Subsidiary, any
arrangement, directly or indirectly, with any Person whereby the Loan Party or such Subsidiary shall sell
or transfer any property used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use for substantially the same
purpose or purposes as the property being sold or transferred.

        “Sale Milestones” has the meaning specified in Section 7.18.

        “Same Day Funds” means with respect to disbursements and payments in Dollars, immediately
available funds.

       “Sanctions” means any imposed, sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

        “Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

        “Screen Rate” means the Applicable Reference Rate quote for an Applicable Currency on the
applicable screen page the Administrative Agent designates to determine such Applicable Reference Rate
for such Applicable Currency (or such other commercially available source providing such quotations for
such Applicable Currency as may be designated by the Administrative Agent from time to time).

        “Secured Obligations” means all Obligations.

        “Secured Parties” means, collectively, the Administrative Agent, the Lenders, the Treasury
Management Banks, the Indemnitees and the co-agents or sub-agents appointed by the Administrative
Agent from time to time pursuant to Section 10.05.

        “Secured Party Designation Notice” means a notice from any Lender or an Affiliate of a Lender
substantially in the form of Exhibit I.

        “Secured Treasury Management Agreement” means any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Treasury Management Bank; provided, that for any of
the foregoing to be included as a “Secured Treasury Management Agreement” on any date of
determination by the Administrative Agent, the applicable Treasury Management Bank (other than the
Administrative Agent or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of determination.

         “Securitization Transaction” means, with respect to any Person, any financing transaction or
series of financing transactions (including factoring arrangements) pursuant to which such Person or any
Subsidiary of such Person may sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar rights to payment to a
special purpose subsidiary or affiliate of such Person.

       “Security Agreement” means the postpetition security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of the Obligations, by each of
the Loan Parties, as amended or modified from time to time in accordance with the terms hereof.

       “SOFR” with respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the benchmark (or a successor



                                                    24
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20      Page 163 of 268



administrator) on the Federal Reserve Bank of New York’s website (or any successor source) and, in each
case, that has been selected or recommended by the Relevant Governmental Body.

        “SOFR-Based Rate” means SOFR or Term SOFR.

         “Subsidiary” of a Person means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of Voting Stock is at the time
beneficially owned, or the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company; provided
that, Shiloh Industries Italia S.r.l., a limited liability company incorporated under the laws of Italy, with
Head offices in Verrès (AO) - Via Glair, 41 (“Verres”) shall not shall be considered a Subsidiary of the
Company for purposes of this agreement so long as Verres is undergoing or is otherwise a part of a
voluntary corporate liquidation and/or voluntary insolvency proceedings under the laws of Italy (such as
composition with creditors/“concordato preventivo”, “pre-concordato preventivo”, or bankruptcy
proceeding).

        “Successor Rate” has the meaning specified in Section 3.03(c).

        “Successor Rate Conforming Changes” means, with respect to any Successor Rate for an
Applicable Currency, any conforming changes to the definition of Base Rate, Interest Period, timing and
frequency of determining rates and making payments of interest and other technical, administrative or
operational matters as may be appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice for such Applicable
Currency (or, if the Administrative Agent determines that adoption of any portion of such market practice
for such Applicable Currency is not administratively feasible or that no market practice for the
administration of such Successor Rate for such Applicable Currency exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

        “Superpriority Claim” means, a claim against the Company or other Loan Parties in the Chapter
11 Case which is an administrative expense claim having priority over any or all administrative expenses
of a Chapter 11 and Chapter 7 trustee, subject and subordinate to the Carve-Out, of the kind specified in
Sections 364(c)(1), 503(b), 507(a)(2) and 507(d) of the Bankruptcy Code.

         “Swap Contract” means (a) any and all rate swap transactions, basis swaps, credit derivative
transactions, forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options to enter into any of the
foregoing), whether or not any such transaction is governed by or subject to any master agreement, and
(b) any and all transactions of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.




                                                     25
CHAR1\1744985v7
             Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 164 of 268



        “Swap Termination Value” means, in respect of any one or more Swap Contracts, after taking
into account the effect of any legally enforceable netting agreement relating to such Swap Contracts, (a)
for any date on or after the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap
Contracts, as determined based upon one or more mid-market or other readily available quotations
provided by any recognized dealer in such Swap Contracts (which may include a Lender or any Affiliate
of a Lender).

        “Synthetic Lease” means any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing arrangement whereby the arrangement is considered borrowed
money indebtedness for tax purposes but is classified as an operating lease or does not otherwise appear
on a balance sheet under GAAP.

        “Taxes” means all present or future taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable thereto.

         “Term SOFR” means the forward-looking term rate for any period that is approximately (as
determined by the Administrative Agent) as long as any of the Interest Period options set forth in the
definition of “Interest Period” and that is based on SOFR and that has been selected or recommended by
the Relevant Governmental Body, in each case as published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion.

         “Threshold Amount” means $1,000,000.

       “Total Credit Exposure” means, as to any Lender at any time, the unused Commitments and
Revolving Credit Exposure of such Lender at such time.

         “Total Revolving Outstandings” means the aggregate Outstanding Amount of all Revolving
Loans.

        “Transactions” means the execution and delivery by the Loan Parties of this Agreement and the
other Loan Documents, the borrowing of the Loans on the Closing Date and the creation and perfection of
Liens granted under the Collateral Documents.

        “Treasury Management Agreement” means any agreement that is not prohibited by the terms
hereof to provide treasury or cash management services, including deposit accounts, overnight draft,
credit cards, debit cards, p-cards (including purchasing cards and commercial cards) overdraft, credit or
debit card, funds transfer, automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade finance services and
other cash management services.

       “Treasury Management Bank” means any Person that (a) at the time it enters into a Treasury
Management Agreement, is a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, (b) in the case of any Treasury Management Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date or within thirty (30) days thereafter, a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent and a party to a Treasury
Management Agreement or (c) within thirty (30) days after the time it enters into the applicable Treasury
Management Agreement, becomes a Lender, the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case, in its capacity as a party to such Treasury Management Agreement.


                                                   26
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 165 of 268



       “Type” means, with respect to any Loan, its character as a Base Rate Loan or a Eurocurrency
Rate Loan.

        “UCC” means the Uniform Commercial Code as in effect in any applicable jurisdiction.

         “UK Financial Institution” means any BRRD Undertaking (as such term is defined under the
PRA Rulebook (as amended form time to time) promulgated by the United Kingdom Prudential
Regulation Authority) or any person subject to IFPRU 11.6 of the FCA Handbook (as amended from time
to time) promulgated by the United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit institutions or investment firms.

        “UK Resolution Authority” means the Bank of England or any other public administrative
authority having responsibility for the resolution of any UK Financial Institution.

        “United States” and “U.S.” mean the United States of America.

        “Unsecured Creditors Committee” means the official committee of unsecured creditors appointed
in the Chapter 11 Case, as the composition may be amended from time to time.

       “U.S. Person” means any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Internal Revenue Code.

        “U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e)(ii)(B)(III).

        “Voting Stock” means, with respect to any Person, Equity Interests issued by such Person the
holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election of
directors (or persons performing similar functions) of such Person, even though the right so to vote has
been suspended by the happening of such a contingency.

         “Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose Equity
Interests are at the time owned by the Company directly or indirectly through other Persons one hundred
percent (100%) of whose Equity Interests are at the time owned, directly or indirectly, by the Company.

         “Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and conversion powers
are described in the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom, any
powers of the applicable Resolution Authority under the Bail-In Legislation to cancel, reduce, modify or
change the form of a liability of any UK Financial Institution or any contract or instrument under which
that liability arises, to convert all or part of that liability into shares, securities or obligations of that
person or any other person, to provide that any such contract or instrument is to have effect as if a right
had been exercised under it or to suspend any obligation in respect of that liability or any of the powers
under that Bail-In Legislation that are related to or ancillary to any of those powers.

        1.02      Other Interpretive Provisions.

        With reference to this Agreement and each other Loan Document, unless otherwise specified
herein or in such other Loan Document:

               (a)      The definitions of terms herein shall apply equally to the singular and plural
        forms of the terms defined. Whenever the context may require, any pronoun shall include the


                                                     27
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 166 of 268



        corresponding masculine, feminine and neuter forms. The words “include,” “includes” and
        “including” shall be deemed to be followed by the phrase “without limitation.” The word “will”
        shall be construed to have the same meaning and effect as the word “shall.” Unless the context
        requires otherwise, (i) any definition of or reference to any agreement, instrument or other
        document (including the Loan Documents and any Organization Document) shall be construed as
        referring to such agreement, instrument or other document as from time to time amended,
        amended and restated, modified, extended, restated, replaced or supplemented from time to time
        (subject to any restrictions on such amendments, supplements or modifications set forth herein or
        in any other Loan Document), (ii) any reference herein to any Person shall be construed to
        include such Person’s successors and assigns, (iii) the words “hereto, “ “herein,” “hereof” and
        “hereunder,” and words of similar import when used in any Loan Document, shall be construed to
        refer to such Loan Document in its entirety and not to any particular provision thereof, (iv) all
        references in a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
        Schedules shall be construed to refer to Articles and Sections of, and Preliminary Statements,
        Exhibits and Schedules to, the Loan Document in which such references appear, (v) any reference
        to any Law shall include all statutory and regulatory rules, regulations, orders and provisions
        consolidating, amending, replacing or interpreting such Law and any reference to any Law or
        regulation shall, unless otherwise specified, refer to such Law or regulation as amended,
        modified, extended, restated, replaced or supplemented from time to time, and (vi) the words
        “asset” and “property” shall be construed to have the same meaning and effect and to refer to any
        and all real and personal property and tangible and intangible assets and properties, including
        cash, securities, accounts and contract rights.

                 (b)    In the computation of periods of time from a specified date to a later specified
        date, the word “from” means “from and including;” the words “to” and “until” each mean “to but
        excluding;” and the word “through” means “to and including.”

                (c)    Section headings herein and in the other Loan Documents are included for
        convenience of reference only and shall not affect the interpretation of this Agreement or any
        other Loan Document.

                (d)       Any reference herein to a merger, transfer, consolidation, amalgamation,
        assignment, sale or disposition, or similar term, shall be deemed to apply to a division of or by a
        limited liability company, or an allocation of assets to a series of a limited liability company (or
        the unwinding of such a division or allocation), as if it were a merger, transfer, consolidation,
        amalgamation, assignment, sale or disposition, or similar term, as applicable, to, of or with a
        separate Person. Any division of a limited liability company shall constitute a separate Person
        hereunder (and each division of any limited liability company that is a Subsidiary, joint venture or
        any other like term shall also constitute such a Person or entity).

                (e)     In the event of a conflict between, or inconsistency among, the Interim DIP
        Order or the Final DIP Order, on the one hand, and any Loan Document, on the other hand, the
        Interim DIP Order or the Final DIP Order, as applicable, shall control.

        1.03      Accounting Terms.

                 (a)      Generally. Except as otherwise specifically prescribed herein, all accounting
        terms not specifically or completely defined herein shall be construed in conformity with, and all
        financial data (including financial ratios and other financial calculations) required to be submitted
        pursuant to this Agreement shall be prepared in conformity with, GAAP applied on a consistent
        basis, as in effect from time to time, applied in a manner consistent with that used in preparing the


                                                    28
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15     Filed 08/30/20       Page 167 of 268



        Audited Financial Statements, except as otherwise specifically prescribed herein; provided,
        however, that calculations of Attributable Indebtedness under any Synthetic Lease or the implied
        interest component of any Synthetic Lease shall be made by the Company in accordance with
        accepted financial practice and consistent with the terms of such Synthetic Lease.
        Notwithstanding the foregoing, for purposes of determining compliance with any covenant
        (including the computation of any financial covenant) contained herein, Indebtedness of the
        Company and its Subsidiaries shall be deemed to be carried at one hundred percent (100%) of the
        outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20
        on financial liabilities shall be disregarded.

                 (b)     Changes in GAAP. If at any time any change in GAAP (including the adoption
        of IFRS) would affect the computation of any financial ratio or requirement set forth in any Loan
        Document, and either the Company or the Required Lenders shall so request, the Administrative
        Agent, the Lenders and the Company shall negotiate in good faith to amend such ratio or
        requirement to preserve the original intent thereof in light of such change in GAAP (subject to the
        approval of the Required Lenders); provided that, until so amended, (i) such ratio or requirement
        shall continue to be computed in accordance with GAAP prior to such change therein and (ii) the
        Company shall provide to the Administrative Agent and the Lenders financial statements and
        other documents required under this Agreement or as requested hereunder setting forth a
        reconciliation between calculations of such ratio or requirement made before and after giving
        effect to such change in GAAP. Without limiting the foregoing, leases shall continue to be
        classified and accounted for on a basis consistent with that reflected in the financial statements
        delivered by the Company under the Prepetition Credit Agreement for all purposes of this
        Agreement, notwithstanding any change in GAAP relating thereto, unless the parties hereto shall
        enter into a mutually acceptable amendment addressing such changes, as provided for above.

                  (c)    [Reserved].

                (d)     Consolidation of Variable Interest Entities. All references herein to consolidated
        financial statements of the Company and its Subsidiaries or to the determination of any amount
        for the Company and its Subsidiaries on a consolidated basis or any similar reference shall, in
        each case, be deemed to include each variable interest entity that the Company is required to
        consolidate pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary as
        defined herein.

        1.04      [Reserved].

        1.05      Times of Day; Rates

                 (a)     Times of Day. Unless otherwise specified, all references herein to times of day
        shall be references to Eastern time (daylight or standard, as applicable).

                 (b)     Rates. The Administrative Agent does not warrant, nor accept responsibility, nor
        shall the Administrative Agent have any liability with respect to, the administration, submission
        or any other matter related to the rates in the definition of “Eurocurrency Base Rate” or with
        respect to any comparable or successor rate thereto.

                                              ARTICLE II

                          THE COMMITMENTS AND CREDIT EXTENSIONS



                                                    29
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 168 of 268



        2.01      Commitments.

                 (a)     Subject to the terms and conditions set forth herein, each Lender severally agrees
        to make loans (each such loan, a “Revolving Loan”) to the Company in Dollars from time to time
        on any Business Day during the Availability Period in an aggregate amount not to exceed at any
        time outstanding the amount of such Lender’s Revolving Commitment; provided, however, that
        after giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings
        shall not exceed the Aggregate Revolving Commitments, and (ii) the Revolving Credit Exposure
        of any Lender shall not exceed such Lender’s Revolving Commitment. Within the limits of each
        Lender’s Revolving Commitment, and subject to the other terms and conditions hereof, the
        Company may borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
        this Section 2.01 any portion of the Revolving Loans made pursuant to the “DIP Commitment” as
        such term is used in and as set forth on Schedule 2.01. Revolving Loans may be Base Rate Loans
        or Eurocurrency Rate Loans, or a combination thereof, as further provided herein.

                 (b)     Subject to the DIP Orders, following entry of the Final DIP Order and approval
        set forth therein, $100,000,000 of the principal amount of loans under the Prepetition Credit
        Agreement shall be deemed automatically refunded, refinanced, replaced and made as Loan
        hereunder in the amounts for each Lender set forth under “Pre-Petition Rollup Commitments” set
        forth on Schedule 2.01; provided, that, notwithstanding anything in this Agreement to the
        contrary, any portion of the Revolving Loans made pursuant to the “Pre-Petition Rollup
        Commitment” shall not be reborrowed under this Section 2.01 after repayment thereof.

        2.02      Borrowings, Conversions and Continuations of Loans.

                (a)      Each Borrowing, each conversion of Loans from one Type to the other, and each
        continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice
        to the Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
        provided that any telephonic notice must be confirmed immediately by delivery to the
        Administrative Agent of a Loan Notice. Each such notice must be received by the Administrative
        Agent not later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
        Borrowing of, conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
        or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
        and (ii) on the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
        conversion to or continuation of Eurocurrency Rate Loans shall be in a principal amount of
        $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing of or
        conversion to Base Rate Loans shall be in a principal amount of $250,000 or a whole multiple of
        $250,000 in excess thereof. Each Loan Notice shall specify (i) whether the Borrower is
        requesting a Borrowing of Revolving Loans, a conversion of Revolving Loans from one Type to
        the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing,
        conversion or continuation, as the case may be (which shall be a Business Day), (iii) the principal
        amount of Loans to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed
        or to which existing Loans are to be converted, and (v) if applicable, the duration of the Interest
        Period with respect thereto. If the Borrower fails to specify a Type of a Loan in a Loan Notice or
        if the Borrower fails to give a timely notice requesting a conversion or continuation, then the
        applicable Loans shall be made as, or converted to, Base Rate Loans. Any automatic conversion
        to Base Rate Loans shall be effective as of the last day of the Interest Period then in effect with
        respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
        conversion to, or continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to
        specify an Interest Period, it will be deemed to have specified an Interest Period of one (1) month.



                                                    30
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20     Page 169 of 268



                 (b)    Following receipt of a Loan Notice, the Administrative Agent shall promptly
        notify each Lender of the amount of its Applicable Percentage of the applicable Loans, and if no
        timely notice of a conversion or continuation is provided by the Borrower, the Administrative
        Agent shall notify each Lender of the details of any automatic conversion to Base Rate Loans as
        described in the preceding subsection. In the case of a Borrowing, each Lender shall make the
        amount of its Loan available to the Administrative Agent in Same Day Funds at the
        Administrative Agent’s Office later than 1:00 p.m. on the Business Day specified in the
        applicable Loan Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
        (and, if such Borrowing is the initial Credit Extension, Section 5.01), the Administrative Agent
        shall make all funds so received available to the Borrower in like funds as received by the
        Administrative Agent either by (i) crediting the account of the Borrower on the books of Bank of
        America with the amount of such funds or (ii) wire transfer of such funds, in each case in
        accordance with instructions provided to (and acceptable to) the Administrative Agent by the
        Borrower.

                (c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
        continued or converted only on the last day of the Interest Period for such Eurocurrency Rate
        Loan. During the existence of a Default, no Loans may be requested as, converted to or
        continued as Eurocurrency Rate Loans without the consent of the Required Lenders, and the
        Required Lenders may demand that any or all of the then outstanding Eurocurrency Rate Loans
        denominated in Dollars be converted immediately to Base Rate Loans.

                 (d)    Each determination of an interest rate by the Administrative Agent pursuant to
        any provision of this Agreement shall be conclusive and binding on the Borrower and the Lenders
        in the absence of manifest error.

                 (e)     After giving effect to all Borrowings, all conversions of Loans from one Type to
        the other, and all continuations of Loans as the same Type, there shall not be more than five (5)
        Interest Periods in effect with respect to all Loans.

                  (f)    [Reserved].

                (g)     Notwithstanding anything to the contrary in this Agreement, any Lender may
        exchange, continue or rollover all or a portion of its Loans in connection with any refinancing,
        extension, loan modification or similar transaction permitted by the terms of this Agreement,
        pursuant to a cashless settlement mechanism approved by the Borrower, the Administrative
        Agent and such Lender.

        2.03      [Reserved].

        2.04      [Reserved].

        2.05      Prepayments.

                  (a)    Voluntary Prepayments.

                          (i)     Revolving Loans. In the sole discretion of the Loan Parties, the
                  Borrower may, upon notice from the Borrower to the Administrative Agent pursuant to
                  delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time or
                  from time to time voluntarily prepay Revolving Loans in whole or in part without
                  premium or penalty; provided that, unless otherwise agreed by the Administrative Agent,


                                                    31
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20      Page 170 of 268



                  (A) such notice must be received by the Administrative Agent not later than 12:00 noon
                  (1) three (3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans
                  denominated in Dollars, and (2) on the date of prepayment of Base Rate Loans; (B) any
                  such prepayment of Eurocurrency Rate Loans shall be in a principal amount of $250,000
                  or a whole multiple of $250,000 in excess thereof (or, if less, the entire principal amount
                  thereof then outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
                  amount of $250,000 or a whole multiple of $250,000 in excess thereof (or, if less, the
                  entire principal amount thereof then outstanding); and (D) any prepayment of the
                  Revolving Loans shall be applied as directed by the Borrower among the portion of the
                  Revolving Loans made pursuant to the “DIP Commitment” (as such term is used in and
                  as set forth on Schedule 2.01) and the portion of the Revolving Loans made pursuant to
                  the “Pre-Petition Rollup Commitment” (as such term is used in and as set forth on
                  Schedule 2.01); provided, that, if the Borrower does not specify how such prepayment
                  shall be applied, such prepayment shall be applied first to the portion of the Revolving
                  Loans made pursuant to the “DIP Commitment” (as such term is used in and as set forth
                  on Schedule 2.01). Each such notice shall specify the date and amount of such
                  prepayment, the Type(s) of Loans to be prepaid and, if Eurocurrency Rate Loans are to
                  be prepaid, the Interest Period(s) of such Loans. The Administrative Agent will promptly
                  notify each Lender of its receipt of each such notice, and of the amount of such Lender’s
                  Applicable Percentage of such prepayment. If such notice is given by the Borrower, the
                  Borrower shall make such prepayment and the payment amount specified in such notice
                  shall be due and payable on the date specified therein. Any prepayment of a
                  Eurocurrency Rate Loan shall be accompanied by all accrued interest on the amount
                  prepaid, together with any additional amounts required pursuant to Section 3.05. Subject
                  to Section 2.15, each such prepayment shall be applied to the Loans of the Lenders in
                  accordance with their respective Applicable Percentages.

                          (ii)    [Reserved].

                  (b)     Mandatory Prepayments of Loans.

                          (i)     Revolving Commitments. If for any reason (1) at any time prior to the
                  entry of the Final DIP Order the Total Revolving Outstandings at any time exceed
                  $18,100,000 or (2) at any time after entry of the Final DIP Order, the Total Revolving
                  Outstandings exceed the Aggregate Revolving Commitments then in effect, the Company
                  shall immediately prepay Revolving Loans in an aggregate amount equal to such excess.

                           (ii)   Dispositions and Involuntary Dispositions. The Borrower shall prepay
                  the Revolving Loans as hereinafter provided in an aggregate amount equal to one
                  hundred percent (100%) of the Net Cash Proceeds received by any Loan Party or any
                  Subsidiary from all Dispositions and Involuntary Dispositions within three (3) days of the
                  date of such Disposition or Involuntary Disposition.

                          (iii)   Extraordinary Receipts. Immediately upon receipt by any Loan Party or
                  any Subsidiary of any Extraordinary Receipt received by or paid to or for the account of
                  any Loan Party or any of its Subsidiaries, and not otherwise included in clause (ii) of this
                  Section 2.05(b), the Borrower shall prepay the Revolving Loans as hereinafter provided
                  in an aggregate principal amount equal to one hundred percent (100%) of all Net Cash
                  Proceeds received therefrom.




                                                      32
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 171 of 268



                           (iv)    Application of Mandatory Prepayments.           Each payment required
                  pursuant to Section 2.05(b) shall be applied, first, to the payment of any fees or expenses
                  owing to the Administrative Agent, second, to the payment of any fees or expenses owing
                  to any Lender, third, to accrued and unpaid interest of the Revolving Loans, and fourth,
                  to the principal of the Revolving Loans (with a corresponding reduction in the Aggregate
                  Revolving Commitments in the cases of clauses (b)(ii) and (b)(iii)), as directed by the
                  Administrative Agent among the portion of the Revolving Loans made pursuant to the
                  “DIP Commitment” (as such term is used in and as set forth on Schedule 2.01) and the
                  portion of the Revolving Loans made pursuant to the “Pre-Petition Rollup Commitment”
                  (as such term is used in and as set forth on Schedule 2.01).

                          (v)      Within the parameters of the applications set forth above, prepayments
                  shall be applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
                  order of Interest Period maturities. All prepayments under this Section 2.05(b) shall be
                  subject to Section 3.05, but otherwise without premium or penalty, and shall be
                  accompanied by interest on the principal amount prepaid through the date of prepayment.

        2.06      Termination or Reduction of Aggregate Revolving Commitments.

                (a)     Optional Reductions. The Company may, upon notice to the Administrative
        Agent, terminate the Aggregate Revolving Commitments, or from time to time permanently
        reduce the Aggregate Revolving Commitments to an amount not less than the Outstanding
        Amount of Revolving Loans; provided that (i) any such notice shall be received by the
        Administrative Agent not later than 12:00 noon five (5) Business Days prior to the date of
        termination or reduction, (ii) any such partial reduction shall be in an aggregate amount of
        $250,000 or any whole multiple of $250,000 in excess thereof and (iii) the Company shall not
        terminate or reduce the Aggregate Revolving Commitments if, after giving effect thereto and to
        any concurrent prepayments hereunder, the Total Revolving Outstandings would exceed the
        Aggregate Revolving Commitments.

              (b)    Mandatory Reductions. Notwithstanding anything to the contrary herein, all
        Commitments shall terminate on the Maturity Date.

                (c)      Notice. The Administrative Agent will promptly notify the Lenders of any
        termination or reduction of the Aggregate Revolving Commitments under this Section 2.06.
        Upon any reduction of the Aggregate Revolving Commitments, the Revolving Commitment of
        each Lender shall be reduced by such Lender’s Applicable Percentage of such reduction amount.
        All fees in respect of the Aggregate Revolving Commitments accrued until the effective date of
        any termination of the Aggregate Revolving Commitments shall be paid on the effective date of
        such termination.

        2.07      Repayment of Loans. The Company shall repay to the Lenders the aggregate principal
amount of all Revolving Loans outstanding on such date, together with all interest, fees and other
amounts payable hereunder, on the earlier of (a) the date that is 30 days after the entry of the Interim DIP
Order or (b) if the Final DIP Order is entered as and when required hereunder, the Maturity Date.

        2.08      Interest.

                 (a)     Interest. Subject to the provisions of subsection (b) below, (i) each Eurocurrency
        Rate Loan shall bear interest on the outstanding principal amount thereof for each Interest Period
        at a rate per annum equal to the sum of the Eurocurrency Rate for such Interest Period plus the


                                                     33
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 172 of 268



        Applicable Rate, and (ii) each Base Rate Loan shall bear interest on the outstanding principal
        amount thereof from the applicable borrowing date at a rate per annum equal to the sum of the
        Base Rate plus the Applicable Rate. To the extent that any calculation of interest or any fee
        required to be paid under this Agreement shall be based on (or result in) a calculation that is less
        than zero, such calculation shall be deemed zero for purposes of this Agreement.

                 (b)     Default Rate. Upon the occurrence and during the continuance of any Event of
        Default, at the election of the Administrative Agent with the written consent of the Required
        Lenders or at the written instruction of the Required Lenders, all outstanding Obligations shall
        bear interest at a fluctuating interest rate per annum at all times equal to the Default Rate to the
        fullest extent permitted by applicable Laws. Accrued and unpaid interest on past due amounts
        (including interest on past due interest) shall be due and payable on demand.

                 (c)    Interest Payments. Interest on each Loan shall be due and payable in arrears on
        each Interest Payment Date applicable thereto and at such other times as may be specified herein.
        Interest hereunder shall be due and payable in accordance with the terms hereof before and after
        judgment, and before and after the commencement of any proceeding under any Debtor Relief
        Law.

        2.09      Fees.

                 (a)     Commitment Fee. The Company shall pay to the Administrative Agent, for the
        account of each Lender in accordance with its Applicable Percentage, a commitment fee in
        Dollars (the “Commitment Fee”) at a rate per annum equal to the product of (i) one half of one
        percent (0.50%) per annum times (ii) the actual daily amount by which the Aggregate Revolving
        Commitments exceed the Outstanding Amount of Revolving Loans, subject to adjustment as
        provided in Section 2.15. For the avoidance of doubt, for purposes of determining the
        Commitment Fee, and the Commitment Fee shall be determined based on the full $23,500,000 of
        Revolving Commitments prior to entry of the Final DIP Order and thereafter. The Commitment
        Fee shall accrue at all times during the Availability Period, including at any time during which
        one or more of the conditions in Article V is not met, and shall be due and payable monthly in
        arrears on the first Business Day of each month, commencing with the first such date to occur
        after the Closing Date, and on the Maturity Date; provided, that (A) no Commitment Fee shall
        accrue on the Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
        Defaulting Lender and (B) any Commitment Fee accrued with respect to the Revolving
        Commitment of a Defaulting Lender during the period prior to the time such Lender became a
        Defaulting Lender and unpaid at such time shall not be payable by the Company so long as such
        Lender shall be a Defaulting Lender. The Commitment Fee shall be calculated monthly in
        arrears.

                 (b)      Fee Letter. The Company shall pay to the Administrative Agent for its own
        account, in Dollars, fees in the amounts and at the times specified in the Fee Letter. Such fees
        shall be fully earned when paid and shall be non-refundable for any reason whatsoever.

        2.10     Computation of Interest and Fees. All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate) shall be made on the basis
of a year of three hundred sixty-five (365) or three hundred sixty-six (366) days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made on the basis of a three
hundred sixty-day year and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred sixty-five-day year). Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan, or any portion thereof,


                                                    34
CHAR1\1744985v7
               Case 20-12024-LSS        Doc 15      Filed 08/30/20       Page 173 of 268



for the day on which the Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

        2.11      Evidence of Debt.

                 (a)     The Credit Extensions made by each Lender shall be evidenced by one or more
        accounts or records maintained by such Lender and by the Administrative Agent in the ordinary
        course of business. The accounts or records maintained by the Administrative Agent and each
        Lender shall be conclusive absent manifest error of the amount of the Credit Extensions made by
        the Lenders to the Borrower and the interest and payments thereon. Any failure to so record or
        any error in doing so shall not, however, limit or otherwise affect the obligation of the Borrower
        hereunder to pay any amount owing with respect to the Obligations. In the event of any conflict
        between the accounts and records maintained by any Lender and the accounts and records of the
        Administrative Agent in respect of such matters, the accounts and records of the Administrative
        Agent shall control in the absence of manifest error. Upon the request of any Lender made
        through the Administrative Agent, the Borrower shall execute and deliver to such Lender
        (through the Administrative Agent) a promissory note, which shall evidence such Lender’s Loans
        in addition to such accounts or records. Each such promissory note shall in the case of Revolving
        Loans, be in the form of Exhibit C (a “Revolving Note”). Each Lender may attach schedules to
        its Note and endorse thereon the date, Type (if applicable), amount and maturity of its Loans and
        payments with respect thereto.

                  (b)    [Reserved]

        2.12      Payments Generally; Administrative Agent’s Clawback.

                 (a)     General. All payments to be made by the Borrower shall be made free and clear
        of and without condition or deduction for any counterclaim, defense, recoupment or setoff.
        Except as otherwise expressly provided herein, all payments by the Borrower hereunder shall be
        made to the Administrative Agent, for the account of the respective Lenders to which such
        payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day Funds not
        later than 2:00 p.m. on the date specified herein. The Administrative Agent will promptly
        distribute to each Lender its Applicable Percentage (or other applicable share as provided herein)
        of such payment in like funds as received by wire transfer to such Lender’s Lending Office. All
        payments received by the Administrative Agent after 2:00 p.m. shall be deemed received on the
        next succeeding Business Day and any applicable interest or fee shall continue to accrue. Subject
        to the definition of “Interest Period”, if any payment to be made by the Borrower shall come due
        on a day other than a Business Day, payment shall be made on the next following Business Day,
        and such extension of time shall be reflected in computing interest or fees, as the case may be.

                 (b)      (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
        Administrative Agent shall have received notice from a Lender prior to the proposed date of any
        Borrowing of Eurocurrency Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
        prior to 12:00 noon on the date of such Borrowing) that such Lender will not make available to
        the Administrative Agent such Lender’s share of such Borrowing, the Administrative Agent may
        assume that such Lender has made such share available on such date in accordance with Section
        2.02 (or, in the case of any Borrowing of Base Rate Loans, that such Lender has made such share
        available in accordance with and at the time required by Section 2.02) and may, in reliance upon
        such assumption, make available to the Borrower a corresponding amount. In such event, if a


                                                   35
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20      Page 174 of 268



        Lender has not in fact made its share of the applicable Borrowing available to the Administrative
        Agent, then the applicable Lender and the Borrower severally agree to pay to the Administrative
        Agent forthwith on demand such corresponding amount in Same Day Funds with interest thereon,
        for each day from and including the date such amount is made available to the Borrower to but
        excluding the date of payment to the Administrative Agent, at (A) in the case of a payment to be
        made by such Lender, the Overnight Rate, plus any administrative, processing or similar fees
        customarily charged by the Administrative Agent in connection with the foregoing, and (B) in the
        case of a payment to be made by the Borrower, the interest rate applicable to Base Rate Loans. If
        the Borrower and such Lender shall pay such interest to the Administrative Agent for the same or
        an overlapping period, the Administrative Agent shall promptly remit to the Borrower the amount
        of such interest paid by the Borrower for such period. If such Lender pays its share of the
        applicable Borrowing to the Administrative Agent, then the amount so paid shall constitute such
        Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be without
        prejudice to any claim the Borrower may have against a Lender that shall have failed to make
        such payment to the Administrative Agent.

                           (ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless
                  the Administrative Agent shall have received notice from the Borrower prior to the date
                  on which any payment is due to the Administrative Agent for the account of the Lenders
                  hereunder that the Borrower will not make such payment, the Administrative Agent may
                  assume that the Borrower has made such payment on such date in accordance herewith
                  and may, in reliance upon such assumption, distribute to the Lenders the amount due. In
                  such event, if the Borrower has not in fact made such payment, then each of the Lenders
                  severally agrees to repay to the Administrative Agent forthwith on demand the amount so
                  distributed to such Lender, in Same Day Funds with interest thereon, for each day from
                  and including the date such amount is distributed to it to but excluding the date of
                  payment to the Administrative Agent, at the Overnight Rate.

       A notice of the Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

                (c)     Failure to Satisfy Conditions Precedent. If any Lender makes available to the
        Administrative Agent funds for any Loan to be made by such Lender as provided in the foregoing
        provisions of this Article II, and such funds are not made available to the Borrower by the
        Administrative Agent because the conditions to the applicable Credit Extension set forth in
        Article V are not satisfied or waived in accordance with the terms hereof, the Administrative
        Agent promptly shall return such funds (in like funds as received from such Lender) to such
        Lender, without interest.

                 (d)    Obligations of Lenders Several. The obligations of the Lenders hereunder to
        make Loans and to make payments pursuant to Section 11.04(c) are several and not joint. The
        failure of any Lender to make any Loan, to fund any such participation or to make any payment
        under Section 11.04(c) on any date required hereunder shall not relieve any other Lender of its
        corresponding obligation to do so on such date, and no Lender shall be responsible for the failure
        of any other Lender to so make its Loan, to purchase its participation or to make its payment
        under Section 11.04(c).

                (e)     Funding Source. Nothing herein shall be deemed to obligate any Lender to
        obtain the funds for any Loan in any particular place or manner or to constitute a representation
        by any Lender that it has obtained or will obtain the funds for any Loan in any particular place or
        manner.


                                                    36
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 175 of 268



        2.13      Sharing of Payments by Lenders.

         If any Lender shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of, interest on or fee in respect of any of the Loans made by it,
resulting in such Lender’s receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest and fees thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the Administrative Agent of such
fact, and (b) purchase (for cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and accrued interest and fees on
their respective Loans and other amounts owing them, provided that:

                          (i)     if any such participations or subparticipations are purchased and all or
                  any portion of the payment giving rise thereto is recovered, such participations or
                  subparticipations shall be rescinded and the purchase price restored to the extent of such
                  recovery, without interest; and

                           (ii)    the provisions of this Section shall not be construed to apply to (x) any
                  payment made by or on behalf of the Borrower pursuant to and in accordance with the
                  express terms of this Agreement (including the application of funds arising from the
                  existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
                  consideration for the assignment of or sale of a participation in any of its Loans to any
                  assignee or participant, other than an assignment to the Borrower or any Subsidiary
                  thereof (as to which the provisions of this Section shall apply).

         Each Loan Party consents to the foregoing and agrees, to the extent it may effectively do so under
applicable Law, that any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Loan Party rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Loan Party in the amount of such participation.

        2.14      [Reserved].

        2.15      Defaulting Lenders.

                (a)     Adjustments. Notwithstanding anything to the contrary contained in this
        Agreement, if any Lender becomes a Defaulting Lender, then, until such time as that Lender is no
        longer a Defaulting Lender, to the extent permitted by applicable Law:

                           (i)      Waivers and Amendments. Such Defaulting Lender’s right to approve or
                  disapprove any amendment, waiver or consent with respect to this Agreement shall be
                  restricted as set forth in the definition of “Required Lenders” and Section 11.01.

                          (ii)     Defaulting Lender Waterfall. Any payment of principal, interest, fees or
                  other amount received by the Administrative Agent for the account of such Defaulting
                  Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
                  otherwise) or received by the Administrative Agent from a Defaulting Lender pursuant to
                  Section 11.08, shall be applied at such time or times as may be determined by the
                  Administrative Agent as follows: first, to the payment of any amounts owing by such
                  Defaulting Lender to the Administrative Agent hereunder; second, [reserved]; third,
                  [reserved]; fourth, as the Company may request (so long as no Default or Event of
                  Default exists), to the funding of any Loan in respect of which such Defaulting Lender


                                                     37
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 176 of 268



                  has failed to fund its portion thereof as required by this Agreement, as determined by the
                  Administrative Agent; fifth, if so determined by the Administrative Agent and the
                  Company, to be held in a deposit account and released pro rata in order to satisfy such
                  Defaulting Lender’s potential future funding obligations with respect to Loans under this
                  Agreement; sixth, to the payment of any amounts owing to the Lenders as a result of any
                  judgment of a court of competent jurisdiction obtained by any Lender against such
                  Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations under
                  this Agreement; seventh, so long as no Default or Event of Default exists, to the payment
                  of any amounts owing to the Borrower as a result of any judgment of a court of
                  competent jurisdiction obtained by the Borrower against that Defaulting Lender as a
                  result of that Defaulting Lender’s breach of its obligations under this Agreement; and
                  eighth, to such Defaulting Lender or as otherwise may be required under the Loan
                  Documents in connection with any Lien conferred thereunder or directed by a court of
                  competent jurisdiction; provided, that, if (x) such payment is a payment of the principal
                  amount of any Loans in respect of which such Defaulting Lender has not fully funded its
                  appropriate share, and (y) such Loans were made at a time when the conditions set forth
                  in Section 5.02 were satisfied or waived, such payment shall be applied solely to pay the
                  Loans of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
                  payment of any Loans of such Defaulting Lender until such time as all Loans are held by
                  the Lenders pro rata in accordance with the Commitments hereunder without giving
                  effect to Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or
                  payable to a Defaulting Lender that are applied (or held) to pay amounts owed by a
                  Defaulting Lender pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
                  redirected by such Defaulting Lender, and each Lender irrevocably consents hereto.

                         (iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any fee
                  payable under Section 2.09(a) for any period during which that Lender is a Defaulting
                  Lender (and the Borrower shall not be required to pay any such fee that otherwise would
                  have been required to have been paid to that Defaulting Lender).

                 (b)     Defaulting Lender Cure. If the Company and the Administrative Agent agree in
        writing that a Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
        the parties hereto, whereupon as of the effective date specified in such notice and subject to any
        conditions set forth therein, that Lender will, to the extent applicable, purchase at par that portion
        of outstanding Loans of the other Lenders or take such other actions as the Administrative Agent
        may determine to be necessary to cause the Loans to be held on a pro rata basis by the Lenders in
        accordance with their Applicable Percentages (without giving effect to Section 2.15(a)(iv)),
        whereupon such Lender will cease to be a Defaulting Lender; provided, that, no adjustments will
        be made retroactively with respect to fees accrued or payments made by or on behalf of the
        Borrower while that Lender was a Defaulting Lender; provided, further, that, except to the extent
        otherwise expressly agreed by the affected parties, no change hereunder from Defaulting Lender
        to Lender will constitute a waiver or release of any claim of any party hereunder arising from that
        Lender having been a Defaulting Lender.

        2.16      Priority and Liens.

                (a)    Superpriority Claims and Liens. Each of the Loan Parties hereby covenants,
        represents and warrants that, upon entry of the Interim DIP Order, subject in all respects to the
        terms of the DIP Orders, the Obligations authorized by the DIP Orders of the Company and the
        Guarantors under the Loan Documents:



                                                     38
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20       Page 177 of 268



                          (i)       pursuant to Sections 364(c)(1) and 507(b) of the Bankruptcy Code,
                  constitute joint and several allowed administrative expense claims in the Chapter 11 Case
                  having superpriority over all administrative expenses of the kind specified in Section
                  364(c)(1), 503(b), 507(a)(2), 507(b) or 507(d) of the Bankruptcy Code;

                           (ii)    pursuant to Sections 361, 362, 364(c)(2), 364(c)(3) and 364(d) of the
                  Bankruptcy Code and the Collateral Documents, shall be secured by, and each Loan
                  Party shall have granted to the Administrative Agent, for the benefit of the Secured
                  Parties, a perfected first priority (subject to Existing Liens, if any) Lien on all presently
                  owned and hereafter acquired unencumbered tangible and intangible property and assets
                  of the Company, the Guarantors and their respective estates (subject to Permitted Liens)
                  wherever located, and any proceeds and products thereof, including, without limitation,
                  accounts, deposit accounts, cash, chattel paper, investment property, letter-of-credit
                  rights, securities accounts, commercial tort claims, causes of action, investments,
                  instruments, documents, inventory, contract rights, general intangibles, intellectual
                  property, real property, fixtures, goods, equipment, vessels and other fixed assets and
                  proceeds and products of all of the foregoing (including earnings and insurance
                  proceeds);

                           (iii)    pursuant to Section 364(d)(1) of the Bankruptcy Code and the Collateral
                  Documents, shall be secured by, and each Loan Party shall have granted to the
                  Administrative Agent, for the benefit of the Secured Parties, a perfected first priority,
                  senior priming Lien (the “Priming Lien”) on the Prepetition Collateral, which Priming
                  Lien shall prime all Liens securing the Prepetition Facility Obligations and any Liens that
                  are junior thereto, and shall also be senior to any Liens arising after the Petition Date to
                  provide adequate protection in respect of any Liens to which the Priming Lien is senior
                  (collectively, the “Primed Liens”); and

                           (iv)     pursuant to Section 364(c)(3) of the Bankruptcy Code and the Collateral
                  Documents, shall be secured by, and each Loan Party shall have granted to the
                  Administrative Agent, for the benefit of the Secured Parties, a perfected junior priority
                  Lien on all presently owned and hereafter acquired tangible and intangible property and
                  assets of the Company, the Guarantors and their respective estates wherever located, and
                  any proceeds and products thereof, including, without limitation, accounts, deposit
                  accounts, cash, chattel paper, investment property, letter-of-credit rights, securities
                  accounts, commercial tort claims, causes of action, investments, instruments, documents,
                  inventory, contract rights, general intangibles, intellectual property, real property,
                  fixtures, goods, equipment, vessels and other fixed assets and proceeds and products of
                  all of the foregoing (including earnings and insurance proceeds) that are subject to Liens
                  that are valid, properly perfected (before the Petition Date or in accordance with Section
                  546(b) of the Bankruptcy Code), non-avoidable and senior in priority as a matter of law
                  (the “Existing Liens”); provided, that the Liens in favor of the Administrative Agent, for
                  the benefit of the Secured Parties, shall not encumber any Excluded Property.

        Each of the Loan Parties further covenants, represents and warrants that, subject to entry of the
        Final DIP Order and immediately and automatically upon Bankruptcy Court authorization of such
        grant pursuant to the Final DIP Order or otherwise, each Loan Party shall be deemed to have
        automatically granted to the Administrative Agent for the benefit of the holders of Obligations, as
        security for the Obligations, a first priority Lien on all proceeds and other property recovered in
        any Avoidance Action of the Loan Parties. The Liens in favor of the Administrative Agent, for
        the benefit of the Secured Parties, described in this Section 2.16(a) shall be subject to the Carve-

                                                      39
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20        Page 178 of 268



        Out, any senior Liens, if any, permitted under this Agreement and the other Loan Documents, and
        the rights of the cash management banks as set forth in the Cash Management Order.

                 (b)      Collateral Security Perfection. Each of the Loan Parties agrees to take all action
        that the Administrative Agent or the Required Lenders may reasonably request as a matter of
        nonbankruptcy law to perfect and protect the Administrative Agent’s Liens for the benefit of the
        Secured Parties, and upon the Collateral and for such Liens to obtain the priority therefor
        contemplated hereby, including, without limitation, executing and delivering such documents and
        instruments, financing statements, providing such notices and assents of third parties, obtaining
        such governmental authorizations and providing such other instruments and documents in
        recordable form as the Administrative Agent or any Lender may reasonably request. Each Loan
        Party hereby irrevocably authorizes the Administrative Agent at any time and from time to time
        to file in any filing office in any UCC jurisdiction any initial financing statements and
        amendments thereto that (i) indicate the Collateral (x) as all assets of such Loan Party or words of
        similar effect, regardless of whether any particular asset comprised in the Collateral falls within
        the scope of Article 9 of the UCC, or (y) as being of an equal or lesser scope or with greater
        detail, and (ii) provide any other information required by part 5 of Article 9 of the UCC for the
        sufficiency or filing office acceptance of any financing statement or amendment, including (x)
        whether such Loan Party is an organization, the type of organization and any organization
        identification number issued to such Loan Party and, (y) in the case of a financing statement filed
        as a fixture filing, a sufficient description of real property to which the Collateral relates. Such
        Loan Party agrees to use commercially reasonable efforts to furnish any such information to the
        Administrative Agent promptly upon request. Notwithstanding the provisions of this Section
        2.16(b), the Administrative Agent and the Lenders shall have the benefits of the Interim DIP
        Order and the Final DIP Order.

                 (c)     Real Property. Subject in all respects to the priorities set forth in Section 2.16(a)
        above and to the Carve-Out, the Company and the Guarantors shall grant to the Administrative
        Agent on behalf of the Secured Parties a security interest in, and mortgage on, all of the right, title
        and interest of the Company and the Guarantors in all real property, if any, owned or leased by
        the Company or any of the Guarantors, together in each case with all of the right, title and interest
        of the Company and such Guarantor in and to all buildings, improvements, and fixtures related
        thereto, any lease or sublease thereof, all general intangibles relating thereto and all proceeds
        thereof, except to the extent constituting Excluded Property. The Company and the Guarantors
        shall acknowledge that, pursuant to the DIP Orders, the Liens in favor of the Administrative
        Agent on behalf of the Secured Parties in all of such real property and leasehold interests shall be
        perfected without the recordation of any instruments of mortgage or assignment and the
        Administrative Agent and the Lenders shall have the benefits of the DIP Orders. For the
        avoidance of doubt, the Loan Parties will not enter into any fee mortgages or provide any
        additional Real Property Security Documents with respect to any real property owned or leased as
        of the Closing Date.

                 (d)    Except as otherwise agreed to by the Lenders, the Liens, Lien priorities,
        Superpriority Claims and other rights and remedies granted to the Secured Parties pursuant to the
        DIP Orders, this Agreement or the other Loan Documents (specifically including, but not limited
        to, the existence, perfection, enforceability and priority of the Liens provided for herein and
        therein, and the DIP Superpriority Claims provided herein and therein) shall not be modified,
        altered or impaired in any manner by any other financing or extension of credit or incurrence of
        indebtedness by the Company or any other Loan Party (pursuant to Section 364 of the
        Bankruptcy Code or otherwise), or by dismissal or conversion of the Chapter 11 Case, or by any
        other act or omission whatsoever.

                                                     40
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15     Filed 08/30/20       Page 179 of 268



                 (e)     In connection with any sale or Disposition of all or any portion of the Collateral,
        including in each case pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
        conducted under the provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy
        Code or as part of restructuring plan subject to confirmation under Section 1129(b)(2)(A)(iii) of
        the Bankruptcy Code, or at any sale or foreclosure conducted by the Administrative Agent, in
        accordance with applicable law and, with respect to any credit bid, Section 363(k) of the
        Bankruptcy Code, the Company and each other Loan Party hereby gives the Administrative
        Agent (at the direction of the Required Lenders) the power and right, without assent by such Loan
        Party, to “credit bid” up to the full amount of all Obligations in order to purchase (either directly
        or through one or more acquisition vehicles) all or any portion of the Collateral.

                                               ARTICLE III

                            TAXES, YIELD PROTECTION AND ILLEGALITY

        3.01      Taxes.

                  (a)      Payments Free of Taxes; Obligation to Withhold; Payments on Account of
        Taxes.

                           (i)    Any and all payments by or on account of any obligation of any Loan
                  Party under any Loan Document shall be made without deduction or withholding for any
                  Taxes, except as required by applicable Laws. If any applicable Laws (as determined in
                  the good faith discretion of the Administrative Agent) require the deduction or
                  withholding of any Tax from any such payment by the Administrative Agent or a Loan
                  Party, then the Administrative Agent or such Loan Party shall be entitled to make such
                  deduction or withholding, upon the basis of the information and documentation to be
                  delivered pursuant to subsection (e) below.

                          (ii)    If any Loan Party or the Administrative Agent shall be required by the
                  Internal Revenue Code to withhold or deduct any Taxes, including both United States
                  Federal backup withholding and withholding taxes, from any payment, then (A) the
                  Administrative Agent shall withhold or make such deductions as are determined by the
                  Administrative Agent to be required based upon the information and documentation it has
                  received pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
                  the full amount withheld or deducted to the relevant Governmental Authority in
                  accordance with the Internal Revenue Code, and (C) to the extent that the withholding or
                  deduction is made on account of Indemnified Taxes, the sum payable by the applicable
                  Loan Party shall be increased as necessary so that after any required withholding or the
                  making of all required deductions (including deductions applicable to additional sums
                  payable under this Section 3.01) the applicable Recipient receives an amount equal to the
                  sum it would have received had no such withholding or deduction been made.

                          (iii)   If any Loan Party or the Administrative Agent shall be required by any
                  applicable Laws other than the Internal Revenue Code to withhold or deduct any Taxes
                  from any payment, then (A) such Loan Party or the Administrative Agent, as required by
                  such Laws, shall withhold or make such deductions as are determined by it to be required
                  based upon the information and documentation it has received pursuant to subsection (e)
                  below, (B) such Loan Party or the Administrative Agent, to the extent required by such
                  Laws, shall timely pay the full amount withheld or deducted to the relevant
                  Governmental Authority in accordance with such Laws, and (C) to the extent that the


                                                     41
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15     Filed 08/30/20       Page 180 of 268



                  withholding or deduction is made on account of Indemnified Taxes, the sum payable by
                  the applicable Loan Party shall be increased as necessary so that after any required
                  withholding or the making of all required deductions (including deductions applicable to
                  additional sums payable under this Section 3.01) the applicable Recipient receives an
                  amount equal to the sum it would have received had no such withholding or deduction
                  been made.

                 (b)    Payment of Other Taxes by the Loan Parties. Without limiting the provisions of
        subsection (a) above, the Loan Parties shall timely pay to the relevant Governmental Authority in
        accordance with applicable Laws, or at the option of the Administrative Agent timely reimburse it
        for the payment of, any Other Taxes.

                 (c)      Tax Indemnifications. (i) Each of the Loan Parties shall, and does hereby, jointly
        and severally indemnify each Recipient, and shall make payment in respect thereof within ten
        (10) days after demand therefor, for the full amount of any Indemnified Taxes (including
        Indemnified Taxes imposed or asserted on or attributable to amounts payable under this Section
        3.01) payable or paid by such Recipient or required to be withheld or deducted from a payment to
        such Recipient, and any penalties, interest and reasonable expenses arising therefrom or with
        respect thereto, whether or not such Indemnified Taxes were correctly or legally imposed or
        asserted by the relevant Governmental Authority. A certificate as to the amount of such payment
        or liability delivered to the Company by a Lender (with a copy to the Administrative Agent), or
        by the Administrative Agent on its own behalf or on behalf of a Lender, shall be conclusive
        absent manifest error. Each of the Loan Parties shall, and does hereby, jointly and severally
        indemnify the Administrative Agent, and shall make payment in respect thereof within ten (10)
        days after demand therefor, for any amount which a Lender for any reason fails to pay
        indefeasibly to the Administrative Agent as required pursuant to Section 3.01(c)(ii) below.

                          (i)      Each Lender shall, and does hereby, severally indemnify, and shall make
                  payment in respect thereof within ten (10) days after demand therefor, (x) the
                  Administrative Agent against any Indemnified Taxes attributable to such Lender (but
                  only to the extent that any Loan Party has not already indemnified the Administrative
                  Agent for such Indemnified Taxes and without limiting the obligation of the Loan Parties
                  to do so), (y) the Administrative Agent and the Loan Parties, as applicable, against any
                  Taxes attributable to such Lender’s failure to comply with the provisions of Section
                  11.06(d) relating to the maintenance of a Participant Register and (z) the Administrative
                  Agent and the Loan Parties, as applicable, against any Excluded Taxes attributable to
                  such Lender that are payable or paid by the Administrative Agent or a Loan Party in
                  connection with any Loan Document, and any reasonable expenses arising therefrom or
                  with respect thereto, whether or not such Taxes were correctly or legally imposed or
                  asserted by the relevant Governmental Authority. A certificate as to the amount of such
                  payment or liability delivered to any Lender by the Administrative Agent shall be
                  conclusive absent manifest error. Each Lender hereby authorizes the Administrative
                  Agent to set off and apply any and all amounts at any time owing to such Lender under
                  this Agreement or any other Loan Document against any amount due to the
                  Administrative Agent under this clause (ii).

                (d)      Evidence of Payments. As soon as practicable, after any payment of Taxes by
        any Loan Party to a Governmental Authority as provided in this Section 3.01, such Loan Party
        shall deliver to the Administrative Agent the original or a certified copy of a receipt issued by
        such Governmental Authority evidencing such payment, a copy of any return reporting such
        payment or other evidence of such payment reasonably satisfactory to the Administrative Agent.

                                                     42
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 181 of 268



                 (e)     Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to an
        exemption from or reduction of withholding Tax with respect to payments made under any Loan
        Document shall deliver to the Company and the Administrative Agent, at the time or times
        reasonably requested by the Company or the Administrative Agent, such properly completed and
        executed documentation reasonably requested by the Company or the Administrative Agent as
        will permit such payments to be made without withholding or at a reduced rate of withholding. In
        addition, any Lender, if reasonably requested by the Company or the Administrative Agent, shall
        deliver such other documentation prescribed by applicable Law or reasonably requested by the
        Company or the Administrative Agent as will enable the Company or the Administrative Agent to
        determine whether or not such Lender is subject to backup withholding or information reporting
        requirements. Notwithstanding anything to the contrary in the preceding two sentences, the
        completion, execution and submission of such documentation (other than such documentation set
        forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the Lender’s
        reasonable judgment such completion, execution or submission would subject such Lender to any
        material unreimbursed cost or expense or would materially prejudice the legal or commercial
        position of such Lender.

                        (i)     Without limiting the generality of the foregoing, in the event that the
                  Company is a U.S. Person,

                                 (A)     any Lender that is a U.S. Person shall deliver to the Company
                         and the Administrative Agent on or prior to the date on which such Lender
                         becomes a Lender under this Agreement (and from time to time thereafter upon
                         the reasonable request of the Company or the Administrative Agent), executed
                         copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
                         backup withholding tax;

                                 (B)      any Foreign Lender shall, to the extent it is legally entitled to do
                         so, deliver to the Company and the Administrative Agent (in such number of
                         copies as shall be requested by the recipient) on or prior to the date on which
                         such Foreign Lender becomes a Lender under this Agreement (and from time to
                         time thereafter upon the reasonable request of the Company or the
                         Administrative Agent), whichever of the following is applicable:

                                          (I)     in the case of a Foreign Lender claiming the benefits of
                                 an income tax treaty to which the United States is a party (x) with respect
                                 to payments of interest under any Loan Document, executed copies of
                                 IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
                                 exemption from, or reduction of, U.S. federal withholding Tax pursuant
                                 to the “interest” article of such tax treaty and (y) with respect to any
                                 other applicable payments under any Loan Document, IRS Form W-
                                 8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
                                 reduction of, U.S. federal withholding Tax pursuant to the “business
                                 profits” or “other income” article of such tax treaty;

                                         (II)     executed copies of Internal Revenue Service Form W-
                                 8ECI,

                                        (III)   in the case of a Foreign Lender claiming the benefits of
                                 the exemption for portfolio interest under Section 881(c) of the Internal
                                 Revenue Code, (x) a certificate substantially in the form of Exhibit H-1


                                                     43
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20       Page 182 of 268



                                  to the effect that such Foreign Lender is not a “bank” within the meaning
                                  of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
                                  shareholder” of the Company within the meaning of Section
                                  881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
                                  corporation” described in Section 881(c)(3)(C) of the Internal Revenue
                                  Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of
                                  IRS Form W-8BEN-E (or W-8BEN, as applicable); or

                                           (IV)     to the extent a Foreign Lender is not the beneficial
                                  owner, executed copies of IRS Form W-8IMY, accompanied by IRS
                                  Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a
                                  U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2
                                  or Exhibit H-3, IRS Form W-9, and/or other certification documents
                                  from each beneficial owner, as applicable; provided that if the Foreign
                                  Lender is a partnership and one or more direct or indirect partners of
                                  such Foreign Lender are claiming the portfolio interest exemption, such
                                  Foreign Lender may provide a U.S. Tax Compliance Certificate
                                  substantially in the form of Exhibit H-4 on behalf of each such direct and
                                  indirect partner;

                                  (C)      any Foreign Lender shall, to the extent it is legally entitled to do
                          so, deliver to the Company and the Administrative Agent (in such number of
                          copies as shall be requested by the recipient) on or prior to the date on which
                          such Foreign Lender becomes a Lender under this Agreement (and from time to
                          time thereafter upon the reasonable request of the Company or the
                          Administrative Agent), executed copies (or originals, as required) of any other
                          form prescribed by applicable Law as a basis for claiming exemption from or a
                          reduction in U.S. federal withholding Tax, duly completed, together with such
                          supplementary documentation as may be prescribed by applicable Law to permit
                          the Company or the Administrative Agent to determine the withholding or
                          deduction required to be made; and

                                   (D)     if a payment made to a Lender under any Loan Document would
                          be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
                          were to fail to comply with the applicable reporting requirements of FATCA
                          (including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
                          Code, as applicable), such Lender shall deliver to the Company and the
                          Administrative Agent at the time or times prescribed by Law and at such time or
                          times reasonably requested by the Company or the Administrative Agent such
                          documentation prescribed by applicable Law (including as prescribed by Section
                          1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
                          documentation reasonably requested by the Company or the Administrative
                          Agent as may be necessary for the Company and the Administrative Agent to
                          comply with their obligations under FATCA and to determine that such Lender
                          has complied with such Lender’s obligations under FATCA or to determine the
                          amount to deduct and withhold from such payment. Solely for purposes of this
                          clause (D), “FATCA” shall include any amendments made to FATCA after the
                          date of this Agreement.

                          (ii)    Each Lender agrees that if any form or certification it previously
                  delivered pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any

                                                      44
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 183 of 268



                  respect, it shall update such form or certification or promptly notify the Company and the
                  Administrative Agent in writing of its legal inability to do so.

                 (f)     Treatment of Certain Refunds. Unless required by applicable Laws, at no time
        shall the Administrative Agent have any obligation to file for or otherwise pursue on behalf of a
        Lender, or have any obligation to pay to any Lender, any refund of Taxes withheld or deducted
        from funds paid for the account of such Lender. If any Recipient determines, in its sole discretion
        exercised in good faith, that it has received a refund of any Taxes as to which it has been
        indemnified by any Loan Party or with respect to which any Loan Party has paid additional
        amounts pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to such
        refund (but only to the extent of indemnity payments made, or additional amounts paid, by a Loan
        Party under this Section 3.01 with respect to the Taxes giving rise to such refund), net of all out-
        of-pocket expenses (including Taxes) incurred by such Recipient, and without interest (other than
        any interest paid by the relevant Governmental Authority with respect to such refund), provided
        that the Loan Party, upon the request of the Recipient, agrees to repay the amount paid over to the
        Loan Party (plus any penalties, interest or other charges imposed by the relevant Governmental
        Authority) to the Recipient in the event the Recipient is required to repay such refund to such
        Governmental Authority. Notwithstanding anything to the contrary in this subsection, in no event
        will the applicable Recipient be required to pay any amount to the Loan Party pursuant to this
        subsection the payment of which would place the Recipient in a less favorable net after-Tax
        position than such Recipient would have been in if the Tax subject to indemnification and giving
        rise to such refund had not been deducted, withheld or otherwise imposed and the indemnification
        payments or additional amounts with respect to such Tax had never been paid. This subsection
        shall not be construed to require any Recipient to make available its tax returns (or any other
        information relating to its taxes that it deems confidential) to any Loan Party or any other Person.

                (g)      Survival. Each party’s obligations under this Section 3.01 shall survive the
        resignation or replacement of the Administrative Agent or any assignment of rights by, or the
        replacement of, a Lender, the termination of the Commitments and the repayment, satisfaction or
        discharge of all other Obligations.

        3.02      Illegality.

                 (a)      If any Lender determines that any Law has made it unlawful, or that any
        Governmental Authority has asserted that it is unlawful, for any Lender or its Lending Office to
        perform any of its obligations hereunder or to make, maintain or fund or charge interest with
        respect to any Credit Extension or to determine or charge interest rates based upon the
        Eurocurrency Rate, or any Governmental Authority has imposed material restrictions on the
        authority of such Lender to purchase or sell, or to take deposits of, Dollars in the applicable
        interbank market, then, on notice thereof by such Lender to the Company through the
        Administrative Agent, (i) any obligation of such Lender to issue, make, maintain, fund or charge
        interest with respect to any such Credit Extension or continue Eurocurrency Rate Loans or to
        convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended and (ii) if such notice
        asserts the illegality of such Lender making or maintaining Base Rate Loans the interest rate on
        which is determined by reference to the Eurocurrency Rate component of the Base Rate, the
        interest rate on which Base Rate Loans of such Lender, shall, if necessary to avoid such illegality,
        be determined by the Administrative Agent without reference to the Eurocurrency Rate
        component of the Base Rate, in each case until such Lender notifies the Administrative Agent and
        the Company that the circumstances giving rise to such determination no longer exist. Upon
        receipt of such notice, (x) the Company shall, upon demand from such Lender (with a copy to the
        Administrative Agent), prepay or, if applicable and such Loans are denominated in Dollars,

                                                     45
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15     Filed 08/30/20       Page 184 of 268



        convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
        which Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be determined
        by the Administrative Agent without reference to the Eurocurrency Rate component of the Base
        Rate), either on the last day of the Interest Period therefor, if such Lender may lawfully continue
        to maintain such Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
        lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
        illegality of such Lender determining or charging interest rates based upon the Eurocurrency
        Rate, the Administrative Agent shall during the period of such suspension compute the Base Rate
        applicable to such Lender without reference to the Eurocurrency Rate component thereof until the
        Administrative Agent is advised in writing by such Lender that it is no longer illegal for such
        Lender to determine or charge interest rates based upon the Eurocurrency Rate. Upon any such
        prepayment or conversion, the Company shall also pay accrued interest on the amount so prepaid
        or converted.

                (b)      If, in any applicable jurisdiction, the Administrative Agent or any Lender or any
        domestic or foreign branch or Affiliate of such Lender (each a “Designated Lender”) determines
        that any Law has made it unlawful, or that any Governmental Authority has asserted that it is
        unlawful, for the Administrative Agent or any Lender or its applicable Designated Lender to (i)
        perform any of its obligations hereunder or under any other Loan Document or (ii) fund or
        maintain its participation in any Loan, such Person shall promptly notify the Administrative
        Agent, then, upon the Administrative Agent notifying the Company, and until such notice by such
        Person is revoked, any obligation of such Person to issue, make, maintain, fund or charge interest
        or fees with respect to any such Credit Extension shall be suspended, and to the extent required
        by applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall, (A) repay that
        Person’s participation in the Loans or other applicable Obligations on the last day of the Interest
        Period for each Loan or other Obligation occurring after the Administrative Agent has notified
        the Company or, if earlier, the date specified by such Person in the notice delivered to the
        Administrative Agent (being no earlier than the last day of any applicable grace period permitted
        by applicable Law), (B) [reserved] and (C) take all reasonable actions requested by such Person
        to mitigate or avoid such illegality.

        3.03      Inability to Determine Rates.

                (a)      If in connection with any request for a Eurocurrency Rate Loan or a conversion
        to or continuation thereof, (a) the Administrative Agent determines that (A) deposits in Dollars
        are not being offered to banks in the applicable offshore interbank eurodollar market for Dollars
        for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or (B) (1)
        adequate and reasonable means do not exist for determining the Eurocurrency Base Rate for any
        requested Interest Period with respect to a proposed Eurocurrency Rate Loan or in connection
        with an existing or proposed Base Rate Loan and (2) the circumstances described in Section
        3.03(c)(i) do not apply (in each case with respect to this clause (i), “Impacted Loans”), or (ii) the
        Administrative Agent or the Required Lenders determine that for any reason the Eurocurrency
        Base Rate for any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
        does not adequately and fairly reflect the cost to such Lenders of funding such Eurocurrency Rate
        Loan, the Administrative Agent will promptly notify the Company and all Lenders. Thereafter,
        (x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
        suspended (to the extent of the affected Eurocurrency Rate Loans or Interest Periods) and (y) in
        the event of a determination described in the preceding sentence with respect to the Eurocurrency
        Rate component of the Base Rate, the utilization of the Eurocurrency Rate component in
        determining the Base Rate shall be suspended, in each case until the Administrative Agent (or, in
        the case of a determination by the Required Lenders described in clause (ii) of Section 3.03(a),

                                                    46
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20      Page 185 of 268



        until the Administrative Agent upon instruction of the Required Lenders) revokes such notice.
        Upon receipt of such notice, (i) the Borrower may revoke any pending request for a Borrowing
        of, conversion to or continuation of Eurocurrency Rate Loans (to the extent of the affected
        Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to have converted
        such request into a request for a Borrowing of Base Rate Loans of the amount specified therein
        and (ii) any outstanding affected Eurocurrency Rate Loans will be deemed to have been
        converted into Base Rate Loans at the end of the applicable Interest Period.

                 (b)    Notwithstanding the foregoing, if the Administrative Agent has made the
        determination described in clause (a)(i) of this Section 3.03, the Administrative Agent, in
        consultation with the Company and the Required Lenders, may establish an alternative interest
        rate for the applicable Impacted Loans, in which case, such alternative interest rate shall apply
        with respect to such Impacted Loans until (1) the Administrative Agent revokes the notice
        delivered with respect to the applicable Impacted Loans under clause (a)(i) of this Section 3.03,
        (2) the Administrative Agent or the Required Lenders notify the Administrative Agent and the
        Company that such alternative interest rate does not adequately and fairly reflect the cost to such
        Lenders of funding the applicable Impacted Loans, or (3) any Lender determines that any Law
        has made it unlawful, or that any Governmental Authority has asserted that it is unlawful, for
        such Lender or its applicable Lending Office to make, maintain or fund Loans whose interest is
        determined by reference to such alternative interest rate or to determine or charge interest rates
        based upon such rate or any Governmental Authority has imposed material restrictions on the
        authority of such Lender to do any of the foregoing and provides the Administrative Agent and
        the Company written notice thereof.

                 (c)     Notwithstanding anything to the contrary in this Agreement or any other Loan
        Documents, if the Administrative Agent determines (which determination shall be conclusive
        absent manifest error), or the Company or Required Lenders notify the Administrative Agent
        (with, in the case of the Required Lenders, a copy to the Company) that the Company or Required
        Lenders (as applicable) have determined, that:

                          (i)     adequate and reasonable means do not exist for ascertaining the
                  Applicable Reference Rate for an Applicable Currency for any requested Interest Period,
                  including, without limitation, because the Screen Rate for such Applicable Currency is
                  not available or published on a current basis and such circumstances are unlikely to be
                  temporary; or

                          (ii)     the administrator of the Screen Rate for an Applicable Currency or a
                  Governmental Authority having jurisdiction over the Administrative Agent has made a
                  public statement identifying a specific date after which the Applicable Reference Rate for
                  an Applicable Currency or the Screen Rate for an Applicable Currency shall no longer be
                  made available, or used for determining the interest rate of loans denominated in such
                  Applicable Currency, provided that, in each case, at the time of such statement, there is
                  no successor administrator that is satisfactory to the Administrative Agent, that will
                  continue to provide the Applicable Reference Rate for such Applicable Currency after
                  such specific date (such specific date, the “Scheduled Unavailability Date”); or

                          (iii)   loans currently being executed, or that include language similar to that
                  contained in this Section 3.03, are being executed or amended (as applicable) to
                  incorporate or adopt a new benchmark interest rate to replace the Applicable Reference
                  Rate for an Applicable Currency,



                                                     47
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15     Filed 08/30/20       Page 186 of 268



                  then, reasonably promptly after such determination by the Administrative Agent or
        receipt by the Administrative Agent of such notice, as applicable, the Administrative Agent and
        the Company may amend this Agreement solely for the purpose of replacing the Applicable
        Reference Rate for the Applicable Currency in accordance with this Section 3.03 with (x) in the
        case of Dollars, one or more SOFR-Based Rates or (y) another alternate benchmark rate giving
        due consideration to any evolving or then existing convention for similar syndicated credit
        facilities syndicated in the U.S. and denominated in the Applicable Currency for such alternative
        benchmarks and, in each case, including any mathematical or other adjustments to such
        benchmark giving due consideration to any evolving or then existing convention for similar
        syndicated credit facilities syndicated in the U.S. and denominated in the Applicable Currency for
        such benchmarks, each of which adjustments or methods for calculating such adjustments shall be
        published on one or more information services as selected by the Administrative Agent from time
        to time in its reasonable discretion and may be periodically updated (each, an “Adjustment;” and
        any such proposed rate, a “Successor Rate”), and any such amendment shall become effective at
        5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent shall have posted such
        proposed amendment to all Lenders and the Company unless, prior to such time, Lenders
        comprising the Required Lenders have delivered to the Administrative Agent written notice that
        such Required Lenders (A) in the case of an amendment to replace the Applicable Reference Rate
        with respect to Eurocurrency Rate Loans denominated in Dollars with a rate described in clause
        (x), object to any Adjustment; or (B) in the case of an amendment to replace the Applicable
        Reference Rate with respect to Eurocurrency Rate Loans denominated in the Applicable Currency
        with a rate described in clause (y), object to such amendment; provided that for the avoidance of
        doubt, in the case of clause (A), the Required Lenders shall not be entitled to object to any SOFR-
        Based Rate contained in any such amendment. Such Successor Rate for the Applicable Currency
        shall be applied in a manner consistent with market practice; provided that to the extent such
        market practice is not administratively feasible for the Administrative Agent, such Successor Rate
        for such Applicable Currency shall be applied in a manner as otherwise reasonably determined by
        the Administrative Agent.

                 If no Successor Rate has been determined for the Applicable Currency and the
        circumstances under clause (i) above exist or the Scheduled Unavailability Date has occurred (as
        applicable), the Administrative Agent will promptly so notify the Company and each Lender.
        Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency Rate Loans in
        each such Applicable Currency shall be suspended, (to the extent of the affected Eurocurrency
        Rate Loans or Interest Periods), and (y) the Eurocurrency Rate component shall no longer be
        utilized in determining the Base Rate. Upon receipt of such notice, (i) the Borrower may revoke
        any pending request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
        Loans in each such affected Applicable Currency (to the extent of the affected Eurocurrency Rate
        Loans or Interest Periods) or, failing that, will be deemed to have converted each such request
        into a request for a Borrowing of Base Rate Loans denominated in Dollars in the Dollar
        Equivalent of the amount specified therein and (ii) any outstanding affected Eurocurrency Rate
        Loans will be deemed to have been converted into Base Rate Loans at the end of the applicable
        Interest Period.

                Notwithstanding anything else herein, any definition of a Successor Rate for any
        currency shall provide that in no event shall such Successor Rate be less than one percent for
        purposes of this Agreement.

                In connection with the implementation of a Successor Rate for Dollars, the
        Administrative Agent will have the right to make Successor Rate Conforming Changes with
        respect to Dollars from time to time and, notwithstanding anything to the contrary herein or in

                                                    48
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 187 of 268



        any other Loan Document, any amendments implementing such Successor Rate Conforming
        Changes will become effective without any further action or consent of any other party to this
        Agreement; provided that, with respect to any such amendment effected, the Administrative
        Agent shall post each such amendment implementing such Successor Rate Conforming Changes
        for the Applicable Currency to the Lenders reasonably promptly after such amendment becomes
        effective.

        3.04      Increased Costs.

                  (a)     Increased Costs Generally. If any Change in Law shall:

                          (i)     impose, modify or deem applicable any reserve, special deposit,
                  compulsory loan, insurance charge or similar requirement against assets of, deposits with
                  or for the account of, or credit extended or participated in by, any Lender (except any
                  reserve requirement contemplated by Section 3.04(e));

                           (ii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
                  (B) Taxes described in clauses (b) through (d) of the definition of Excluded Taxes and
                  (C) Connection Income Taxes) on its loans, loan principal, letters of credit, commitments,
                  or other obligations, or its deposits, reserves, other liabilities or capital attributable
                  thereto; or

                          (iii)    impose on any Lender or the London interbank market any other
                  condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans made by
                  such Lender or participation therein;

                  and the result of any of the foregoing shall be to increase the cost to such Lender of
        making, converting to, continuing or maintaining any Loan (or of maintaining its obligation to
        make any such Loan), or to reduce the amount of any sum received or receivable by such Lender
        hereunder (whether of principal, interest or any other amount) then, upon request of such Lender,
        the Company will, upon demand, pay to such Lender such additional amount or amounts as will
        compensate such Lender for such additional costs incurred or reduction suffered; provided,
        however, a Lender shall not be entitled to any compensation pursuant to this clause (a) to the
        extent such Lender is not imposing such charges or requesting such compensation from
        borrowers (similarly situated to the Borrower hereunder) under comparable syndicated credit
        facilities.

                 (b)     Capital Requirements. If any Lender determines that any Change in Law
        affecting such Lender or any Lending Office of such Lender or such Lender’s holding company,
        if any, regarding capital or liquidity requirements has or would have the effect of reducing the
        rate of return on such Lender’s capital or on the capital of such Lender’s holding company, if any,
        as a consequence of this Agreement, the Commitments of such Lender or the Loans made by such
        Lender to a level below that which such Lender or such Lender’s holding company could have
        achieved but for such Change in Law (taking into consideration such Lender’s policies and the
        policies of such Lender’s holding company with respect to capital adequacy or liquidity), then
        from time to time the Company will, upon demand, pay to such Lender, such additional amount
        or amounts as will compensate such Lender or such Lender’s holding company for any such
        reduction suffered; provided, however, a Lender shall not be entitled to any compensation
        pursuant to this clause (b) to the extent such Lender is not imposing such charges or requesting
        such compensation from borrowers (similarly situated to the Borrower hereunder) under
        comparable syndicated credit facilities.


                                                     49
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15     Filed 08/30/20       Page 188 of 268



                  (c)    [Reserved].

                 (d)     Certificates for Reimbursement. A certificate of a Lender setting forth the
        amount or amounts necessary to compensate such Lender or its holding company, as the case may
        be, as specified in subsection (a), (b) or (c) of this Section and delivered to the Company shall be
        conclusive absent manifest error. The Company shall pay such Lender the amount shown as due
        on any such certificate within ten (10) days after receipt thereof.

                (e)     Delay in Requests. Failure or delay on the part of any Lender to demand
        compensation pursuant to the foregoing provisions of this Section shall not constitute a waiver of
        such Lender’s right to demand such compensation, provided that the Borrower shall not be
        required to compensate a Lender pursuant to the foregoing provisions of this Section for any
        increased costs incurred or reductions suffered more than nine (9) months prior to the date that
        such Lender notifies the Company of the Change in Law giving rise to such increased costs or
        reductions and of such Lender’s intention to claim compensation therefor (except that, if the
        Change in Law giving rise to such increased costs or reductions is retroactive, then the nine (9) -
        month period referred to above shall be extended to include the period of retroactive effect
        thereof).

        3.05      Compensation for Losses.

        Upon demand of any Lender (with a copy to the Administrative Agent) from time to time, the
Company shall promptly compensate such Lender for and hold such Lender harmless from any loss, cost
or expense incurred by it as a result of:

               (a)     any continuation, conversion, payment or prepayment of any Eurocurrency Rate
        Loan on a day other than the last day of the Interest Period for such Loan (whether voluntary,
        mandatory, automatic, by reason of acceleration, or otherwise);

                (b)     any failure by the Borrower (for a reason other than the failure of such Lender to
        make a Loan) to prepay, borrow, continue or convert any Eurocurrency Rate Loan on the date or
        in the amount notified by the Borrower;

                  (c)    [reserved]; or

                 (d)     any assignment of a Eurocurrency Rate Loan on a day other than the last day of
        the Interest Period therefor as a result of a request by the Company pursuant to Section 11.13;

excluding any loss of anticipated profits but including any foreign exchange losses and any loss or
expense arising from the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Company shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

        For purposes of calculating amounts payable by the Company to the Lenders under this Section
3.05, each Lender shall be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Base Rate used in determining the Eurocurrency Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for Dollars for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so funded.

        3.06      Mitigation Obligations; Replacement of Lenders.


                                                    50
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 189 of 268



                 (a)     Designation of a Different Lending Office. If any Lender requests compensation
        under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or additional amounts
        to any Lender or any Governmental Authority for the account of any Lender pursuant to Section
        3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the request of the Company
        such Lender shall use reasonable efforts to designate a different Lending Office for funding or
        booking its Loans hereunder or to assign its rights and obligations hereunder to another of its
        offices, branches or affiliates, if, in the judgment of such Lender, such designation or assignment
        (i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may
        be, in the future, or eliminate the need for the notice pursuant to Section 3.02, as applicable, and
        (ii) in each case, would not subject such Lender to any unreimbursed cost or expense and would
        not otherwise be disadvantageous to such Lender. The Company hereby agrees to pay all
        reasonable costs and expenses incurred by any Lender in connection with any such designation or
        assignment.

                 (b)     Replacement of Lenders. If any Lender requests compensation under Section
        3.04, or if the Borrower is required to pay any Indemnified Taxes or additional amounts to any
        Lender or any Governmental Authority for the account of any Lender pursuant to Section 3.01
        and, in each case, such Lender has declined or is unable to designate a different lending office in
        accordance with Section 3.06(a), the Company may replace such Lender in accordance with
        Section 11.13.

        3.07      [Reserved].

        3.08      Survival.

       All of the Borrower’s obligations under this Article III shall survive termination of the Aggregate
Revolving Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

                                              ARTICLE IV

                                              GUARANTY

        4.01      The Guaranty.

        Each of the Guarantors hereby jointly and severally guarantees to each Lender, each Treasury
Management Bank and the Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of all Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with the terms thereof. The
Guarantors hereby further agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the Guarantors will, jointly
and severally, promptly pay the same, without any demand or notice whatsoever, and that in the case of
any extension of time of payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

       Notwithstanding any provision to the contrary contained herein or in any other of the Loan
Documents or Secured Treasury Management Agreements, the obligations of each Guarantor under this
Agreement and the other Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state Law.


                                                    51
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 190 of 268



        4.02      Obligations Unconditional.

         The obligations of the Guarantors under Section 4.01 are joint and several, absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents or Secured Treasury Management Agreements, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by applicable Law, irrespective of
any Law or regulation or other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for amounts paid under this
Article IV until such time as the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Law, the occurrence of any one or more of the following shall not alter or impair the liability
of any Guarantor hereunder, which shall remain absolute and unconditional as described above:

               (a)     at any time or from time to time, without notice to any Guarantor, the time for
        any performance of or compliance with any of the Obligations shall be extended, or such
        performance or compliance shall be waived;

                (b)    any of the acts mentioned in any of the provisions of any of the Loan Documents,
        any Secured Treasury Management Agreement or any other agreement or instrument referred to
        in the Loan Documents or such Secured Treasury Management Agreements shall be done or
        omitted;

                (c)      the maturity of any of the Obligations shall be accelerated, or any of the
        Obligations shall be modified, supplemented or amended in any respect, or any right under any of
        the Loan Documents or any Secured Treasury Management Agreement, or any other agreement
        or instrument referred to in the Loan Documents or such Secured Treasury Management
        Agreements shall be waived or any other guarantee of any of the Obligations or any security
        therefor shall be released, impaired or exchanged in whole or in part or otherwise dealt with;

               (d)      any Lien granted to, or in favor of, the Administrative Agent or any Lender or
        Lenders as security for any of the Obligations shall fail to attach or be perfected; or

                (e)      any of the Obligations shall be determined to be void or voidable (including,
        without limitation, for the benefit of any creditor of any Guarantor) or shall be subordinated to the
        claims of any Person (including, without limitation, any creditor of any Guarantor).

        With respect to its obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest and all notices whatsoever, and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed against any Person
under any of the Loan Documents or any Secured Treasury Management Agreement, or any other
agreement or instrument referred to in the Loan Documents or such Secured Treasury Management
Agreements, or against any other Person under any other guarantee of, or security for, any of the
Obligations.




                                                    52
CHAR1\1744985v7
               Case 20-12024-LSS            Doc 15    Filed 08/30/20      Page 191 of 268



        4.03      Reinstatement.

        The obligations of the Guarantors under this Article IV shall be automatically reinstated if and to
the extent that for any reason any payment by or on behalf of any Person in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, and each Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy, insolvency or similar Law.

        4.04      Certain Additional Waivers.

        Each Guarantor agrees that such Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.

        4.05      Remedies.

         The Guarantors agree that, to the fullest extent permitted by Law, as between the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand, the Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall be deemed to have
become automatically due and payable in the circumstances provided in said Section 9.02) for purposes of
Section 4.01 notwithstanding any stay, injunction or other prohibition preventing such declaration (or
preventing the Obligations from becoming automatically due and payable) as against any other Person
and that, in the event of such declaration (or the Obligations being deemed to have become automatically
due and payable), the Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 4.01. The Guarantors acknowledge
and agree that their obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Lenders may exercise their remedies thereunder in accordance with the terms
thereof.

        4.06      Rights of Contribution.

        The Guarantors hereby agree as among themselves that, if any Guarantor shall make an Excess
Payment (as defined below), such Guarantor shall have a right of contribution from each other Guarantor
in an amount equal to such other Guarantor’s Contribution Share (as defined below) of such Excess
Payment. The payment obligations of any Guarantor under this Section 4.06 shall be subordinate and
subject in right of payment to the Obligations until such time as the Obligations have been paid-in-full
and the Commitments have terminated, and none of the Guarantors shall exercise any right or remedy
under this Section 4.06 against any other Guarantor until such Obligations have been paid-in-full and the
Commitments have terminated. For purposes of this Section 4.06, (a) “Excess Payment” shall mean the
amount paid by any Guarantor in excess of its Ratable Share of any Obligations; (b) “Ratable Share” shall
mean, for any Guarantor in respect of any payment of Obligations, the ratio (expressed as a percentage) as
of the date of such payment of Obligations of (i) the amount by which the aggregate present fair salable
value of all of its assets and properties exceeds the amount of all debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured, and unliquidated liabilities, but excluding the obligations
of such Guarantor hereunder) to (ii) the amount by which the aggregate present fair salable value of all
assets and other properties of all of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities, but excluding the obligations


                                                     53
CHAR1\1744985v7
               Case 20-12024-LSS           Doc 15     Filed 08/30/20     Page 192 of 268



of the Loan Parties hereunder) of the Loan Parties; provided, however, that, for purposes of calculating
the Ratable Shares of the Guarantors in respect of any payment of Obligations, any Guarantor that
became a Guarantor subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in connection with such
payment; and (c) “Contribution Share” shall mean, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the date of such Excess Payment
of (i) the amount by which the aggregate present fair salable value of all of its assets and properties
exceeds the amount of all debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such Guarantor hereunder) to (ii)
the amount by which the aggregate present fair salable value of all assets and other properties of the Loan
Parties other than the maker of such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities, but excluding the obligations
of the Loan Parties) of the Loan Parties other than the maker of such Excess Payment; provided, however,
that, for purposes of calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any such Excess Payment
shall be deemed to have been a Guarantor on the date of such Excess Payment and the financial
information for such Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such Excess Payment. This Section 4.06 shall not be deemed to affect
any right of subrogation, indemnity, reimbursement or contribution that any Guarantor may have under
Law against the Borrower in respect of any payment of Obligations.

        4.07      Guarantee of Payment; Continuing Guarantee.

        The guarantee in this Article IV is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Obligations whenever arising.

        4.08      [Reserved].

        4.09      Appointment of Company.

        Each of the Loan Parties hereby appoints the Company to act as its agent for all purposes of this
Agreement, the other Loan Documents and all other documents and electronic platforms entered into in
connection herewith and agrees that (a) the Company may execute such documents and provide such
authorizations on behalf of such Loan Parties as the Company deems appropriate in its sole discretion and
each Loan Party shall be obligated by all of the terms of any such document and/or authorization executed
on its behalf, (b) any notice or communication delivered by the Administrative Agent or a Lender to the
Company shall be deemed delivered to each Loan Party and (c) the Administrative Agent or the Lenders
may accept, and be permitted to rely on, any document, authorization, instrument or agreement executed
by the Company on behalf of each of the Loan Parties.

                                                ARTICLE V

                        CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

        5.01      Conditions of Initial Credit Extension.

        This Agreement shall become effective upon and the obligation of each Lender to make its initial
Credit Extension hereunder is subject to satisfaction of the following conditions precedent:




                                                      54
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20      Page 193 of 268



                (a)      Loan Documents. Receipt by the Administrative Agent of executed counterparts
        of this Agreement and the other Loan Documents, each properly executed by a Responsible
        Officer of the signing Loan Party and, in the case of this Agreement, by each Lender.

                (b)     Opinions of Counsel. Receipt by the Administrative Agent of favorable opinions
        of legal counsel to the Loan Parties, addressed to the Administrative Agent and each Lender,
        dated as of the Closing Date, and in form and substance reasonably satisfactory to the
        Administrative Agent.

                (c)     Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent
        of the following, in form and substance satisfactory to the Administrative Agent and its legal
        counsel:

                           (i)     copies of the Organization Documents of each Loan Party certified to be
                  true and complete as of a recent date by the appropriate Governmental Authority of the
                  state or other jurisdiction of its incorporation or organization, where applicable, and
                  certified by a secretary or assistant secretary of such Loan Party to be true and correct as
                  of the Closing Date;

                          (ii)     such certificates of resolutions or other action, incumbency certificates
                  and/or other certificates of Responsible Officers of each Loan Party as the Administrative
                  Agent may require evidencing the identity, authority and capacity of each Responsible
                  Officer thereof authorized to act as a Responsible Officer in connection with this
                  Agreement and the other Loan Documents to which such Loan Party is a party; and

                          (iii)   such documents and certifications as the Administrative Agent may
                  require to evidence that each Loan Party is duly organized or formed, and is validly
                  existing, in good standing and qualified to engage in business in its state of organization
                  or formation.

                (d)       Perfection and Priority of Liens. Receipt by the Administrative Agent of the
        following:

                          (i)     searches of Uniform Commercial Code filings in the jurisdiction of
                  formation of each Loan Party or where a filing would need to be made in order to perfect
                  the Administrative Agent’s security interest in the Collateral, copies of the financing
                  statements on file in such jurisdictions and evidence that no Liens exist other than
                  Permitted Liens;

                          (ii)    UCC financing statements for each appropriate jurisdiction as is
                  necessary, in the Administrative Agent’s sole discretion, to perfect the Administrative
                  Agent’s security interest in the Collateral;

                           (iii)   subject to Section 4(a) of the Pledge Agreement, all certificates
                  evidencing any certificated Equity Interests pledged to the Administrative Agent pursuant
                  to the Pledge Agreement, together with duly executed in blank and undated stock powers
                  attached thereto;

                         (iv)     searches of ownership of, and Liens on, intellectual property of each
                  Loan Party in the appropriate governmental offices; and



                                                      55
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 194 of 268



                          (v)     duly executed notices of grant of security interest in the form required by
                  the Security Agreement as are necessary, in the Administrative Agent’s sole discretion, to
                  perfect the Administrative Agent’s security interest in the intellectual property of the
                  Loan Parties.

                (e)      Closing Certificate. Receipt by the Administrative Agent of a certificate signed
        by a Responsible Officer of the Company certifying that the conditions specified in Sections
        5.02(a) and (b) have been satisfied.

                (f)      Fees. Receipt by the Administrative Agent and the Lenders of any fees required
        to be paid on or before the Closing Date, to the extent invoiced prior to the Closing Date.

                (g)      Attorney Costs. Unless waived by the Administrative Agent, the Company shall
        have paid all fees, charges and disbursements of counsel to the Administrative Agent to the extent
        invoiced prior to the Closing Date, plus such additional amounts of such fees, charges and
        disbursements as shall constitute its reasonable estimate of such fees, charges and disbursements
        incurred or to be incurred by it through the closing proceedings (provided that such estimate shall
        not thereafter preclude a final settling of accounts between the Company and the Administrative
        Agent).

                (h)     Request for Credit Extension. Receipt by the Administrative Agent of a Request
        for Credit Extension in accordance with the requirements hereof with respect to the Loans to be
        made on the Closing Date.

               (i)      Due Diligence; PATRIOT ACT; Beneficial Ownership Certification. The
        Administrative Agent and the Lenders shall have received all documentation and other
        information required under applicable “know your customer” and anti-money laundering rules
        and regulations, including the PATRIOT Act, at least three Business Days prior to the requested
        Borrowing. If the Borrower qualifies as a “legal entity customer” under the Beneficial
        Ownership Regulation, it shall deliver a certification regarding beneficial ownership required by
        the Beneficial Ownership Regulation to each Lender that so requests.

                (j)      Collateral Requirement. On or prior to the Closing Date, the Security
        Agreement, the Pledge Agreement and the Interim DIP Order, upon entry of the Interim DIP
        Order, shall be effective to create in favor of the Administrative Agent, for the benefit of the
        holders of the Obligations, a legal, valid and enforceable: (i) first priority (except for Existing
        Liens entitled to priority under applicable Laws) perfected (to the extent required by the Security
        Agreement, the Pledge Agreement or the DIP Orders) security interest in and Lien on the
        Collateral, subject to the Carve-Out; and (ii) with respect to the Collateral subject to Existing
        Liens entitled to priority under applicable Laws, junior perfected (to the extent required by the
        Security Agreement, the Pledge Agreement or the DIP Orders) security interest in and Lien on
        such Collateral, subject to such applicable Existing Lien and the Carve-Out.

                (k)      Interim DIP Order. Prior to the Closing Date, the Bankruptcy Court shall have
        entered the Interim DIP Order, which Interim DIP Order shall be in full force and effect and shall
        not have been amended, modified, stayed or reversed. If the Interim DIP Order is the subject of a
        pending appeal in any respect, neither the Interim DIP Order nor the making of the Loans or the
        performance by any Loan Party of any of its obligations under any of the Loan Documents shall
        be the subject of a presently effective stay pending appeal.




                                                     56
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15         Filed 08/30/20    Page 195 of 268



               (l)     First Day Orders. On the Closing Date, all of the “first day orders” entered
        reasonably soon after the commencement of the Chapter 11 Case by the Bankruptcy Court in the
        Chapter 11 Case and all adequate protection payments and critical vendor payments approved by
        the Bankruptcy Court in the Interim DIP Order or otherwise shall be reasonably satisfactory in
        form and substance to the Administrative Agent and the Lenders in all material respects.

                 (m)     Other Orders. On the Closing Date, all orders (if any) providing for payment of
        Prepetition indebtedness of the Loan Parties or affecting in any way the Obligations or Collateral
        submitted for entry in the Chapter 11 Case shall be reasonably satisfactory in form and substance
        to the Administrative Agent, as entered, and shall not deviate from the form thereof approved by
        the Administrative Agent in any material respect which is adverse to the interests of the Lenders
        or the Prepetition Lenders.

                (n)       Budget. On the Closing Date, the Lenders shall have received and be satisfied
        with the initial Budget.

               (o)     Chapter 11 Case Jurisdiction. The Loan Parties shall have commenced the
        Chapter 11 Case in the Bankruptcy Court.

         Without limiting the generality of the provisions of the last paragraph of Section 10.03, for
purposes of determining compliance with the conditions specified in this Section 5.01, each Lender that
has signed this Agreement shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto.

        5.02      Conditions to all Credit Extensions.

        The obligation of each Lender to honor any Request for Credit Extension is subject to the
following conditions precedent:

                (a)      Representations and Warranties. The representations and warranties of the
        Company and each other Loan Party contained in Article VI or any other Loan Document, or
        which are contained in any document furnished at any time under or in connection herewith or
        therewith, shall be true and correct in all material respects (or, if any such representation or
        warranty is qualified by materiality or Material Adverse Effect, it shall be true and correct in all
        respects) on and as of the date of such Credit Extension, except to the extent that such
        representations and warranties specifically refer to an earlier date, in which case they shall be true
        and correct in all material respects (and in all respects if any such representation or warranty is
        already qualified by materiality or reference to Material Adverse Effect) as of such earlier date.

                (b)     Default. No Default shall exist, or would result from such proposed Credit
        Extension or from the application of the proceeds thereof.

               (c)      Request for Credit Extension. The Administrative Agent and shall have received
        a Request for Credit Extension in accordance with the requirements hereof.

                (d)     Orders. At the time of each Borrowing, and also after giving effect thereto, (i) if
        an extension of credit has been requested before the Final DIP Order has been entered by the
        Bankruptcy Court, the Interim DIP Order shall be in full force and effect and shall not have been
        vacated, reversed, stayed, modified, rescinded or amended in any respect without the prior written


                                                     57
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15        Filed 08/30/20      Page 196 of 268



        consent of the Administrative Agent other than in respect of immaterial modifications (with the
        prior written consent of the Administrative Agent not to be unreasonably withheld for such
        modifications), and (ii) if an extension of credit is requested after the Final DIP Order has been
        entered by the Bankruptcy Court, the Administrative Agent and the Lenders shall have received a
        copy of the Final DIP Order and the Final DIP Order shall be in full force and effect and shall not
        have been vacated, reversed, stayed, modified or amended in any respect without the prior written
        consent of the Administrative Agent (with the prior written consent of the Administrative Agent
        not to be unreasonably withheld for such modifications). If either the Interim DIP Order or the
        Final DIP Order is the subject of a pending appeal in any respect, none of such DIP Order, the
        making of the Loans or the performance by any Loan Party of any of its obligations under any of
        the Loan Documents shall be the subject of a presently effective stay pending appeal. The Loan
        Parties, the Administrative Agent and the Lenders shall be permitted and required to perform
        their respective obligations in compliance with this Agreement, notwithstanding any such
        objection or appeal unless the relevant Order has been stayed by a court of competent jurisdiction.

         Each Request for Credit Extension submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a), (b), and (d) have been
satisfied on and as of the date of the applicable Credit Extension.

                                                ARTICLE VI

                               REPRESENTATIONS AND WARRANTIES

        The Loan Parties represent and warrant to the Administrative Agent and the Lenders that:

        6.01      Existence, Qualification and Power.

         Each Loan Party (a) is duly organized or formed, validly existing and in good standing (if
applicable in such jurisdiction) under the Laws of the jurisdiction of its incorporation or organization, (b)
has all requisite power and authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly qualified and is licensed and
in good standing (if applicable in such jurisdiction) under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business requires such qualification or
license; except in each case referred to in clause (b)(i) or (c), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

        6.02      Authorization; No Contravention.

        Subject to the entry of the Interim DIP Order and, as applicable, the Final DIP Order, the
execution, delivery and performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other organizational action, and do not (a)
contravene the terms of any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than any Liens created under the
Interim DIP Order and, as applicable, the Final DIP Order in favor of the Administrative Agent, on behalf
of the holders of the Obligations, and the Prepetition Lenders), or require any payment to be made under
(i) any Contractual Obligation to which such Person is a party or affecting such Person or the properties
of such Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB), except with respect to
any conflict, breach or contravention or payment (but not creation of Liens) referred to in clause (b) to the


                                                      58
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15     Filed 08/30/20     Page 197 of 268



extent that such conflict, breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

        6.03      Governmental Authorization; Other Consents.

         Subject to the entry of the Interim DIP Order and, as applicable, the Final DIP Order, no
approval, consent, exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in connection with the execution,
delivery or performance by, or enforcement against, any Loan Party of this Agreement or any other Loan
Document other than (a) those that have already been obtained and are in full force and effect and (b)
filings to perfect the Liens created by the Collateral Documents.

        6.04      Binding Effect.

        Each Loan Document has been duly executed and delivered by each Loan Party that is party
thereto. Each Loan Document constitutes a legal, valid and binding obligation of each Loan Party that is
party thereto, enforceable against each such Loan Party in accordance with its terms.

        6.05      No Material Adverse Effect.

       Since the Petition Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material Adverse Effect.

        6.06      Litigation.

         Except for the Chapter 11 Case, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of its Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the transactions contemplated
hereby or (b) if determined adversely, could reasonably be expected to have a Material Adverse Effect.

        6.07      No Default.

                (a)      Neither any Loan Party nor any Subsidiary is in default under or with respect to
        any Contractual Obligation that could reasonably be expected to have a Material Adverse Effect
        (excluding any default arising solely as a result of the commencement of the Chapter 11 Case and
        the effects therefore or arising under any agreement that the applicable Loan Party has rejected
        under Section 365 of the Bankruptcy Code not in prohibition of this Agreement).

                  (b)     No Default has occurred and is continuing.

        6.08      Ownership of Property; Liens.

        Each Loan Party and its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. The property of each Loan Party and its Subsidiaries is subject to no
Liens, other than Permitted Liens.

        6.09      Environmental Compliance.


                                                    59
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 198 of 268



        Except as could not reasonably be expected to have a Material Adverse Effect:

                 (a)     Each of the Facilities and all operations at the Facilities are in compliance with
        all applicable Environmental Laws, and there is no violation of any Environmental Law with
        respect to the Facilities or the Businesses, and there are no conditions relating to the Facilities or
        the Businesses that could give rise to liability under any applicable Environmental Laws.

                 (b)      None of the Facilities contains, or has previously contained, any Hazardous
        Materials at, on or under the Facilities in amounts or concentrations that constitute or constituted
        a violation of, or could give rise to liability under, Environmental Laws.

                 (c)     Neither any Loan Party nor any Subsidiary has received any written notice of, or
        inquiry from any Governmental Authority regarding, any violation, alleged violation, non-
        compliance, liability or potential liability regarding environmental matters or compliance with
        Environmental Laws with regard to any of the Facilities or the Businesses, nor does any
        Responsible Officer of any Loan Party have knowledge or reason to believe that any such notice
        will be received or is being threatened.

                (d)      Hazardous Materials have not been transported or disposed of from the Facilities,
        or generated, treated, stored or disposed of at, on or under any of the Facilities or any other
        location, in each case by or on behalf of any Loan Party or any Subsidiary in violation of, or in a
        manner that would be reasonably likely to give rise to liability under, any applicable
        Environmental Law.

                (e)      No judicial proceeding or governmental or administrative action is pending or, to
        the knowledge of the Loan Parties, threatened, under any Environmental Law to which any Loan
        Party or any Subsidiary is or will be named as a party, nor are there any consent decrees or other
        decrees, consent orders, administrative orders or other orders, or other administrative or judicial
        requirements outstanding under any Environmental Law with respect to any Loan Party, any
        Subsidiary, the Facilities or the Businesses.

                (f)       There has been no release or threat of release of Hazardous Materials at or from
        the Facilities, or arising from or related to the operations (including, without limitation, disposal)
        of any Loan Party or any Subsidiary in connection with the Facilities or otherwise in connection
        with the Businesses, in violation of or in amounts or in a manner that could give rise to liability
        under Environmental Laws.

        6.10      Insurance.

                (a)      The properties of the Loan Parties and their Subsidiaries are insured with
        financially sound and reputable insurance companies not Affiliates of such Persons, in such
        amounts, with such deductibles and covering such risks as are customarily carried by companies
        engaged in similar businesses and owning similar properties in localities where the applicable
        Loan Party or the applicable Subsidiary operates. The insurance coverage of the Loan Parties and
        their Subsidiaries as in effect on the Closing Date is outlined as to carrier, policy number,
        expiration date, type, amount and deductibles on Schedule 6.10.

                (b)     The Company and its Subsidiaries maintain, if available, fully paid flood hazard
        insurance on all real property that is located in a special flood hazard area and that constitutes
        Collateral, on such terms and in such amounts as required by The National Flood Insurance
        Reform Act of 1994 or as otherwise required by the Administrative Agent.


                                                     60
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 199 of 268



        6.11      Taxes.

         The Loan Parties and their Subsidiaries have filed all federal, state and other tax returns and
reports required to be filed, and have paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or assets otherwise due
and payable, except (i) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in accordance with GAAP, (ii)
those excused or prohibited from being paid pursuant to an order of the Bankruptcy Court or pursuant to
the Bankruptcy Code or (iii) to the extent that failure to so file or pay could not reasonably be expected to
result in a Material Adverse Effect. There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.

        6.12      ERISA Compliance.

                 (a)     Except as would not, individually or in the aggregate, reasonably be expected to
        result in a Material Adverse Effect, (i) each Plan is in compliance in all material respects with the
        applicable provisions of ERISA, the Internal Revenue Code and other federal or state Laws; and
        (ii) each Pension Plan that is intended to be a qualified plan under Section 401(a) of the Internal
        Revenue Code has received a favorable determination letter from the Internal Revenue Service to
        the effect that the form of such Plan is qualified under Section 401(a) of the Internal Revenue
        Code and the trust related thereto has been determined by the Internal Revenue Service to be
        exempt from federal income tax under Section 501(a) of the Internal Revenue Code or an
        application for such a letter is currently being processed by the Internal Revenue Service, and to
        the best knowledge of the Loan Parties, nothing has occurred that would prevent, or cause the loss
        of, such tax-qualified status.

                (b)     There are no pending or, to the best knowledge of the Loan Parties, threatened
        claims, actions or lawsuits, or action by any Governmental Authority, with respect to any Plan
        that could reasonably be expected to have a Material Adverse Effect. To the knowledge of the
        Loan Parties, there has been no prohibited transaction or violation of the fiduciary responsibility
        rules with respect to any Plan that has resulted or could reasonably be expected to result in a
        Material Adverse Effect.

                 (c)     Except as would not, individually or in the aggregate, reasonably be expected to
        result in a Material Adverse Effect, (i) no ERISA Event has occurred and neither the Company
        nor any ERISA Affiliate is aware of any fact, event or circumstance that could reasonably be
        expected to constitute or result in an ERISA Event with respect to any Pension Plan; (ii) the
        Company and each ERISA Affiliate has met all material applicable requirements under the
        Pension Funding Rules in respect of each Pension Plan, and no waiver of the minimum funding
        standards under the Pension Funding Rules has been applied for or obtained; (iii) as of the most
        recent valuation date for any Pension Plan, the funding target attainment percentage (as defined in
        Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or higher and neither the
        Company nor any ERISA Affiliate knows of any facts or circumstances that could reasonably be
        expected to cause the funding target attainment percentage for any such plan to drop below sixty
        percent (60%) as of the most recent valuation date; (iv) neither the Company nor any ERISA
        Affiliate has incurred any liability to the PBGC other than for the payment of premiums, and
        there are no premium payments which have become due that are unpaid; (v) neither the Company
        nor any ERISA Affiliate has engaged in a transaction that could be subject to Section 4069 or
        Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the plan
        administrator thereof.


                                                     61
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15       Filed 08/30/20       Page 200 of 268



                (d)     The Company represents and warrants as of the Closing Date that the Company
        is not and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
        modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection with the Loans
        or the Commitments.

        6.13      Subsidiaries.

         Set forth on Schedule 6.13 is a complete and accurate list as of the Closing Date of each
Subsidiary of any Loan Party, together with (a) jurisdiction of formation, (b) number of shares of each
class of Equity Interests outstanding, (c) number and percentage of outstanding shares of each class
owned (directly or indirectly) by any Loan Party or any Subsidiary and (d) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or purchase and all other similar
rights with respect thereto. The outstanding Equity Interests of each Subsidiary of any Loan Party are
validly issued, fully paid and non-assessable.

        6.14      Margin Regulations; Investment Company Act.

                (a)     The Borrower is not engaged nor will engage, principally or as one of its
        important activities, in the business of purchasing or carrying margin stock (within the meaning
        of Regulation U issued by the FRB), or extending credit for the purpose of purchasing or carrying
        margin stock. Following the application of the proceeds of each Borrowing, not more than
        twenty-five percent (25%) of the value of the assets (either of the Borrower only or of the
        Company and its Subsidiaries on a consolidated basis) subject to the provisions of Section 8.01 or
        Section 8.05 or subject to any restriction contained in any agreement or instrument between the
        Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness and within the
        scope of Section 9.01(e) will be margin stock.

                (b)     None of any Loan Party, any Person Controlling any Loan Party, or any
        Subsidiary is or is required to be registered as an “investment company” under the Investment
        Company Act of 1940.

        6.15      Disclosure.

         Each Loan Party has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could reasonably be expected to result in
a Material Adverse Effect. No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon assumptions believed to be
reasonable at the time. The information included in any Beneficial Ownership Certification, if applicable,
is true and correct in all respects.

        6.16      Compliance with Laws.

        Each Loan Party and each Subsidiary is in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties, except in such instances in which


                                                      62
CHAR1\1744985v7
               Case 20-12024-LSS            Doc 15        Filed 08/30/20   Page 201 of 268



(a) such requirement of Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply therewith could not reasonably
be expected to have a Material Adverse Effect.

        6.17      Intellectual Property; Licenses, Etc.

         Each Loan Party and its Subsidiaries own, or possess the legal right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for the operation of their
respective businesses. Set forth on Schedule 6.17 is a list of all IP Rights registered or pending
registration with the United States Copyright Office or the United States Patent and Trademark Office and
owned by each Loan Party as of the Closing Date. Except for such claims and infringements that could
not reasonably be expected to have a Material Adverse Effect, no claim has been asserted and is pending
by any Person challenging or questioning the use of any IP Rights or the validity or effectiveness of any
IP Rights, nor does any Loan Party know of any such claim, and, to the knowledge of the Loan Parties,
the use of any IP Rights by any Loan Party or any of its Subsidiaries or the granting of a right or a license
in respect of any IP Rights from any Loan Party or any of its Subsidiaries does not infringe on the rights
of any Person. As of the Closing Date, none of the IP Rights owned by any of the Loan Parties or any of
its Subsidiaries is subject to any licensing agreement or similar arrangement except as set forth on
Schedule 6.17.

        6.18      Bankruptcy Matters.

                (a)     The Interim DIP Order and, at all times after its entry by the Bankruptcy Court,
        the Final DIP Order, is in full force and effect, and has not been reversed, modified, amended,
        stayed or vacated absent the written consent of the Administrative Agent.

                (b)     Upon the maturity (whether by acceleration or otherwise) of any of the
        Obligations, the Lenders shall, subject to the provisions of the Interim DIP Order or Final DIP
        Order, be entitled to immediate payment of such Obligations, and to enforce the remedies
        provided for hereunder in accordance with the terms hereof, without further application to or
        order by the Bankruptcy Court.

                (c)      If either the Interim DIP Order or the Final DIP Order is the subject of a pending
        appeal in any respect, none of such Order, the making of the Loans or the performance by the
        Loan Parties of any of their obligations under any of the Loan Documents is or shall be the
        subject of a presently effective stay pending appeal. The Loan Parties, the Administrative Agent
        and the Lenders shall be entitled to rely in good faith upon the DIP Orders, notwithstanding
        objection thereto or appeal therefrom by any interested party. The Loan Parties, the
        Administrative Agent and the Lenders shall be permitted and required to perform their respective
        obligations in compliance with this Agreement notwithstanding any such objection or appeal
        unless the relevant Order has been stayed by a court of competent jurisdiction.

                 (d)     The Loan Parties are in compliance with all material agreements entered into and
        all orders entered by the Bankruptcy Court from and after the Petition Date.

        6.19      Perfection of Security Interests in the Collateral.

        The Collateral Documents, together with the entry of the Interim DIP Order and, as applicable,
the Final DIP Order, create valid security interests in, and Liens on, the Collateral purported to be covered
thereby, which security interests and Liens are currently perfected (to the extent required by the Security


                                                       63
CHAR1\1744985v7
               Case 20-12024-LSS           Doc 15      Filed 08/30/20        Page 202 of 268



Agreement, the Pledge Agreement or the DIP Orders) security interests and Liens, prior to all other Liens
other than Permitted Liens.

        6.20      Business Locations.

         Set forth on Schedule 6.20(a) is a list of all real property located in the United States that is
owned or leased by the Loan Parties as of the Closing Date. Set forth on Schedule 6.20(b) is the tax payer
identification number and organizational identification number of each Loan Party as of the Closing Date.
The exact legal name and state of organization of (a) the Company is as set forth on the signature pages
hereto and (b) each Guarantor is (i) as set forth on the signature pages hereto or (ii) as may be otherwise
disclosed by the Loan Parties to the Administrative Agent in accordance with Section 8.13(c). Except as
set forth on Schedule 6.20(c), no Loan Party has during the five years preceding the Closing Date (i)
changed its legal name, (ii) changed its state of formation, or (iii) been party to a merger, consolidation or
other change in structure. Except as set forth on Schedule 6.20(d), no Loan Party that is a Domestic
Subsidiary has opened or maintained or otherwise has deposit or other accounts where money or
securities are or may be deposited or maintained with any Person as of the Closing Date.

        6.21      Labor Matters.

        There are no collective bargaining agreements (except as set forth on Schedule 6.21) or
Multiemployer Plans covering the employees of any Loan Party or any Subsidiary as of the Closing Date
and neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last five years.

        6.22      OFAC.

         Neither the Company, nor any of its Subsidiaries, nor, to the knowledge of the Company and its
Subsidiaries, any director, officer, employee, agent, affiliate or representative thereof, is an individual or
entity that is, or is owned or controlled by any individual or entity that is (i) currently the subject or target
of any Sanctions, (ii) included on OFAC’s List of Specially Designated Nationals, HMT’s Consolidated
List of Financial Sanctions Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority or (iii) located, organized or resident in a Designated Jurisdiction.

        6.23      [Reserved].

        6.24      [Reserved].

        6.25      No Affected Financial Institution.

        No Loan Party is an Affected Financial Institution.

        6.26      Anti-Corruption Laws.

        The Loan Parties and their Subsidiaries have conducted their businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar anti-
corruption legislation in other jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

        6.27      Regulation H.




                                                       64
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15       Filed 08/30/20       Page 203 of 268



        No real property subject to a Mortgage is a Flood Hazard Property unless the Administrative
Agent shall have received the following: (a) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (i) as to the fact that such real property
subject to a Mortgage is a Flood Hazard Property, (ii) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood Insurance Program and (iii) such
other flood hazard determination forms, notices and confirmations thereof as requested by the
Administrative Agent and (b) copies of insurance policies or certificates of insurance of the applicable
Loan Party evidencing flood insurance on such terms and in such amounts as required by The National
Flood Insurance Reform Act of 1994 or as otherwise required by the Administrative Agent and naming
the Administrative Agent as loss payee on behalf of the Lenders. All flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and the premiums thereon have
been paid in full.

        6.28      Use of Proceeds.

        After giving effect to each Credit Extension and the use of proceeds thereof, the Company shall
be in compliance with Section 7.11 hereof.

                                               ARTICLE VII

                                      AFFIRMATIVE COVENANTS

       So long as any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, the Loan Parties shall and shall cause each Subsidiary to:

        7.01      Financial Statements.

                (a)      Deliver to the Administrative Agent for distribution to the Lenders by 11:59 p.m.
        on Thursday of each week commencing after completion of the first two calendar weeks after the
        Petition Date: (i) then current cash balance calculations; (ii) cash flow reconciliations showing
        actual payments versus budgeted items in the Budget for prior periods ended (with (x)
        explanation of any Measurement Item variance greater than 20% of the budgeted amounts and
        $500,000, and (y) a permitted negative variance on the cumulative actual Net Cash Flow of 15%
        of the budgeted amounts, the measurement of which shall begin in week two of the Chapter 11
        Case and continue through week five of the Chapter 11 Case and 10% of the budgeted amounts
        thereafter); and (iii) an updated budget (the “Updated Budget”) of projected receipts and
        expenditures for the following 13-week period, which Updated Budget shall be in the form and
        contain the detail set forth in the initial Budget (for clarification, the initial Budget shall serve as
        the “Budget” for purposes of this Agreement until the Company has obtained approval of the
        expenditures in the periods covered in the Updated Budgets from the Administrative Agent (such
        approval not to be unreasonably withheld) on behalf of the Required Lenders in writing
        (including via email), in the Administrative Agent’s reasonable discretion, and at the time of such
        approval and thereafter (until the receipt of approval from the Administrative Agent of a
        subsequent Updated Budget) the Updated Budget shall become the “Budget” for purposes of this
        Agreement, with approval for Updated Budgets being sought not more often than every four (4)
        weeks).

                 (b)      Deliver to the Administrative Agent and each Lender, in form and detail
        satisfactory to the Administrative Agent and the Required Lenders, within thirty (30) days of the
        end of each calendar month of the Company, a consolidated balance sheet of the Company and its
        Subsidiaries as at the end of such calendar month, and the related consolidated statements of


                                                      65
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15     Filed 08/30/20       Page 204 of 268



        income or operations, and cash flows for such calendar month, all in reasonable detail and
        certified by a Responsible Officer of the Company as fairly presenting the financial condition,
        results of operations, and cash flows of the Company and its Subsidiaries on a consolidated basis
        in accordance with GAAP, subject only to the absence of footnotes.

        7.02      Other Information.

        Deliver to the Administrative Agent and each Lender:

                (a)     promptly upon providing such information or documents to an Unsecured
        Creditors Committee, copies of all financial information and related documents provided by or on
        behalf of the Loan Parties in the Chapter 11 Case;

               (b)     a weekly report from the Investment Bankers and the management team of the
        Loan Parties (with any written reports being in form and substance reasonably satisfactory to
        Administrative Agent), which report will address such items as are reasonably requested by the
        Administrative Agent, including addressing the status of the marketing and sale process of the
        Loan Parties;

                (c)    promptly following any request therefor, information and documentation
        reasonably requested by the Administrative Agent or any Lender for purposes of compliance with
        applicable “know your customer” requirements under the PATRIOT Act, the Beneficial
        Ownership Regulation or other applicable anti-money laundering laws; and

                (d)     to the extent any Loan Party qualifies as a “legal entity customer” under the
        Beneficial Ownership Regulation, an updated Beneficial Ownership Certification promptly
        following any change in the information provided in the Beneficial Ownership Certification
        delivered to any Lender in relation to such Loan Party that would result in a change to the list of
        beneficial owners identified in such certification.

          Documents required to be delivered pursuant to Section 7.01(b) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the Company’s behalf on an
Internet or intranet website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the Administrative Agent); provided,
that: (i) the Company shall deliver paper copies of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and (ii) the Company shall
notify the Administrative Agent and each Lender (by facsimile or e-mail) of the posting of any such
documents and provide to the Administrative Agent by e-mail electronic versions (i.e., soft copies) of
such documents. The Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery by a Lender, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its copies of such documents.

        The Company hereby acknowledges that (a) the Administrative Agent may, but shall not be
obligated to, make available to the Lenders materials and/or information provided by or on behalf of the
Company hereunder (collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic transmission system (the “Platform”)


                                                    66
CHAR1\1744985v7
               Case 20-12024-LSS            Doc 15    Filed 08/30/20      Page 205 of 268



and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Company or its Affiliates, or the respective securities
of any of the foregoing, and who may be engaged in investment and other market-related activities with
respect to such Person’s securities. The Company hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be distributed to the Public Lenders and
that (w) all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with respect to the Company or its
securities for purposes of United States federal and state securities Laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Side Information;” and (z) the Administrative Agent shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated as “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

        7.03      Notices.

               (a)     Promptly (and in any event, within two (2) Business Days) notify the
        Administrative Agent and each Lender of the occurrence of any Default.

               (b)      Promptly (and in any event, within five (5) Business Days) notify the
        Administrative Agent and each Lender of any matter that has resulted or could reasonably be
        expected to result in a Material Adverse Effect.

                  (c)    [Reserved].

                (d)      Promptly (and in any event, within five (5) Business Days) notify the
        Administrative Agent and each Lender of any material change in accounting policies or financial
        reporting practices by the Company or any Subsidiary.

                (e)     Commencing on the Closing Date, promptly (and in any event, within three (3)
        Business Days) deliver to the Administrative Agent notice of entering into, or amending, any
        customer supplier financing program and a copy of all agreements entered into by the Company
        or any Subsidiary in connection therewith.

        Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence referred to therein and stating
what action the applicable Loan Party has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

        7.04      Payment of Obligations.

        Pay and discharge, as the same shall become due and payable, all its obligations and liabilities,
including (a) all Postpetition tax liabilities, assessments and governmental charges or levies upon it or its
properties or assets, except to the extent (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP are being maintained
by the Loan Party Subsidiary, (ii) such liabilities, assessments and governmental charges or levies are


                                                     67
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 206 of 268



excused or prohibited from being paid pursuant to an order of the Bankruptcy Court or pursuant to the
Bankruptcy Code or (iii) to the extent that failure to pay taxes could not reasonably be expected to result
in a Material Adverse Effect; and (b) all lawful Postpetition claims which, if unpaid, would by law
become a Lien upon its property.

        7.05      Preservation of Existence, Etc.

               (a)      Preserve, renew and maintain in full force and effect its legal existence under the
        Laws of the jurisdiction of its organization except in a transaction permitted by Section 8.04 or
        8.05.

                 (b)     Preserve, renew and maintain in full force and effect its good standing (if
        applicable in such jurisdiction) under the Laws of the jurisdiction of its organization, except to the
        extent the failure to do so could not reasonably be expected to have a Material Adverse Effect.

                 (c)      Take all reasonable action to maintain all rights, privileges, permits, licenses and
        franchises necessary or desirable in the normal conduct of its business, except to the extent that
        the failure to do so could not reasonably be expected to have a Material Adverse Effect.

                (d)     Preserve or renew all of its material registered patents, copyrights, trademarks,
        trade names and service marks, the non-preservation or non-renewal of which could reasonably
        be expected to have a Material Adverse Effect.

        7.06      Maintenance of Properties.

                (a)     Maintain, preserve and protect all of its material properties and equipment
        necessary in the operation of its business in good working order and condition, ordinary wear and
        tear excepted.

                (b)     Make all necessary repairs thereto and renewals and replacements thereof, except
        where the failure to do so could not reasonably be expected to have a Material Adverse Effect.

                 (c)       Use the standard of care typical in the industry in the operation and maintenance
        of its facilities.

        7.07      Maintenance of Insurance.

                (a)     Maintain with financially sound and reputable insurance companies not Affiliates
        of the Company, insurance with respect to its properties and business against loss or damage of
        the kinds customarily insured against by Persons engaged in the same or similar business, of such
        types and in such amounts as are customarily carried under similar circumstances by such other
        Persons.

                (b)      Without limiting the foregoing, if any portion of any real property subject to a
        Mortgage is at any time located in an area identified by the Federal Emergency Management
        Agency (or any successor agency) as a special flood hazard area with respect to which flood
        insurance has been made available under the National Flood Insurance Act of 1968 (as now or
        hereafter in effect or successor act thereto), then the Company shall, or shall cause each Loan
        Party to (v) maintain, or cause to be maintained, with a financially sound and reputable insurer,
        flood insurance in an amount and otherwise sufficient to comply with all applicable rules and
        regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the


                                                     68
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15    Filed 08/30/20       Page 207 of 268



        Administrative Agent evidence of such compliance in form and substance reasonably acceptable
        to the Administrative Agent. The Company shall promptly notify the Administrative Agent of any
        real property subject to a Mortgage that is, or becomes, a Flood Hazard Property.

                 (c)     By the earlier of (i) the date that is thirty (30) days after the Closing Date (or
        such longer period as may be approved by the Administrative Agent in its sole discretion) and (ii)
        the date on which the Final Order is entered, cause the Administrative Agent and its successors
        and/or assigns to be named as lender’s loss payee or mortgagee as its interest may appear, and/or
        additional insured with respect to any such insurance providing liability coverage or coverage in
        respect of any Collateral, and cause each provider of any such insurance to agree, by endorsement
        upon the policy or policies issued by it or by independent instruments furnished to the
        Administrative Agent, that it will give the Administrative Agent thirty days (or such lesser
        amount as the Administrative Agent may agree) prior written notice before any such policy or
        policies shall be altered or canceled.

        7.08      Compliance with Laws.

         Comply with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

        7.09      Books and Records.

                 (a)     Maintain proper books of record and account, in which full, true and correct
        entries in conformity with GAAP consistently applied shall be made of all financial transactions
        and matters involving the assets and business of such Loan Party or such Subsidiary, as the case
        may be.

                (b)     Maintain such books of record and account in material conformity with all
        applicable requirements of any Governmental Authority having regulatory jurisdiction over such
        Loan Party or such Subsidiary, as the case may be.

        7.10      Inspection Rights.

         Permit representatives and independent contractors of the Administrative Agent and each Lender
to visit and inspect any of its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of the Company and at such
reasonable times during normal business hours and as often as may be desired, upon reasonable advance
notice to the Company; provided, that any Lender and its agents may only undertake such actions when
accompanying the Administrative Agent and all such actions shall be subject to public health and safety
limitations.

        7.11      Use of Proceeds.

        Each Loan Party shall, and shall cause each of its Subsidiaries to, use the proceeds of the Credit
Extensions, subject to the Interim DIP Order and the Final DIP Order: (a) for working capital and other
general purposes of the Loan Parties, including the payment of professional fees and expenses; (b) as
provided in the DIP Orders to pay the reasonable fees and expenses of the Administrative Agent and the


                                                    69
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 208 of 268



Lenders (including the reasonable fees and expenses of counsel and financial advisors); (c) to pay claims
in respect of certain Prepetition creditors, which may include, without limitation, employees, customers,
lienholders, insurers, vendors and taxing authorities in the ordinary course, in each case to the extent
authorized by the Interim DIP Order or the Final DIP Order, as applicable; and (d) to make adequate
protection payments to the Prepetition Agent and the Prepetition Lenders to the extent authorized by
orders of the Bankruptcy Court, in each case in accordance with the Budget; provided, that in no event
shall the proceeds of any Credit Extension be used (i) in contravention of any Law or of any Loan
Documents; or (ii) for the payment of professional fees and disbursements incurred in connection with
any challenge to (A) the amount, extent, priority, validity or enforcement of the indebtedness of the Loan
Parties owing to the Administrative Agent, the Lenders, the Prepetition Agent or the Prepetition Lenders
or (B) the collateral securing such indebtedness or the amount, extent, perfection, priority, enforcement or
validity of the Liens granted in favor of the Administrative Agent, the Lenders, the Prepetition Agent or
the Prepetition Lenders with respect thereto; provided, notwithstanding anything to the contrary herein,
no more than an aggregate of $50,000 of the Carve-Out may be used by the Unsecured Creditors
Committee to investigate the matters in the foregoing clauses (A) and (B).

        7.12      [Reserved].

        7.13      ERISA Compliance.

        Do, and cause each of its ERISA Affiliates to do, each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the Internal Revenue Code
and other federal or state Law; (b) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and (c) make all required contributions to any Plan subject
to Section 412, Section 430 or Section 431 of the Internal Revenue Code, unless the failure to take any
such actions in subsections (a), (b), or (c) would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

        7.14      Pledged Assets.

                 (a)      Equity Interests. Cause one hundred percent (100%) of the issued and
        outstanding Equity Interests of each Subsidiary directly owned by a Loan Party to be subject at all
        times to a first priority, perfected Lien in favor of the Administrative Agent, for the benefit of the
        holders of the Obligations, pursuant to the terms and conditions of the Collateral Documents,
        together with opinions of counsel and any filings and deliveries necessary in connection therewith
        to perfect the security interests therein, all in form and substance satisfactory to the
        Administrative Agent; provided, however, that, if any such pledge with respect to the Equity
        Interests of any Foreign Subsidiary of a Loan Party (a) would reasonably be expected to cause the
        undistributed earnings of such Foreign Subsidiary as determined for United States federal income
        tax purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United States parent
        or (b) would reasonably be expected to cause any material adverse tax consequences for the Loan
        Parties or any of their Subsidiaries, then the foregoing pledge requirement shall be limited to the
        pledge of the maximum amount of voting and/or non-voting Equity Interests (if any) that would
        reasonably be expected to not result in or cause such deemed dividend and/or other material
        adverse tax consequences. For the avoidance of doubt, no foreign law governed pledge
        agreements shall be required.

                (b)     Account Control Agreements. The Loan Parties (other than Loan Parties that are
        Foreign Subsidiaries) shall not open, maintain or otherwise have any deposit or other account
        where money or securities are or may be deposited or maintained with any Person, other than (i)
        foreign accounts, (ii) deposit accounts or securities accounts that are maintained at all times with


                                                     70
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 209 of 268



        depositary institutions or financial institutions, as applicable, as to which the Administrative
        Agent shall have received an agreement, among a Loan Party, a depository institution or
        securities intermediary and the Administrative Agent, which agreement is in form and substance
        acceptable to the Administrative Agent and which provides the Administrative Agent with
        “control” (as such term is used in Article 9 of the Uniform Commercial Code) over the deposit
        account(s) or securities account(s) described therein (provided that, to the extent the Prepetition
        Agent has “control” over such Accounts, the Prepetition Agent shall be deemed to maintain such
        “control” on behalf of the Administrative Agent and no other action shall be required hereunder),
        (iii) deposit accounts established solely as payroll, tax or escrow accounts, (iv) zero balance
        accounts and (v) other deposit accounts, so long as at any time the balance in any such account
        does not exceed $100,000 and the aggregate balance in all such accounts does not exceed
        $300,000.

                 (c)     Other Property. Cause all property (other than Excluded Property) of each Loan
        Party to be subject at all times to first priority, perfected (to the extent required by the Security
        Agreement, the Pledge Agreement or the DIP Orders) and, in the case of real property (whether
        leased or owned), title insured Liens in favor of the Administrative Agent to secure the
        Obligations pursuant to the Collateral Documents or, with respect to any such property acquired
        subsequent to the Closing Date, such other additional security documents as the Administrative
        Agent shall reasonably request (subject to Permitted Liens) and, in connection with the foregoing,
        deliver to the Administrative Agent such other documentation as the Administrative Agent may
        request including filings and deliveries necessary to perfect such Liens, Organization Documents,
        resolutions, Real Property Security Documents, landlord’s waivers and favorable opinions of
        counsel to such Person, all in form, content and scope reasonably satisfactory to the
        Administrative Agent. With respect to real property (other than Excluded Property) acquired
        after the Closing Date, the Loan Parties shall have sixty days (or such later time as agreed by the
        Administrative Agent) to deliver Real Property Security Documents with respect thereto.

        7.15      [Reserved].

        7.16      Anti-Corruption Laws.

        Conduct its businesses in compliance with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in other jurisdictions and
maintain policies and procedures designed to promote and achieve compliance with such laws.

        7.17      Budget; Conference Calls.

        Cause appropriate members of the Loan Parties’ management and the Investment Banker to be
available to discuss (telephonically) the Budget, the reports delivered pursuant to Sections 7.02(a), 7.02(c)
or 7.19(a) and such other information relating to the Chapter 11 Case and the financial results and
condition of the Loan Parties and their Subsidiaries, from time to time (but not more than weekly), with
the Administrative Agent and the Lenders, as and when reasonably requested by the Administrative
Agent.

        7.18      Milestones.

        The Loan Parties and their Subsidiaries shall comply with the sale milestones set forth in the
Interim DIP Order and the Final DIP Order (the “Sale Milestones”).

        7.19      Investment Banker.


                                                     71
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15     Filed 08/30/20       Page 210 of 268



        The Loan Parties shall (i) retain and continue to retain the Investment Bankers with the terms of
such engagement satisfactory to the Administrative Agent, (ii) seek court approval of the retention
Investment Bankers within three (3) days of the Petition Date nunc pro tunc to the Petition Date and (iii)
obtain court approval of the Investment Bankers and on a final basis within thirty (30) days of the Petition
Date.

        7.20      Postpetition Obligations.

         Except as otherwise permitted by the Bankruptcy Code, each of the Loan Parties shall perform
and comply with all of their material Postpetition obligations, including, without limitation, compliance in
all respects with the Interim DIP Order and the Final DIP Order (as applicable) and payment of all
Postpetition taxes, in each case except to the extent that any such obligation is being contested in good
faith by appropriate proceedings with adequate reserves set aside therefor.

                                              ARTICLE VIII

                                        NEGATIVE COVENANTS

         So long as any Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:

        8.01      Liens.

       Create, incur, assume or suffer to exist any Postpetition Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, other than the following:

                  (a)      Liens pursuant to any Loan Document;

                (b)      Liens existing on the Closing Date and listed on Schedule 8.01 and any renewals
        or extensions thereof, provided that (i) the property covered thereby is not changed, (ii) the
        amount secured or benefited thereby is not increased and (iii) the direct or any contingent obligor
        with respect thereto is not changed;

                (c)     Liens (other than Liens imposed under ERISA) for taxes, assessments or
        governmental charges or levies not yet due or which are being contested in good faith and by
        appropriate proceedings diligently conducted, if adequate reserves with respect thereto are
        maintained on the books of the applicable Person in accordance with GAAP;

                (d)      statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
        materialmen and suppliers and other Liens imposed by law or pursuant to customary reservations
        or retentions of title arising in the ordinary course of business, provided that such Liens secure
        only amounts not yet due and payable or, if due and payable, are unfiled and no other action has
        been taken to enforce the same or are being contested in good faith by appropriate proceedings
        for which adequate reserves determined in accordance with GAAP have been established;

               (e)     pledges or deposits in the ordinary course of business in connection with
        workers’ compensation, unemployment insurance and other social security legislation, other than
        any Lien imposed by ERISA;




                                                    72
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 211 of 268



                 (f)    deposits to secure the performance of bids, trade contracts and leases (other than
        Indebtedness), statutory obligations, surety and appeal bonds, performance bonds and other
        obligations of a like nature incurred in the ordinary course of business, in an aggregate amount
        not to exceed $1,000,000;

                (g)     easements, rights-of-way, restrictions and other similar encumbrances affecting
        real property which, in the aggregate, are not substantial in amount, and which do not in any case
        materially detract from the value of the property subject thereto or materially interfere with the
        ordinary conduct of the business of the applicable Person;

                  (h)    [reserved];

                (i)      leases or subleases granted to others not interfering in any material respect with
        the business of any Loan Party or any of its Subsidiaries;

                (j)     any interest of title of a lessor under, and Liens arising from UCC financing
        statements (or equivalent filings, registrations or agreements in foreign jurisdictions) relating to,
        leases permitted by this Agreement;

             (k)     Liens of a collection bank arising under Section 4-210 of the Uniform
        Commercial Code on items in the course of collection;

                 (l)     Liens of sellers of goods to the Company and any of its Subsidiaries arising
        under Article 2 of the Uniform Commercial Code or similar provisions of applicable law in the
        ordinary course of business, covering only the goods sold and securing only the unpaid purchase
        price for such goods and related expenses;

                 (m)    Liens securing the Prepetition Facility Obligations and any obligation of the
        Prepetition Dutch Borrower under the Prepetition Credit Agreement;

                (n)     Liens on deposits made with utilities pursuant to any order of the Bankruptcy
        Court in an aggregate principal amount not to exceed $1,000,000;

                  (o)    Liens in existence as of the Petition Date;

                (p)     Liens junior to the senior Liens contemplated in Section 2.16 that are granted by
        the Interim DIP Order or the Final DIP Order pursuant to section 364(d)(1) of the Bankruptcy
        Code as adequate protection in respect of any Liens to which the Priming Lien is senior;
        provided, that the Interim DIP Order and the Final DIP Order shall provide that the holders of
        such junior adequate protection Liens shall not be permitted to take any action to foreclose their
        rights with respect to such junior Liens as long as any amounts are outstanding under the Loan
        Documents or the Lenders have any Commitments hereunder; and

                  (q)    Liens pursuant to the Carve-Out.

        8.02      Investments.

        Make any Investments, except:

               (a)       Investments held by the Company or such Subsidiary in the form of cash or Cash
        Equivalents;


                                                     73
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 212 of 268



               (b)      the Company and its Subsidiaries may continue to own the Investments owned
        by them as of the Closing Date and described in Schedule 8.02;

                (c)      (i) subject to Section 8.21, Investments by the Company and its Subsidiaries in
        Loan Parties, (ii) Investments by the Company and its Subsidiaries in their respective Subsidiaries
        outstanding on the Closing Date, and (iii) Investments by the Loan Parties in any Subsidiary
        domiciled in Mexico in an aggregate amount not to exceed $1,000,000;

                (d)     Investments by any Subsidiary of the Company that is not a Loan Party in any
        other Subsidiary of the Company that is not a Loan Party;

                (e)     Investments consisting of extensions of credit in the nature of accounts
        receivable or notes receivable arising from the grant of trade credit in the ordinary course of
        business, and Investments received in satisfaction or partial satisfaction thereof from financially
        troubled account debtors to the extent reasonably necessary in order to prevent or limit loss;

                  (f)    Guarantees permitted by Section 8.03;

                (g)     Investments received in connection with the bankruptcy or reorganization of, or
        settlement of delinquent accounts and disputes with, customers and suppliers, or upon foreclosure
        or other transfer of title with respect to any secured investment, loan or advance permitted
        hereunder, in each case in the ordinary course of business;

                  (h)    Investments made pursuant to the Cash Management Order; and

                 (i)    Investments consisting of Chinese bankers acceptances in an aggregate amount
        not to exceed $4,000,000.

        8.03      Indebtedness.

        Create, incur, assume or suffer to exist any Postpetition Indebtedness, except:

                  (a)    Indebtedness under the Loan Documents and the Prepetition Loan Documents;

                (b)    intercompany Indebtedness between Loan Parties and any other intercompany
        Indebtedness permitted under Section 8.02;

              (c)      Indebtedness existing or arising under any Secured Treasury Management
        Agreement entered into in the ordinary course of business;

                (d)    Indebtedness in respect of netting services, overdraft protections and otherwise in
        connection with deposit, securities, and commodities accounts arising in the ordinary course of
        business;

                  (e)    to the extent constituting Indebtedness, the Carve-Out;

                 (f)     to the extent constituting Indebtedness, any adequate protection provided to the
        Administrative Agent, the Lenders, the Treasury Management Banks, and the Prepetition Lenders
        (as defined in the Interim DIP Order) under the DIP Orders, as amended pursuant to the terms of
        this Agreement;



                                                    74
CHAR1\1744985v7
               Case 20-12024-LSS           Doc 15      Filed 08/30/20        Page 213 of 268



                (g)     Guarantees with respect to (i) recourse obligations resulting from endorsement of
        negotiable instruments for collection in the ordinary course of business, (ii) surety, appeal and
        performance bonds obtained in the ordinary course of business, and (iii) workers’ compensation
        and similar obligations of the Company and its Subsidiaries incurred in the ordinary course of
        business;

                (h)    other unsecured Indebtedness incurred in the ordinary course of business, which
        Indebtedness shall not constitute a Superpriority Claim that is senior to or pari passu with the
        Secured Obligations;

                (i)    Indebtedness consisting of the financing of insurance premiums (with an
        insurance premium financing company) in the ordinary course of business; and

                (j)     Indebtedness of any Foreign Subsidiary resulting from the sale of Swedish
        accounts receivable from a customer pursuant to such customer’s supplier financing program to a
        third party financial institution; provided, that the aggregate principal amount of such
        Indebtedness shall not exceed $5,000,000 at any time.

        8.04      Fundamental Changes.

         Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04, the Company may liquidate, wind-up, or dissolve any Subsidiary of the Company
after a Disposition that (a) results in the sale of substantially all of the assets of such Subsidiary and (b) is
in compliance with the provisions of this Agreement and the DIP Orders.

        8.05      Dispositions.

        Make any Disposition, except the Company may liquidate, wind-up or dissolve any Subsidiary of
the Company after a Disposition that (a) results in the sale of substantially all of the assets of such
Subsidiary and (ii) is in compliance with the provisions of this Agreement and the DIP Orders.

        8.06      Restricted Payments.

        Declare or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as such Restricted Payments are not inconsistent
with the Budget, subject to Permitted Variances:

              (a)     subject to Section 8.21, each Subsidiary may make Restricted Payments to the
        Company or any Guarantor; and

              (b)     the Company and each Subsidiary may make Restricted Payments for the
        payment of Taxes.

        8.07      Change in Nature of Business.

        Engage in any material line of business substantially different from those lines of business
conducted by the Company and its Subsidiaries on the Closing Date or any business substantially related
or incidental thereto in a manner that would be materially adverse to the Administrative Agent or the
Lenders, except for (a) changes resulting from asset sales permitted under the Loan Documents, (b)


                                                       75
CHAR1\1744985v7
               Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 214 of 268



changes made in connection with the Loan Parties’ long-term business plans as contemplated by the
Budget and (c) as required by the Bankruptcy Court or the Bankruptcy Code.

        8.08      Transactions with Affiliates and Insiders.

         Enter into or permit to exist any transaction or series of transactions with any officer, director or
Affiliate of such Person other than (a) those transactions that exist or are contemplated on the Closing
Date and set forth in Schedule 8.08 hereto, (b) advances of working capital to any Loan Party, (c)
transfers of cash and assets to any Loan Party, (d) intercompany transactions expressly permitted by
Section 8.02, Section 8.03, Section 8.04, Section 8.05 or Section 8.06, (e) normal and reasonable
compensation and reimbursement of expenses of officers and directors in the ordinary course of business
and (f) except as otherwise specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction with a Person other
than an officer, director or Affiliate.

        8.09      Burdensome Agreements.

         Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or restricts the ability
of any such Person to (i) make Restricted Payments to any Loan Party, (ii) pay any Indebtedness or other
obligations owed to any Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of
its property to any Loan Party, (v) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (vi) act as a Loan Party pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension thereof, except (in respect
of any of the matters referred to in clauses (i)-(v) above) for (1) this Agreement and the other Loan
Documents, (2) any document or instrument governing Indebtedness incurred pursuant to Section 8.03(e),
provided that any such restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or instrument governing any
Permitted Lien, provided that any such restriction contained therein relates only to the asset or assets
subject to such Permitted Lien or (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the consummation of such sale,
or (b) requires the grant of any security for any obligation if such property is given as security for the
Obligations.

        8.10      Use of Proceeds.

        Use the proceeds of any Credit Extension, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

        8.11      Financial Covenant.

        Fail to comply with the Budget, subject to Permitted Variances.

        8.12      Prepayment of Other Indebtedness, Etc.

         Make (or give any notice with respect thereto) any voluntary or optional payment or prepayment
or redemption or acquisition for value of (including without limitation, by way of depositing money or
securities with the trustee with respect thereto before due for the purpose of paying when due), refund,



                                                      76
CHAR1\1744985v7
                 Case 20-12024-LSS            Doc 15    Filed 08/30/20    Page 215 of 268



refinance or exchange of any Indebtedness of any Loan Party or any Subsidiary (other than Indebtedness
arising under the Loan Documents).

          8.13     Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.

                 (a)         Amend, modify or change its Organization Documents in a manner adverse to
          the Lenders.

                   (b)       Change its fiscal year.

                  (c)    Without providing ten (10) days prior written notice to the Administrative Agent,
          change its name, state of formation or form of organization.

          8.14     Ownership of Subsidiaries.

         Notwithstanding any other provisions of this Agreement to the contrary, (a) permit any Person
(other than any Loan Party or any Wholly Owned Subsidiary of the Company) to own any Equity
Interests of any Subsidiary of any Loan Party, except to qualify directors where required by applicable
Law or to satisfy other requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries, (b) permit any Loan Party or any Subsidiary of any Loan Party to issue or have
outstanding any shares of preferred Equity Interests, (c) create, incur, assume or suffer to exist any Lien
on any Equity Interests of any Subsidiary of any Loan Party, except for Permitted Liens or (d) have any
Subsidiary other than the Subsidiaries identified on Schedule 6.13.

          8.15     Sale Leasebacks.

          Enter into any Sale and Leaseback Transaction.

          8.16     Sanctions.

        Directly or indirectly, use the proceeds or any Credit Extension, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities or business with any individual or entity, or in any Designated Jurisdiction that, at the time
of such funding, is the subject of any Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in the transaction, whether as
Lender, Administrative Agent, or otherwise) of Sanctions.

          8.17     Consolidated Capital Expenditures.

        Permit Consolidated Capital Expenditures; provided that the Loan Parties and their Subsidiaries
may make Consolidated Capital Expenditures during the Chapter 11 Case in an amount not to exceed
$5,500,000.

          8.18     Anti-Corruption Laws.

       Directly or indirectly use any Credit Extension or the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010 or other similar anti-corruption legislation in other jurisdictions.

          8.19     Budget.


                                                        77
CHAR1\1744985v7
               Case 20-12024-LSS         Doc 15      Filed 08/30/20       Page 216 of 268



       Make any expenditures outside of the ordinary course of business unless consistent with the
Budget and approved by the Bankruptcy Court to the extent required.

        8.20      Bankruptcy Matters.

                (a)     Unless consented to by the Administrative Agent, at any time, seek or consent to
        any reversal, modification, amendment, stay or vacation of (i) any “first day order” entered by the
        Bankruptcy Court in the Chapter 11 Case, if such reversal, modification, amendment, stay or
        vacation could have an adverse effect on the rights of the Lenders under this Agreement, (ii) the
        Interim DIP Order or (iii) the Final DIP Order;

                 (b)     unless consented to by the Administrative Agent, at any time, seek or consent to
        a priority for any administrative expense or unsecured claim against any Loan Party (now existing
        or hereafter arising) of any kind or nature whatsoever, including, without limitation, any
        administrative expenses of the kind specified in, or arising or ordered under, Sections 105(a), 326,
        328, 330, 331, 503(b), 506(c), 507, 546(c), 726, 1113 and 1114 of the Bankruptcy Code equal or
        superior to the priority of the Secured Parties in respect of the Obligations, other than for the
        Carve-Out and as otherwise expressly permitted by this Agreement or the DIP Orders;

                (c)      unless consented to by the Administrative Agent, permit the incurrence of any
        administrative expense or unsecured claim against any Loan Party (now existing or hereafter
        arising) of any kind or nature whatsoever, including, without limitation, any administrative
        expenses of the kind specified in, or arising or ordered under, Sections 105(a), 326, 328, 330,
        331, 503(b), 506(c), 507, 546(c), 726, 1113 and 1114 of the Bankruptcy Code equal or superior to
        the priority of the superpriority adequate protection claims of the Prepetition Lenders granted
        under the DIP Orders, other than for the Carve-Out, the Obligations under this Agreement and as
        expressly permitted by this Agreement or the DIP Orders;

                 (d)      file or permit to be filed with the Bankruptcy Court any of the following unless
        such motion, pleading, proposed order or other document is in form and substance: (1)
        satisfactory to the Administrative Agent in its sole discretion in the case of (i) any motion seeking
        approval of any DIP Order, and any proposed order relating thereto or (ii) any pleading or
        proposed order relating to the Loan Documents; and (2) reasonably satisfactory to the
        Administrative Agent and the Required Lenders in the case of (i) any motion to extend or
        otherwise modify the Loan Parties’ exclusive periods set forth in Section 1121 of the Bankruptcy
        Code, and any proposed order relating thereto, (ii) any motion seeking approval of bidding
        procedures or any sale or other disposition of any Loan Party’s assets, and any proposed order
        relating thereto, including, without limitation, any proposed form of bidding procedures or
        proposed sale order, or (iii) any motion or proposed form of order relating to any management
        equity plan, incentive, retention or severance plan;

                 (e)     file or permit to be filed with the Bankruptcy Court any Plan of Reorganization,
        related disclosure statement, motion to approve any Plan of Reorganization or related disclosure
        statement or any form of order relating to the foregoing, in each case unless such filing is in form
        and substance satisfactory to the Administrative Agent and the Required Lenders in their sole
        discretion; or

                (f)     unless consented to by the Administrative Agent, prior to the date on which the
        Obligations have been paid in cash in full and the Commitments have been cancelled and
        terminated, (i) pay any administrative expense claims of the Loan Parties except (A) the
        Obligations then due and payable hereunder or (B) other administrative expense set forth in the


                                                    78
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15     Filed 08/30/20       Page 217 of 268



        Budget and professional claims set forth in the Budget, in each case to the extent and having the
        order of priority set forth in the DIP Orders or (ii) file with the Bankruptcy Court any alternative
        debtor-in-possession financing proposal that does not provide for the Obligations and the
        Prepetition Facility Obligations to be paid in cash in full and for the Commitments to be cancelled
        and terminated.

        8.21      Foreign Subsidiaries.

        Notwithstanding anything to the contrary contained herein or in any other Loan Document:

                (a)     no Loan Party shall repatriate any cash or Cash Equivalents from a Foreign
        Subsidiary other than in the ordinary course and consistent with past business practices between
        such Loan Party and such Subsidiary; and

                 (b)     no Foreign Subsidiary, including without limitation, the Prepetition Dutch
        Borrower, shall be permitted to make or declare any Restricted Payment to a Loan Party without
        the prior written consent of the Administrative Agent.

                                              ARTICLE IX

                                EVENTS OF DEFAULT AND REMEDIES

        9.01      Events of Default.

        Any of the following shall constitute an Event of Default:

                 (a)     Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
        as required to be paid herein, any amount of principal of any Loan, or (ii) within three (3)
        Business Days after the same becomes due, any interest on any Loan, or any fee due hereunder,
        or (iii) within five (5) Business Days after the same becomes due, any other amount payable
        hereunder or under any other Loan Document; or

                (b)      Specific Covenants. Any Loan Party fails to perform or observe any term,
        covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10, 7.11, 7.12 or 7.14
        or Article VIII; or

                  (c)     Other Defaults. Any Loan Party fails to perform or observe any other covenant
        or agreement (not specified in subsection (a) or (b) above) contained in any Loan Document on
        its part to be performed or observed and such failure continues for ten (10) days; or

                (d)      Representations and Warranties. Any representation, warranty, certification or
        statement of fact made or deemed made by or on behalf of the Borrower or any other Loan Party
        herein, in any other Loan Document, or in any document delivered in connection herewith or
        therewith shall be incorrect or misleading when made or deemed made; or

                (e)      Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
        payment when due (whether by scheduled maturity, required prepayment, acceleration, demand,
        or otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
        Indebtedness under Swap Contracts) having an aggregate principal amount (including undrawn
        committed or available amounts and including amounts owing to all creditors under any
        combined or syndicated credit arrangement) of more than the Threshold Amount, or (B) fails to


                                                    79
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 218 of 268



        observe or perform any other agreement or condition relating to any such Indebtedness or
        Guarantee or contained in any instrument or agreement evidencing, securing or relating thereto,
        or any other event occurs, the effect of which default or other event is to cause, or to permit the
        holder or holders of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
        trustee or agent on behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
        the giving of notice if required, such Indebtedness to be demanded or to become due or to be
        repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an offer to
        repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its stated maturity,
        or such Guarantee to become payable or cash collateral in respect thereof to be demanded;
        provided that, with respect to any such failure that occurred prior to the Petition Date or with
        respect to the Prepetition Credit Agreement, such failure or event shall be an Event of Default
        solely to the extent not subject to the automatic stay by the Bankruptcy Court or (ii) there occurs
        under any Swap Contract an Early Termination Date (as defined in such Swap Contract) resulting
        from (A) any event of default under such Swap Contract as to which the Company or any
        Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
        Event (as so defined) under such Swap Contract as to which the Company or any Subsidiary is an
        Affected Party (as so defined) and, in either event, the Swap Termination Value owed by the
        Company or such Subsidiary as a result thereof is greater than the Threshold Amount; provided
        that, with respect to any such occurrence prior to the Petition Date or with respect to the
        Prepetition Credit Agreement, such occurrence shall be an Event of Default solely to the extent
        not subject to the automatic stay by the Bankruptcy Court; or

                  (f)     Bankruptcy Matters. Any of the following shall occur:

                           (i)      any Chapter 11 Case shall be dismissed (which dismissal does not
                  require as a condition to such dismissal the termination of the Lenders’ Commitments
                  and the payment in full in cash of all Secured Obligations and the Prepetition Facility
                  Obligations) or converted to a case under Chapter 7 of the Bankruptcy Code or the Loan
                  Parties (or any of them) shall file a motion or other pleading seeking the dismissal or
                  conversion of any Chapter 11 Case under Section 1112 of the Bankruptcy Code or
                  otherwise without the consent of the Required Lenders; a trustee under Chapter 7 or
                  Chapter 11 of the Bankruptcy Code, a responsible officer or an examiner with enlarged
                  powers relating to the operation of the business (powers beyond those set forth in
                  Sections 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
                  Bankruptcy Code shall be appointed in any Chapter 11 Case, provided that the
                  appointment of a Chapter 11 trustee or officer or examiner with enlarged powers shall not
                  be an Event of Default hereunder if (A) such relief is sought by the Administrative Agent
                  or (B) the Required Lenders waive such Event of Default in connection with such
                  appointment; the Board of Directors of one or more of the Loan Parties shall authorize a
                  liquidation of any Loan Party’s business, except with the prior written consent of the
                  Administrative Agent; an application shall be filed by the Loan Parties for the approval of
                  any other Superpriority Claim (other than the Carve-Out, which shall have a
                  Superpriority Claim ranking senior to the Secured Obligations, and which shall be paid
                  by the Loan Parties at the times and in the amounts permitted by an order of the
                  Bankruptcy Court) or any Primed Liens in any Chapter 11 Case which is equal to or
                  senior to the claims of the Lenders against the Loan Parties hereunder or under any of the
                  other Loan Documents if it is not used to repay the Secured Obligations in full in cash, or
                  there shall arise or be granted any such senior or pari passu Superpriority Claim; or the
                  Loan Parties shall file an application or motion for the approval of any Lien in any
                  Chapter 11 Case that is pari passu with or senior to the Liens of the Secured Parties or
                  the Liens of the Prepetition Agent and the Prepetition Lenders granted or created

                                                     80
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20        Page 219 of 268



                  hereunder, under any of the other Loan Documents or either of the Orders (other than
                  Liens of third parties securing the Carve-Out and any other Liens permitted by this
                  Agreement and the other Loan Documents, which shall have the respective priorities set
                  forth in the Interim DIP Order, the Final DIP Order or this Agreement, as applicable);

                          (ii)     the Bankruptcy Court shall enter an order or orders granting relief from
                  the automatic stay applicable under Section 362 of the Bankruptcy Code pertaining to the
                  Collateral to the holder or holders of any security interest to (i) permit foreclosure (or the
                  granting of a deed in lieu of foreclosure or the like) on any assets of the Loan Parties in
                  an amount in excess of $250,000, individually or in the aggregate (except as otherwise
                  permitted in writing by the Administrative Agent) or (ii) permit other actions that would
                  have a Material Adverse Effect;

                           (iii)   (1) the Final Order Entry Date shall not have occurred on or prior to the
                  date occurring thirty (30) calendar days after the entry of the Interim DIP Order, (2) an
                  order of the Bankruptcy Court shall be entered reversing, amending, supplementing,
                  vacating or otherwise amending, supplementing or modifying the Interim DIP Order
                  and/or the Final DIP Order without the prior written consent of the Administrative Agent,
                  or any Loan Party shall apply for authority to do so, without the prior written consent of
                  the Administrative Agent, (3) an order with respect to the Chapter 11 Case shall be
                  entered by the Bankruptcy Court without the express prior written consent of the
                  Required Lenders to permit any administrative expense or any claim (now existing or
                  hereafter arising, of any kind or nature whatsoever) to have administrative priority as to
                  the Loan Parties equal or superior to the priority of the Secured Parties in respect of the
                  Secured Obligations except as otherwise provided in this Agreement, (4) [reserved], (5)
                  the Interim DIP Order and/or the Final DIP Order shall cease to create a valid and
                  perfected first priority Lien on the Collateral or otherwise cease to be valid and binding
                  and in full force and effect, (6) [reserved], (7) any Loan Party shall seek any modification
                  of the Interim DIP Order and/or the Final DIP Order or assert in any pleading filed in any
                  court that any material provision of the Interim DIP Order and/or the Final DIP Order is
                  not valid and binding for any reason or otherwise modifying the Interim DIP Order
                  and/or the Final DIP Order in a manner adverse to the Secured Parties, or (8) if any Loan
                  Party is enjoined, restrained or in any way prevented by court order from continuing or
                  conducting all or any material part of its business or affairs;

                          (iv)    except as permitted by this Agreement, the DIP Orders, the Budget or as
                  otherwise agreed to by the Administrative Agent and the Required Lenders, the Loan
                  Parties shall make (or shall have made) any Prepetition Payment other than Prepetition
                  Payments authorized by the Bankruptcy Court in accordance with orders of the
                  Bankruptcy Court entered without objection by the Administrative Agent;

                          (v)    the Bankruptcy Court shall enter an order avoiding or requiring
                  disgorgement by the Secured Parties of any material amounts received in respect of the
                  Secured Obligations;

                         (vi)     the Bankruptcy Court shall enter an order or orders to sell, transfer, lease,
                  exchange, alienate or otherwise dispose of any assets, properties or equity of any Loan
                  Party pursuant to Section 363 of the Bankruptcy Code without the consent of the
                  Administrative Agent and Required Lenders unless such order or orders contemplate the
                  repayment in full in cash of the Secured Obligations and the termination in full of all
                  Commitments under this Agreement;


                                                       81
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20      Page 220 of 268



                           (vii)    any of the Loan Parties shall take any action in support of any matter set
                  forth in clauses (i)-(vi) above or any other Person shall do so and such application is not
                  contested in good faith by the Loan Parties and the relief requested is granted in an order
                  that is not stayed pending appeal;

                          (viii) any Loan Party shall file a motion, pleading or proceeding which could
                  reasonably be expected to result in a material impairment of the rights or interests of the
                  Lenders or a determination by a court with respect to a motion, pleading or proceeding
                  brought by another party which results in such a material impairment;

                           (ix)   any Loan Party shall file a motion in the Chapter 11 Case (A) to use cash
                  collateral under Section 363(c) of the Bankruptcy Code without the consent of the
                  Lenders, (B) to obtain additional financing under Sections 364(c) or (d) of the
                  Bankruptcy Code not otherwise permitted under this Agreement or (C) to take any other
                  action or actions materially adverse to Administrative Agent or the Lenders, or their
                  rights and remedies hereunder or under any of the other Loan Documents, or the DIP
                  Orders, or Administrative Agent’s interest in any of the Collateral;

                           (x)      the filing or support by any Loan Party of any plan of reorganization or
                  liquidation that is not reasonably approved by the Administrative Agent and the Required
                  Lenders unless such plan of reorganization or liquidation provides for the repayment in
                  full in cash of and termination in full of all Commitments and Secured Obligations upon
                  its effective date;

                           (xi)     any Loan Party shall take (or support any Person in taking) any action in
                  order to restrict or prohibit the Administrative Agent, any Lender, the Prepetition Agent
                  or any Prepetition Lender from submitting a “credit bid” for any assets of the Loan
                  Parties;

                           (xii)    subject to any requirements to the contrary in the DIP Orders, the Loan
                  Parties fail to disburse the sale proceeds to the Administrative Agent contemporaneously
                  with the closing of a sale of substantially all of the Loan Parties’ assets, subject to
                  payment of the Carve-Out and any wind-down fund provided for in the DIP Orders;

                          (xiii) the grant of a change of venue with respect to the Chapter 11 Case
                  without the consent of the Administrative Agent and the Required Lenders (such consent
                  not to be unreasonably withheld);

                          (xiv) other than with respect to the Carve-out, entry of a final non-appealable
                  order by the Bankruptcy Court authorizing or directing payment of any claim or claims
                  under Section 506(c) or 552(b) of the Bankruptcy Code against or with respect to any of
                  the Collateral;

                           (xv)   the filing of a challenge by any Loan Party to the Liens or claims of the
                  Prepetition Agent or the Prepetition Lenders based on upon the Prepetition Agent’s or
                  any of the Prepetition Lender’s conduct; or

                          (xvi) except as otherwise permitted in this Agreement, the failure of any Loan
                  Party to comply in any material respect with the terms of the Interim DIP Order or the
                  Final DIP Order (after giving effect to any applicable grace period or periods in the
                  Interim DIP Order or Final DIP Order, as applicable); or


                                                      82
CHAR1\1744985v7
               Case 20-12024-LSS          Doc 15      Filed 08/30/20       Page 221 of 268



                (g)     Attachment. Any writ or warrant of attachment or execution or similar process is
        issued or levied against all or any material part of the property of any such Person and is not
        released, vacated or fully bonded within thirty (30) days after its issue or levy; or

                 (h)     Judgments. There is entered against any Loan Party or any Subsidiary (i) one or
        more final judgments or orders for the payment of money in an aggregate amount exceeding the
        Threshold Amount (to the extent not covered by independent third-party insurance as to which
        the insurer does not dispute coverage), or (ii) any one or more non-monetary final judgments that
        have, or could reasonably be expected to have, individually or in the aggregate, a Material
        Adverse Effect and, in either case, (A) enforcement proceedings are commenced by any creditor
        upon such judgment or order, or (B) there is a period of thirty (30) consecutive days during which
        a stay of enforcement of such judgment, by reason of a pending appeal or otherwise, is not in
        effect; or

                (i)     ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
        Multiemployer Plan which has resulted in liability of any Loan Party under Title IV of ERISA to
        the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
        Threshold Amount and such ERISA Event would result in a Material Adverse Effect, or (ii) the
        Company or any ERISA Affiliate fails to pay when due, after the expiration of any applicable
        grace period, any installment payment with respect to its withdrawal liability under Section 4201
        of ERISA under a Multiemployer Plan in an aggregate amount in excess of the Threshold
        Amount and such failure would result in a Material Adverse Effect; provided that, with respect to
        any such events that occurred prior to the Petition Date or with respect to the Prepetition Credit
        Agreement, such failure or event shall be an Event of Default solely to the extent not subject to
        the automatic stay of the Bankruptcy Court; or

                 (j)     Invalidity of Loan Documents. Any provision of any Loan Document, at any
        time after its execution and delivery and for any reason other than as expressly permitted
        hereunder or thereunder or satisfaction in full of all the Obligations, ceases to be in full force and
        effect or ceases to give the Administrative Agent any material part of the Liens purported to be
        created thereby; or any Loan Party or any other Person contests in any manner the validity or
        enforceability of any provision of any Loan Document; or any Loan Party denies that it has any
        or further liability or obligation under any provision of any Loan Document, or purports to
        revoke, terminate or rescind any Loan Document; or

               (k)      Change of Control. There occurs any Change of Control without the consent of
        the Administrative Agent.

        9.02      Remedies Upon Event of Default.

        If any Event of Default occurs and is continuing, the Administrative Agent shall, at the request of,
or may, with the consent of, the Required Lenders, take any or all of the following actions:

               (a)    declare the commitment of each Lender to make Loans to be terminated,
        whereupon such commitments and obligation shall be terminated;

                (b)      declare the unpaid principal amount of all outstanding Loans, all interest accrued
        and unpaid thereon, and all other amounts owing or payable hereunder or under any other Loan
        Document to be immediately due and payable, without presentment, demand, protest or other
        notice of any kind, all of which are hereby expressly waived by the Borrower;



                                                     83
CHAR1\1744985v7
               Case 20-12024-LSS           Doc 15     Filed 08/30/20        Page 222 of 268



                  (c)    [reserved]; and

                (d)     exercise on behalf of itself and the Lenders all rights and remedies available to it
        and the Lenders under the Loan Documents.

        9.03      Application of Funds.

         After the exercise of remedies provided for in Section 9.02, any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.15, be applied by the Administrative Agent in
the following order:

                First, to payment of that portion of the Obligations constituting fees, indemnities,
        expenses and other amounts (including fees, charges and disbursements of counsel to the
        Administrative Agent and amounts payable under Article III) payable to the Administrative
        Agent in its capacity as such;

                Second, to payment of that portion of the Obligations constituting fees, indemnities and
        other amounts (other than principal and interest) payable to the Lenders (including fees, charges
        and disbursements of counsel to the respective Lenders) arising under the Loan Documents and
        amounts payable under Article III, ratably among them in proportion to the respective amounts
        described in this clause Second payable to them;

                 Third, to payment of that portion of the Obligations constituting accrued and unpaid
        interest on the Loans, ratably among the Lenders in proportion to the respective amounts
        described in this clause Third held by them;

                Fourth, to (a) payment of that portion of the Obligations constituting accrued and unpaid
        principal of the Loans, and (b) payments of amounts due under any Secured Treasury
        Management Agreement, ratably among the Lenders and Treasury Management Banks in
        proportion to the respective amounts described in this clause Fourth held by them; and

                Last, the balance, if any, after all of the Obligations have been indefeasibly paid in full, to
        the Borrower or as otherwise required by Law.

        Notwithstanding the foregoing, Obligations arising under Secured Treasury Management
Agreements shall be excluded from the application described above if the Administrative Agent has not
received a Secured Party Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank, as the case may be
(unless such Treasury Management Bank is the Administrative Agent or an Affiliate thereof). Each
Treasury Management Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of Article X for itself and its Affiliates as if a “Lender”
party hereto.

                                                ARTICLE X

                                       ADMINISTRATIVE AGENT

        10.01     Appointment and Authority.




                                                     84
CHAR1\1744985v7
             Case 20-12024-LSS              Doc 15    Filed 08/30/20      Page 223 of 268



                 (a)     Each of the Lenders hereby irrevocably appoints Bank of America to act on its
        behalf as the Administrative Agent hereunder and under the other Loan Documents and
        authorizes the Administrative Agent to take such actions on its behalf and to exercise such
        powers as are delegated to the Administrative Agent by the terms hereof or thereof, together with
        such actions and powers as are incidental thereto. The provisions of this Article are solely for the
        benefit of the Administrative Agent, the Lenders, and neither the Company nor any other Loan
        Party shall have rights as a third party beneficiary of any of such provisions. It is understood and
        agreed that the use of the term “agent” herein or in any other Loan Documents (or any other
        similar term) with reference to the Administrative Agent is not intended to connote any fiduciary
        or other implied (or express) obligations arising under agency doctrine of any applicable Law.
        Instead such term is used as a matter of market custom, and is intended to create or reflect only an
        administrative relationship between contracting parties.

                (b)      The Administrative Agent shall also act as the “collateral agent” under the Loan
        Documents, and each of the Lenders (in its capacities as a Lender and potential Treasury
        Management Banks) hereby irrevocably appoints and authorizes the Administrative Agent to act
        as the agent of such Lender for purposes of acquiring, holding and enforcing any and all Liens on
        Collateral granted by any of the Loan Parties to secure any of the Obligations, together with such
        powers and discretion as are incidental thereto. In this connection, the Administrative Agent, as
        “collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
        Administrative Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
        the Collateral (or any portion thereof) granted under the Collateral Documents, or for exercising
        any rights and remedies thereunder at the direction of the Administrative Agent), shall be entitled
        to the benefits of all provisions of this Article X and Article XI (including Section 11.04(c), as
        though such co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under the
        Loan Documents) as if set forth in full herein with respect thereto.

        10.02     Rights as a Lender.

         The Person serving as the Administrative Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Administrative Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity for and generally engage in any
kind of business with any Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor to the Lenders or to
provide notice to or consent of the Lenders with respect thereto.

        10.03     Exculpatory Provisions.

        The Administrative Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent and its Related Parties:

               (a)      shall not be subject to any fiduciary or other implied duties, regardless of whether
        a Default has occurred and is continuing;

                 (b)    shall not have any duty to take any discretionary action or exercise any
        discretionary powers, except discretionary rights and powers expressly contemplated hereby or by
        the other Loan Documents that the Administrative Agent is required to exercise as directed in


                                                     85
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20      Page 224 of 268



        writing by the Required Lenders (or such other number or percentage of the Lenders as shall be
        expressly provided for herein or in the other Loan Documents), provided that the Administrative
        Agent shall not be required to take any action that, in its opinion or the opinion of its counsel,
        may expose the Administrative Agent to liability or that is contrary to any Loan Document or
        applicable Law, including for the avoidance of doubt any action that may be in violation of the
        automatic stay under any Debtor Relief Law or that may affect a forfeiture, modification or
        termination of property of a Defaulting Lender in violation of any Debtor Relief Law; and

                (c)     shall not, except as expressly set forth herein and in the other Loan Documents,
        have any duty or responsibility to disclose, and shall not be liable for the failure to disclose, any
        information relating to any Loan Party or any of its Affiliates that is communicated to or obtained
        by the Person serving as the Administrative Agent or any of its Affiliates in any capacity.

         Neither the Administrative Agent nor any of its Related Parties shall be liable for any action taken
or not taken by the Administrative Agent under or in connection with this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the circumstances as provided
in Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the Company or a Lender.

        Neither the Administrative Agent nor any of its Related Parties have any duty or obligation to any
Lender or participant or any other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        10.04     Reliance by Administrative Agent.

         The Administrative Agent shall be entitled to rely upon, and shall be fully protected in relying
and shall not incur any liability for relying upon, any notice, request, certificate, communication, consent,
statement, instrument, document or other writing (including any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made by the proper Person,
and shall be fully protected in relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the contrary from such Lender prior
to the making of such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of any such counsel,
accountants or experts.



                                                      86
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15     Filed 08/30/20      Page 225 of 268



        10.05     Delegation of Duties.

        The Administrative Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as activities as Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or misconduct of any sub-
agents except to the extent that a court of competent jurisdiction determines in a final and non-appealable
judgment that the Administrative Agent acted with gross negligence or willful misconduct in the selection
of such sub-agents.

        10.06     Resignation of Administrative Agent.

                (a)      The Administrative Agent may at any time give notice of its resignation to the
        Lenders and the Company. Upon receipt of any such notice of resignation, the Required Lenders
        shall have the right, in consultation with the Company, to appoint a successor, which shall be a
        bank with an office in the United States, or an Affiliate of any such bank with an office in the
        United States. If no such successor shall have been so appointed by the Required Lenders and
        shall have accepted such appointment within thirty (30) days after the retiring Administrative
        Agent gives notice of its resignation (or such earlier day as shall be agreed by the Required
        Lenders) (the “Resignation Effective Date”), then the retiring Administrative Agent may (but
        shall not be obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
        meeting the qualifications set forth above, provided that in no event shall any such successor
        Administrative Agent be a Defaulting Lender. Whether or not a successor has been appointed,
        such resignation shall become effective in accordance with such notice on the Resignation
        Effective Date.

                (b)     If the Person serving as Administrative Agent is a Defaulting Lender pursuant to
        clause (d) of the definition thereof, the Required Lenders may, to the extent permitted by
        applicable Law by notice in writing to the Company and such Person remove such Person as the
        Administrative Agent and, in consultation with the Company, appoint a successor. If no such
        successor shall have been so appointed by the Required Lenders and shall have accepted such
        appointment within thirty (30) days (or such earlier day as shall be agreed by the Required
        Lenders) (the “Removal Effective Date”), then such removal shall nonetheless become effective
        in accordance with such notice on the Removal Effective Date.

                 (c)     With effect from the Resignation Effective Date or the Removal Effective Date
        (as applicable) (1) the retiring or removed Administrative Agent shall be discharged from its
        duties and obligations hereunder and under the other Loan Documents (except that in the case of
        any collateral security held by the Administrative Agent on behalf of the Lenders under any of the
        Loan Documents, the retiring or removed Administrative Agent shall continue to hold such
        collateral security until such time as a successor Administrative Agent is appointed) and (2)
        except for any indemnity payments or other amounts then owed to the retiring or removed
        Administrative Agent, all payments, communications and determinations provided to be made by,
        to or through the Administrative Agent shall instead be made by or to each Lender directly, until
        such time, if any, as the Required Lenders appoint a successor Administrative Agent as provided
        for above. Upon the acceptance of a successor’s appointment as Administrative Agent hereunder,
        such successor shall succeed to and become vested with all of the rights, powers, privileges and


                                                    87
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15     Filed 08/30/20      Page 226 of 268



        duties of the retiring or removed Administrative Agent (other than as provided in Section 3.01(g)
        and other than any rights to indemnity payments or other amounts owed to the retiring or
        removed Administrative Agent as of the Resignation Effective Date or the Removal Effective
        Date, as applicable), and the retiring or removed Administrative Agent shall be discharged from
        all of its duties and obligations hereunder or under the other Loan Documents (if not already
        discharged therefrom as provided above in this Section). The fees payable by the Company to a
        successor Administrative Agent shall be the same as those payable to its predecessor unless
        otherwise agreed between the Company and such successor. After the retiring or removed
        Administrative Agent’s resignation or removal hereunder and under the other Loan Documents,
        the provisions of this Article and Section 11.04 shall continue in effect for the benefit of such
        retiring or removed Administrative Agent, its sub agents and their respective Related Parties in
        respect of any actions taken or omitted to be taken by any of them (i) while the retiring or
        removed Administrative Agent was acting as Administrative Agent and (ii) after such resignation
        or removal for as long as any of them continues to act in any capacity hereunder or under the
        other Loan Documents, including (A) acting as collateral agent or otherwise holding any
        collateral security on behalf of any of the Lenders and (B) in respect of any actions taken in
        connection with transferring the agency to any successor Administrative Agent.

        10.07     Non-Reliance on Administrative Agent and Other Lenders.

         Each Lender expressly acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent hereafter taken, including
any consent to, and acceptance of any assignment or review of the affairs of any Loan Party or any
Affiliate thereof, shall be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender as to any matter, including whether the Administrative Agent has disclosed material
information in its (or its Related Parties’) possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative Agent, any other Lender or
any of their Related Parties and based on such documents and information as it has deemed appropriate,
made its own credit analysis of, appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties and their Subsidiaries,
and all applicable bank or other regulatory Laws relating to the transactions contemplated hereby, and
made its own decision to enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also acknowledges that it will, independently and without reliance upon the Administrative Agent,
any other Lender or any of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder, and to make such investigations as it
deems necessary to inform itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Loan Parties. Each Lender represents and warrants that (i) the Loan
Documents set forth the terms of a commercial lending facility and (ii) it is engaged in making, acquiring
or holding commercial loans in the ordinary course and is entering into this Agreement as a Lender for the
purpose of making, acquiring or holding commercial loans and providing other facilities set forth herein
as may be applicable to such Lender, and not for the purpose of purchasing, acquiring or holding any
other type of financial instrument, and each Lender agrees not to assert a claim in contravention of the
foregoing. Each Lender represents and warrants that it is sophisticated with respect to decisions to make,
acquire and/or hold commercial loans and to provide other facilities set forth herein, as may be applicable
to such Lender, and either it, or the Person exercising discretion in making its decision to make, acquire
and/or hold such commercial loans or to provide such other facilities, is experienced in making, acquiring
or holding such commercial loans or providing such other facilities.

        10.08     No Other Duties; Etc.

                                                    88
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 227 of 268



        Anything herein to the contrary notwithstanding, none of the bookrunners, arrangers, syndication
agents, documentation agents or co-agents shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.

        10.09     Administrative Agent May File Proofs of Claim.

        In case of the pendency of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

               (a)      to file and prove a claim for the whole amount of the principal and interest owing
        and unpaid in respect of the Loans and all other Obligations (other than obligations under
        Treasury Management Agreements to which the Administrative Agent is not a party) that are
        owing and unpaid and to file such other documents as may be necessary or advisable in order to
        have the claims of the Lenders and the Administrative Agent (including any claim for the
        reasonable compensation, expenses, disbursements and advances of the Lenders, and the
        Administrative Agent and their respective agents and counsel and all other amounts due the
        Lenders and the Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
        proceeding; and

                (b)     to collect and receive any monies or other property payable or deliverable on any
        such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09 and 11.04.

        Nothing contained herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

         The holders of the Obligations hereby irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the Obligations (including accepting
some or all of the Collateral in satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to which a Loan Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt conducted by (or with the
consent or at the direction of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and purchase, the
Obligations owed to the holders thereof shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving contingent interests in the


                                                     89
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 228 of 268



acquired assets on a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Equity Interests or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more acquisition vehicles to make a
bid, (ii) to adopt documents providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be governed, directly or indirectly,
by the vote of the Required Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in clauses (a)(i) through (a)(viii) of
Section 11.01, and (ii) to the extent that Obligations that are assigned to an acquisition vehicle are not
used to acquire Collateral for any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be reassigned to the Lenders pro
rata and the Equity Interests and/or debt instruments issued by any acquisition vehicle on account of the
Obligations that had been assigned to the acquisition vehicle shall automatically be cancelled, without the
need for any Lender or any acquisition vehicle to take any further action.

        10.10     Collateral and Guaranty Matters.

          Without limiting the provisions of Section 10.09, each Lender (including in its capacity as a
potential Treasury Management Bank) irrevocably authorize the Administrative Agent, at its option and
in its discretion,

                 (a)     to release any Lien on any Collateral granted to or held by the Administrative
        Agent under any Loan Document (i) upon termination of the Aggregate Revolving Commitments
        and payment in full of all Obligations (other than contingent indemnification obligations), (ii) that
        is sold or otherwise disposed of or to be sold or otherwise disposed of as part of or in connection
        with any sale or other Disposition permitted hereunder or under any other Loan Document or any
        Involuntary Disposition, or (iii) as approved in accordance with Section 11.01; and

                (b)      to release any Guarantor from its obligations under the Guaranty if such Person
        ceases to be a Subsidiary as a result of a transaction permitted under the Loan Documents.

                Upon request by the Administrative Agent at any time, the Required Lenders will
        confirm in writing the Administrative Agent’s authority to release or subordinate its interest in
        particular types or items of property, or to release any Guarantor from its obligations under the
        Guaranty, pursuant to this Section 10.10.

                 The Administrative Agent shall not be responsible for or have a duty to ascertain or
        inquire into any representation or warranty regarding the existence, value or collectability of the
        Collateral, the existence, priority or perfection of the Administrative Agent’s Lien thereon, or any
        certificate prepared by any Loan Party in connection therewith, nor shall the Administrative
        Agent be responsible or liable to the Lenders for any failure to monitor or maintain any portion of
        the Collateral.

        10.11     Treasury Management Banks.

        No Treasury Management Bank that obtains the benefit of Section 9.03, the Guaranty or any
Collateral by virtue of the provisions hereof or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under any other Loan Document or


                                                     90
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20      Page 229 of 268



otherwise in respect of the Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions hereof or of the Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment of, or that other
satisfactory arrangements have been made with respect to, Obligations arising under Secured Treasury
Management Agreements except to the extent expressly provided herein and unless the Administrative
Agent has received a Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the applicable Lender or
Treasury Management Bank, as the case may be. The Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury Management Agreements.

        10.12     ERISA Matters.

                 (a)      Each Lender (x) represents and warrants, as of the Closing Date or the later date
        such Person became a Lender party hereto, as applicable, to, and (y) covenants, from the Closing
        Date or the later date such Person became a Lender party hereto, as applicable, to the date such
        Person ceases being a Lender party hereto, for the benefit of, the Administrative Agent and not,
        for the avoidance of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
        least one of the following is and will be true:

                          (i)     such Lender is not using “plan assets” (within the meaning of Section
                  3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
                  entrance into, participation in, administration of and performance of the Loans, the
                  Commitments or this Agreement,

                           (ii)   the transaction exemption set forth in one or more PTEs, such as PTE
                  84–14 (a class exemption for certain transactions determined by independent qualified
                  professional asset managers), PTE 95–60 (a class exemption for certain transactions
                  involving insurance company general accounts), PTE 90–1 (a class exemption for certain
                  transactions involving insurance company pooled separate accounts), PTE 91–38 (a class
                  exemption for certain transactions involving bank collective investment funds) or PTE
                  96–23 (a class exemption for certain transactions determined by in-house asset
                  managers), is applicable with respect to such Lender’s entrance into, participation in,
                  administration of and performance of the Loans, the Commitments and this Agreement,

                           (iii)   (A) such Lender is an investment fund managed by a “Qualified
                  Professional Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such
                  Qualified Professional Asset Manager made the investment decision on behalf of such
                  Lender to enter into, participate in, administer and perform the Loans, the Commitments
                  and this Agreement, (C) the entrance into, participation in, administration of and
                  performance of the Loans, the Commitments and this Agreement satisfies the
                  requirements of sub-sections (b) through (g) of Part I of PTE 84–14 and (D) to the best
                  knowledge of such Lender, the requirements of subsection (a) of Part I of PTE 84–14 are
                  satisfied with respect to such Lender’s entrance into, participation in, administration of
                  and performance of the Loans, the Commitments and this Agreement, or

                          (iv)   such other representation, warranty and covenant as may be agreed in
                  writing between the Administrative Agent, in its sole discretion, and such Lender.



                                                     91
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20       Page 230 of 268



                 (b)     In addition, unless either (1) clause (i) in the immediately preceding clause (a) is
        true with respect to a Lender or (2) a Lender has provided another representation, warranty and
        covenant in accordance with clause (iv) in the immediately preceding clause (a), such Lender
        further (x) represents and warrants, as of the Closing Date or the later date such Person became a
        Lender party hereto, as applicable, to, and (y) covenants, from the Closing Date or the later date
        such Person became a Lender party hereto, as applicable, to the date such Person ceases being a
        Lender party hereto, for the benefit of, the Administrative Agent and not, for the avoidance of
        doubt, to or for the benefit of the Company or any other Loan Party, that the Administrative
        Agent is not a fiduciary with respect to the assets of such Lender involved in such Lender’s
        entrance into, participation in, administration of and performance of the Loans, the Commitments
        and this Agreement (including in connection with the reservation or exercise of any rights by the
        Administrative Agent under this Agreement, any Loan Document or any documents related
        hereto or thereto).

                                                ARTICLE XI

                                             MISCELLANEOUS

        11.01     Amendments, Etc.

        Subject to Section 3.03(c), no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Company or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which given; provided, further, that

                  (a)     no such amendment, waiver or consent shall:

                          (i)     extend or increase the Commitment of a Lender (or reinstate any
                  Commitment terminated pursuant to Section 9.02) without the written consent of such
                  Lender whose Commitment is being extended or increased (it being understood and
                  agreed that a waiver of any condition precedent set forth in Section 5.02 or of any Default
                  or a mandatory reduction in Commitments is not considered an extension or increase in
                  Commitments of any Lender);

                          (ii)    postpone any date fixed by this Agreement or any other Loan Document
                  for any payment of principal (excluding mandatory prepayments), interest, fees or other
                  amounts due to the Lenders (or any of them) or any scheduled or mandatory reduction of
                  the Commitments hereunder or under any other Loan Document without the written
                  consent of each Lender entitled to receive such payment or whose Commitments are to be
                  reduced;

                          (iii)   reduce the principal of, or the rate of interest specified herein on, any
                  Loan, or (subject to clause (i) of the final proviso to this Section 11.01) any fees or other
                  amounts payable hereunder or under any other Loan Document without the written
                  consent of each Lender entitled to receive such payment of principal, interest, fees or
                  other amounts; provided, however, that only the consent of the Required Lenders shall be
                  necessary to amend the definition of “Default Rate” or to waive any obligation of the
                  Borrower to pay interest at the Default Rate;



                                                      92
CHAR1\1744985v7
             Case 20-12024-LSS              Doc 15     Filed 08/30/20       Page 231 of 268



                           (iv)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
                  rata sharing of payments required thereby without the written consent of each Lender
                  directly affected thereby;

                         (v)    change any provision of this Section 11.01(a) or the definition of
                  “Required Lenders” without the written consent of each Lender directly affected thereby;

                           (vi)     except in connection with a Disposition permitted under Section 8.05,
                  release all or substantially all of the Collateral without the written consent of each Lender
                  directly affected thereby; or

                           (vii)   release the Borrower or, except in connection with a merger or
                  consolidation permitted under Section 8.04 or a Disposition permitted under Section 8.05,
                  all or substantially all of the Guarantors without the written consent of each Lender
                  directly affected thereby, except to the extent the release of any Guarantor is permitted
                  pursuant to Section 10.10 (in which case such release may be made by the Administrative
                  Agent acting alone);

                  (b)     [reserved];

                  (c)     [reserved]; and

                (d)      unless also signed by the Administrative Agent, no amendment, waiver or
        consent shall affect the rights or duties of the Administrative Agent under this Agreement or any
        other Loan Document;

provided, however, that notwithstanding anything to the contrary herein, (i) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only by the parties thereto, (ii)
no Defaulting Lender shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the consent of all Lenders
or each affected Lender may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such Defaulting Lender, (iii)
[reserved], (iv) each Lender is entitled to vote as such Lender sees fit on any bankruptcy reorganization or
liquidation plan that affects the Loans, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersedes the unanimous consent provisions set forth herein and (v) the
Required Lenders shall determine whether or not to allow a Loan Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding and such determination shall be binding on all of the
Lenders.

                  (e)     [Reserved].

                  (f)     [Reserved].

                 (g)    Notwithstanding anything to the contrary herein, if following the Closing Date,
        the Administrative Agent and the Company shall have jointly identified an inconsistency, obvious
        error or omission of a technical or immaterial nature, in each case, in any provision of the Loan
        Documents, then the Administrative Agent and the Loan Parties shall be permitted to amend such
        provision and such amendment shall become effective without any further action or consent of


                                                      93
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15     Filed 08/30/20       Page 232 of 268



        any other party to any Loan Documents if the same is not objected to in writing by the Required
        Lenders within ten (10) Business Days following receipt of notice thereof.

                (h)      Notwithstanding anything herein to the contrary, as to any amendment,
        amendment and restatement or other modifications otherwise approved in accordance with this
        Section, it shall not be necessary to obtain the consent or approval of any Lender that, upon
        giving effect to such amendment, amendment and restatement or other modification, would have
        no Commitment or outstanding Loans so long as such Lender receives payment in full of the
        principal of an interest accrued on each Loan made by, and all other amounts owing to, such
        Lender or accrued for the account of such Lender under this Agreement and the other Loan
        Documents at the time such amendment, amendment and restatement or other modification
        becomes effective.

        Notwithstanding anything to the contrary herein, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the Administrative Agent) if,
upon giving effect to such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall have terminated, such
Lender shall have no other commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account under this Agreement.

        11.02     Notices and Other Communications; Facsimile Copies.

                (a)      Notices Generally. Except in the case of notices and other communications
        expressly permitted to be given by telephone (and except as provided in subsection (b) below), all
        notices and other communications provided for herein shall be in writing and shall be delivered
        by hand or overnight courier service, mailed by certified or registered mail or sent by facsimile as
        follows, and all notices and other communications expressly permitted hereunder to be given by
        telephone shall be made to the applicable telephone number, as follows:

                          (i)      if to the Company or any other Loan Party or the Administrative Agent,
                  to the address, facsimile number, e-mail address or telephone number specified for such
                  Person on Schedule 11.02; and

                          (ii)    if to any other Lender, to the address, facsimile number, e-mail address
                  or telephone number specified in its Administrative Questionnaire (including, as
                  appropriate, notices delivered solely to the Person designated by a Lender on its
                  Administrative Questionnaire then in effect for the delivery of notices that may contain
                  material non-public information relating to the Company).

                 Notices and other communications sent by hand or overnight courier service, or mailed
        by certified or registered mail, shall be deemed to have been given when received; notices and
        other communications sent by facsimile shall be deemed to have been given when sent (except
        that, if not given during normal business hours for the recipient, shall be deemed to have been
        given at the opening of business on the next Business Day for the recipient). Notices and other
        communications delivered through electronic communications to the extent provided in
        subsection (b) below, shall be effective as provided in such subsection (b).

               (b)     Electronic Communications. Notices and other communications to the Lenders
        hereunder may be delivered or furnished by electronic communication (including e mail, FpML
        messaging, and Internet or intranet websites) pursuant to procedures approved by the
        Administrative Agent, provided that the foregoing shall not apply to notices to any Lender


                                                    94
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 233 of 268



        pursuant to Article II if such Lender has notified the Administrative Agent that it is incapable of
        receiving notices under such Article by electronic communication. The Administrative Agent or
        the Company may each, in its discretion, agree to accept notices and other communications to it
        hereunder by electronic communications pursuant to procedures approved by it, provided that
        approval of such procedures may be limited to particular notices or communications.

                 Unless the Administrative Agent otherwise prescribes, (i) notices and other
        communications sent to an e-mail address shall be deemed received upon the sender’s receipt of
        an acknowledgement from the intended recipient (such as by the “return receipt requested”
        function, as available, return e-mail or other written acknowledgement), and (ii) notices or
        communications posted to an Internet or intranet website shall be deemed received upon the
        deemed receipt by the intended recipient at its e-mail address as described in the foregoing clause
        (i) of notification that such notice or communication is available and identifying the website
        address therefor; provided that, for both clauses (i) and (ii), if such notice, email or other
        communication is not sent during the normal business hours of the recipient, such notice, email or
        communication shall be deemed to have been sent at the opening of business on the next business
        day for the recipient.

                 (c)     The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
        AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
        ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE
        ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
        ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY
        OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
        OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-
        INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
        CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
        BORROWER MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent
        or any of its Related Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
        any Lender or any other Person for losses, claims, damages, liabilities or expenses of any kind
        (whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
        Administrative Agent’s transmission of Borrower Materials or notices through the Platform, any
        other electronic platform or electronic messaging service, or through the Internet.

                 (d)     Change of Address, Etc. Each of the Company and the Administrative Agent
        may change its address, facsimile or telephone number for notices and other communications
        hereunder by notice to the other parties hereto. Each other Lender may change its address,
        facsimile or telephone number or e-mail address for notices and other communications hereunder
        by notice to the Company and the Administrative Agent. In addition, each Lender agrees to
        notify the Administrative Agent from time to time to ensure that the Administrative Agent has on
        record (i) an effective address, contact name, telephone number, facsimile number and e-mail
        address to which notices and other communications may be sent and (ii) accurate wire
        instructions for such Lender. Furthermore, each Public Lender agrees to cause at least one
        individual at or on behalf of such Public Lender to at all times have selected the “Private Side
        Information” or similar designation on the content declaration screen of the Platform in order to
        enable such Public Lender or its delegate, in accordance with such Public Lender’s compliance
        procedures and applicable Law, including United States federal and state securities Laws, to
        make reference to Borrower Materials that are not made available through the “Public Side
        Information” portion of the Platform and that may contain material non-public information with
        respect to the Company or its securities for purposes of United States federal or state securities
        Laws.

                                                    95
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15     Filed 08/30/20       Page 234 of 268



                 (e)     Reliance by Administrative Agent and Lenders. The Administrative Agent and
        the Lenders shall be entitled to rely and act upon any notices (including telephonic or electronic
        notices, Loan Notices and Notices of Loan Prepayment) purportedly given by or on behalf of any
        Loan Party even if (i) such notices were not made in a manner specified herein, were incomplete
        or were not preceded or followed by any other form of notice specified herein, or (ii) the terms
        thereof, as understood by the recipient, varied from any confirmation thereof. The Loan Parties
        shall indemnify the Administrative Agent, each Lender and the Related Parties of each of them
        from all losses, costs, expenses and liabilities resulting from the reliance by such Person on each
        notice purportedly given by or on behalf of a Loan Party; provided that such indemnity shall not,
        as to any such Person, be available to the extent that such losses, claims, damages, liabilities or
        related expenses are determined by a court of competent jurisdiction by final and nonappealable
        judgment to have resulted from the gross negligence or willful misconduct of such Person, if the
        Company or such Loan Party has obtained a final and nonappealable judgment in its favor on
        such claim as determined by a court of competent jurisdiction. All telephonic notices to and other
        telephonic communications with the Administrative Agent may be recorded by the
        Administrative Agent, and each of the parties hereto hereby consents to such recording.

        11.03     No Waiver; Cumulative Remedies; Enforcement.

        No failure by any Lender or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

         Notwithstanding anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan Documents against the Loan
Parties or any of them shall be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 10.01 for the benefit of all the Lenders; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) [reserved], (c) any Lender from exercising setoff rights in accordance with Section
11.08 (subject to the terms of Section 2.13), or (d) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding relative to any Loan Party
under any Debtor Relief Law; and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the Required Lenders shall
have the rights otherwise ascribed to the Administrative Agent pursuant to Section 10.01 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding proviso and subject to Section
2.13, any Lender may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

        11.04     Expenses; Indemnity; and Damage Waiver.

               (a)     Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
        documented out-of-pocket expenses incurred by the Administrative Agent and its Affiliates, and
        any Lender (including the reasonable fees, charges and disbursements of any counsel for the
        Administrative Agent, any Lender and Alix Partners (as financial advisors to the Administrative


                                                     96
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 235 of 268



        Agent)), and shall pay all fees and time charges for attorneys who may be employees (with no
        profit margin) of the Administrative Agent or any Lender, in connection with the syndication of
        the credit facilities provided for herein, the preparation, negotiation, execution, delivery and
        administration of this Agreement and the other Loan Documents, the Interim DIP Order, the Final
        DIP Order or any amendments, modifications or waivers of the provisions hereof or thereof
        (whether or not the transactions contemplated hereby or thereby shall be consummated),
        (ii) [reserved], (iii) [reserved] and (iv) all out-of-pocket expenses incurred by the Administrative
        Agent, any Lender (including the fees, charges and disbursements of any counsel for the
        Administrative Agent, any Lender, and Alix Partners (as financial advisors to the Administrative
        Agent)), and shall pay all fees and time charges for attorneys who may be employees (with no
        profit margin) of the Administrative Agent or any Lender, in connection with the enforcement or
        protection of its rights (A) in connection with this Agreement or the other Loan Documents,
        including its rights under this Section, or (B) in connection with the Loans made hereunder,
        including all such out-of-pocket expenses incurred during any workout, restructuring or
        negotiations in respect of such Loans, in each case subject to receipt by the Loan Parties of an
        invoice. The Loan Parties will be invoiced on a monthly basis for the foregoing fees and
        expenses. All such fees and expenses shall be paid by the Loan Parties on the twelfth (12th)
        Business Day following delivery of the applicable invoice; provided, that the Administrative
        Agent or any Lender, as applicable, shall provide copies of each invoice to the United States
        Trustee and the Unsecured Creditors Committee in the Chapter 11 Case and allow such parties at
        least (10) Business Days to review and object to any such invoice. In the event that an objection
        is asserted, the Loan Parties shall: (A) pay the undisputed portion of the applicable fees and
        expenses pursuant to the terms of this section; and (B) not be required to pay the disputed portion
        of the applicable fees and expenses until such time as the Bankruptcy Court has made a
        determination regarding such objection. For the avoidance of doubt, the reasonable fees and
        expenses of the Administrative Agent and the Lenders shall not be subject to the limitations set
        forth in the Budget.

                 (b)      Indemnification by the Loan Parties. The Loan Parties shall indemnify the
        Administrative Agent (and any sub-agent thereof), each Lender, and each Related Party of any of
        the foregoing Persons (each such Person being called an “Indemnitee”) against, and hold each
        Indemnitee harmless from, any and all losses, claims, damages, liabilities and related expenses
        (including the reasonable and documented out-of-pocket fees, charges and disbursements of any
        counsel for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
        reasonable and documented fees and time charges for attorneys who may be employees (with no
        profit margin) of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
        by any Person (including the Company or any other Loan Party) arising out of, in connection
        with, or as a result of (i) the execution or delivery of this Agreement, any other Loan Document
        or any agreement or instrument contemplated hereby or thereby, the performance by the parties
        hereto of their respective obligations hereunder or thereunder or the consummation of the
        transactions contemplated hereby or thereby, or, in the case of the Administrative Agent (and any
        sub-agent thereof) and its Related Parties only, the administration of this Agreement and the other
        Loan Documents (including in respect of any matters addressed in Section 3.01), (ii) any Loan or
        the use or proposed use of the proceeds therefrom, (iii) any actual or alleged presence or release
        of Hazardous Materials on or from any property owned or operated by a Loan Party or any of its
        Subsidiaries, or any Environmental Liability related in any way to a Loan Party or any of its
        Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation or proceeding
        relating to any of the foregoing, whether based on contract, tort or any other theory, whether
        brought by a third party or by the Company or any other Loan Party, and regardless of whether
        any Indemnitee is a party thereto, in all cases, whether or not caused by or arising, in whole or in
        part, out of the comparative, contributory or sole negligence of the Indemnitee; provided that such

                                                    97
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20      Page 236 of 268



        indemnity shall not, as to any Indemnitee, be available to the extent that such losses, claims,
        damages, liabilities or related expenses are determined by a court of competent jurisdiction by
        final and nonappealable judgment to have resulted from the gross negligence or willful
        misconduct of such Indemnitee. Without limiting the provisions of Section 3.01(c), this Section
        11.04(b) shall not apply with respect to Taxes other than any Taxes that represent losses, claims,
        damages, etc. arising from any non-Tax claim.

                  (c)     Reimbursement by Lenders. To the extent that the Loan Parties for any reason
        fail to indefeasibly pay any amount required under subsection (a) or (b) of this Section to be paid
        by them to the Administrative Agent (or any sub-agent thereof) or any Related Party of any of the
        foregoing, each Lender severally agrees to pay to the Administrative Agent (or any such sub-
        agent) or such Related Party, as the case may be, such Lender’s pro rata share (determined as of
        the time that the applicable unreimbursed expense or indemnity payment is sought based on each
        Lender’s share of the Total Credit Exposure at such time) of such unpaid amount (including any
        such unpaid amount in respect of a claim asserted by such Lender), such payment to be made
        severally among them based on such Lenders’ Applicable Percentages (determined as of the time
        that the applicable unreimbursed expense or indemnity payment is sought), provided, further that,
        the unreimbursed expense or indemnified loss, claim, damage, liability or related expense, as the
        case may be, was incurred by or asserted against the Administrative Agent (or any such sub-
        agent) in its capacity as such, or against any Related Party of any of the foregoing acting for the
        Administrative Agent (or any such sub-agent) in connection with such capacity. The obligations
        of the Lenders under this subsection (c) are subject to the provisions of Section 2.12(d).

                  (d)     Waiver of Consequential Damages, Etc. To the fullest extent permitted by
        applicable Law, no Loan Party shall assert, and each Loan Party hereby waives, and
        acknowledges that no other Person shall have, any claim against any Indemnitee, on any theory of
        liability, for special, indirect, consequential or punitive damages (as opposed to direct or actual
        damages) arising out of, in connection with, or as a result of, this Agreement, any other Loan
        Document or any agreement or instrument contemplated hereby, the transactions contemplated
        hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee referred to in
        subsection (b) above shall be liable for any damages arising from the use by unintended recipients
        of any information or other materials distributed by it through telecommunications, electronic or
        other information transmission systems in connection with this Agreement or the other Loan
        Documents or the transactions contemplated hereby or thereby.

               (e)     Payments. All amounts due under this Section shall be payable not later than ten
        (10) Business Days after demand therefor.

                (f)     Survival. The agreements in this Section and the indemnity provisions of Section
        11.02(e) shall survive the resignation of the Administrative Agent, the replacement of any
        Lender, the termination of the Commitments and the repayment, satisfaction or discharge of all
        the other Obligations.

        11.05     Payments Set Aside.

         To the extent that any payment by or on behalf of any Loan Party is made to the Administrative
Agent or any Lender, or the Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or otherwise, then (a) to the extent


                                                    98
CHAR1\1744985v7
             Case 20-12024-LSS              Doc 15   Filed 08/30/20       Page 237 of 268



of such recovery, the obligation or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender severally agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect, in Dollars. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

        11.06     Successors and Assigns.

                (a)      Successors and Assigns Generally. The provisions of this Agreement and the
        other Loan Documents shall be binding upon and inure to the benefit of the parties hereto and
        thereto and their respective successors and assigns permitted hereby, except that the Borrower
        may not assign or otherwise transfer any of its rights or obligations hereunder or thereunder
        without the prior written consent of the Administrative Agent and each Lender and no Lender
        may assign or otherwise transfer any of its rights or obligations hereunder except (i) to an
        assignee in accordance with the provisions of subsection (b) of this Section, (ii) by way of
        participation in accordance with the provisions of subsection (d) of this Section or (iii) by way of
        pledge or assignment of a security interest subject to the restrictions of subsection (e) of this
        Section (and any other attempted assignment or transfer by any party hereto shall be null and
        void). Nothing in this Agreement, expressed or implied, shall be construed to confer upon any
        Person (other than the parties hereto, their respective successors and assigns permitted hereby,
        Participants to the extent provided in subsection (d) of this Section and, to the extent expressly
        contemplated hereby, the Related Parties of each of the Administrative Agent and the Lenders)
        any legal or equitable right, remedy or claim under or by reason of this Agreement.

                (b)      Assignments by Lenders. Any Lender may at any time assign to one or more
        assignees all or a portion of its rights and obligations under this Agreement and the other Loan
        Documents (including all or a portion of its Commitment and the Loans at the time owing to it);
        provided that any such assignment shall be subject to the following conditions:

                         (i)     Minimum Amounts.

                                 (A)     in the case of an assignment of the entire remaining amount of
                         the assigning Lender’s Commitment and/or the Loans at the time owing to it or
                         contemporaneous assignments to related Approved Funds (determined after
                         giving effect to such assignment) that equal at least the amount specified in
                         paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
                         assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
                         minimum amount need be assigned; and

                                  (B)     in any case not described in subsection (b)(i)(A) of this Section,
                         the aggregate amount of the Commitment (which for this purpose includes Loans
                         outstanding thereunder) or, if the Commitment is not then in effect, the principal
                         outstanding balance of the Loans of the assigning Lender subject to each such
                         assignment, determined as of the date the Assignment and Assumption with
                         respect to such assignment is delivered to the Administrative Agent or, if “Trade
                         Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
                         not be less than $500,000 unless each of the Administrative Agent and, so long as



                                                     99
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15        Filed 08/30/20     Page 238 of 268



                          no Event of Default has occurred and is continuing, the Company otherwise
                          consents (each such consent not to be unreasonably withheld or delayed);

                          (ii)     Proportionate Amounts. Each partial assignment shall be made as an
                  assignment of a proportionate part of all the assigning Lender’s Loans and Commitments,
                  and rights and obligations with respect thereto assigned, except that this clause (ii) shall
                  not prohibit any Lender from assigning all or a portion of its rights and obligations in
                  respect of its Revolving Commitment (and the related Revolving Loans thereunder) on a
                  non-pro rata basis;

                          (iii)    Required Consents. No consent shall be required for any assignment
                  except to the extent required by subsection (b)(i)(B) of this Section and, in addition:

                                  (A)     the consent of the Company (such consent not to be
                          unreasonably withheld or delayed) shall be required unless (1) an Event of
                          Default has occurred and is continuing at the time of such assignment or (2) such
                          assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
                          provided, that, the Company shall be deemed to have consented to any such
                          assignment unless it shall object thereto by written notice to the Administrative
                          Agent within five (5) Business Days after having received notice thereof;

                                 (B)      the consent of the Administrative Agent (such consent not to be
                          unreasonably withheld or delayed) shall be required for assignments if such
                          assignment is to a Person that is not a Lender, an Affiliate of such Lender or an
                          Approved Fund with respect to such Lender; and

                                  (C)      [reserved].

                           (iv)    Assignment and Assumption. The parties to each assignment shall
                  execute and deliver to the Administrative Agent an Assignment and Assumption, together
                  with a processing and recordation fee in the amount of $3,500; provided, however, that
                  the Administrative Agent may, in its sole discretion, elect to waive such processing and
                  recordation fee in the case of any assignment. The assignee, if it is not a Lender, shall
                  deliver to the Administrative Agent an Administrative Questionnaire.

                          (v)      No Assignment to Certain Persons. No such assignment shall be made
                  (A) to the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
                  Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
                  hereunder, would constitute any of the foregoing Persons described in this clause (B) or
                  (C) to a natural Person (or a holding company, investment vehicle or trust for, or owned
                  and operated for the primary benefit of a natural Person).

                           (vi)    Certain Additional Payments. In connection with any assignment of
                  rights and obligations of any Defaulting Lender hereunder, no such assignment shall be
                  effective unless and until, in addition to the other conditions thereto set forth herein, the
                  parties to the assignment shall make such additional payments to the Administrative
                  Agent in an aggregate amount sufficient, upon distribution thereof as appropriate (which
                  may be outright payment, purchases by the assignee of participations or
                  subparticipations, or other compensating actions, including funding, with the consent of
                  the Company and the Administrative Agent, the applicable pro rata share of Loans
                  previously requested but not funded by the Defaulting Lender, to each of which the


                                                      100
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 239 of 268



                  applicable assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
                  full all payment liabilities then owed by such Defaulting Lender to the Administrative
                  Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
                  as appropriate) its full pro rata share of all Loans in accordance with its Applicable
                  Percentage. Notwithstanding the foregoing, in the event that any assignment of rights
                  and obligations of any Defaulting Lender hereunder shall become effective under
                  applicable Law without compliance with the provisions of this paragraph, then the
                  assignee of such interest shall be deemed to be a Defaulting Lender for all purposes of
                  this Agreement until such compliance occurs.

        Subject to acceptance and recording thereof by the Administrative Agent pursuant to subsection
        (c) of this Section, from and after the effective date specified in each Assignment and
        Assumption, the assignee thereunder shall be a party to this Agreement and, to the extent of the
        interest assigned by such Assignment and Assumption, have the rights and obligations of a
        Lender under this Agreement, and the assigning Lender thereunder shall, to the extent of the
        interest assigned by such Assignment and Assumption, be released from its obligations under this
        Agreement (and, in the case of an Assignment and Assumption covering all of the assigning
        Lender’s rights and obligations under this Agreement, such Lender shall cease to be a party
        hereto) but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
        respect to facts and circumstances occurring prior to the effective date of such assignment;
        provided, that except to the extent otherwise expressly agreed by the affected parties, no
        assignment by a Defaulting Lender will constitute a waiver or release of any claim of any party
        hereunder arising from that Lender’s having been a Defaulting Lender. Upon request, the
        Borrower (at its expense) shall execute and deliver a Note to the assignee Lender. Any
        assignment or transfer by a Lender of rights or obligations under this Agreement that does not
        comply with this subsection shall be treated for purposes of this Agreement as a sale by such
        Lender of a participation in such rights and obligations in accordance with subsection (d) of this
        Section.

                (c)      Register. The Administrative Agent, acting solely for this purpose as a non-
        fiduciary agent of the Company (and such agency being solely for tax purposes), shall maintain at
        the Administrative Agent’s Office a copy of each Assignment and Assumption delivered to it (or
        the equivalent thereof in electronic form) and a register for the recordation of the names and
        addresses of the Lenders, and the Commitments of, and principal amounts (and stated interest) of
        the Loans owing to, each Lender pursuant to the terms hereof from time to time (the “Register”).
        The entries in the Register shall be conclusive absent manifest error, and the Company, the
        Administrative Agent and the Lenders shall treat each Person whose name is recorded in the
        Register pursuant to the terms hereof as a Lender hereunder for all purposes of this Agreement.
        The Register shall be available for inspection by the Company and any Lender, at any reasonable
        time and from time to time upon reasonable prior notice.

                (d)      Participations. Any Lender may at any time, without the consent of, or notice to,
        the Company or the Administrative Agent, sell participations to any Person (other than a natural
        Person (or a holding company, investment vehicle or trust for, or owned and operated for the
        primary benefit of a natural Person), a Defaulting Lender or the Company or any of the
        Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
        rights and/or obligations under this Agreement (including all or a portion of its Commitment
        and/or the Loans owing to it); provided that (i) such Lender’s obligations under this Agreement
        shall remain unchanged, (ii) such Lender shall remain solely responsible to the other parties
        hereto for the performance of such obligations and (iii) the Company, the Administrative Agent,
        the Lenders shall continue to deal solely and directly with such Lender in connection with such

                                                    101
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 240 of 268



        Lender’s rights and obligations under this Agreement. For the avoidance of doubt, each Lender
        shall be responsible for the indemnity under Section 11.04(c) without regard to the existence of
        any participation.

                  Any agreement or instrument pursuant to which a Lender sells such a participation shall
        provide that such Lender shall retain the sole right to enforce this Agreement and to approve any
        amendment, modification or waiver of any provision of this Agreement; provided that such
        agreement or instrument may provide that such Lender will not, without the consent of the
        Participant, agree to any amendment, waiver or other modification described in clauses (i)
        through (vii) of Section 11.01(a) that affects such Participant. The Company agrees that each
        Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if
        it were a Lender and had acquired its interest by assignment pursuant to subsection (b) of this
        Section (it being understood that the documentation required under Section 3.01(e) shall be
        delivered to the Lender who sells the participation) to the same extent as if it were a Lender and
        had acquired its interest by assignment pursuant to paragraph (b) of this Section; provided that
        such Participant (A) agrees to be subject to the provisions of Sections 3.06 and 11.13 as if it were
        an assignee under paragraph (b) of this Section and (B) shall not be entitled to receive any greater
        payment under Sections 3.01 or 3.04, with respect to any participation, than the Lender from
        whom it acquired the applicable participation would have been entitled to receive, except to the
        extent such entitlement to receive a greater payment results from a Change in Law that occurs
        after the Participant acquired the applicable participation. Each Lender that sells a participation
        agrees, at the Company’s request and expense, to use reasonable efforts to cooperate with the
        Company to effectuate the provisions of Section 3.06 with respect to any Participant. To the
        extent permitted by Law, each Participant also shall be entitled to the benefits of Section 11.08 as
        though it were a Lender, provided such Participant agrees to be subject to Section 2.13 as though
        it were a Lender. Each Lender that sells a participation shall, acting solely for this purpose as a
        non-fiduciary agent of the Company, maintain a register on which it enters the name and address
        of each Participant and the principal amounts (and stated interest) of each Participant’s interest in
        the Loans or other obligations under the Loan Documents (the “Participant Register”); provided
        that no Lender shall have any obligation to disclose all or any portion of the Participant Register
        (including the identity of any Participant or any information relating to a Participant’s interest in
        any commitments, loans, letters of credit or its other obligations under any Loan Document) to
        any Person except to the extent that such disclosure is necessary to establish that such
        commitment, loan, letter of credit or other obligation is in registered form under Section 5f.103-
        1(c) of the United States Treasury Regulations. The entries in the Participant Register shall be
        conclusive absent manifest error, and such Lender shall treat each Person whose name is recorded
        in the Participant Register as the owner of such participation for all purposes of this Agreement
        notwithstanding any notice to the contrary. For the avoidance of doubt, the Administrative Agent
        (in its capacity as Administrative Agent) shall have no responsibility for maintaining a Participant
        Register.

                 (e)     Certain Pledges. Any Lender may at any time pledge or assign a security interest
        in all or any portion of its rights under this Agreement (including under its Note, if any) to secure
        obligations of such Lender, including any pledge or assignment to secure obligations to a Federal
        Reserve Bank; provided that no such pledge or assignment shall release such Lender from any of
        its obligations hereunder or substitute any such pledgee or assignee for such Lender as a party
        hereto.

                  (f)   [Reserved].




                                                    102
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15     Filed 08/30/20       Page 241 of 268



        11.07     Treatment of Certain Information; Confidentiality.

                 (a)     Treatment of Confidential Information. Each of the Administrative Agent and
        the Lenders agrees to maintain the confidentiality of the Information (as defined below), except
        that Information may be disclosed (a) to its Affiliates, its auditors and to its Related Parties (it
        being understood that the Persons to whom such disclosure is made will be informed of the
        confidential nature of such Information and instructed to keep such Information confidential), (b)
        to the extent required or requested by any regulatory authority purporting to have jurisdiction
        over such Person or its Related Parties (including any self-regulatory authority, such as the
        National Association of Insurance Commissioners), (c) to the extent required by applicable Laws
        or regulations or by any subpoena or similar legal process, (d) to any other party hereto, (e) in
        connection with the exercise of any remedies hereunder or under any other Loan Document or
        any action or proceeding relating to this Agreement or any other Loan Document or the
        enforcement of rights hereunder or thereunder, (f) subject to an agreement containing provisions
        substantially the same as those of this Section, to (i) any assignee of or Participant in, or any
        prospective assignee of or Participant in, any of its rights and obligations under this Agreement or
        (ii) any actual or prospective party (or its Related Parties) to any swap, derivative or other
        transaction under which payments are to be made by reference to a Loan Party and its obligations,
        this Agreement or payments hereunder, (g) on a confidential basis to (i) any rating agency in
        connection with rating the Company or its Subsidiaries or the credit facilities provided hereunder
        or (ii) the CUSIP Service Bureau or any similar agency in connection with the issuance and
        monitoring of CUSIP numbers or other market identifiers with respect to the credit facilities
        provided hereunder, (h) with the consent of the Company or (i) to the extent such Information (x)
        becomes publicly available other than as a result of a breach of this Section or (y) becomes
        available to the Administrative Agent, any Lender or any of their respective Affiliates on a
        nonconfidential basis from a source other than the Company. In addition, the Administrative
        Agent and the Lenders may disclose the existence of this Agreement and information about this
        Agreement to market data collectors, similar service providers to the lending industry and service
        providers to the Agents and the Lenders in connection with the administration of this Agreement,
        the other Loan Documents, and the Commitments. For purposes of this Section, “Information”
        means all information received from a Loan Party or any Subsidiary relating to the Loan Parties
        or any Subsidiary or any of their respective businesses, other than any such information that is
        available to the Administrative Agent, any Lender on a nonconfidential basis prior to disclosure
        by such Loan Party or any Subsidiary, provided that, in the case of information received from a
        Loan Party or any Subsidiary after the date hereof, such information is clearly identified at the
        time of delivery as confidential. Any Person required to maintain the confidentiality of
        Information as provided in this Section shall be considered to have complied with its obligation to
        do so if such Person has exercised the same degree of care to maintain the confidentiality of such
        Information as such Person would accord to its own confidential information.

                 (b)     Non-Public Information. Each of the Administrative Agent, the Lenders
        acknowledges that (a) the Information may include material non-public information concerning
        the Company or a Subsidiary, as the case may be, (b) it has developed compliance procedures
        regarding the use of material non-public information and (c) it will handle such material non-
        public information in accordance with applicable Law, including United States Federal and state
        securities Laws.

        11.08     Set-off.

        If an Event of Default shall have occurred and be continuing, each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, after obtaining the prior

                                                    103
CHAR1\1744985v7
             Case 20-12024-LSS                Doc 15    Filed 08/30/20    Page 242 of 268



written consent of the Administrative Agent, to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any time owing by such Lender
or any such Affiliate to or for the credit or the account of the Company or any other Loan Party against
any and all of the obligations of the Company or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or their respective Affiliates, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different from the branch office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance with the provisions of
Section 2.15 and, pending such payment, shall be segregated by such Defaulting Lender from its other
funds and deemed held in trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it exercised such right of
setoff. The rights of each Lender and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their respective Affiliates may
have. Each Lender agrees to notify the Company and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not affect the validity of such
setoff and application.

        11.09     Interest Rate Limitation.

         Notwithstanding anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or any Lender shall
receive interest in an amount that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the Obligations hereunder.

        11.10     Counterparts; Integration; Effectiveness.

         This Agreement and each of the other Loan Documents may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the Administrative Agent, constitute the
entire contract among the parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter hereof. Except as provided
in Section 5.01, this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or any certificate
delivered thereunder, by fax transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed counterpart is not
specifically required to be delivered under the terms of any Loan Document, upon the request of any

                                                       104
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15      Filed 08/30/20       Page 243 of 268



party, such fax transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.

        11.11     Survival of Representations and Warranties.

        All representations and warranties made hereunder and in any other Loan Document or other
document delivered pursuant hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any investigation made by the
Administrative Agent or any Lender or on their behalf and notwithstanding that the Administrative Agent
or any Lender may have had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

        11.12     Severability.

         If any provision of this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining provisions of this Agreement
and the other Loan Documents shall not be affected or impaired thereby and (b) the parties shall endeavor
in good faith negotiations to replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good faith by the
Administrative Agent, then such provisions shall be deemed to be in effect only to the extent not so
limited.

        11.13     Replacement of Lenders.

        If the Company is entitled to replace a Lender pursuant to the provisions of Section 3.06, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its existing rights to payments pursuant
to Sections 3.01 and 3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

                (a)      the Company shall have paid to the Administrative Agent the assignment fee (if
        any) specified in Section 11.06(b);

                 (b)     such Lender shall have received payment of an amount equal to one hundred
        percent (100%) of the outstanding principal of its Loans, accrued interest thereon, accrued fees
        and all other amounts payable to it hereunder and under the other Loan Documents (including any
        amounts under Section 3.05) from the assignee (to the extent of such outstanding principal and
        accrued interest and fees) or the Company (in the case of all other amounts);

                 (c)     in the case of any such assignment resulting from a claim for compensation under
        Section 3.04 or payments required to be made pursuant to Section 3.01, such assignment will
        result in a reduction in such compensation or payments thereafter;


                                                     105
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15        Filed 08/30/20   Page 244 of 268



                  (d)    such assignment does not conflict with applicable Laws; and

                (e)    in the case of an assignment resulting from a Lender becoming a Non-Consenting
        Lender, the applicable assignee shall have consented to the applicable amendment, waiver or
        consent.

         A Lender shall not be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

        11.14     Governing Law; Jurisdiction; Etc.

              (a)  GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN
        DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
        FORTH THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
        ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
        ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
        DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
        FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
        THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
        THE LAW OF THE STATE OF NEW YORK.

               (b)   SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER
        LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
        NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
        DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN
        TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, OR
        ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
        AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
        RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE BANKRUPTCY
        COURT AND IF THE BANKRUPTCY COURT DOES NOT HAVE OR ABSTAINS FROM
        EXERCISING SUCH JURISDICTION, THE COURTS OF THE STATE OF NEW YORK
        SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
        THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM
        ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
        UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
        AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
        PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
        COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
        FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
        JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
        CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
        JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
        AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
        THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO
        BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
        OTHER LOAN DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY
        OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

             (c)  WAIVER OF VENUE. THE COMPANY AND EACH OTHER LOAN PARTY
        IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT


                                                      106
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15       Filed 08/30/20   Page 245 of 268



        PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
        HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
        ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
        DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
        EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
        EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
        FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
        COURT.

              (d)    SERVICE OF PROCESS.    EACH PARTY HERETO IRREVOCABLY
        CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
        SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
        PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
        APPLICABLE LAW.

        11.15     Waiver of Right to Trial by Jury.

      EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        11.16     Electronic Execution; Electronic Records.

                 (a)     The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
        of like import in any Loan Document or any other document executed in connection herewith and
        the transactions contemplated hereby shall be deemed to include electronic signatures, the
        electronic matching of assignment terms and contract formations on electronic platforms
        approved by the Administrative Agent, or the keeping of records in electronic form, each of
        which shall be of the same legal effect, validity or enforceability as a manually executed
        signature, physical delivery thereof or the use of a paper-based recordkeeping system, as the case
        may be, to the extent and as provided for in any applicable Law, including the Federal Electronic
        Signatures in Global and National Commerce Act, the New York State Electronic Signatures and
        Records Act, or any other similar state laws based on the Uniform Electronic Transactions Act;
        provided that notwithstanding anything contained herein to the contrary neither the
        Administrative Agent nor any Lender is under any obligation to agree to accept electronic
        signatures in any form or in any format unless expressly agreed to by the Administrative Agent
        or such Lender pursuant to procedures approved by it and provided further without limiting
        the foregoing, upon the request of any party, any electronic signature shall be promptly
        followed by such manually executed counterpart. For the avoidance of doubt, the authorization
        under this paragraph may include, without limitation, use or acceptance by the Administrative
        Agent and each of the holders of the Obligations of a manually signed paper document,
        amendment, approval, consent, information, notice, certificate, request, statement, disclosure or


                                                      107
CHAR1\1744985v7
             Case 20-12024-LSS            Doc 15       Filed 08/30/20       Page 246 of 268



        authorization related to this Agreement (each a “Communication”) which has been converted into
        electronic form (such as scanned into PDF format), or an electronically signed Communication
        converted into another format, for transmission, delivery and/or retention.

                 (b)      The Borrower hereby acknowledges the receipt of a copy of this Agreement and
        all other Loan Documents. The Administrative Agent and each Lender may, on behalf of the
        Borrower, create a microfilm or optical disk or other electronic image of this Agreement and any
        or all of the other Loan Documents. The Administrative Agent and each Lender may store the
        electronic image of this Agreement and the other Loan Documents in its electronic form and then
        destroy the paper original as part of the Administrative Agent’s and each Lender’s normal
        business practices, with the electronic image deemed to be an original and of the same legal
        effect, validity and enforceability as the paper originals.

        11.17     USA PATRIOT Act.

         Each Lender that is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender, provide all documentation
and other information that the Administrative Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

        11.18     No Advisory or Fiduciary Relationship.

         In connection with all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan Document), each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding, that: (a)(i) the arranging
and other services regarding this Agreement provided by the Administrative Agent and the Lenders are
arm’s-length commercial transactions between the Loan Parties and their respective Affiliates, on the one
hand, and the Administrative Agent and the Lenders on the other hand, (ii) each Loan Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each Loan Party is capable of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (b)(i) the Administrative Agent
and each Lender is and has been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor, agent or fiduciary, for the
Loan Parties or any of their respective Affiliates or any other Person and (ii) neither the Administrative
Agent, nor any Lender has any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve interests that differ from those of
the Loan Parties and their respective Affiliates, and neither the Administrative Agent or Lender has any
obligation to disclose any of such interests to the Loan Parties or their respective Affiliates. To the fullest
extent permitted by Law, each Loan Party hereby waives and releases, any claims that it may have against
the Administrative Agent or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated hereby.

        11.19     [Reserved].


                                                     108
CHAR1\1744985v7
             Case 20-12024-LSS             Doc 15      Filed 08/30/20        Page 247 of 268



        11.20     [Reserved].

        11.21     Acknowledgement and Consent to Bail-In of Affected Financial Institutions.

        Notwithstanding anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any liability
of any Lender that is an Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to be bound by:

                (a)      the application of any Write-Down and Conversion Powers by the applicable
        Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
        Lender that is an Affected Financial Institution; and

                  (b)     the effects of any Bail-In Action on any such liability, including, if applicable:

                          (i)     a reduction in full or in part or cancellation of any such liability;

                           (ii)    a conversion of all, or a portion of, such liability into shares or other
                  instruments of ownership in such Affected Financial Institution, its parent entity, or a
                  bridge institution that may be issued to it or otherwise conferred on it, and that such
                  shares or other instruments of ownership will be accepted by it in lieu of any rights with
                  respect to any such liability under this Agreement or any other Loan Document; or

                          (iii)   the variation of the terms of such liability in connection with the exercise
                  of the write-down and conversion powers of the applicable Resolution Authority.

        11.22     Subordination of Intercompany Indebtedness.

         Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all obligations and
indebtedness, whether principal, interest, fees and other amounts and whether now owing or hereafter
arising, owing to such Subordinating Loan Party by any other Loan Party is expressly subordinated to the
payment in full in cash of the Obligations. If the Administrative Agent so requests, any such obligation
or indebtedness shall be enforced and performance received by the Subordinating Loan Party as trustee
for the holders of the Obligations and the proceeds thereof shall be paid over to the holders of the
Obligations on account of the Obligations, but without reducing or affecting in any manner the liability of
the Subordinating Loan Party under this Agreement or any other Loan Document. Without limitation of
the foregoing, so long as no Default has occurred and is continuing, the Loan Parties may make and
receive payments with respect to any such obligations and indebtedness, provided, that in the event that
any Loan Party receives any payment of any such obligations and indebtedness at a time when such
payment is prohibited by this Section, such payment shall be held by such Loan Party, in trust for the
benefit of, and shall be paid forthwith over and delivered, upon written request, to the Administrative
Agent.

        11.23     Acknowledgement Regarding Any Supported QFCs.

        To the extent that the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Contract or any other agreement or instrument that is a QFC (such support, “QFC Credit Support”,
and each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the


                                                     109
CHAR1\1744985v7
             Case 20-12024-LSS           Doc 15      Filed 08/30/20       Page 248 of 268



regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws of the State of New
York and/or of the United States or any other state of the United States):

                 (a)     In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
        Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
        such Supported QFC and the benefit of such QFC Credit Support (and any interest and obligation
        in or under such Supported QFC and such QFC Credit Support, and any rights in property
        securing such Supported QFC or such QFC Credit Support) from such Covered Party will be
        effective to the same extent as the transfer would be effective under the U.S. Special Resolution
        Regime if the Supported QFC and such QFC Credit Support (and any such interest, obligation
        and rights in property) were governed by the laws of the United States or a state of the United
        States. In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
        to a proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
        Documents that might otherwise apply to such Supported QFC or any QFC Credit Support that
        may be exercised against such Covered Party are permitted to be exercised to no greater extent
        than such Default Rights could be exercised under the U.S. Special Resolution Regime if the
        Supported QFC and the Loan Documents were governed by the laws of the United States or a
        state of the United States. Without limitation of the foregoing, it is understood and agreed that
        rights and remedies of the parties with respect to a Defaulting Lender shall in no event affect the
        rights of any Covered Party with respect to a Supported QFC or any QFC Credit Support.

                  (b)    As used in this Section 11.23, the following terms have the following meanings:

                 “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and
        interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

                 “Covered Entity” means any of the following: (i) a “covered entity” as that term is
        defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
        that term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered
        FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).

               “Default Right” has the meaning assigned to that term in, and shall be interpreted in
        accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

                “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall
        be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

        11.24     Prepetition Dutch Borrower.

                 As of the Closing Date, the Lenders constitute all of the Prepetition Lenders. Each
        Lender agrees, in its capacity as a Prepetition Lender, and hereby directs the Prepetition
        Administrative Agent, to release the Prepetition Dutch Borrower from all of its obligations under
        the Prepetition Credit Agreement upon the consummation of a sale of Shiloh Netherlands
        pursuant to a purchase agreement that is reasonably satisfactory to the Lenders and the Prepetition
        Lenders; provided that, it is agreed that the purchase agreement filed with the Bankruptcy Court
        with the approval of the Required Lenders and the Required Lenders (as defined in the
        Prepetition Credit Agreement) to satisfy the Sale Milestones in connection with the Interim Order
        at the time of (or within three (3) days of) the consummation of the Chapter 11 Case, and the sale
        process indicated in the pleadings filed in connection with the motion seeking approval of such


                                                    110
CHAR1\1744985v7
             Case 20-12024-LSS          Doc 15      Filed 08/30/20      Page 249 of 268



        purchase agreement, is reasonably satisfactory to the Prepetition Lenders so long as the proceeds
        of such sale are distributed in accordance with the Interim Order and the Final Order. Upon such
        sale, the Prepetition Administrative Agent agrees, and the Lenders, in their capacities as
        Prepetition Lenders, hereby direct the Prepetition Administrative Agent, to enter into such
        documents and file such releases as are reasonably necessary to effectuate the full release of any
        claims of the Prepetition Lenders against the Prepetition Dutch Borrower.

                                   [SIGNATURE PAGES FOLLOW]




                                                   111
CHAR1\1744985v7
             Case 20-12024-LSS       Doc 15    Filed 08/30/20    Page 250 of 268



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly executed as
of the date first above written.

BORROWER:                                   SHILOH INDUSTRIES, INC.,
                                            a Delaware corporation


                                            By:
                                            Name:
                                            Title:


GUARANTORS:                                 SHILOH CORPORATION,
                                            an Ohio corporation

                                            By:
                                            Name:
                                            Title:


                                            GREENFIELD DIE & MANUFACTURING CORP.,
                                            a Michigan corporation

                                            By:
                                            Name:
                                            Title:


                                            JEFFERSON BLANKING INC.,
                                            a Georgia corporation

                                            By:
                                            Name:
                                            Title:


                                            SHILOH AUTOMOTIVE, INC.,
                                            an Ohio corporation

                                            By:
                                            Name:
                                            Title:


                                            SHILOH INDUSTRIES, INC. DICKSON
                                            MANUFACTURING DIVISION,
                                            a Tennessee corporation

                                            By:
                                            Name:
                                            Title:


CHAR1\1744985v7
             Case 20-12024-LSS   Doc 15   Filed 08/30/20     Page 251 of 268



                                      LIVERPOOL COIL PROCESSING,
                                      INCORPORATED,
                                      an Ohio corporation

                                      By:
                                      Name:
                                      Title:


                                      MEDINA BLANKING, INC.,
                                      an Ohio corporation

                                      By:
                                      Name:
                                      Title:


                                      THE SECTIONAL DIE COMPANY,
                                      an Ohio corporation

                                      By:
                                      Name:
                                      Title:


                                      SECTIONAL STAMPING, INC.,
                                      an Ohio corporation

                                      By:
                                      Name:
                                      Title:


                                      SHILOH DIE CAST LLC,
                                      an Ohio limited liability company

                                      By:
                                      Name:
                                      Title:


                                      ALBANY-CHICAGO COMPANY LLC,
                                      a Wisconsin limited liability company

                                      By:
                                      Name:
                                      Title:




                                          2
CHAR1\1744985v7
             Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 252 of 268



                                      SHILOH DIE CAST MIDWEST LLC,
                                      an Ohio limited liability company

                                      By:
                                      Name:
                                      Title:


                                      SHILOH HOLDINGS INTERNATIONAL, INC.,
                                      a Michigan corporation

                                      By:
                                      Name:
                                      Title:


                                      FMS MAGNUM HOLDINGS LLC,
                                      an Ohio limited liability company

                                      By:
                                      Name:
                                      Title:


                                      SHILOH MANUFACTURING LLC,
                                      a Michigan limited liability company

                                      By:
                                      Name:
                                      Title:


                                      SHILOH MANUFACTURING HOLDINGS LLC,
                                      an Ohio limited liability company

                                      By:
                                      Name:
                                      Title:


                                      C&H DESIGN COMPANY,
                                      a Michigan corporation

                                      By:
                                      Name:
                                      Title:




                                          3
CHAR1\1744985v7
             Case 20-12024-LSS   Doc 15   Filed 08/30/20     Page 253 of 268



                                      VCS PROPERTIES, LLC,
                                      an Ohio limited liability company

                                      By:
                                      Name:
                                      Title:




                                          4
CHAR1\1744985v7
             Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 254 of 268



ADMINISTRATIVE AGENT:                 BANK OF AMERICA, N.A.,
                                      as Administrative Agent


                                      By:
                                      Name:
                                      Title:




                                          5
CHAR1\1744985v7
             Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 255 of 268



LENDERS:                              BANK OF AMERICA, N.A.,
                                      as a Lender


                                      By:
                                      Name:
                                      Title:




                                          6
CHAR1\1744985v7
             Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 256 of 268



                                      [______________],
                                      as a Lender


                                      By:
                                      Name:
                                      Title:




                                          7
CHAR1\1744985v7
              Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 257 of 268




                                      Exhibit C

                                   Lewis Declaration




RLF1 23936709v.1
                Case 20-12024-LSS             Doc 15          Filed 08/30/20   Page 258 of 268




                               UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF DELAWARE

------------------------------------------------------   x

 In re:                                                  :
                                                         :
 SHILOH INDUSTRIES, INC.,1                               :        Chapter 11
 et al.,                                                 :
                                                         :        Case No. 20-____ (____)
          Debtors.                                       :
                                                         :        (Joint Administration Requested)
                                                         :
------------------------------------------------------    x

                                  DECLARATION OF
                             JEFFREY LEWIS IN SUPPORT
                       OF MOTION OF THE DEBTORS, PURSUANT
                    TO SECTIONS 105, 361, 362, 363, 364 AND 507 OF THE
                   BANKRUPTCY CODE, BANKRUPTCY RULE 4001 AND
                LOCAL RULE 4001-2, FOR INTERIM AND FINAL ORDERS
              (I) AUTHORIZING DEBTORS TO (A) OBTAIN POSTPETITION
             FINANCING AND (B) USE CASH COLLATERAL, (II) GRANTING
            ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES,
     (III) SCHEDULING FINAL HEARING AND (IV) GRANTING RELATED RELIEF

                    I, Jeffrey Lewis, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of

 perjury:

                    1.      I am a Director in the Financial Restructuring Group at Houlihan Lokey

 Capital, Inc. ("Houlihan"), a publicly traded, global financial advisory and investment banking

 firm. I am authorized to execute this declaration on behalf of Houlihan.


 1
          The Debtors are the following nineteen entities (the last four digits of their respective taxpayer
          identification numbers, if any, follow in parentheses): Shiloh Industries, Inc. (7683), Greenfield Die &
          Manufacturing Corp. (8114), Jefferson Blanking Inc. (7850), Shiloh Automotive, Inc. (1339), Shiloh
          Corporation (5101), Shiloh Industries, Inc. Dickson Manufacturing Division (5835), Shiloh Holdings
          International, Inc. (1446), C&H Design Company (9432), Liverpool Coil Processing, Incorporated (0571),
          Medina Blanking, Inc. (0707), The Sectional Die Company (3562), VCS Properties, LLC (1094), Shiloh
          Die Cast LLC (5814), Shiloh Manufacturing Holdings LLC (0853), FMS Magnum Holdings LLC (6471),
          Sectional Stamping, Inc. (8967), Albany-Chicago Company LLC (4687), Shiloh Die Cast Midwest LLC
          (4114), and Shiloh Manufacturing LLC (1628). The Debtors' noticing address in these chapter 11 cases is
          880 Steel Drive, Valley City, Ohio 44280.



 NAI-1514147743v6
              Case 20-12024-LSS            Doc 15       Filed 08/30/20       Page 259 of 268




                   2.    I submit this declaration (the "Declaration") in support of the Motion of

the Debtors, Pursuant to Sections 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code,

Bankruptcy Rule 4001, and Local Rule 4001-2, for Interim and Final Orders (I) Authorizing

Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting

Adequate Protection to Prepetition Secured Parties, (III) Scheduling Final Hearing and

(IV) Granting Related Relief (including all exhibits thereto, the "Motion").2

                   3.    Except as otherwise indicated, all facts set forth in this Declaration are

based upon: (a) my personal knowledge; (b) information provided to me by the Debtors'

management team, other members of the Houlihan team, and the Debtors' other advisors; (c) my

review of relevant documents; and/or (d) my opinion based upon my experience. I have been

involved in the Debtors' restructuring and the development of the DIP Facility. I have reviewed

and am familiar with the terms and provisions of the DIP Credit Agreement. I am not being

compensated specifically for this testimony other than through payments that Houlihan will

receive in accordance with the terms of the Debtors' prepetition engagement of Houlihan for

work performed prepetition and in accordance with the terms of any postpetition engagement of

Houlihan approved by the Court. I am authorized to submit this declaration in support of the

Debtors. If called upon to testify, I could and would competently testify to the facts and opinions

set forth herein.

                                        Houlihan's Qualifications

                   4.    Houlihan is a publicly traded, internationally recognized investment

banking and financial advisory firm with expertise in mergers and acquisitions, capital markets,

financial restructuring, valuation and strategic consulting. The firm serves corporations,


2
        Capitalized but undefined terms herein shall be given the meaning provided in the Motion.


                                                      -2-
NAI-1514147743v6
              Case 20-12024-LSS       Doc 15     Filed 08/30/20      Page 260 of 268




institutions and governments worldwide from twenty-three offices located in the United States,

Europe and the Asia-Pacific region. Houlihan annually serves more than 1,000 clients ranging

from closely held companies to Global 500 corporations.

                   5.   Houlihan's Financial Restructuring Group, which has approximately 235

professionals, is one of the leading advisors and investment bankers to debtors, secured and

unsecured creditors, acquirers and other parties in interest involved in financially troubled

companies requiring complex financial restructurings, both in and outside of bankruptcy.

Houlihan has represented debtors in some of the largest restructuring cases in the United States,

including: In re Briggs & Stratton Corporation, No. 20-43597-399 (BSS) (Bankr. E.D. Mo. Aug.

19, 2020); In re Ditech Holding Corp., No. 19-10412 (JLG) (Bankr. S.D.N.Y. Mar. 20, 2019);

In re Waypoint Leasing Holdings Ltd., No. 18-13648 (SMB) (Bankr. S.D.N.Y. Jan. 18, 2019);

In re Heritage Home Grp. LLC, No. 18-11736 (KG) (Bankr. D. Del. Aug. 24, 2018); In re Walter

Inv. Mgmt. Corp., No. 17-13446 (JLG) (Bankr. S.D.N.Y. Dec. 22, 2017); In re Angelica Corp.,

No. 17-10870 (JLG) (Bankr. S.D.N.Y. May 9, 2017); In re Gawker Media LLC, No. 16-11700

(SMB) (Bankr. S.D.N.Y. July 14, 2016); In re Phoenix Brands LLC, No. 16-11242 (BLS)

(Bankr. D. Del. July 5, 2016); In re Relativity Fashion, LLC, No. 15-11989 (MEW) (Bankr.

S.D.N.Y. Feb. 1, 2016); In re Trump Ent. Resorts, Inc., No. 14-12103 (KG) (Bankr. D. Del. Oct.

6, 2014); In re Northhampton Generating Co., LP, No. 11-33095 (JCW) (Bankr. W.D.N.C. Jan.

3, 2012); In re AES Thames, L.L.C., No. 11-10334 (KJC) (Bankr. D. Del. Mar. 30, 2011); In re

MSR Resort Golf Course LLC, No. 11-10372 (SHL) (Bankr. S.D.N.Y. Mar. 16, 2011); In re

Truvo USA LLC, No. 10-13513 (AJG) (Bankr. S.D.N.Y Oct 12, 2010); In re Premier Inter.

Holdings, Inc., No. 09-12019 (CSS) (Bankr. D. Del. Oct 8, 2009); In re Aventine Renewable

Energy Holdings, Inc., No. 09-11214 (KG) (Bankr. D. Del. June 19, 2009); In re Foamex Inter.



                                                -3-
NAI-1514147743v6
              Case 20-12024-LSS        Doc 15     Filed 08/30/20     Page 261 of 268




Inc., No. 09-10560 (KJC) (Bankr. D. Del. Mar. 17, 2009); and In re Buffets Holdings, Inc.,

No. 08-10141 (MFW) (Bankr. D. Del. Mar. 12, 2008).

                   6.   I have over twenty years of restructuring experience, most recently as a

Director at Houlihan, where I have executed numerous in-court and out-of-court restructuring

and special situations transactions while representing companies, creditors (or committees of

creditors), and other constituents across a wide spectrum of industries, including financial

services, real estate, transportation and logistics and general industrials. Furthermore, I have

substantial experience marketing, structuring and evaluating debtor in possession financings,

secured debt, and exit financing, including assisting the debtors in the following recent matters:

In re Briggs & Stratton Corporation, No. 20-43597-399 (Bankr. E.D. Mo. Aug. 20, 2020), In re

Ditech Holding Corporation, No. 19-10412 (JLG) (Bankr. S.D.N.Y. Apr. 17, 2019), In re

Orchids Paper Products Company, No. 19-10729 (MFW) (Bankr. D. Del. Apr. 1, 2019) and In re

Walter Inv. Mgmt. Corp., Case No. 17-13446 (JLG) (Bankr. S.D.N.Y. Dec. 22, 2017).

                   7.   Prior to joining Houlihan in 2009, I spent approximately twelve years in

the restructuring practice at PricewaterhouseCoopers Corporate Finance LLC. I hold a B.A. in

Government and a B.B.A. in Finance from the University of Texas, and an MBA in Finance and

Accounting from the Vanderbilt University Owen Graduate School of Management.

                   8.   Since Houlihan was engaged on May 11, 2020, Houlihan has provided

financial advisory and investment banking services to the Debtors, including with respect to the

Debtors' strategic evaluation of postpetition financing alternatives. During this time, I have

worked with the Debtors and their other retained professionals.




                                                -4-
NAI-1514147743v6
              Case 20-12024-LSS         Doc 15      Filed 08/30/20     Page 262 of 268




                         The Debtors' Original Efforts to Obtain Financing

                   9.    In May of 2020, the Debtors asked Houlihan to assist them in pursuing in

earnest two alternative potential value maximizing transactions in parallel: (a) refinancing the

Prepetition Credit Agreement or (b) the sale of substantially all of their assets. Accordingly,

Houlihan worked with the Debtors and their other advisors to develop a marketing process to

either obtain financing that could supplement or replace the Prepetition Credit Agreement or

identify a buyer willing to purchase substantially all of the Debtors' assets on terms acceptable to

the Debtors and, to the extent their consent would be necessary to consummate the sale, to the

Prepetition Lenders. Given the Debtors' financial condition, Houlihan had to work expeditiously

to complete the marketing process.

                   10.   That same month, Houlihan, in coordination with the Debtors' other

advisors, launched that marketing process. During the process, Houlihan contacted over 125

parties, which represented both financial and strategic investors. Of the entities contacted,

approximately 64 executed non-disclosure agreements in order to receive additional materials

and become actively involved in the process.

                   11.   In mid-June, Houlihan distributed a process letter to all active investors,

which requested initial indications by June 29, 2020, and contemplated various structures and

alternatives. In the interim, the Debtors' management conducted a webinar for all interested

parties that had executed a confidentiality agreement. Management participated in subsequent

one-on-one calls with select potential investors.

                   12.   On or around June 29, 2020, Houlihan received 17 non-binding initial

indications of interest ("Indications of Interest") representing a broad range of transaction

structures and terms. Of the 17 Indications of Interest received, 12 were offers to purchase the



                                                  -5-
NAI-1514147743v6
              Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 263 of 268




company in some form, while five Indications of Interest provided financing/recapitalization

offers to supplement the Prepetition Credit Agreement. Of the five financing/recapitalization

Indications of Interest, zero offered financing fully junior to that of the Prepetition Lenders.

In Houlihan's judgment, in consultation with the Debtors and their other advisors,

the financing/recapitalization proposals submitted were either too onerous on the cash flows of

the business and/or would require the Prepetition Lenders' consent. In consultation with the

Debtors and their other advisors, Houlihan determined that obtaining the Prepetition Lenders'

consent was unlikely based on conversations with the Prepetition Lenders and their advisors and

because the financing proposals would require the Prepetition Lenders to take a meaningful

haircut in order to allow for incremental liquidity to come into the business. As a result,

Houlihan concluded that all of the financing proposals had significant execution risks and that

pursuing a sale transaction would provide a much greater opportunity for the Debtors to

maximize the value for the benefit of all stakeholders. Accordingly, Houlihan recommended that

the Debtors focus their efforts on finding a buyer for their assets. The Debtors instructed

Houlihan to proceed with this recommendation.

                          The Debtors' Efforts to Obtain DIP Financing

                   13.   Based on the Indications of Interest for the purchase of the Debtors' assets,

Houlihan in consultation with the Debtors and their other advisors determined in July 2020 that a

sale of substantially all of the Debtors' assets pursuant to section 363 of the Bankruptcy Code

would allow the Debtors to receive more value for their assets than an out-of-court sale.

Houlihan in consultation with the Debtors and their other advisors further determined that the

Debtors did not have sufficient cash on hand to fund a chapter 11 sale process and, thus, would

need postpetition financing to consummate a value maximizing transaction. Accordingly,



                                                 -6-
NAI-1514147743v6
              Case 20-12024-LSS         Doc 15    Filed 08/30/20     Page 264 of 268




the Debtors and their advisors, including Houlihan, began pursuing debtor-in-possession

financing that would provide the Debtors with sufficient liquidity to operate during the pendency

of the contemplated chapter 11 cases.

                   14.   In August of 2020, Houlihan, in coordination with the Debtors' other

advisors, commenced a process to raise postpetition financing to fund the Debtors' potential

chapter 11 cases. At the outset of this process, the Debtors instructed Houlihan to focus on

raising postpetition financing that would address their principal goals and objectives, including,

among others (a) allowing the Debtors to promptly file their chapter 11 cases due to the Debtors'

current financial condition, (b) raising sufficient new capital to finance the Debtors' chapter 11

cases, and (c) maximizing the chances of the Debtors' having a "soft-landing" in chapter 11 by

minimizing the amount of litigation at the outset of the chapter 11 cases to the extent possible.

Houlihan considered which parties to contact based on a number of factors, including, but not

limited to: (x) institutions who could provide the entire amount of the postpetition financing in

an expedited time frame, (y) institutions known to have interest in providing postpetition

financing and (z) institutions known to be familiar with the Debtors.

                   15.   During the process to obtain postpetition financing, Houlihan contacted

seven third-parties. Based on the size and seniority of the Prepetition Credit Agreement,

Houlihan focused on trying to obtain postpetition financing that was either: (a) junior in right of

payment to the Prepetition Lenders or; (b) sufficiently large to refinance and upsize the

Prepetition Credit Agreement. Consistent with the results of the May and June 2020 process,

Houlihan received no formal or informal proposal to provide postpetition financing. In

explaining to Houlihan their reasons for declining to provide proposals, the seven contacted

third-parties cited concerns about the loan-to-value of any proposed third-party postpetition



                                                 -7-
NAI-1514147743v6
              Case 20-12024-LSS         Doc 15     Filed 08/30/20     Page 265 of 268




financing, potential litigation risk tied to priming efforts and the relatively low return on invested

dollars.

                   16.   Concurrently with the efforts to obtain third-party postpetition financing,

the Debtors with the assistance of their professionals, including Houlihan, engaged in extensive

arm's length negotiations with the Prepetition Lenders regarding potential postpetition financing.

Ultimately, after these extensive arm's length negotiations and concluding that there were not

viable alternatives on substantially equal or better terms, Houlihan recommended that the

Debtors enter into an agreement with the Prepetition Lenders containing the terms described in

the DIP Financing Motion. The DIP Facility achieves the Debtors' principal goals and objectives

for postpetition for financing. It provides them quickly with the capital they need to promptly

file these chapter 11 cases. It provides the Debtors sufficient capital to fund these cases based

upon current projections. And it minimizes the risk of early litigation because, among things,

the Debtors entered into the DIP Facility after Houlihan determined there were not viable

alternatives and the Debtors obtained the Prepetition Lenders' consent for the Debtors' use of the

Prepetition Lenders' Cash Collateral in connection with entering into the DIP Facility.

                   17.   The DIP Credit Agreement contains certain sale milestones ("Sale

Milestones") that the Debtors must meet throughout the chapter 11 cases, and a failure to meet

such Milestones constitutes an event of default under the DIP Credit Agreement. These

Milestones were heavily negotiated at arm's-length and required by the DIP Lenders as a

condition to the DIP Facility. The DIP Lenders told Houlihan and the Debtors that the DIP

Lenders would not provide the financing under the DIP Documents without the Sale Milestones.

I believe the Sale Milestones are reasonable under the circumstances and will allow the Debtors

to run a value-maximizing sale process in the timeline proscribed.



                                                 -8-
NAI-1514147743v6
              Case 20-12024-LSS          Doc 15     Filed 08/30/20     Page 266 of 268




                   18.   In consultation with the Debtors and their other advisors, Houlihan

concluded that, given the circumstances, the proposed financing from the DIP Lenders reflected

in the DIP Credit Agreement and the Interim and Final Orders (a) is appropriate and (b) provides

the most cost-effective and beneficial financing available to the Debtors given the circumstances.

                   19.   Based on the information available to me, and my observations during the

course of the negotiations over the DIP Facility, it is my opinion that (a) the terms and conditions

of the DIP Facility were negotiated by the parties in good faith and at arm's-length, (b) the DIP

Facility is the only financing currently available to the Debtors, and (c) entering into the DIP

Facility is in the best interests of the Debtors' estates.

                   20.   Based on my experience, the proposed DIP Facility is reasonable given

current market conditions, the Debtors' circumstances, and the terms of the Prepetition Credit

Agreement. I believe that the economic terms of the proposed DIP Facility is within the range of

other similarly sized DIP facilities provided to debtors-in-possession in recent years.

                   21.   I believe the fees, interest rate and other economics of the DIP Facility are

consistent with market rates for other postpetition financing facilities in similar circumstances

and are reasonable under the circumstances. As such, in my opinion, it was prudent for the

Debtors to enter into the DIP Facility and their decision to do so is a reasonable exercise of their

business judgment.




Dated:     August 30, 2020                            /s/ Jeffrey Lewis
                                                     Jeffrey Lewis
                                                     Houlihan Lokey Capital, Inc.




                                                   -9-
NAI-1514147743v6
              Case 20-12024-LSS   Doc 15   Filed 08/30/20   Page 267 of 268




                                      Exhibit D

                                   13-Week Budget




RLF1 23936709v.1
                                                                   Case 20-12024-LSS                                Doc 15            Filed 08/30/20                    Page 268 of 268


Shiloh Industries Inc., et al
DIP Cash Flow Forecast
($ in thousands)
                                           Week #            1               2               3               4               5               6            7             8              9               10           11            12             13              1-13
                                      Week Ending         9/4/20          9/11/20         9/18/20         9/25/20         10/2/20         10/9/20     10/16/20      10/23/20       10/30/20          11/6/20     11/13/20      11/20/20       11/27/20      13 Week Total
 DIP Cash Flow Forecast

   Total Receipts                                     $       4,906   $      6,697    $     10,624    $     12,419    $     10,958    $      9,697    $   13,485    $   10,118     $   13,067    $     10,022    $    9,441    $   10,075     $   10,189      $ 131,699

   Operating Disbursements
    Materials & Supplies                                    (7,487)         (8,274)         (8,147)         (8,439)         (6,616)         (7,374)       (3,185)        (5,639)       (5,660)         (5,410)       (5,694)        (4,964)       (5,297)           (82,187)
    Wages & Benefits                                        (1,245)         (4,984)         (1,213)         (4,114)         (1,258)         (4,691)       (1,134)        (4,287)       (1,134)         (4,287)       (1,134)        (4,287)       (1,134)           (34,900)
    Other                                                   (1,282)         (1,200)         (1,183)           (858)         (1,681)           (936)       (1,311)        (1,003)       (2,082)         (1,508)       (1,490)        (1,651)       (1,724)           (17,908)
   Total Operating Disbursements                           (10,013)        (14,458)        (10,543)        (13,410)         (9,555)        (13,002)       (5,630)       (10,929)       (8,876)        (11,205)       (8,318)       (10,902)       (8,155)          (134,995)

   Net Operating Cash Flow                           $      (5,107) $       (7,761) $           81    $       (991) $        1,403    $     (3,305) $      7,855    $     (811) $       4,192    $     (1,182) $      1,123    $     (827) $       2,034      $      (3,296)

   Restructuring Disbursements
    DIP Interest and Fees                                     (250)           (517)            -               -               -               -          (1,245)           -             -               -          (1,036)           -            (809)            (3,858)
    Restructuring Professionals and UST Fees                (1,205)         (1,205)         (1,355)         (1,040)         (1,040)         (1,190)         (985)          (985)       (1,367)           (985)       (1,135)          (985)       (1,572)           (15,043)
    Adequate Protection Payment                               (280)           (280)           (280)           (280)           (280)           (280)         (280)          (280)         (280)           (280)         (280)          (280)         (280)            (3,645)
    Utility Deposit                                            -              (509)            -               -               -               -             -              -             -               -             -              -             -                 (509)
   Total Restructuring Disbursements                        (1,735)         (2,511)         (1,635)         (1,320)         (1,320)         (1,470)       (2,510)        (1,265)       (1,647)         (1,265)       (2,451)        (1,265)       (2,661)           (23,055)

   Net Cash Flow                                     $      (6,842) $ (10,272) $            (1,554) $       (2,311) $           83    $     (4,775) $      5,344    $    (2,076) $      2,544    $     (2,447) $     (1,328) $      (2,092) $       (627)     $ (26,352)

                             1
   Beginning Cash Balance                            $       3,919 $   1,077 $               1,005 $         1,051 $         1,040    $      1,123 $       1,049    $     6,393 $       4,317    $      6,861 $       4,414 $        3,086 $       1,094       $   3,919
    Net Cash Flow                                           (6,842)  (10,272)               (1,554)         (2,311)             83          (4,775)        5,344         (2,076)        2,544          (2,447)       (1,328)        (2,092)         (627)        (26,352)
    Revolver Activity                                        4,000    10,200                 1,600           2,300             -             4,700           -              -             -               -             -              100           600          23,500
   Ending Cash Balance                                $      1,077 $   1,005 $               1,051 $         1,040 $         1,123    $      1,049 $       6,393    $     4,317 $       6,861    $      4,414 $       3,086 $        1,094 $       1,068       $   1,068

 DIP Loan

   Beginning Balance                                 $            -   $      4,000    $     14,200    $     15,800    $     18,100    $     18,100    $   22,800    $   22,800     $   22,800    $     22,800    $   22,800    $   22,800     $   22,900       $         -
    Draw Down / (Repayment)                                   4,000         10,200           1,600           2,300             -             4,700           -             -              -               -             -             100            600            23,500
   Ending Balance                                     $       4,000   $     14,200    $     15,800    $     18,100    $     18,100    $     22,800    $   22,800    $   22,800     $   22,800    $     22,800    $   22,800    $   22,900     $   23,500       $    23,500

   Footnotes:
   (1) Preliminary estimate pending confirmation from banks
